


=====================================================================

                                                                                                                          
Execution Version

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF JANUARY 31, 2006

     AS AMENDED AND RESTATED AS OF OCTOBER 31, 2007

AS FURTHER AMENDED AND RESTATED AS OF July 2, 2010

by and among

     EXOPACK, LLC,

CELLO-FOIL PRODUCTS, INC.,

EXOPACK PERFORMANCE FILMS INC., and

EXOPACK-NEWMARKET, LTD. as Borrowers

and

THE OTHER PERSONS PARTY HERETO THAT ARE

DESIGNATED AS CREDIT PARTIES

and

GENERAL ELECTRIC CAPITAL CORPORATION,

as US Agent, US L/C Issuer and US Lender

and

     GE CANADA FINANCE HOLDING COMPANY,

as Canadian Agent, Canadian L/C Issuer and Canadian Lender

and

THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders

=====================================================================

--------------------------------------------------------------------------------




TABLE OF CONTENTS

--------------------------------------------------------------------------------

    SECTION 1. AMOUNTS AND TERMS OF LOANS 2   1.1 US Loans 2 1.2 Canadian Loans
7 1.3 Interest and Applicable Margins 13 1.4 Fees 16 1.5 Payments 18 1.6
Prepayments 20 1.7 Maturity 24 1.8 Eligible Accounts 24 1.9 Eligible Inventory
27 1.10 Loan Accounts 29 1.11 Yield Protection 30 1.12 Taxes 31 1.13 Borrower
Representative 33 1.14 Currency Conversions 34 1.15 Judgment Currency;
Contractual Currency 34   SECTION 2. CONDITIONS TO LOANS 35   2.1 Conditions to
Initial Loans 35 2.2 Conditions to All Loans 36 2.3 Reserved 36 2.4 Effect of
Amendment and Restatement 36   SECTION 3. REPRESENTATIONS AND WARRANTIES 37  
3.1 Organization and Powers 38 3.2 Disclosure 39 3.3 No Material Adverse Effect
39 3.4 No Conflict 39 3.5 Financial Statements and Projections 39 3.6 Solvency
39 3.7 Use of Proceeds; Margin Regulations 39 3.8 Brokers 40 3.9 Compliance with
Laws 40 3.10 Intellectual Property 40 3.11 Investigations, Audits, Etc 41 3.12
Employee Matters 41 3.13 Litigation; Adverse Facts 41 3.14 Ownership of
Property; Liens 41 3.15 Environmental Matters 42 3.16 ERISA/Canadian Pension
Plans 43 3.17 Deposit and Disbursement Accounts 44 3.18 Agreements and Other
Documents 44 3.19 Insurance 44

 

--------------------------------------------------------------------------------




3.20 Taxes and Tax Returns 44 3.21 Senior Notes 45 3.22 Senior Indebtedness and
Designated Senior Indebtedness 45 3.23 Transfer Pricing 46   SECTION 4.
AFFIRMATIVE COVENANTS 46   4.1 Compliance with Laws and Contractual Obligations
46 4.2 Insurance; Damage to or Destruction of Collateral 47 4.3 Inspection;
Lender Meeting 50 4.4 Organizational Existence 50 4.5 Environmental Matters 50
4.6 Landlords’ Agreements, Bailee Letters 51 4.7 Conduct of Business 52 4.8
Further Assurances 52 4.9 Payment of Taxes 53 4.10 Cash Management Systems; Bank
Accounts 53 4.11 Canadian Pension and Benefit Plans 54 4.12 Transfer Pricing 55
4.13 Maintenance of Accounts 55 4.14 Reserved 55 4.15 Luxco Formation
Transaction 55 4.16 Luxco Investment Transaction 56   SECTION 5. NEGATIVE
COVENANTS 56   5.1 Indebtedness 57 5.2 Liens and Related Matters 59 5.3
Investments 60 5.4 Contingent Obligations 62 5.5 Restricted Payments 62 5.6
Restriction on Fundamental Changes 65 5.7 Disposal of Assets or Subsidiary Stock
68 5.8 Transactions with Affiliates 68 5.9 Conduct of Business 69 5.10 Changes
Relating to Indebtedness 70 5.11 Fiscal Year 70 5.12 Press Release; Public
Offering Materials 70 5.13 Subsidiaries 70 5.14 Deposit Accounts 70 5.15
Hazardous Materials 70 5.16 ERISA 71 5.17 Prepayments of Other Indebtedness 71
5.18 Changes to Management Services Agreement 71 5.19 Fixed Charge Coverage
Ratio 71   SECTION 6. REPORTING 71   6.1 Financial Statements and Other Reports
71       ii  

 

--------------------------------------------------------------------------------




6.2 Accounting Terms; Utilization of GAAP for Purposes of Calculations     Under
Agreement 76   SECTION 7. DEFAULT, RIGHTS AND REMEDIES 76   7.1 Event of Default
76 7.2 Suspension or Termination of Commitments 78 7.3 Acceleration and other
Remedies 79 7.4 Performance by Applicable Agent 80 7.5 Application of Proceeds
80   SECTION 8. ASSIGNMENT AND PARTICIPATION 81   8.1 Assignment and
Participations 81 8.2 Agents 84 8.3 Set Off and Sharing of Payments 91 8.4
Disbursement of Funds 92 8.5 Disbursements of Advances; Payment 93 8.6
Collateral Allocation Mechanism 96   SECTION 9. MISCELLANEOUS 99   9.1
Indemnities 99 9.2 Amendments and Waivers 99 9.3 Notices; Electronic
Communication 101 9.4 Failure or Indulgence Not Waiver; Remedies Cumulative 104
9.5 Marshaling; Payments Set Aside 104 9.6 Severability 104 9.7 Lenders’
Obligations Several; Independent Nature of Lenders’ Rights 104 9.8 Headings 105
9.9 Applicable Law 105 9.10 Successors and Assigns 105 9.11 No Fiduciary
Relationship; Limited Liability 105 9.12 Construction 105 9.13 Confidentiality
105 9.14 CONSENT TO JURISDICTION 106 9.15 WAIVER OF JURY TRIAL 106 9.16 Survival
of Warranties and Certain Agreements 107 9.17 Entire Agreement 107 9.18
Counterparts; Effectiveness 107 9.19 Replacement of Lenders 107 9.20 Delivery of
Termination Statements and Releases 109 9.21 Subordination of Intercompany Debt
109   SECTION 10. US CROSS-GUARANTY 110   10.1 US Cross-Guaranty 110 10.2
Waivers by US Borrowers 110 10.3 Benefit of Guaranty 110 10.4 Postponement of
Subrogation, Etc 111     iii  

 

--------------------------------------------------------------------------------




10.5 Election of Remedies 111 10.6 Limitation 111 10.7 Contribution with Respect
to US Guaranty Obligations 112 10.8 Liability Cumulative 112   SECTION 11.
CANADIAN CROSS-GUARANTY 113   11.1 Canadian Cross-Guaranty 113 11.2 Waivers by
Canadian Borrowers 113 11.3 Benefit of Guaranty 114 11.4 Postponement of
Subrogation, Etc 114 11.5 Election of Remedies 114 11.6 Limitations 115 11.7
Contribution with Respect to Canadian Guaranty Obligations 115 11.8 Liability
Cumulative 116

 

iv

--------------------------------------------------------------------------------




  INDEX OF APPENDICES   Annexes     Annex A - Definitions Annex B - Pro Rata
Shares and Commitment Amounts Annex C - Closing Checklist Annex D - Pro Forma
Annex E - Lenders’ Bank Accounts Annex F - Compliance Certificate   Exhibits    
Exhibit 1.1(a)(i) - US Tranche A Note Exhibit 1.1(a)(ii) - Notice of US Tranche
A Revolving Credit Advance Exhibit 1.1(b)(iii) - Request for Letter of Credit
Issuance Exhibit 1.1(e)(i) - US Tranche A1 Note Exhibit 1.1(e)(ii) - Notice of
US Tranche A1 Revolving Credit Advance Exhibit 1.2(a)(i) - Canadian Tranche A
Note Exhibit 1.2(a)(ii) - Notice of Canadian Tranche A Revolving Credit Advance
Exhibit 1.2(f)(i) - Canadian Tranche A1 Note Exhibit 1.2(f)(ii) - Notice of
Canadian Tranche A1 Revolving Credit Advance Exhibit 1.3(e) - Notice of
Continuation/Conversion Exhibit 6.1(d)(i) - Canadian Borrowing Base Certificate
Exhibit 6.1(d)(ii) - US Borrowing Base Certificate Exhibit 8.1 - Assignment
Agreement   Schedules   Schedule 3.1(a) - Jurisdictions of Organization and
Qualifications Schedule 3.1(c) - Capitalization Schedule 3.5 - GAAP Exceptions
Schedule 3.7 - Use of Proceeds Schedule 3.8 - Brokers Schedule 3.10 -
Intellectual Property Schedule 3.11 - Investigations and Audits Schedule 3.12 -
Employee Matters Schedule 3.13 - Litigation Schedule 3.14 - Real Estate Schedule
3.15 - Environmental Matters Schedule 3.16 - ERISA/Canadian Pension Plans
Schedule 3.17 - Deposit and Disbursement Accounts Schedule 3.18 - Agreements and
Other Documents Schedule 3.19 - Insurance Schedule 4.7 - Corporate and Trade
Names Schedule 4.10 - Cash Management Systems Schedule 5.1 - Indebtedness
Schedule 5.2 - Liens Schedule 5.3 - Investments

 

--------------------------------------------------------------------------------




Schedule 5.4 - Contingent Obligations Schedule 5.8 - Affiliate Transactions
Schedule 5.9 - Business Description

 

ii

--------------------------------------------------------------------------------




SECOND AMENDED AND RESTATED CREDIT AGREEMENT

     This SECOND AMENDED AND RESTATED CREDIT AGREEMENT is dated as of January
31, 2006, as amended and restated as of October 31, 2007 and as further amended
and restated as of July 2, 2010, and entered into by and among EXOPACK HOLDING
CORP., a Delaware corporation (“Holdings”), EXOPACK, LLC, a Delaware limited
liability company (“Exopack Op Co”), CELLO-FOIL PRODUCTS, INC., a Michigan
corporation (“Cello-Foil” and together with Exopack Op Co and any other Credit
Party (as defined herein) that is approved by the US Lenders to be a US Borrower
hereunder, each, individually, a “US Borrower” and, collectively and jointly and
severally, the “US Borrowers”), EXOPACK-NEWMARKET, LTD., an Ontario company
(“Exopack Canada”), EXOPACK PERFORMANCE FILMS INC., an Ontario corporation
(“Performance Films”, and together with Exopack Canada and any other Credit
Party (as defined below) that is approved by the Canadian Lenders to be a
Canadian Borrower hereunder, each, individually, a “Canadian Borrower” and,
collectively and jointly and severally, the “Canadian Borrowers” and together
with the US Borrowers, each individually a “Borrower” and collectively (but not
jointly and severally) the “Borrowers”), the other persons designated as “Credit
Parties” on the signature pages hereof, the financial institutions who are or
hereafter become parties to this Agreement as Lenders, GENERAL ELECTRIC CAPITAL
CORPORATION, a Delaware corporation (in its individual capacity “GE Capital”),
as a US Lender, as initial US L/C Issuer and as US Agent, and GE CANADA FINANCE
HOLDING COMPANY, a Nova Scotia unlimited liability company (in its individual
capacity, “GE Canada”), as Canadian Agent, as initial Canadian L/C Issuer and a
Canadian Lender.

RECITALS

     WHEREAS, Borrowers, the other Credit Parties signatory thereto, Lenders and
Agents are parties to that certain Credit Agreement, dated as of January 31,
2006 as amended and restated as of October 31, 2007 (as amended, restated,
supplemented or otherwise modified from time to time, the “Original Credit
Agreement”);

     WHEREAS, Borrowers have requested that Lenders and Agents further amend and
restate the Original Credit Agreement; and

     WHEREAS, upon the terms and subject to the conditions hereinafter set
forth, Lenders and Agents have agreed to so amend and restate the Original
Credit Agreement, and

     WHEREAS, Exopack Key Holdings, LLC, a Delaware limited liability company
(“Exopack Holdings”) is willing to continue (a) to guaranty all of the
Obligations; (b) to pledge to Canadian Agent for its benefit and the benefit of
the Canadian Lenders, all of the Stock of its Subsidiaries; (c) to pledge to US
Agent for the benefit of the US Lenders, all of the Stock of its Domestic
Subsidiaries and 65% of the Voting Stock and 100% of the Non-Voting Stock of
each of its first-tier Foreign Subsidiaries; (d) to cause each of its Domestic
Subsidiaries (i) to guaranty the Obligations, (ii) to pledge to Canadian Agent
for its benefit and the benefit of the Canadian Lenders, all of the Stock of
their Subsidiaries, and (iii) to pledge to US Agent for the benefit of the US
Lenders, all of the Stock of each of their Domestic Subsidiaries and 65% of the
Voting Stock and 100% of the Non-Voting Stock of each of their first-tier
Foreign Subsidiaries; and (e) to cause each of its Canadian Subsidiaries to
guaranty the Canadian Obligations and to pledge to Canadian Agent all of the
Stock of each of their Subsidiaries; and

--------------------------------------------------------------------------------




     WHEREAS, US Borrowers and each of the other US Credit Parties desire to
continue to secure all of the Obligations under the Loan Documents by granting
to the US Agent, for the benefit of Agents and Lenders, a security interest in
and lien upon substantially all of their property (other than real property,
plants and Equipment and certain stock of its Foreign Subsidiaries; and

     WHEREAS, Canadian Borrowers and each of the other Canadian Credit Parties
desire to continue to secure all of the Canadian Obligations under the Loan
Documents by granting to the Canadian Agent, for the benefit of Canadian Agent
and Canadian Lenders, a security interest in and lien upon substantially all of
their property (other than real property, plants and Equipment); and

     WHEREAS, all capitalized terms herein shall have the meanings ascribed
thereto in Annex A hereto which is incorporated herein by reference.

     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, Holdings, Borrowers, the other Credit
Parties party hereto, Lenders, L/C Issuers and Agents agree that the Original
Credit Agreement is amended and restated in its entirety as follows:

SECTION 1.
AMOUNTS AND TERMS OF LOANS

     1.1 US Loans. Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of Borrowers and the other
Credit Parties contained herein:

     (a) US Tranche A Loan.

          (i) Each US Tranche A Lender agrees, severally and not jointly, to
make available to US Borrowers from time to time until the US Tranche A
Commitment Termination Date its Pro Rata Share of advances denominated in
Dollars (each a “US Tranche A Revolving Credit Advance”) requested by US
Borrower Representative on behalf of any US Borrower hereunder. The Pro Rata
Share of the US Tranche A Loan of any US Tranche A Lender shall not at any time
exceed its separate US Tranche A Loan Commitment. Moreover, the US Tranche A
Loan outstanding to the US Borrowers shall not exceed at any time the Aggregate
US Tranche A Borrowing Base. US Tranche A Revolving Credit Advances may be
borrowed, repaid and reborrowed from time to time until the US Tranche A
Commitment Termination Date; provided, that any US Tranche A Revolving Credit
Advance to be made at any time shall not exceed US Tranche A Borrowing
Availability at such time. US Tranche A Borrowing Availability may be further
reduced by Reserves imposed by US Agent in its reasonable credit judgment acting
in good faith, and without double-counting for Reserves already taken into
account in determining US Tranche A Borrowing Availability. The US Tranche A
Loan shall be repaid in full on the US Tranche A Commitment Termination Date.
Upon request of a US Tranche A Lender, US Borrowers shall jointly and severally
execute and deliver to such US Tranche A Lender a note to evidence the US
Tranche A Loan Commitment of that US Tranche A Lender. Each such note shall be
in the principal amount of the US Tranche A Loan Commitment of the applicable US
Tranche A Lender denominated in Dollars, dated the date such requesting US
Tranche A Lender became a US Tranche A Lender hereunder and

2

--------------------------------------------------------------------------------




substantially in the form of Exhibit 1.1(a)(i) (each as amended, modified,
extended, substituted, or replaced from time to time, a “US Tranche A Note” and,
collectively, the “US Tranche A Notes”). Other than pursuant to Section
1.1(a)(ii), if at any time (x) the principal amount of the outstanding US
Tranche A Loan exceeds the lesser of the Aggregate US Tranche A Borrowing Base
or the US Tranche A Loan Commitment, (y) the principal amount of the outstanding
US Tranche A Loan of any US Borrower exceeds that US Borrower’s separate US
Tranche A Borrowing Base or (z) the principal amount of the outstanding US
Tranche A Loan together with the Dollar Equivalent of the principal amount of
the Canadian Loan exceeds the US Tranche A Loan Commitment (any such excess US
Tranche A Loan is herein referred to as a “US Overadvance” and, collectively, as
“US Overadvances”), (A) US Tranche A Lenders shall not be obligated to make US
Tranche A Revolving Credit Advances, and (B) no additional US Letters of Credit
shall be issued and, except as provided in Section 1.1(a)(ii) below, the US
Tranche A Loan must be repaid immediately and US Letters of Credit cash
collateralized in an amount sufficient to eliminate any US Overadvance. All US
Overadvances shall constitute US Index Rate Loans and, at the election of US
Agent, shall bear interest at the Default Rate. US Tranche A Revolving Credit
Advances which are to be made as US Index Rate Loans may be requested in any
amount with written notice prior to 1:00 p.m. (New York time) on the Business
Day immediately prior to the Business Day on which the US Tranche A Loan is to
be made for funding requests equal to or greater than $1,000,000. For funding
requests for such US Index Rate Loans less than $1,000,000, written notice must
be provided by 1:00 p.m. (New York time) on the Business Day on which the US
Tranche A Loan is to be made. All requests for US Tranche A Revolving Credit
Advances that are to be made as LIBOR Loans require at least three (3) Business
Days’ prior written notice. Written notices for funding requests under the US
Tranche A Loan Commitment shall be in the form attached as Exhibit 1.1(a)(ii)
(“Notice of US Tranche A Revolving Credit Advance”).

          (ii) If US Borrower Representative on behalf of US Borrowers requests
that US Tranche A Lenders make, or permit to remain outstanding a US
Overadvance, US Agent may, in its sole discretion, elect to make, or permit to
remain outstanding such US Overadvances; provided, however, that US Agent may
not cause US Tranche A Lenders to make, or permit to remain outstanding, (a) a
US Tranche A Loan balance in excess of the aggregate amount of all US Tranche A
Loan Commitments or (b) a US Overadvance in an aggregate amount in excess of 10%
of the US Tranche A Loan Commitment. If a US Overadvance is made, or permitted
to remain outstanding, pursuant to the preceding sentence, then all US Tranche A
Lenders shall be bound to make, or permit to remain outstanding such US
Overadvance based upon their Pro Rata Shares of the US Tranche A Loan
Commitments in accordance with the terms of this Agreement. If a US Overadvance
remains outstanding for more than ninety (90) consecutive days during any one
hundred eighty (180) day period, the US Tranche A Loan must be repaid
immediately in an amount sufficient to eliminate all of such US Overadvance.
Furthermore, Supermajority Lenders may prospectively revoke US Agent’s ability
to make or permit US Overadvances by written notice to US Agent.

     (b) US Letters of Credit. The US Tranche A Loan Commitment may, in addition
to US Tranche A Revolving Credit Advances, be utilized (subject to the
limitations imposed by Section 1.1(a)), upon the request of US Borrower
Representative on behalf of the applicable US Borrower, for the issuance of US
Letters of Credit. Immediately upon the issuance by a US L/C Issuer of a US
Letter of Credit, and without further action on the part of US Agent or any of
the US Tranche A Lenders, each US Tranche A Lender shall be deemed to have
purchased from such US L/C Issuer a participation in such US Letter of Credit
(or in its

3

--------------------------------------------------------------------------------




obligation under a risk participation agreement with respect thereto) equal to
such US Tranche A Lender’s Pro Rata Share of the aggregate amount available to
be drawn under such US Letter of Credit.

          (i) Maximum Amount. The aggregate amount of US Letter of Credit
Obligations with respect to all US Letters of Credit outstanding or unreimbursed
at any time shall not exceed $10,000,000 (“US L/C Sublimit”).

          (ii) Reimbursement. US Borrowers shall be irrevocably and
unconditionally obligated forthwith without presentment, demand, protest or
other formalities of any kind (including for purposes of Section 10), to
reimburse any US L/C Issuer on demand in immediately available funds for any
amounts paid by such US L/C Issuer with respect to a US Letter of Credit,
including all reimbursement payments, Fees, Charges, costs and expenses paid by
such US L/C Issuer, without duplication of fees otherwise paid by any US
Borrower. Each US Borrower hereby authorizes and directs US Agent, at US Agent’s
option, to debit such US Borrower’s accounts (by increasing the outstanding
principal balance of the US Tranche A Revolving Credit Advances made to such US
Borrower) in the amount of any payment made by any US L/C Issuer with respect to
any US Letter of Credit and to pay such amounts to such US L/C Issuer, and a
Notice of US Tranche A Revolving Credit Advance requesting a US Index Rate Loan
in such amount shall be deemed to have been timely given on such date. All
amounts paid by a US L/C Issuer with respect to any US Letter of Credit that are
not immediately repaid by US Borrowers with the proceeds of a US Tranche A
Revolving Credit Advance or otherwise shall bear interest payable on demand at
the interest rate applicable to US Tranche A Revolving Credit Advances which are
US Index Rate Loans plus, at the election of US Agent or Requisite Lenders, an
additional two percent (2.00%) per annum. Each US Tranche A Lender agrees to
fund its Pro Rata Share of any US Tranche A Loan made pursuant to this Section
1.1(b)(ii). In the event US Agent elects not to debit a US Borrower’s account,
such US Borrower fails to reimburse the applicable US L/C Issuer in full on the
date of any payment in respect of a US Letter of Credit for the benefit of such
US Borrower and the other US Borrowers fail to reimburse the applicable US L/C
Issuer in full on the date of any payment in respect of a US Letter of Credit,
US Agent shall promptly notify each US Tranche A Lender of the amount of such
unreimbursed payment and the accrued interest thereon and each US Tranche A
Lender, on the next Business Day prior to 3:00 p.m. (New York time), shall
deliver to US Agent an amount equal to its Pro Rata Share thereof in same day
funds. Each US Tranche A Lender hereby absolutely and unconditionally agrees to
pay to the applicable US L/C Issuer upon demand by such US L/C Issuer such US
Tranche A Lender’s Pro Rata Share of each payment made by such US L/C Issuer in
respect of a US Letter of Credit and not reimbursed within one (1) Business Day
by US Borrowers or satisfied through a debit of US Borrowers’ account. Each US
Tranche A Lender acknowledges and agrees that its obligations pursuant to this
subsection in respect of US Letters of Credit are absolute and unconditional and
shall not be affected by any circumstance whatsoever, including setoff,
counterclaim, the occurrence and continuance of a Default or an Event of Default
or any failure by Borrowers to satisfy any of the conditions set forth in
Section 2.2. If any US Tranche A Lender fails to make available to any US L/C
Issuer the amount of such US Tranche A Lender’s Pro Rata Share of any payments
made by such US L/C Issuer in respect of a US Letter of Credit as provided in
this Section 1.1(b)(ii), the applicable US L/C Issuer shall be entitled to
recover such amount on demand from such US Tranche A Lender together with
interest at the US Index Rate.

4

--------------------------------------------------------------------------------




          (iii) Request for US Letters of Credit. US Borrower Representative
shall give US Agent at least three (3) Business Days prior written notice
specifying the date a US Letter of Credit is requested to be issued, the amount
and the name and address of the beneficiary and a description of the
transactions proposed to be supported thereby, the US Borrower for whose account
such US Letter of Credit is to be issued and the expiry date (or extended expiry
date) of the US Letter of Credit. Each request by US Borrower Representative for
the issuance of a US Letter of Credit shall be in the form of Exhibit
1.1(b)(iii). If US Agent informs US Borrower Representative that no US L/C
Issuer can issue the requested US Letter of Credit directly, such US Borrower
Representative may request that a US L/C Issuer arrange for the issuance of the
requested US Letter of Credit under a risk participation agreement with another
financial institution reasonably acceptable to US Agent, US L/C Issuer and the
US Borrower Representative. The issuance of any US Letter of Credit under this
Agreement shall be subject to satisfaction of the conditions set forth in
Section 2.2 and the conditions that the applicable US Letter of Credit (i)
supports a transaction benefiting US Borrowers or their wholly-owned
Subsidiaries and (ii) is in a form and contains such terms and conditions as are
reasonably satisfactory to applicable US L/C Issuer and, in the case of standby
letters of credit, US Agent. The initial notice requesting the issuance of a US
Letter of Credit shall be accompanied by the form of the US Letter of Credit and
the Master Standby Agreement, and an application for a US Letter of Credit, if
any, then required by the US L/C Issuer completed in a manner reasonably
satisfactory to such US L/C Issuer. If any provision of any application or
reimbursement agreement is inconsistent with the terms of this Agreement, then
the provisions of this Agreement, to the extent of such inconsistency, shall
control.

          (iv) Expiration Dates of US Letters of Credit. The expiration date of
each US Letter of Credit shall be on a date which is not later than the earlier
of (a) one year from its date of issuance or (b) the tenth (10th) day prior to
the date set forth in clause (a) of the definition of the term US Tranche A
Commitment Termination Date. Notwithstanding the foregoing, a US Letter of
Credit may provide for automatic extensions of its expiration date for one (1)
or more successive one (1) year periods provided that the US L/C Issuer has the
right to terminate such US Letter of Credit on each such annual expiration date
and no renewal term may extend the term of the US Letter of Credit to a date
that is later than the tenth (10th) day prior to the date set forth in clause
(a) of the definition of the term US Tranche A Commitment Termination Date. The
applicable US L/C Issuer may elect not to renew any such US Letter of Credit
and, upon direction by US Agent or Requisite Lenders, shall not renew any such
US Letter of Credit at any time during the continuance of an Event of Default,
provided that, in the case of a direction by US Agent or Requisite Lenders, the
applicable US L/C Issuer receives such directions prior to the date notice of
non-renewal is required to be given by such US L/C Issuer and such US L/C Issuer
has had a reasonable period of time to act on such notice.

          (v) Obligations Absolute. The obligation of US Borrowers to reimburse
the US L/C Issuers, US Agent and US Tranche A Lenders for payments made in
respect of US Letters of Credit issued by any US L/C Issuer shall be
unconditional and irrevocable and shall be paid under all circumstances strictly
in accordance with the terms of this Agreement, including the following
circumstances: (a) any lack of validity or enforceability of any Letter of
Credit; (b) any amendment or waiver of or any consent or departure from all or
any of the provisions of any Letter of Credit or any Loan Document; (c) the
existence of any claim, set-off, defense or other right which Borrowers, any of
their Subsidiaries or Affiliates or any other Person may at any time have
against any beneficiary of any Letter of Credit, any Agent, any L/C Issuer, any
Lender or any other Person, whether in

5

--------------------------------------------------------------------------------




connection with this Agreement, any other Loan Document or any other related or
unrelated agreements or transactions; (d) any draft or other document presented
under any Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; (e) payment under any Letter of Credit against presentation of a
draft or other document that does not substantially comply with the terms of
such Letter of Credit; or (f) any other act or omission to act or delay of any
kind of any L/C Issuer, any Agent, any Lender or any other Person or any other
event or circumstance whatsoever that might, but for the provisions of this
Section 1.1(b)(v), constitute a legal or equitable discharge of US Borrowers’
obligations hereunder. Without limiting the generality of the foregoing, it is
expressly understood and agreed by US Borrowers that the absolute and
unconditional obligation of US Borrowers to US Agent and US Tranche A Lenders
hereunder to reimburse payments made under a US Letter of Credit will not be
excused by the gross negligence or willful misconduct of the applicable US L/C
Issuer. However, the foregoing shall not be construed to excuse any US L/C
Issuer from claims which US Borrowers may assert against such US L/C Issuer
subject to the terms of the Master Standby Agreement.

          (vi) Obligations of US L/C Issuers. Each US L/C Issuer (other than GE
Capital) hereby agrees that it will not issue a US Letter of Credit hereunder
until it has provided US Agent with written notice specifying the amount and
intended issuance date of such US Letter of Credit and US Agent has returned a
written acknowledgment of such notice to US L/C Issuer (such notices and
acknowledgements to be given promptly). Each US L/C Issuer (other than GE
Capital) further agrees to provide to US Agent: (a) a copy of each US Letter of
Credit issued by such US L/C Issuer promptly after its issuance; (b) a weekly
report summarizing available amounts under US Letters of Credit issued by such
US L/C Issuer, the dates and amounts of any draws under such US Letters of
Credit, the effective date of any increase or decrease in the face amount of any
US Letters of Credit during such week and the amount of any unreimbursed draws
under such US Letters of Credit; and (c) such additional information reasonably
requested by US Agent from time to time with respect to the US Letters of Credit
issued by such US L/C Issuer.

     (c) Funding Authorization. Subject to the next sentence hereof, the
proceeds of all US Loans made pursuant to this Agreement subsequent to the
Closing Date are to be funded by US Agent by wire transfer to the account
designated by US Borrower Representative below (the “US Disbursement Account”):

Bank: Bank of America ABA No.: XXXXXXXXXX Bank Address: 101 S. Tryon Street  
Charlotte, North Carolina 28255 Account No.: XXXXXXXXXX

 

US Borrower Representative shall provide US Agent with written notice of any
change in the foregoing instructions at least three (3) Business Days before the
desired effective date of such change.

     (d) In this Agreement whenever it is necessary to compare or add the
outstanding balance of the US Loans or the US Loan Commitments or any portion
thereof, to the outstanding balance of the Canadian Loans or Canadian
Commitments, or any portion thereof, such Revolving Loans and Commitments will
be expressed in the Dollar Equivalent thereof

6

--------------------------------------------------------------------------------




     (e) US Tranche A1 Loan. Each US Tranche A1 Lender agrees, severally and not
jointly, to make available to US Borrowers from time to time until the US
Tranche A1 Commitment Termination Date its Pro Rata Share of advances
denominated in Dollars (each a “US Tranche A1 Revolving Credit Advance”)
requested by US Borrower Representative on behalf of any US Borrower hereunder.
The Pro Rata Share of the US Tranche A1 Loan of any US Tranche A1 Lender shall
not at any time exceed its separate US Tranche A1 Loan Commitment. Moreover, the
US Tranche A1 Loans outstanding to the US Borrowers shall not exceed at any time
the Aggregate US Tranche A1 Borrowing Base. US Tranche A1 Revolving Credit
Advances may be borrowed, repaid and reborrowed from time to time until the US
Tranche A1 Commitment Termination Date; provided, that any US Tranche A1
Revolving Credit Advance to be made at any time shall not exceed US Tranche A1
Borrowing Availability at such time. The US Tranche A1 Loan shall be repaid in
full on the US Tranche A1 Commitment Termination Date. Upon request of a US
Tranche A1 Lender, US Borrowers shall jointly and severally execute and deliver
to such US Tranche A1 Lender a note to evidence the US Tranche A1 Loan
Commitment of that US Tranche A1 Lender. Each such note shall be in the
principal amount of the US Tranche A1 Loan Commitment of the applicable US
Tranche A1 Lender denominated in Dollars, dated the date such requesting US
Tranche A1 Lender became a US Tranche A1 Lender hereunder and substantially in
the form of Exhibit 1.1(e)(i) (each as amended, modified, extended, substituted,
or replaced from time to time, a “US Tranche A1 Note” and, collectively, the “US
Tranche A1 Notes”). US Tranche A1 Revolving Credit Advances which are to be made
as US Index Rate Loans may be requested in any amount with written notice prior
to 1:00 p.m. (New York time) on the Business Day immediately prior to the
Business Day on which the US Tranche A1 Loan is to be made for funding requests
equal to or greater than $1,000,000. For funding requests for such US Index Rate
Loans less than $1,000,000, written notice must be provided by 1:00 p.m. (New
York time) on the Business Day on which the US Tranche A1 Loan is to be made.
All requests for US Tranche A1 Revolving Credit Advances that are to be made as
LIBOR Loans require at least three (3) Business Days’ prior written notice.
Written notices for funding requests under the US Tranche A1 Loan Commitment
shall be in the form attached as Exhibit 1.1(e)(ii) (“Notice of US Tranche A1
Revolving Credit Advance”).

1.2 Canadian Loans.

     (a) Each Canadian Tranche A Lender agrees, severally and not jointly, to
make available to Canadian Borrowers from time to time until the Canadian
Tranche A Commitment Termination Date its Pro Rata Share of advances denominated
in Canadian Dollars (each a “Canadian Tranche A Revolving Credit Advance”)
requested by Canadian Borrower Representative on behalf of any Canadian Borrower
hereunder. The Pro Rata Share of the Canadian Tranche A Loan of any Canadian
Tranche A Lender shall not at any time exceed its separate Canadian Tranche A
Loan Commitment. Moreover, the Canadian Tranche A Loans outstanding to the
Canadian Borrowers shall not exceed at any time the Aggregate Canadian Tranche A
Borrowing Base. Canadian Tranche A Revolving Credit Advances may be borrowed,
repaid and reborrowed from time to time until the Canadian Tranche A Commitment
Termination Date; provided, that any Canadian Tranche A Revolving Credit Advance
to be made at any time shall not exceed Canadian Tranche A Borrowing
Availability at such time. Canadian Tranche A Borrowing Availability may be
further reduced by Reserves imposed by Canadian Agent in its reasonable credit
judgment acting in good faith and without double-counting for Reserves already
taken into account in determining Canadian Tranche A Borrowing Availability. The
Canadian Tranche A Loan shall be repaid in full on the Canadian Tranche A

7

--------------------------------------------------------------------------------




Commitment Termination Date. Upon request of a Canadian Tranche A Lender, each
Canadian Borrower shall execute and deliver to such Canadian Tranche A Lender a
note to evidence the Canadian Tranche A Loan Commitment of that Canadian Tranche
A Lender. Each such note shall be in the principal amount of the Canadian
Tranche A Loan Commitment of the applicable Canadian Tranche A Lender
denominated in Canadian Dollars, dated the date such requesting Canadian Tranche
A Lender became a Canadian Tranche A Lender hereunder and substantially in the
form of Exhibit 1.2(a)(i) (each as amended, modified, extended, substituted, or
replaced from time to time, a “Canadian Tranche A Note” and, collectively, the
“Canadian Tranche A Notes”). Other than pursuant to Section 1.2(b), if at any
time (x) the principal amount of the outstanding Canadian Tranche A Loan exceeds
the lesser of the Aggregate Canadian Tranche A Borrowing Base or the Canadian
Tranche A Loan Commitment, (y) the Dollar Equivalent of the principal amount of
the outstanding Canadian Tranche A Loan of any Canadian Borrower exceeds that
Canadian Borrower’s separate Canadian Tranche A Borrowing Base or (z) the Dollar
Equivalent of the principal amount of the outstanding Canadian Tranche A Loan
together with the Dollar Equivalent of the principal amount of the US Tranche A
Loan exceeds the US Tranche A Loan Commitment (any such excess Canadian Tranche
A Loan is herein referred to collectively as “Canadian Overadvances”), (A)
Canadian Tranche A Lenders shall not be obligated to make Canadian Tranche A
Revolving Credit Advances and (B) no additional Canadian Letters of Credit shall
be issued and, except as provided in Section 1.2(b) below, the Canadian Tranche
A Loan must be repaid immediately and Canadian Letters of Credit cash
collateralized in an amount sufficient to eliminate any Canadian Overadvance.
All Canadian Overadvances shall constitute Canadian Index Rate Loans and, at the
election of Canadian Agent, shall bear interest at the Default Rate. Canadian
Tranche A Revolving Credit Advances which are to be made as Canadian Index Rate
Loans may be requested in any amount with written notice prior to 1:00 p.m.
(Toronto time) on the Business Day immediately prior to the Business Day on
which the Canadian Tranche A Loan is to be made for funding requests equal to or
greater than Cdn$1,000,000. For funding requests for such Canadian Index Rate
Loans less than Cdn$1,000,000, written notice must be provided by 1:00 p.m.
(Toronto time) on the Business Day on which the Canadian Loan is to be made. All
requests for Canadian Tranche A Revolving Credit Advances that are to be made as
BA Rate Loans require at least three (3) Business Days’ prior written notice.
Written notices for funding requests under the Canadian Tranche A Loan
Commitment shall be in the form attached as Exhibit 1.2(a)(ii) (“Notice of
Canadian Tranche A Revolving Credit Advance”).

     (b) If Canadian Borrower Representative on behalf of Canadian Borrowers
requests that Canadian Tranche A Lenders make, or permit to remain outstanding a
Canadian Overadvance, Canadian Agent may, in its sole discretion, elect to make,
or permit to remain outstanding such Canadian Overadvances; provided, however,
that Canadian Agent may not cause Canadian Tranche A Lenders to make, or permit
to remain outstanding, (a) a Canadian Tranche A Loan balance in excess of the
aggregate amount of all Canadian Tranche A Loan Commitments or (b) a Canadian
Overadvance in an aggregate amount in excess of 10% of the Canadian Tranche A
Loan Commitment. If a Canadian Overadvance is made, or permitted to remain
outstanding, pursuant to the preceding sentence, then all Canadian Tranche A
Lenders shall be bound to make, or permit to remain outstanding such Canadian
Overadvance based upon their Pro Rata Shares of the Canadian Tranche A Loan
Commitments in accordance with the terms of this Agreement. If a Canadian
Overadvance remains outstanding for more than ninety (90) days during any one
hundred eighty (180) day period, the Canadian Tranche A Loan must be repaid
immediately in an amount sufficient to eliminate all of such Canadian
Overadvance. Furthermore, holders of a majority of the Canadian Tranche A
Commitment may prospectively revoke Canadian Agent’s ability to make or permit
Canadian Overadvances by written notice to Canadian Agent.

8

--------------------------------------------------------------------------------




     (c) Canadian Letters of Credit. The Canadian Tranche A Loan Commitment may,
in addition to Canadian Tranche A Revolving Credit Advances, be utilized
(subject to the limitations imposed by Section 1.1(a)), upon the request of
Canadian Borrower Representative on behalf of the applicable Canadian Borrower,
for the issuance of Canadian Letters of Credit for the benefit of such Canadian
Borrower. Immediately upon the issuance by a Canadian L/C Issuer of a Canadian
Letter of Credit, and without further action on the part of Canadian Agent or
any of the Canadian Tranche A Lenders, each Canadian Tranche A Lender shall be
deemed to have purchased from such Canadian L/C Issuer a participation in such
Canadian Letter of Credit (or in its obligation under a risk participation
agreement with respect thereto) equal to such Canadian Tranche A Lender’s Pro
Rata Share of the aggregate amount available to be drawn under such Canadian
Letter of Credit.

          (i) Maximum Amount. The aggregate amount of Canadian Letter of Credit
Obligations with respect to all Canadian Letters of Credit outstanding or
unreimbursed at any time shall not exceed the Dollar Equivalent of $5,000,000
(“Canadian L/C Sublimit”).

          (ii) Reimbursement. Each Canadian Borrower shall be irrevocably and
unconditionally obligated forthwith without presentment, demand, protest or
other formalities of any kind (including for purposes of Section 11), to
reimburse any Canadian L/C Issuer on demand in immediately available funds for
any amounts paid by such Canadian L/C Issuer with respect to a Canadian Letter
of Credit for the benefit of such Canadian Borrower, including all reimbursement
payments, Fees, Charges, costs and expenses paid by such Canadian L/C Issuer,
without duplication of fees otherwise paid by any Canadian Borrower. Each
Canadian Borrower hereby authorizes and directs Canadian Agent, at Canadian
Agent’s option, to debit such Canadian Borrower’s accounts (by increasing the
outstanding principal balance of the Canadian Tranche A Revolving Credit
Advances made to such Canadian Borrower) in the amount of any payment made by
any Canadian L/C Issuer with respect to any Canadian Letter of Credit for the
benefit of such Canadian Borrower and to pay such amounts to such Canadian L/C
Issuer, and a Notice of Canadian Tranche A Revolving Credit Advance requesting a
Canadian Index Rate Loan in such amount shall be deemed to have been timely
given on such date. All amounts paid by a Canadian L/C Issuer with respect to
any Canadian Letter of Credit that are not immediately repaid by Canadian
Borrowers with the proceeds of a Canadian Tranche A Revolving Credit Advance or
otherwise shall bear interest payable on demand at the interest rate applicable
to Canadian Tranche A Revolving Credit Advances which are Canadian Index Rate
Loans plus, at the election of Canadian Agent or Requisite Lenders, an
additional two percent (2.00%) per annum. Each Canadian Tranche A Lender agrees
to fund its Pro Rata Share of any Canadian Tranche A Loan made to each Canadian
Borrower pursuant to this Section 1.1(b)(ii). In the event Canadian Agent elects
not to debit a Canadian Borrower’s account, such Canadian Borrower fails to
reimburse the applicable Canadian L/C Issuer in full on the date of any payment
in respect of a Canadian Letter of Credit for the benefit of such Canadian
Borrower and the other Canadian Borrowers fail to reimburse the applicable
Canadian L/C Issuer in full on the date of any payment in respect of a Canadian
Letter of Credit, Canadian Agent shall promptly notify each Canadian Tranche A
Lender of the amount of such unreimbursed payment and the accrued interest
thereon and each Canadian Tranche A Lender, on the next Business Day prior to
3:00 p.m. (Toronto time), shall deliver to Canadian Agent an amount equal to its
Pro Rata Share thereof in same day funds. Each

9

--------------------------------------------------------------------------------




Canadian Tranche A Lender hereby absolutely and unconditionally agrees to pay to
the applicable Canadian L/C Issuer upon demand by such Canadian L/C Issuer such
Canadian Tranche A Lender’s Pro Rata Share of each payment made by such Canadian
L/C Issuer in respect of a Canadian Letter of Credit and not reimbursed within
one (1) Business Day by Canadian Borrowers or satisfied through a debit of
Canadian Borrowers’ account. Each Canadian Tranche A Lender acknowledges and
agrees that its obligations pursuant to this subsection in respect of Canadian
Letters of Credit are absolute and unconditional and shall not be affected by
any circumstance whatsoever, including setoff, counterclaim, the occurrence and
continuance of a Default or an Event of Default or any failure by Borrowers to
satisfy any of the conditions set forth in Section 2.2. If any Canadian Tranche
A Lender fails to make available to any Canadian L/C Issuer the amount of such
Canadian Tranche A Lender’s Pro Rata Share of any payments made by such Canadian
L/C Issuer in respect of a Canadian Letter of Credit as provided in this Section
1.1(b)(ii), the applicable Canadian L/C Issuer shall be entitled to recover such
amount on demand from such Canadian Tranche A Lender together with interest at
the Canadian Index Rate.

          (iii) Request for Canadian Letters of Credit. Canadian Borrower
Representative shall give Canadian Agent at least three (3) Business Days prior
written notice specifying the date a Canadian Letter of Credit is requested to
be issued, the amount and the name and address of the beneficiary and a
description of the transactions proposed to be supported thereby, the Canadian
Borrower for whose account such Canadian Letter of Credit is to be issued and
the expiry date (or extended expiry date) of the Canadian Letter of Credit. Each
request by Canadian Borrower Representative for the issuance of a Canadian
Letter of Credit shall be in the form of Exhibit 1.1(b)(iii). If Canadian Agent
informs Canadian Borrower Representative that no Canadian L/C Issuer can issue
the requested Canadian Letter of Credit directly, such Canadian Borrower
Representative may request that a Canadian L/C Issuer arrange for the issuance
of the requested Canadian Letter of Credit under a risk participation agreement
with another financial institution resident in Canada for purposes of Part XIII
of the ITA reasonably acceptable to Canadian Agent, Canadian L/C Issuer and the
Canadian Borrower Representative. The issuance of any Canadian Letter of Credit
under this Agreement shall be subject to satisfaction of the conditions set
forth in Section 2.2 and the conditions that the applicable Canadian Letter of
Credit (i) supports a transaction benefiting Canadian Borrowers or their
wholly-owned Subsidiaries and (ii) is in a form and contains such terms and
conditions as are reasonably satisfactory to applicable Canadian L/C Issuer and,
in the case of standby letters of credit, Canadian Agent. The initial notice
requesting the issuance of a Canadian Letter of Credit shall be accompanied by
the form of the Canadian Letter of Credit and the Master Standby Agreement, and
an application for a Canadian Letter of Credit, if any, then required by the
applicable Canadian L/C Issuer completed in a manner reasonably satisfactory to
such Canadian L/C Issuer. If any provision of any application or reimbursement
agreement is inconsistent with the terms of this Agreement, then the provisions
of this Agreement, to the extent of such inconsistency, shall control.

          (iv) Expiration Dates of Canadian Letters of Credit. The expiration
date of each Canadian Letter of Credit shall be on a date which is not later
than the earlier of (a) one year from its date of issuance or (b) the tenth
(10th) day prior to the date set forth in clause (a) of the definition of the
term Canadian Tranche A Commitment Termination Date. Notwithstanding the
foregoing, a Canadian Letter of Credit may provide for automatic extensions of
its expiration date for one (1) or more successive one (1) year periods provided
that the Canadian L/C Issuer has the right to terminate such Canadian Letter of
Credit on each

10

--------------------------------------------------------------------------------




such annual expiration date and no renewal term may extend the term of the
Canadian Letter of Credit to a date that is later than the tenth (10th) day
prior to the date set forth in clause (a) of the definition of the term Canadian
Tranche A Commitment Termination Date. The applicable Canadian L/C Issuer may
elect not to renew any such Canadian Letter of Credit and, upon direction by
Canadian Agent or Requisite Lenders, shall not renew any such Canadian Letter of
Credit at any time during the continuance of an Event of Default, provided that,
in the case of a direction by Canadian Agent or Requisite Lenders, the
applicable Canadian L/C Issuer receives such directions prior to the date notice
of non-renewal is required to be given by such Canadian L/C Issuer and such
Canadian L/C Issuer has had a reasonable period of time to act on such notice.

          (v) Obligations Absolute. The obligation of Canadian Borrowers to
reimburse the Canadian L/C Issuers, Canadian Agent and Canadian Tranche A
Lenders for payments made in respect of Canadian Letters of Credit issued by any
Canadian L/C Issuer shall be unconditional and irrevocable and shall be paid
under all circumstances strictly in accordance with the terms of this Agreement,
including the following circumstances: (a) any lack of validity or
enforceability of any Letter of Credit; (b) any amendment or waiver of or any
consent or departure from all or any of the provisions of any Letter of Credit
or any Loan Document; (c) the existence of any claim, set-off, defense or other
right which Borrowers, any of their Subsidiaries or Affiliates or any other
Person may at any time have against any beneficiary of any Letter of Credit, any
Agent, any L/C Issuer, any Lender or any other Person, whether in connection
with this Agreement, any other Loan Document or any other related or unrelated
agreements or transactions; (d) any draft or other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
(e) payment under any Letter of Credit against presentation of a draft or other
document that does not substantially comply with the terms of such Letter of
Credit; or (f) any other act or omission to act or delay of any kind of any L/C
Issuer, any Agent, any Lender or any other Person or any other event or
circumstance whatsoever that might, but for the provisions of this Section
1.1(b)(v), constitute a legal or equitable discharge of Canadian Borrowers’
obligations hereunder. Without limiting the generality of the foregoing, it is
expressly understood and agreed by Canadian Borrowers that the absolute and
unconditional obligation of Canadian Borrowers to Canadian Agent and Canadian
Tranche A Lenders hereunder to reimburse payments made under a Canadian Letter
of Credit will not be excused by the gross negligence or willful misconduct of
the applicable Canadian L/C Issuer. However, the foregoing shall not be
construed to excuse any Canadian L/C Issuer from claims which Canadian Borrowers
may assert against such Canadian L/C Issuer subject to the terms of the Master
Standby Agreement.

          (vi) Obligations of Canadian L/C Issuers. Each Canadian L/C Issuer
(other than GE Canada) hereby agrees that it will not issue a Canadian Letter of
Credit hereunder until it has provided Canadian Agent with written notice
specifying the amount and intended issuance date of such Canadian Letter of
Credit and Canadian Agent has returned a written acknowledgment of such notice
to Canadian L/C Issuer (such notices and acknowledgements to be given promptly).
Each Canadian L/C Issuer (other than GE Canada) further agrees to provide to
Canadian Agent: (a) a copy of each Canadian Letter of Credit issued by such
Canadian L/C Issuer promptly after its issuance; (b) a weekly report summarizing
available amounts under Canadian Letters of Credit issued by such Canadian L/C
Issuer, the dates and amounts of any draws under such Canadian Letters of
Credit, the effective date of any increase or decrease in the face amount of any
Canadian Letters of Credit during

11

--------------------------------------------------------------------------------




such week and the amount of any unreimbursed draws under such Canadian Letters
of Credit; and (c) such additional information reasonably requested by Canadian
Agent from time to time with respect to the Canadian Letters of Credit issued by
such Canadian L/C Issuer.

     (d) Funding Authorization. Subject to the next sentence hereof, the
proceeds of all Canadian Loans made pursuant to this Agreement subsequent to the
Closing Date are to be funded by Canadian Agent by wire transfer to the account
designated by Canadian Borrower Representative below (the “Canadian Disbursement
Account”):

Bank: Bank of America Canada   200 Front Street West   Toronto, Ontario M5V 3L2
BOFACATT Account No.: XXXXXXXX

 

Canadian Borrower Representative shall provide Canadian Agent with written
notice of any change in the foregoing instructions at least three (3) Business
Days before the desired effective date of such change.

     (e) In this Agreement whenever it is necessary to compare or add the
outstanding balance of the Canadian Loans or Canadian Loan Commitments, or any
portion thereof, to the outstanding balance of the US Loans or the US Loan
Commitments, or any portion thereof, such Revolving Loans and Commitments will
be expressed in the Dollar Equivalent thereof.

     (f) Each Canadian Tranche A1 Lender agrees, severally and not jointly, to
make available to Canadian Borrowers from time to time until the Canadian
Tranche A1 Commitment Termination Date its Pro Rata Share of advances
denominated in Canadian Dollars (each a “Canadian Tranche A1 Revolving Credit
Advance”) requested by Canadian Borrower Representative on behalf of any
Canadian Borrower hereunder. The Pro Rata Share of the Canadian Tranche A1 Loan
of any Canadian Tranche A1 Lender shall not at any time exceed its separate
Canadian Tranche A1 Loan Commitment. Moreover, the Canadian Tranche A1 Loans
outstanding to the Canadian Borrowers shall not exceed at any time the Aggregate
Canadian Tranche A1 Borrowing Base. Canadian Tranche A1 Revolving Credit
Advances may be borrowed, repaid and reborrowed from time to time until the
Canadian Tranche A1 Commitment Termination Date; provided, that any Canadian
Tranche A1 Revolving Credit Advance to be made at any time shall not exceed
Canadian Tranche A1 Borrowing Availability at such time. The Canadian Tranche A1
Loan shall be repaid in full on the Canadian Tranche A1 Commitment Termination
Date. Upon request of a Canadian Tranche A1 Lender, each Canadian Borrower shall
execute and deliver to such Canadian Tranche A1 Lender a note to evidence the
Canadian Tranche A1 Loan Commitment of that Canadian Tranche A1 Lender. Each
such note shall be in the principal amount of the Canadian Tranche A1 Loan
Commitment of the applicable Canadian Tranche A1 Lender denominated in Canadian
Dollars, dated the date such requesting Canadian Tranche A1 Lender became a
Canadian Tranche A1 Lender hereunder and substantially in the form of Exhibit
1.2(f)(i) (each as amended, modified, extended, substituted, or replaced from
time to time, a “Canadian Tranche A1 Note” and, collectively, the “Canadian
Tranche A1 Notes”). Canadian Tranche A1 Revolving Credit Advances which are to
be made as Canadian Index Rate Loans may be requested in any amount with written
notice prior to 1:00 p.m. (Toronto time) on the Business Day immediately prior
to the Business Day on which the

12

--------------------------------------------------------------------------------




Canadian Tranche A1 Loan is to be made for funding requests equal to or greater
than Cdn$1,000,000. For funding requests for such Canadian Index Rate Loans less
than Cdn$1,000,000, written notice must be provided by 1:00 p.m. (Toronto time)
on the Business Day on which the Canadian Loan is to be made. All requests for
Canadian Tranche A1 Revolving Credit Advances that are to be made as BA Rate
Loans require at least three (3) Business Days’ prior written notice. Written
notices for funding requests under the Canadian Tranche A1 Loan Commitment shall
be in the form attached as Exhibit 1.2(f)(ii) (“Notice of Canadian Tranche A1
Revolving Credit Advance”).

1.3 Interest and Applicable Margins.

     (a) (i) US Borrowers shall pay interest to US Agent, for the ratable
benefit of US Lenders and (ii) Canadian Borrowers shall pay interest to Canadian
Agent, for the ratable benefit of Canadian Lenders, in each case with respect to
the various Loans made by each Lender, in arrears on each applicable Interest
Payment Date, at the following rates: (i) with respect to the US Tranche A
Revolving Credit Advances which are designated as US Index Rate Loans (and for
all other US Obligations not otherwise set forth below), the US Index Rate plus
the Applicable US Tranche A Index Margin per annum or, with respect to US
Tranche A Revolving Credit Advances which are designated as LIBOR Loans, at the
election of US Borrower Representative, the applicable LIBOR Rate plus the
Applicable US Tranche A LIBOR Margin per annum; (ii) with respect to the
Canadian Tranche A Revolving Credit Advances denominated in Canadian Dollars
which are designated as Canadian Index Rate Loans (and for all other Canadian
Obligations not otherwise set forth below), the Canadian Index Rate plus the
Applicable Canadian Tranche A Index Margin per annum; (iii) with respect to
Canadian Tranche A Revolving Credit Advances denominated in Canadian Dollars
which are designated as BA Rate Loans, at the election of Canadian Borrower
Representative, the applicable BA Rate plus the Applicable Tranche A BA Rate
Margin per annum, (iv) with respect to the US Tranche A1 Revolving Credit
Advances which are designated as US Tranche A1 Index Rate Loans, the US Index
Rate plus the Applicable US Tranche A1 Index Margin per annum or, with respect
to US Tranche A1 Revolving Credit Advances which are designated as LIBOR Loans,
at the election of US Borrower Representative, the applicable LIBOR Rate plus
the Applicable US Tranche A1 LIBOR Margin per annum, (v) with respect to the
Canadian Tranche A1 Revolving Credit Advances denominated in Canadian Dollars
which are designated as Canadian Index Rate Loans, the Canadian Index Rate plus
the Applicable Canadian Tranche A1 Index Margin per annum, and (vi) with respect
to Canadian Tranche A1 Revolving Credit Advances denominated in Canadian Dollars
which are designated as BA Rate Loans, at the election of Canadian Borrower
Representative, the applicable BA Rate plus the Applicable Tranche A1 BA Rate
Margin per annum.

The Applicable Margins are as follows:     Applicable US Tranche A Index Margin
2.00 % Applicable US Tranche A LIBOR Margin 3.00 % Applicable Canadian Tranche A
Index Margin 2.00 %

 

13

--------------------------------------------------------------------------------




Applicable Tranche A BA Rate Margin 3.00 % Applicable US Tranche A1 Index Margin
2.50 % Applicable US Tranche A1 LIBOR 3.50 % Margin     Applicable Canadian
Tranche A1 Index 2.50 % Margin     Applicable Tranche A1 BA Rate Margin 3.50 %

 

     (b) If any payment on any Loan becomes due and payable on a day other than
a Business Day, the maturity thereof will be extended to the next succeeding
Business Day (except as set forth in the definition of LIBOR Period) and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension.

     (c) All computations of Fees calculated on a per annum basis and interest
on LIBOR Loans shall be made by the Applicable Agent on the basis of a 360-day
year. All Interest on US Index Rate Loans and Canadian Loans denominated in
Canadian Dollars subject to interest calculated by reference to the Canadian
Index Rate or the BA Rate shall be calculated on the basis of a 365 day year. In
each case, the calculation shall be made for the actual number of days occurring
in the period for which such Fees and interest are payable. The US Index Rate
and the Canadian Index Rate are floating rates determined for each day. Each
determination by the Applicable Agent of an interest rate and Fees hereunder
shall be presumptive evidence of the correctness of such rates and Fees.

     (d) (1) So long as an Event of Default has occurred and is continuing under
Section 7.1(a), (f) or (g) and without notice of any kind, or (2) so long as any
other Event of Default has occurred and is continuing and at the election of
Applicable Agent (or upon the written request of the Requisite Lenders)
confirmed by written notice from Applicable Agent to Applicable Borrower
Representative, subject to Applicable Law, the interest rates applicable to the
Loans and the Letter of Credit Fees applicable to the Letters of Credit shall be
increased by two percentage points (2%) per annum above the rates of interest or
the rate of such Fee otherwise applicable hereunder (the “Default Rate”), and
all such outstanding non-contingent Obligations shall bear interest at the
Default Rate applicable to such Obligations. Interest and Letter of Credit Fees
at the Default Rate shall accrue in the case of clause (1) above from the
initial date of such Event of Default, and in the case of clause (2) above, from
the date specified by the Applicable Agent, which date shall be no earlier than
the initial date of the applicable Event of Default, and in each case, until
that Event of Default is cured or waived and shall be payable upon demand, but
in any event, shall be payable on the next regularly scheduled payment date set
forth herein for such Obligation.

     (e) Applicable Borrower Representative shall have the option to (i) request
that any US Revolving Credit Advance be made as a LIBOR Loan, (ii) request that
any Canadian Revolving Credit Advance be made as a BA Rate Loan, (iii) convert
at any time all or any part of outstanding US Loans from US Index Rate Loans to
LIBOR Loans, (iv) convert at any time all or any part of outstanding Canadian
Loans from Canadian Index Rate Loans to BA Rate Loans, (v) convert any LIBOR
Loan to a US Index Rate Loan, subject to payment of the LIBOR

14

--------------------------------------------------------------------------------




Breakage Costs in accordance with Section 1.4(e) if such conversion is made
prior to the expiration of the LIBOR Period applicable thereto, (vi) convert any
BA Rate Loan to a Canadian Index Rate Loan, subject to payment of the BA Rate
Breakage Costs in accordance with Section 1.4(f) if such conversion is made
prior to the expiration of the BA Period applicable thereto, (vii) continue all
or any portion of any LIBOR Loan as a LIBOR Loan upon the expiration of the
applicable LIBOR Period and the succeeding LIBOR Period of that continued LIBOR
Loan shall commence on the first day after the last day of the LIBOR Period of
the LIBOR Loan to be continued, or (vii) continue all or any portion of any BA
Rate Loan as a BA Rate Loan upon the expiration of the applicable BA Period and
the succeeding BA Period of that continued BA Rate Loan shall commence on the
first day after the last day of the BA Period of the BA Rate Loan to be
continued. Any US Loan or group of US Loans having the same proposed LIBOR
Period to be made or continued as, or converted into, a LIBOR Loan must be in a
minimum amount of $1,000,000 and integral multiples of $500,000 in excess of
such amount. Any Canadian Loan or group of Canadian Loans denominated in
Canadian Dollars having the same proposed BA Period to be made or continued as,
or converted into, a BA Rate Loan must be in a minimum amount of Cdn$500,000 and
integral multiples of Cdn$100,000 in excess of such amount. Any such election
must be made by 1:00 p.m. (New York time) on the 3rd Business Day prior to (a)
in the case of a LIBOR Loan (1) the date of any proposed US Revolving Credit
Advance which is to bear interest at the LIBOR Rate, (2) the end of each LIBOR
Period with respect to any LIBOR Loans to be continued as such, or (3) the date
on which the US Borrower Representative wishes to convert any US Index Rate Loan
to a LIBOR Loan for a LIBOR Period designated by such Borrower Representative in
such election and (b) in the case of a BA Rate Loan (1) the date of any proposed
Canadian Revolving Credit Advance which is to bear interest at the BA Rate, (2)
the end of each BA Period with respect to any BA Rate Loans to be continued as
such, or (3) the date on which Canadian Borrower Representative wishes to
convert any Canadian Index Rate Loan to a BA Rate Loan for a BA Period
designated by Canadian Borrower Representative in such election. If no election
is received with respect to an existing LIBOR Loan or an existing BA Rate Loan
by 1:00 p.m. (New York time) on the 3rd Business Day prior to the end of the
LIBOR Period or the BA Period, as applicable, with respect thereto, that LIBOR
Loan shall be converted to a US Index Rate Loan at the end of its LIBOR Period
and that BA Rate Loan shall be converted into a Canadian Index Rate Loan at the
end of its BA Period. Applicable Borrower Representative must make such election
by notice to Applicable Agent in writing, by fax or overnight courier. In the
case of any conversion or continuation, such election must be made pursuant to a
written notice (a "Notice of Conversion/Continuation") in the form of Exhibit
1.3(e). No Loan shall be made, converted into or continued as a LIBOR Loan or a
BA Rate Loan, if an Event of Default has occurred and is continuing and (i) with
respect to the Canadian Loans, Canadian Agent or Canadian Requisite Lenders or
(ii) with respect to the US Loans, US Agent or US Requisite Lenders, have
determined not to make or continue any Loan as a LIBOR Loan or a BA Rate Loan as
a result thereof.

     (f) Notwithstanding anything to the contrary set forth in this Section 1.3,
if a court of competent jurisdiction determines in a final order that any rate
of interest payable hereunder exceeds the highest rate of interest permissible
under law (the “Maximum Lawful Rate”), then so long as the Maximum Lawful Rate
would be so exceeded, such rate of interest payable hereunder shall be equal to
the Maximum Lawful Rate; provided, however, that if at any time thereafter such
rate of interest payable hereunder is less than the Maximum Lawful Rate,
Borrowers shall continue to pay interest hereunder at the Maximum Lawful Rate
until such time as the total interest received by Applicable Agent is equal to
the total interest that would have

15

--------------------------------------------------------------------------------




been received had such interest rate payable hereunder been (but for the
operation of this paragraph) the interest rate payable since the Closing Date as
otherwise provided in this Agreement. Thereafter, such interest hereunder shall
be paid at the rate(s) of interest and in the manner provided in Sections 1.3(a)
through (e), unless and until any rate of interest again exceeds the Maximum
Lawful Rate, and at that time this paragraph shall again apply. In no event
shall the total interest received by any Lender pursuant to the terms hereof
exceed the amount that such Lender could lawfully have received had the interest
due hereunder been calculated for the full term hereof at the Maximum Lawful
Rate. If the Maximum Lawful Rate is calculated pursuant to this paragraph, such
interest shall be calculated at a daily rate equal to the Maximum Lawful Rate
divided by the number of days in the year in which such calculation is made. If,
notwithstanding the provisions of this Section 1.3(f), a court of competent
jurisdiction shall determine by a final, non-appealable order that a Lender has
received interest hereunder in excess of the Maximum Lawful Rate, Applicable
Agent shall, to the extent permitted by applicable law, promptly apply such
excess as specified in Section 1.5 and thereafter shall refund any excess to
Borrowers or as such court of competent jurisdiction may otherwise order.

1.4 Fees.

     (a) Fee Letter. US Borrowers shall pay to GE Capital, individually, the
Fees specified in (1) that certain fee letter dated as of October 31, 2007,
between Holdings and GE Capital and (2) that certain fee letter, dated as of
June 14, 2010, among GE Capital, GE Canada and the Borrowers (collectively, the
“GE Capital Fee Letter”), at the times specified for payment therein

     (b) Unused Line Fees. As additional compensation for the Lenders, US
Borrowers shall, jointly and severally, pay to US Agent, for the ratable benefit
of such Lenders, in arrears, on the first Business Day of each month prior to
the US Tranche A Commitment Termination Date and on the US Tranche A Commitment
Termination Date, a fee, calculated on the basis of a 360-day year, for
Borrowers’ non-use of available funds in an amount equal to (i) one half of one
percent (0.50%) per annum multiplied by (ii) the difference between (x) the
Dollar Equivalent of the Commitments of all Lenders (as it may be reduced from
time to time) and (y) the average for the period of the Dollar Equivalent of the
daily closing balances of the Loans (outstanding during the period for which
such Fee is due.

     (c) Omitted.

     (d) Letter of Credit Fees.

          (i) US Borrowers agree to pay to US Agent for the benefit of US
Tranche A Lenders, as compensation to such US Tranche A Lenders for US Letter of
Credit Obligations incurred hereunder, (1) without duplication of costs and
expenses otherwise payable to US Agent or US Tranche A Lenders hereunder, all
reasonable costs and expenses, without duplication of fees otherwise paid by US
Borrowers, incurred by US Agent or any US Tranche A Lender on account of such US
Letter of Credit Obligations, and (2) for each month during which any US Letter
of Credit Obligation shall remain outstanding, a fee (the “US Letter of Credit
Fee”) in an amount equal to the product of the Dollar Equivalent of the average
daily undrawn face amount of all US Letters of Credit issued, guaranteed or
supported by risk participation agreements multiplied by a per annum rate equal
to the Applicable US Tranche A

16

--------------------------------------------------------------------------------




LIBOR Margin from time to time in effect. Such fee shall be paid to US Agent for
the benefit of the US Tranche A Lenders in arrears, on the first Business Day of
each month and on the US Tranche A Commitment Termination Date. In addition, US
Borrowers shall pay to any US L/C Issuer, on demand, such reasonable fees,
without duplication of fees otherwise payable hereunder (including all per annum
fees), charges and expenses of such US L/C Issuer in respect of the issuance,
negotiation, acceptance, amendment, transfer and payment of such US Letter of
Credit or otherwise payable pursuant to the application and related
documentation under which such US Letter of Credit is issued.

          (ii) Each Canadian Borrower agrees to pay to Canadian Agent for the
benefit of Canadian Tranche A Lenders, as compensation to such Canadian Tranche
A Lenders for Canadian Letter of Credit Obligations incurred for its benefit
hereunder, (1) without duplication of costs and expenses otherwise payable to
Canadian Agent or Canadian Tranche A Lenders hereunder, all reasonable costs and
expenses, without duplication of fees otherwise paid by such Canadian Borrower,
incurred by Canadian Agent or any Canadian Tranche A Lender on account of such
Canadian Letter of Credit Obligations, and (2) for each month during which any
such Canadian Letter of Credit Obligation shall remain outstanding, a fee (the
“Canadian Letter of Credit Fee”) in an amount equal to the product of the Dollar
Equivalent of the average daily undrawn face amount of all of such Canadian
Letters of Credit issued, guaranteed or supported by risk participation
agreements multiplied by a per annum rate equal to the Applicable Tranche A BA
Rate Margin from time to time in effect. Such fee shall be paid to Canadian
Agent for the benefit of the Canadian Tranche A Lenders in arrears, on the first
Business Day of each month and on the Canadian Tranche A Commitment Termination
Date. In addition, each Canadian Borrower shall pay to any Canadian L/C Issuer,
on demand, such reasonable fees, without duplication of fees otherwise payable
hereunder (including all per annum fees), charges and expenses of such Canadian
L/C Issuer in respect of the issuance, negotiation, acceptance, amendment,
transfer and payment of such Canadian Borrower’s Canadian Letter of Credit
Obligations or otherwise payable pursuant to the application and related
documentation under which such Canadian Letter of Credit is issued.

     (e) LIBOR Breakage Costs. Upon (i) any default by any US Borrower in making
any borrowing of, conversion into or continuation of any LIBOR Loan following US
Borrower Representative’s delivery to US Agent of any LIBOR Loan request in
respect thereof or (ii) any payment of a LIBOR Loan on any day that is not the
last day of the LIBOR Period applicable thereto (regardless of the source of
such prepayment and whether voluntary, by acceleration or otherwise), US
Borrowers shall pay US Agent, for the benefit of all US Lenders that funded or
were prepared to fund any such LIBOR Loan, LIBOR Breakage Costs, if applicable.

     (f) BA Rate Breakage Costs. Upon (i) any default by any Canadian Borrower
in making any borrowing of, conversion into or continuation of any BA Rate Loan
following Canadian Borrower Representative's delivery to Canadian Agent of any
BA Rate Loan request in respect thereof or (ii) any payment of a BA Rate Loan on
any day that is not the last day of the BA Period applicable thereto (regardless
of the source of such prepayment and whether voluntary, by acceleration or
otherwise), Canadian Borrowers shall pay Canadian Agent, for the benefit of all
Canadian Lenders that funded or were prepared to fund any such BA Rate Loan, the
BA Rate Breakage Costs, if applicable.

     (g) Expenses and Attorneys’ Fees.

17

--------------------------------------------------------------------------------




          (i) US Borrowers agree to promptly pay all reasonable, out-of-pocket
fees, charges, costs and expenses (including reasonable attorneys’ fees and
expenses) incurred by US Agent in connection with any matters contemplated by or
arising out of the Loan Documents, in connection with the examination, review,
due diligence investigation, documentation, negotiation, closing and syndication
of the transactions contemplated herein and in connection with the continued
administration of the Loan Documents including any amendments, modifications,
consents and waivers. US Borrowers agree to promptly pay all reasonable,
out-of-pocket fees, charges, costs and expenses (including fees, charges, costs
and expenses of attorneys, auditors appraisers, consultants and advisors)
incurred by US Agent in connection with any amendment, waiver or consent with
respect to the Loan Documents, Event of Default, work-out or action to enforce
any Loan Document or to collect any payments due from US Borrowers or any other
US Credit Party. In addition, in connection with any work-out or action to
enforce any Loan Document or to collect any payments due from US Borrowers or
any other US Credit Party, US Borrowers agree to promptly pay all reasonable,
out-of-pocket fees, charges, costs and expenses, including, without limitation,
reasonable attorneys’ fees, incurred by US Lenders. All fees, charges, costs and
expenses for which US Borrowers are responsible under this Section 1.4(g)(i)
shall be deemed part of the US Obligations when incurred, payable in accordance
with the final sentence of Section 1.5(b) and secured by the US Collateral.

          (ii) Canadian Borrowers agree to promptly pay all reasonable,
out-of-pocket fees, charges, costs and expenses (including reasonable attorneys’
fees and expenses) incurred by Canadian Agent in connection with any matters
contemplated by or arising out of the Loan Documents, in connection with the
examination, review, due diligence investigation, documentation, negotiation,
closing and syndication of the transactions contemplated herein and in
connection with the continued administration of the Loan Documents including any
amendments, modifications, consents and waivers. Canadian Borrowers agree to
promptly pay all reasonable, out-of-pocket fees, charges, costs and expenses
(including fees, charges, costs and expenses of attorneys, auditors appraisers,
consultants and advisors) incurred by Canadian Agent in connection with any
amendment, waiver or consent with respect to the Loan Documents, Event of
Default, work-out or action to enforce any Loan Document or to collect any
payments due from Canadian Borrowers or any other Canadian Credit Party. In
addition, in connection with any work-out or action to enforce any Loan Document
or to collect any payments due from Canadian Borrowers or any other Canadian
Credit Party, Canadian Borrowers agree to promptly pay all reasonable,
out-of-pocket fees, charges, costs and expenses, including, without limitation,
reasonable attorneys’ fees, incurred by Canadian Lenders. All fees, charges,
costs and expenses for which Canadian Borrowers are responsible under this
Section 1.4(g)(ii) shall be deemed part of the Canadian Obligations when
incurred, payable in accordance with the final sentence of Section 1.5(b) and
secured by the Collateral.

1.5 Payments.

     (a) All payments by Borrowers of the Obligations shall be without
deduction, defense, setoff or counterclaim and shall be made in same day funds
and delivered (i) by the Canadian Borrowers, with respect to the Canadian
Tranche A Loans and Canadian Tranche A1 Loans, to Canadian Agent for the benefit
of Canadian Agent and Canadian Tranche A Lenders and Canadian Tranche A1
Lenders, as applicable, and (ii) by the US Borrowers, with respect to US Tranche
A Loans and the US Tranche A1 Loans, to US Agent for the benefit of US Agent and
US Tranche A Lenders and US Tranche A1 Lenders, as applicable, in each case by
wire

18

--------------------------------------------------------------------------------




transfer to the following account or such other place as Applicable Agent may
from time to time designate to the Applicable Borrower Representative in
writing.

  With respect to the Canadian Tranche A Loans and Canadian Tranche A1 Loans:

 Bank:

Bank of America Canada  Swift Code: XXXXXXXX  Account No.: XXXXXXX  Account:
ACCOUNT NAME: GECC/CAF DEPOSITORY  Reference: GE Capital re: ExoPack, CFN:
CND1118

 

With respect to the US Tranche A Loan and US Tranche A1 Loan: ABA No. XXX XXX
XXX Account Number XXX XX XXX Deutsche Bank Trust Company Americas New York, New
York ACCOUNT NAME: GECC/CAF DEPOSITORY Reference: GE Capital re: ExoPack, CFN:
CFN8476

 

     (b) Borrowers shall receive credit on the day of receipt for good funds
received by Applicable Agent by 2:00 p.m. (New York time) in the case of US
Agent or 2:00 p.m. (Toronto time) in the case of Canadian Agent. In the absence
of receipt by such times, such funds shall be deemed to have been paid on the
next Business Day. Whenever any payment to be made hereunder shall be stated to
be due on a day that is not a Business Day, the payment may be made on the next
succeeding Business Day and such extension of time shall be included in the
computation of the amount of interest and Fees due hereunder.

     (c) US Borrowers hereby authorize US Tranche A Lenders to make US Tranche A
Revolving Credit Advances in Dollars (as US Index Rate Loans), on the basis of
their Pro Rata Shares, for the payment of interest, Fees, expenses and US Letter
of Credit reimbursement obligations and any amounts required to be deposited
with respect to outstanding US Letter of Credit Obligations pursuant to the
terms of this Agreement.

     (d) Canadian Borrowers hereby authorize Canadian Tranche A Lenders to make
Canadian Tranche A Revolving Credit Advances in Canadian Dollars as Canadian
Index Rate Loans, on the basis of their Pro Rata Shares, for the payment of
interest, Fees and expenses and Canadian Letter of Credit reimbursement
obligations and any amounts required to be deposited with respect to outstanding
Canadian Letter of Credit Obligations pursuant to the terms of this Agreement.

     (e) US Borrowers hereby authorize US Tranche A1 Lenders to make US Tranche
A1 Revolving Credit Advances in Dollars (as US Index Rate Loans), on the basis
of their Pro Rata Shares, for the payment of interest, Fees and expenses
pursuant to the terms of this Agreement.

     (f) Canadian Borrowers hereby authorize Canadian Tranche A1 Lenders to make
Canadian Tranche A1 Revolving Credit Advances in Canadian Dollars as Canadian
Index

19

--------------------------------------------------------------------------------




Rate Loans, on the basis of their Pro Rata Shares, for the payment of interest,
Fees and expenses pursuant to the terms of this Agreement.

1.6 Prepayments.

     (a) Voluntary Prepayments of Loans. At any time, any Borrower may prepay
any Loan, in whole or in part, without premium or penalty subject to the payment
of LIBOR Breakage Costs and BA Rate Breakage Costs, if and to the extent
applicable.

     (b) Voluntary Reduction of the Commitments.

          (i) At any time, US Borrower Representative on behalf of US Borrowers
may permanently reduce the US Tranche A Loan Commitment without premium or
penalty subject to the payment of LIBOR Breakage Costs, if and to the extent
applicable; provided, however, that the US Tranche A Loan Commitment may not be
permanently reduced to less than the outstanding principal balance of the US
Tranche A Loan as of the date of such reduction (determined after giving effect
to all prepayments and repayments made on such date). Any reduction of the US
Tranche A Loan Commitment shall not result in a pro rata or any other reduction
of the US L/C Sublimit unless so designated in writing by US Borrower
Representative or, unless the US Tranche A Loan Commitment is reduced below
$25,000,000, of the Canadian Commitment. In addition, US Borrower Representative
on behalf of US Borrowers may, at any time terminate the US Tranche A Loan
Commitment on at least ten (10) Business Days’ prior written notice to US Agent,
which termination may be revoked or deferred by US Borrower Representative on
behalf of US Borrowers; provided, that upon such termination, the US Tranche A
Loans and US Tranche A1 Loans and all other US Obligations shall be immediately
due and payable in full and all US Letter of Credit Obligations shall be cash
collateralized or otherwise satisfied in accordance with Section 1.6(g) of this
Agreement.

          (ii) At any time, Canadian Borrower Representative on behalf of
Canadian Borrowers may permanently reduce the Canadian Tranche A Loan Commitment
without premium or penalty subject to the payment of BA Rate Breakage Costs, if
and to the extent applicable; provided, however, that the Canadian Tranche A
Loan Commitment may not be permanently reduced to less than the outstanding
principal balance of the Canadian Tranche A Loan as of the date of such
reduction (determined after giving effect to all prepayments and repayments made
on such date). Any reduction of the Canadian Tranche A Loan Commitment shall not
result in a pro rata or any other reduction of the Canadian L/C Sublimit unless
so designated in writing by Canadian Borrower Representative or of the US
Tranche A Loan Commitment. In addition, Canadian Borrower Representative on
behalf of Canadian Borrowers may, at any time terminate the Canadian Tranche A
Loan Commitment on at least ten (10) Business Days’ prior written notice to
Canadian Agent, which termination may be revoked or deferred by Canadian
Borrower Representative on behalf of Canadian Borrowers; provided, that upon
such termination, the Canadian Tranche A Loan and all other Canadian Obligations
shall be immediately due and payable in full and all Canadian Letter of Credit
Obligations shall be cash collateralized or otherwise satisfied in accordance
with Section 1.6(g) of this Agreement.

          (iii) At any time, US Borrower Representative on behalf of US
Borrowers may permanently reduce the US Tranche A1 Loan Commitment without
premium or

20

--------------------------------------------------------------------------------




penalty subject to the payment of LIBOR Breakage Costs, if and to the extent
applicable; provided, however, that the US Tranche A1 Loan Commitment may not be
permanently reduced to less than the outstanding principal balance of the US
Tranche A1 Loan as of the date of such reduction (determined after giving effect
to all prepayments and repayments made on such date). In addition, US Borrower
Representative on behalf of US Borrowers may, at any time terminate the US
Tranche A1 Loan Commitment on at least ten (10) Business Days’ prior written
notice to US Agent, which termination may be revoked or deferred by US Borrower
Representative on behalf of US Borrowers; provided, that upon such termination,
the US Tranche A1 Loans shall be immediately due and payable in full.

          (iv) At any time, Canadian Borrower Representative on behalf of
Canadian Borrowers may permanently reduce the Canadian Tranche A1 Loan
Commitment without premium or penalty subject to the payment of BA Rate Breakage
Costs, if and to the extent applicable; provided, however, that the Canadian
Tranche A1 Loan Commitment may not be permanently reduced to less than the
outstanding principal balance of the Canadian Tranche A1 Loan as of the date of
such reduction (determined after giving effect to all prepayments and repayments
made on such date). In addition, Canadian Borrower Representative on behalf of
Canadian Borrowers may, at any time terminate the Canadian Tranche A1 Loan
Commitment on at least ten (10) Business Days’ prior written notice to Canadian
Agent, which termination may be revoked or deferred by Canadian Borrower
Representative on behalf of Canadian Borrowers; provided, that upon such
termination, the Canadian Tranche A1 Loan shall be immediately due and payable
in full.

     (c) Prepayments from Asset Dispositions.

          (i) Except as otherwise provided in Section 1.6(f) hereof, promptly
upon receipt of any Net Proceeds received by any US Credit Party in excess of
the Dollar Equivalent of $5,000,000 in the aggregate during any Fiscal Year, US
Borrowers shall prepay the US Tranche A Loans and US Tranche A1 Loans in an
amount equal to such Net Proceeds, except that US Borrowers or their
Subsidiaries may reinvest all Net Proceeds of any such Asset Disposition, within
one hundred eighty (180) days, in productive replacement fixed assets of a kind
then used or usable in the business of US Borrowers. If US Borrowers do not
intend to so reinvest such Net Proceeds or if the period set forth in the
immediately preceding sentence expires without US Borrowers having reinvested
the Net Proceeds of any such Asset Disposition or if such Net Proceeds are
attributable to a working capital, earnings, balance sheet or similar adjustment
under any acquisition agreement or similar purchase agreement, US Borrowers
shall prepay the US Tranche A Loans and US Tranche A1 Loans in an amount equal
to such remaining Net Proceeds in accordance with Section 1.6(e).

          (ii) Except as otherwise provided in Section 1.6(f) hereof, promptly
upon receipt of any Net Proceeds received by any Canadian Credit Party in excess
of the Dollar Equivalent of $5,000,000 in the aggregate during any Fiscal Year,
Canadian Borrowers shall prepay the Canadian Tranche A Loans and Canadian
Tranche A1 Loans in an amount equal to such Net Proceeds, except that Canadian
Borrowers or their Subsidiaries may reinvest all Net Proceeds of any such Asset
Disposition, within one hundred eighty (180) days, in productive replacement
fixed assets of a kind then used or usable in the business of Canadian
Borrowers. If Canadian Borrowers do not intend to so reinvest such Net Proceeds
or if the period set forth in the immediately preceding sentence expires without
Canadian Borrowers having reinvested the Net Proceeds of any such Asset
Disposition or if such Net Proceeds are attributable to a

21

--------------------------------------------------------------------------------




working capital, earnings, balance sheet or similar adjustment under any
acquisition agreement or similar purchase agreement, Canadian Borrowers shall
prepay the Canadian Tranche A Loans and Canadian Tranche A1 Loans in an amount
equal to such remaining Net Proceeds in accordance with Section 1.6(e).

     (d) Prepayments from Issuance of Securities. Immediately upon the receipt
by Holdings, any US Borrower or any of their Domestic Subsidiaries of the
proceeds of the issuance of Stock, US Borrowers shall prepay the US Tranche A
Loans and US Tranche A1 Loans in an amount equal to such proceeds, net of
underwriting discounts and commissions and other reasonable out-of-pocket costs
associated therewith. Immediately upon the receipt by any Canadian Borrower or
any of its Canadian Subsidiaries of the proceeds of the issuance of Stock,
Canadian Borrowers shall prepay the Canadian Tranche A Loans and Canadian
Tranche A1 Loans in an amount equal to such proceeds, net of underwriting
discounts and commissions and other reasonable out-of-pocket costs associated
therewith. The payments shall be applied in accordance with Section 1.6(e).
Notwithstanding the foregoing, the following proceeds shall be excluded from any
mandatory prepayment: (i) proceeds of issuances of Stock by Holdings or any
Borrower on or prior to the Closing Date, (ii) proceeds of issuances of Stock of
Holdings to management employees of Holdings or any Borrower or pursuant to any
Stock option plan of Holdings, (iii) proceeds of issuances of Stock by any
Subsidiary of a Borrower to that Borrower which constitute an Investment or a
Restricted Payment, in each case, permitted hereunder and (iv) equity
contributions from the Sponsor to a Borrower made in connection with the Bemis
Acquisition to be applied to pay a portion of the Bemis Acquisition purchase
price.

     (e) Application of Proceeds.

           (i) With respect to any prepayments made by any US Borrower pursuant
to Sections 1.6(c)(i) and 1.6(d), such prepayments shall be applied as follows:
first, to the US Tranche A1 Revolving Credit Advances outstanding to that US
Borrower until the same has been repaid in full but not as a permanent reduction
of the US Tranche A1 Loan Commitment; second, to the principal balance of the US
Tranche A1 Revolving Credit Advances made to each other US Borrower, pro rata,
until the same has been repaid in full but not as a permanent reduction of the
US Tranche A1 Loan Commitment; third, to the US Tranche A Revolving Credit
Advances outstanding to that US Borrower until the same has been repaid in full
but not as a permanent reduction of the US Tranche A Loan Commitment; and then
to the principal balance of the US Tranche A Revolving Credit Advances made to
each other US Borrower, pro rata, until the same has been repaid in full but not
as a permanent reduction of the US Tranche A Loan Commitment unless an Event of
Default shall have occurred and is continuing. Considering each type of US
Tranche A1 Loan and US Tranche A Loan being prepaid separately, any such
prepayment shall be applied first to US Index Rate Loans of the type required to
be prepaid before application to LIBOR Loans of the type required to be prepaid,
in each case in a manner which minimizes any resulting LIBOR Breakage Costs.

         (ii) With respect to any prepayments required to be made in respect of
any Canadian Borrower pursuant to Sections 1.6(c)(ii) and 1.6(d) such
prepayments shall be made as follows: first, to the Canadian Tranche A1
Revolving Credit Advances outstanding to that Canadian Borrower until the same
has been repaid in full but not as a permanent reduction of the Canadian Tranche
A1 Loan Commitment unless an Event of Default shall have occurred and is
continuing; second, to the principal balance of the Canadian Tranche A1
Revolving

22

--------------------------------------------------------------------------------




Credit Advances made to each other Canadian Borrower, pro rata, until the same
has been repaid in full but not as a permanent reduction of the Canadian Tranche
A1 Loan Commitment; third, to the Canadian Tranche A Revolving Credit Advances
outstanding to that Canadian Borrower until the same has been repaid in full but
not as a permanent reduction of the Canadian Tranche A Loan Commitment, and then
in respect of the principal balance of the Canadian Tranche A Revolving Credit
Advances made to each other Canadian Borrower, pro rata, until the same has been
repaid in full but not as a permanent reduction of the Canadian Tranche A Loan
Commitment unless an Event of Default shall have occurred and is continuing.
Considering each type of Canadian Tranche A1 Loan and Canadian Tranche A Loan
being prepaid separately, any such prepayment shall be applied first to Canadian
Index Rate Loans of the type required to be prepaid before application to BA
Rate Loans of the type required to be prepaid, in each case in a manner which
minimizes any resulting BA Rate Breakage Costs.

          (iii) Notwithstanding anything herein to the contrary and so long as
no Event of Default has occurred and is continuing, if the timing and
circumstances of a mandatory prepayment under this Section 1.6 (the required
date of any such payment, a “Prepayment Date”) would otherwise trigger LIBOR
Breakage Costs, then on such prepayment date the Borrowers may, at their option,
deposit Dollars into a cash collateral account maintained by the Applicable
Agent in an amount equal to required prepayment. On the next Interest Payment
Date with respect to any LIBOR Loan in effect, after such prepayment date or on
any date on which an Event of Default exists, the Applicable Agent is
irrevocably authorized and directed to apply funds from such cash collateral
account, if any, (and liquidate investments held in such cash collateral account
as necessary) to prepay LIBOR Loans until the aggregate of such prepayments
equals the prepayment which would have been required on such Prepayment Date but
for the operation of this Section 1.6(e)(iii).

          (iv) Notwithstanding anything herein to the contrary and so long as no
Event of Default has occurred and is continuing, if the timing and circumstances
of a mandatory prepayment under this Section 1.6 would otherwise trigger BA Rate
Breakage Costs, then on such prepayment date the Borrowers may, at their option,
deposit Dollars into a cash collateral account maintained by the Applicable
Agent in an amount equal to the required prepayment. On the next Interest
Payment Date with respect to any BA Rate Loan in effect, after such prepayment
date or on any date on which an Event of Default exists, the Applicable Agent is
irrevocably authorized and directed to apply funds from such cash collateral
account, if any, (and liquidate investments held in such cash collateral account
as necessary) to prepay BA Rate Loans until the aggregate of such prepayments
equals the prepayment which would have been required on such Prepayment Date but
for the operation of this Section 1.6(e)(iv).

     (f) Application of Prepayments from Insurance Proceeds. Prepayments from
insurance with respect to the Collateral in accordance with Section 4.2,
business interruption insurance in respect of events occurring after the Closing
Date or condemnation proceeds with respect to any Collateral shall be applied
first to the Revolving Credit Advances of the Borrower that incurred such
casualties. None of the US Tranche A Loan Commitment, the US Tranche A1 Loan
Commitment, the Canadian Tranche A Loan Commitment or the Canadian Tranche A1
Loan Commitment shall be permanently reduced by the amount of any such
prepayments. If such insurance or condemnation proceeds received by a particular
Borrower exceed the outstanding principal balances of the Loans to that Borrower
or if the precise amount of insurance proceeds allocable to Inventory as
compared to Equipment, Fixtures and Real Estate are not otherwise determined,
the allocation and application of those proceeds shall be

23

--------------------------------------------------------------------------------




determined by Applicable Agent acting reasonably and in good faith, provided
that no Canadian Credit Parties shall make any payments to any persons other
than Canadian Lenders or Canadian L/C Issuers.

     (g) Letter of Credit Obligations.

          (i) In the event any US Letters of Credit are outstanding at the time
that the US Tranche A Loan Commitment is terminated, US Borrowers shall either
(x) deposit with US Agent for the benefit of all US Tranche A Lenders cash in an
amount equal to 105% of the aggregate outstanding US Letter of Credit
Obligations to be available to US Agent to reimburse payments of drafts drawn
under such US Letters of Credit and pay any Fees and expenses related thereto or
(y) provide back-to-back replacement Letters of Credit reasonably acceptable to
US Agent.

          (ii) In the event any Canadian Letters of Credit are outstanding at
the time that the Canadian Tranche A Loan Commitment is terminated, each
Canadian Borrower shall either (x) deposit with Canadian Agent for the benefit
of all Canadian Tranche A Lenders cash in an amount equal to 105% of the
aggregate outstanding Canadian Letter of Credit Obligations issued for its
benefit to be available to Canadian Agent to reimburse payments of drafts drawn
under such Canadian Letters of Credit and pay any Fees and expenses related
thereto or (y) provide back-to-back replacement Letters of Credit with respect
to all Letters of Credit issued for its benefit reasonably acceptable to
Canadian Agent.

1.7 Maturity.

     (a) All of the US Obligations shall become due and payable as otherwise set
forth herein, but in any event all of the remaining US Obligations shall become
due and payable upon the US Tranche A Commitment Termination Date. Until the
Termination Date, US Agent shall be entitled to retain the Liens on the
Collateral granted under the US Collateral Documents and the ability to exercise
all rights and remedies available to it under the Loan Documents and applicable
laws. Notwithstanding anything contained in this Agreement to the contrary, upon
any termination of the US Tranche A Loan Commitment, all of the US Obligations
(other than contingent indemnification obligations as to which no claim has been
asserted) shall be due and payable.

     (b) All of the Canadian Obligations shall become due and payable as
otherwise set forth herein, but in any event all of the remaining Canadian
Obligations shall become due and payable upon the Canadian Tranche A Commitment
Termination Date. Until the Termination Date, Canadian Agent shall be entitled
to retain the Liens on the Collateral granted under the Canadian Collateral
Documents and the ability to exercise all rights and remedies available to it
under the Loan Documents and applicable laws. Notwithstanding anything contained
in this Agreement to the contrary, upon any termination of the Canadian Tranche
A Loan Commitment, all of the Canadian Obligations (other than contingent
indemnification obligations as to which no claim has been asserted) shall be due
and payable.

     1.8 Eligible Accounts. All of the Accounts owned by each Credit Party and
reflected in the most recent Borrowing Base Certificate delivered by each
Borrower to Applicable Agent shall be “Eligible Accounts” for purposes of this
Agreement, further described in Schedule 1 to Exhibit 6.1(d), except any Account
to which any of the exclusionary criteria set

24

--------------------------------------------------------------------------------




forth below applies. Each Agent shall have the right to establish or modify or
eliminate Reserves against the applicable Eligible Accounts from time to time in
its reasonable credit judgment acting in good faith. In addition, the Applicable
Agent reserves the right, at any time and from time to time after the Closing
Date and, absent an Event of Default upon three (3) Business Days’ prior notice
to applicable Borrower Representative, to adjust any of the criteria set forth
below, to establish new criteria and to adjust advance rates with respect to
Eligible Accounts, in each case in its reasonable credit judgment acting in good
faith, subject to the approval of Supermajority Lenders in the case of
adjustments or new criteria or changes in advance rates which have the effect of
making more credit available. Eligible Accounts shall not include any Account of
any Credit Party:

     (a) that does not arise from the sale of goods or the performance of
services by such Credit Party in the ordinary course of its business;

     (b) (i) upon which such Credit Party’s right to receive payment is not
absolute or is contingent upon the fulfillment of any condition whatsoever or
(ii) as to which such Credit Party is not able to bring suit or otherwise
enforce its remedies against the Account Debtor through judicial process, or
(iii) if the Account represents a progress billing consisting of an invoice for
goods sold or used or services rendered pursuant to a contract under which the
Account Debtor’s obligation to pay that invoice is subject to such Credit
Party’s completion of further performance under such contract or is subject to
the equitable lien of a surety bond issuer;

     (c) to the extent that any defense, counterclaim, setoff or dispute is
asserted as to such Account (it being understood and agreed that (i) only the
portion of the Account that is subject to such defense, counterclaim, setoff or
dispute shall not be an Eligible Account and (ii) the remaining portion of such
Account shall not be rendered ineligible under this clause (c));

     (d) that is not a true and correct statement of bona fide indebtedness
incurred in the amount of the Account for merchandise sold to or services
rendered and accepted by the applicable Account Debtor;

     (e) with respect to which an invoice has not been sent to the applicable
Account Debtor;

     (f) that (i) is not owned by such Credit Party or (ii) is subject to any
right, claim, security interest or other interest of any other Person, other
than Liens in favor of Applicable Agent, on behalf of itself and the applicable
Lenders and Prior Claims that are unregistered and that secure amounts that are
not yet due and payable;

     (g) that arises from a sale to any director, officer, other employee or
Affiliate of any Credit Party, or to any entity that has any common officer or
director of any Credit Party, other than any unrelated portfolio company of
Sponsor, Sponsor’s affiliates and any purchaser of the Subordinated Debt, the
Senior Notes or the Bemis Debt;

     (h) that is the obligation of an Account Debtor that is the United States
government or a political subdivision thereof, or any state, county or
municipality or department, agency or instrumentality thereof unless Applicable
Agent, in its sole discretion, has agreed to the contrary in writing or such
Credit Party, if necessary, has complied with respect to such obligation with
the Federal Assignment of Claims Act of 1940, or any applicable state, county or
municipal law restricting the assignment thereof with respect to such
obligation;

25

--------------------------------------------------------------------------------




     (i) that is the obligation of an Account Debtor that is the Canadian
government (Her Majesty The Queen in Right of Canada) or a political subdivision
thereof, or any province or territory, or any municipality or department, agency
or instrumentality thereof, unless (i) Lenders have agreed to the contrary in
writing, (ii) such Account is assignable by way of security or (iii) such Credit
Party, if necessary, has complied with the Financial Administration Act (Canada)
and any amendments thereto, or any applicable territorial, provincial, county or
municipal law of similar purpose and effect restricting the assignment thereof
with respect to such obligation;

     (j) that is the obligation of an Account Debtor located in a country other
than the United States or Canada unless payment thereof is assured by a letter
of credit assigned and delivered to Applicable Agent, or is covered by adequate
credit insurance for such Account Debtor, each satisfactory to such Agent as to
form, amount and issuer, provided that, obligations of EI Dupont de Nemours, a
Mexican company and, so long as that certain guaranty from Mars, Inc. in favor
of Effem Mexico Inc., a Mexican corporation remains in full force and effect,
Effem Mexico, Inc. shall not be excluded;

     (k) to the extent such Credit Party is liable for goods sold or services
rendered by the applicable Account Debtor to such Credit Party but only to the
extent of the potential offset;

     (l) that arises with respect to goods that are delivered on a
bill-and-hold, cash-on-delivery basis, guaranteed sale or other terms by reason
of which the payment by the Account Debtor is or may be conditional;

     (m) that is in default; provided, that, without limiting the generality of
the foregoing, an Account shall be deemed in default upon the occurrence of any
of the following:

          (i) the Account is not paid within the earlier of: 60 days following
its due date or 90 days following its original invoice date, provided that, such
Accounts shall not be excluded so long as they are not past due in accordance
with their terms and are not in an aggregate amount in excess of $1,000,000;

          (ii) the Account Debtor obligated upon such Account suspends business,
makes a general assignment for the benefit of creditors or fails to pay its
debts generally as they come due; or

          (iii) a petition is filed by or against any Account Debtor obligated
upon such Account under any bankruptcy law or any other federal, state or
foreign (including any provincial) receivership, insolvency relief or other law
or laws for the relief of debtors until such time, if ever, as such petition is
dismissed;

     (n) that is the obligation of an Account Debtor if 50% or more of the
Dollar amount of all Accounts owing by that Account Debtor are ineligible under
the other criteria set forth in this Section 1.8 (other than clauses (a), (b),
(d), (e), (f), or (l) hereof);

     (o) as to which Applicable Agent’s Lien thereon, on behalf of itself and
the applicable Lenders, is not a first priority perfected Lien;

26

--------------------------------------------------------------------------------




     (p) as to which any of the representations or warranties in the Loan
Documents are untrue;

     (q) to the extent such Account is evidenced by a judgment, Instrument or
Chattel Paper;

     (r) to the extent such Account exceeds any credit limit established by the
Applicable Agent, in its reasonable credit judgment acting in good faith,
following prior written or electronic notice of such limit by Applicable Agent
to Applicable Borrower Representative;

     (s) to the extent that such Account, together with all other Accounts owing
to such Account Debtor and its Affiliates as of any date of determination
exceeds 20% of all Eligible Accounts of all Credit Parties;

     (t) that is payable in any currency other than Dollars or Canadian Dollars;
or

     (u) that is otherwise unacceptable to the Applicable Agent in its
reasonable credit judgment acting in good faith.

For the purpose of valuing Canadian Credit Parties’ Eligible Accounts
denominated in Canadian Dollars, the amount of such Eligible Accounts shall be
converted into the Equivalent Amount thereof in Dollars on the last Business Day
of each Fiscal Month; provided, that Canadian Agent reserves the right to
adjust, at any time in its reasonable credit judgment, the value of Canadian
Dollars of such Eligible Accounts to take into account currency rate exchange
fluctuations since the last valuation thereof.

     1.9 Eligible Inventory. All of the Inventory owned by any Credit Party and
reflected in the most recent Borrowing Base Certificate delivered by each
Borrower to Applicable Agent shall be “Eligible Inventory” for purposes of this
Agreement, further described in Schedule 1 to Exhibit 6.1(d), except any
Inventory to which any of the exclusionary criteria set forth below applies.
Applicable Agent shall have the right to establish, modify, or eliminate
Reserves against Eligible Inventory from time to time in its reasonable credit
judgment acting in good faith. In addition, the Applicable Agent reserves the
right, at any time and from time to time after the Closing Date and, absent an
Event of Default upon three (3) Business Days’ prior notice to applicable
Borrower Representative, to adjust any of the criteria set forth below, to
establish new criteria and to adjust advance rates with respect to Eligible
Inventory, in each case, in its reasonable credit judgment acting in good faith,
subject to the approval of Supermajority Lenders in the case of adjustments or
new criteria or changes in advance rates which have the effect of making more
credit available. Eligible Inventory shall not include any Inventory of any
Credit Party that:

     (a) is not owned by such Credit Party free and clear of all Liens and
rights of any other Person (including the rights of a purchaser that has made
progress payments and the rights of a surety that has issued a bond to assure
such Borrower’s performance with respect to that Inventory and the rights of
suppliers under Section 81.1 of the Bankruptcy and Insolvency Act (Canada)),
except the Liens in favor of Applicable Agent, on behalf of the Lenders and
Prior Claims that are unregistered and that secure amounts that are not yet due
and payable (other than the claims of suppliers under Section 81.1 of the
Bankruptcy and Insolvency Act (Canada)),

27

--------------------------------------------------------------------------------




except the Liens in favor of Applicable Agent, on behalf of itself and the
applicable Lenders and other Permitted Encumbrances described in clauses (a),
(b), (c), (e) and (f)(3) in such definition;

     (b) (i) is not located on premises owned, leased or rented by such Credit
Party and set forth in Disclosure Schedule (3.14) or (ii) is stored at a leased
location, unless (x) the Applicable Agent has given its prior consent thereto,
(y) a reasonably satisfactory landlord waiver has been delivered to Applicable
Agent, or (z) Reserves satisfactory to Applicable Agent have been established
with respect thereto in an amount not to exceed three (3) months rent, (iii) is
stored with a bailee or warehouseman unless a reasonably satisfactory,
acknowledged bailee letter has been received by the Applicable Agent or Reserves
reasonably satisfactory to Applicable Agent have been established with respect
thereto, or (iv) is located at an owned location subject to a mortgage in favor
of a lender other than the Applicable Agent, unless a reasonably satisfactory
mortgagee waiver has been delivered to the Applicable Agent, or (v) is located
at any site if the aggregate book value of Inventory at any such location is
less than $100,000;

     (c) is placed on consignment or is in transit, except for Inventory in
transit between United States and Canadian locations of Credit Parties as to
which the Applicable Agent’s Liens have been perfected at origin and
destination; and except for (i) Inventory in transit between domestic locations
of Credit Parties, (ii) work-in-progress inventory of the type and in the
amounts specified in clause (p) of this section, and (iii) consigned Inventory
that arises with respect to goods that are delivered on a bill and hold, cash on
delivery basis or placed on consignment, guaranteed sale or other terms by
reason of which the payment by the Account Debtor is or may be conditional,
provided that in the case of such consigned Inventory, (A) as to each consignee
(it being understood that for the purposes of this paragraph (c), the term
consignee shall include any Person to whom such Credit Party has provided
possession of Inventory prior to the consummation of an irrevocable sale of such
Inventory to such Person), the applicable Credit Party has, at such Credit
Party’s cost and expense (i) conducted Code, PPSA, tax lien and judgment
searches against such consignee, (ii) filed UCC-1 financing statements against
such consignee naming such Credit Party as secured party and Applicable Agent as
assignee of secured party, and (iii) provided to each secured party of record
that has filed a financing statement against such consignee (whether or not such
Inventory is Inventory in the hands of such consignee) a notice, in form and
substance reasonably satisfactory to Applicable Agent, pursuant to Section 9-324
of the Code or similar provision of the PPSA of such Credit Party’s intent to
provide purchase money financing to such consignee and (iv) obtained from such
consignee a letter agreement, in form and substance reasonably satisfactory to
Applicable Agent, in which such consignee acknowledges the Lien of Applicable
Agent and agrees that to the extent that such consignee has not paid the
purchase price of any item of Inventory, Applicable Agent can take possession of
and remove such item of Inventory upon an Event of Default and (B) such Credit
Party holds a perfected first priority security interest against such consignee,
such security interest having been assigned of record to Applicable Agent;

     (d) is covered by a negotiable document of title, unless such document has
been delivered to the Applicable Agent with all necessary endorsements, free and
clear of all Liens except those in favor of Applicable Agent and applicable
Lenders;

     (e) is excess, obsolete, unsaleable, shopworn, seconds, damaged or unfit
for sale;

28

--------------------------------------------------------------------------------




     (f) consists of display items or packing or shipping materials,
manufacturing supplies or replacement parts;

     (g) consists of goods which have been returned by the buyer and are not
capable of readily being resold to another buyer;

     (h) is not of a type held for sale in the ordinary course of such Credit
Party’s business;

     (i) is not subject to a first priority lien in favor of the Applicable
Agent on behalf of itself and the applicable Lenders subject to Permitted
Encumbrances;

     (j) breaches any of the representations or warranties pertaining to
Inventory set forth in the Loan Documents;

     (k) consists of any costs associated with “freight-in” charges;

     (l) consists of Hazardous Materials or goods that can be transported or
sold only with licenses that are not readily available;

     (m) is not covered by casualty insurance reasonably acceptable to
Applicable Agent;

     (n) is otherwise unacceptable to Applicable Agent in its reasonable credit
judgment acting in good faith;

     (o) consists of work-in-progress inventory except that work-in-progress
inventory in an amount not to exceed $6,500,000 shall not be excluded; or

     (p) consists of raw materials in transit, except raw materials in transit
that are adequately insured and in which such Credit Party has perfected title
under Applicable Law in such raw materials in an amount not to exceed $1,000,000
in the aggregate.

     1.10 Loan Accounts. Each of US Agent and Canadian Agent shall maintain a
loan account (each, a “Loan Account”) on its books for each US Borrower or
Canadian Borrower, as applicable, to account for all applicable Advances, all
payments made by US Borrowers or Canadian Borrowers, as applicable, and all
other applicable debits and credits as provided in this Agreement with respect
to the Loans or any other Obligations. All entries in each Loan Account shall be
made in accordance with US Agent’s or Canadian’s Agent’s, as applicable,
customary accounting practices as in effect from time to time. The balance in
each Loan Account, as recorded on US Agent’s or Canadian Agent’s most recent
printout or other written statement, shall, absent manifest error, be
presumptive evidence of the amounts due and owing to US Agent, US Tranche A
Lenders and US Tranche A1 Lenders by US Borrowers or Canadian Agent, Canadian
Tranche A Lenders and Canadian Tranche A1 Lenders by Canadian Borrowers;
provided that any failure to so record or any error in so recording shall not
limit or otherwise affect any US Borrower’s duty to pay the US Obligations or
any Canadian Borrower's duty to pay the Canadian Obligations. US Agent and
Canadian Agent shall render to US Borrower Representative and Canadian Borrower
Representative, respectively, a monthly accounting of transactions with respect
to the Loans setting forth the balance of each Loan Account as to each US
Borrower and Canadian Borrower for the immediately preceding month.

[dex1018x36x1.jpg]

--------------------------------------------------------------------------------




Unless Applicable Borrower Representative notifies Applicable Agent in writing
of any objection to any such accounting (specifically describing the basis for
such objection), within forty-five (45) days after the date thereof, each and
every such accounting shall, absent manifest error, be presumptive evidence of
all matters reflected therein. Only those items expressly objected to in such
notice shall be deemed to be disputed by Borrowers. Notwithstanding any
provision herein contained to the contrary, any Lender may elect (which election
may be revoked) to dispense with the issuance of Notes to that Lender and may
rely on the Loan Account as evidence of the amount of Obligations from time to
time owing to it.

1.11 Yield Protection.

     (a) Capital Adequacy and Other Adjustments. In the event that any Lender
shall have determined that the adoption after the date hereof of any law,
treaty, governmental (or quasi-governmental) rule, regulation, guideline or
order regarding capital adequacy, reserve requirements or similar requirements
or compliance by any Lender or any corporation controlling such Lender with any
request or directive regarding capital adequacy, reserve requirements or similar
requirements (whether or not having the force of law and whether or not failure
to comply therewith would be unlawful) from any central bank or governmental
agency or body having jurisdiction does or shall have the effect of increasing
the amount of capital, reserves or other funds required to be maintained by such
Lender or any corporation controlling such Lender and thereby reducing the rate
of return on such Lender’s or such corporation’s capital as a consequence of its
obligations hereunder, then US Borrowers in the case of a US Lender or Canadian
Borrowers in the case of a Canadian Lender shall from time to time within
fifteen (15) days after notice and demand from such Lender (together with the
certificate referred to in the next sentence and with a copy to Applicable
Agent) pay to Applicable Agent, for the account of such Lender, additional
amounts sufficient to compensate such Lender for such reduction; provided that
if the respective Lender has unreasonably delayed or withheld such notice and
demand, the respective Lender shall not be entitled to receive additional
payments pursuant to this Section 1.11(a) for periods occurring prior to the
180th day before the receipt of such notice and demand. A certificate as to the
amount of such cost and showing the basis of the computation of such cost
submitted by such Lender to Applicable Borrower Representative and the
Applicable Agent shall be presumptive evidence of the matters set forth therein.

     (b) Increased Funding Costs; Illegality. Notwithstanding anything to the
contrary contained herein, if the introduction of or any change in any law,
rule, regulation, treaty or directive (or any change in the interpretation
thereof) after the date hereof shall make it unlawful, or any central bank or
other Governmental Authority shall assert that it is unlawful, for any Lender to
agree to make or to make or to continue to fund or maintain any LIBOR Loan or BA
Rate Loan, then, unless that Lender is able to make or to continue to fund or to
maintain such LIBOR Loan or BA Rate Loan, as the case may be, at another branch
or office of that Lender without, in that Lender’s opinion, adversely affecting
it or its Loans or the income obtained therefrom, on notice thereof and demand
therefor by such Lender to the Applicable Borrower Representative through
Applicable Agent, (i) the obligation of such Lender to agree to make or to make
or to continue to fund or maintain LIBOR Loans or BA Rate Loans, as the case may
be, shall terminate and (ii) each applicable Borrower shall forthwith prepay in
full each such outstanding LIBOR Loans or BA Rate Loans, as the case may be,
owing by such Borrower to such Lender, together with interest accrued thereon,
unless the Applicable Borrower Representative on behalf of Borrowers, within
five (5) Business Days after the delivery of such notice and demand, converts
all affected LIBOR Loans into US Index Rate Loans and all

30

--------------------------------------------------------------------------------




affected BA Rate Loans into Canadian Index Rate Loans. If, after the date
hereof, the introduction of, change in or interpretation of any law, rule,
regulation, treaty or directive would impose or increase reserve requirements
(other than as taken into account in the definition of LIBOR or BA Rate) and the
result of any of the foregoing is to increase the cost to any Agent or any such
Lender of issuing any Letter of Credit or making or continuing any Loan
hereunder, as the case may be, or to reduce any amount receivable hereunder,
then (i) US Borrowers shall from time to time within fifteen (15) days after
notice and demand from US Agent to US Borrower Representative (together with the
certificate referred to in the next sentence) pay to US Agent, for the account
of all such affected US Lenders and (ii) Canadian Borrowers shall from time to
time within fifteen (15) days after notice and demand from Canadian Agent to
Canadian Borrower Representative (together with the certificate referred to in
the next sentence) pay to Canadian Agent, for the account of all such affected
Canadian Lenders, additional amounts sufficient to compensate such Lenders for
such increased cost; provided that Borrowers shall not be liable to pay for any
such amounts incurred or accrued more than 180 days prior to the date on which
notice of the event giving rise to the obligation to make such payment is given
to Borrowers. A certificate as to the amount of such cost and showing the basis
of the computation of such cost submitted by the Applicable Agent on behalf of
all such affected Lenders to Borrowers shall be presumptive evidence of the
matters set forth therein.

     1.12 Taxes.

     (a) No Deductions; Other Taxes. Except as otherwise provided in this
Section 1.12, any and all payments or reimbursements made hereunder (including
any payments made pursuant to Section 10 and 11) or under any other Loan
Document shall be made free and clear of and without deduction for any and all
Charges, present or future, taxes, levies, imposts, deductions or withholdings,
and all liabilities with respect thereto (including any interest, additions to
tax or penalties applicable thereto) of any nature whatsoever imposed by any
Governmental Authority (“Taxes”), excluding (i) such Taxes to the extent imposed
on or measured by an Agent’s or a Lender’s net income, taxable income or a
similar measure or capital (and franchise taxes, branch profits taxes, taxes on
doing business or other taxes imposed in lieu thereof) as a result of a present
or former connection between such Agent or Lender and the jurisdiction of the
Governmental Authority imposing such Tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising from such
Agent or Lender having executed, delivered, performed its obligations or
received a payment under this Agreement or any other Loan Document), (ii) any
U.S. federal withholding tax that is imposed on amounts payable to a Foreign
Lender or to an Agent for the benefit of a Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement, except to the extent that such
Foreign Lender’s assignor (if any) was entitled, at the time of such assignment,
to receive additional amounts from the Borrowers with respect to such
withholding tax pursuant to this Section 1.12(a), (iii) any U.S. federal
withholding tax that is directly attributable to a Foreign Lender’s failure
(other than as a result of a change in law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority) to comply with Section 1.12(d), or (iv) subject to Section 8.6(c),
any Canadian withholding tax imposed on any payment made by any Canadian
Borrower hereunder to any entity, including, without limitation, a Canadian
Lender, the Canadian Agent or a Canadian L/C Issuer, by reason of such entity
not being a Canadian Person at the time such amount is paid or credited (other
than an assignment to a non-Canadian Person after an Event of Default has
occurred and is continuing), (collectively, together with any related interest,
penalties and additions to tax, “Excluded Taxes,” and all such non-Excluded
Taxes being referred to herein as “Non-Excluded Taxes”).

31

--------------------------------------------------------------------------------




     (b) Additional Payments. If any Borrower shall be required by law to deduct
any Non-Excluded Taxes from or in respect of any sum payable hereunder or under
any other Loan Document to any Lender or any Agent, then (i) the sum payable
hereunder shall be increased as may be necessary so that, after making all
required deductions (including deductions applicable to additional sums payable
pursuant to this Section 1.12), such Lender or any Agent receives, on an
after-Tax basis, an amount equal to the sum it would have received had no such
deductions in respect of such Non-Excluded Taxes been made; and (ii) all
required deductions shall be withheld and timely paid over to the relevant
Governmental Authority in accordance with applicable law.

     (c) Other Taxes. In addition, Borrowers agree to timely pay to the relevant
Governmental Authority in accordance with applicable law any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies which arise from any payment made hereunder or under any other
Loan Document or from the execution, delivery or registration of this Agreement
or any other Loan Document (“Other Taxes”).

    (d) Tax Forms.

                (i) Prior to becoming a US Lender under this Agreement, within
fifteen (15) days after a reasonable written request of US Borrower
Representative or US Agent from time to time thereafter and at such times after
becoming a US Lender under this Agreement as may be reasonably necessary to
ensure that the most recent forms provided to the US Borrower Representative and
US Agent are still valid, each such Person or Lender that is not in each case a
“United States person” (as such term is defined in IRC Section 7701(a)(30)) for
U.S. federal income tax purposes (a “US Foreign Lender”) shall provide, in
accordance with applicable procedures under U.S. tax law to US Borrower
Representative and US Agent, if it is legally entitled to, two properly
completed (including all required attachments and information) and executed IRS
Forms W-8BEN or Forms W-8ECI or other applicable forms, certificates or
documents prescribed by the IRS, certifying as to such US Foreign Lender’s
entitlement to an exemption from, or reduction in, U.S. withholding tax with
respect to payments to be made to such US Foreign Lender under this Agreement
and under the Notes.

               (ii) Prior to becoming a US Lender under this Agreement, within
fifteen (15) days after a reasonable written request of US Borrower
Representative or US Agent from time to time thereafter and at such times after
becoming a US Lender under this Agreement as may be reasonably necessary to
ensure that the most recent forms provided to the US Borrower Representative and
US Agent are still valid, each such Person or Lender that is in each case a
“United States person” (as such term is defined in IRC Section 7701(a)(30)) for
U.S. federal income tax purposes provide to US Borrower Representative and US
Agent, if it is legally entitled to, two properly completed and executed IRS
Forms W-9, certifying as to such US Lender’s entitlement to an exemption from
U.S. backup withholding tax, or any successor form.

              (iii) Each Canadian Lender, and the successors and assignees of
such Canadian Lender, organized under the laws of a jurisdiction outside of
Canada (each, a “Canadian Foreign Lender” and, together with the US Foreign
Lenders, the “Foreign Lenders”), shall provide to Canadian Borrowers (with a
copy to Canadian Agent), any appropriate certificate or document, certifying as
to such Canadian Foreign Lender’s entitlement to an

32

--------------------------------------------------------------------------------




exemption from Canadian withholding tax with respect to payments to be made to
such Canadian Lender under this Agreement and under the Notes.

     (e) Indemnification. Borrowers will indemnify each Lender and each Agent
for the full amount of Non-Excluded Taxes and Other Taxes (including any
Non-Excluded Taxes and Other Taxes imposed by any jurisdiction on amounts
payable under this Section 1.12) paid by such Lender or Agent, as the case may
be, and any liability including penalties, interest and expenses, including
reasonable attorney’s fees and expenses) arising therefrom or with respect
thereto, whether or not such Non-Excluded Taxes or Other Taxes were correctly or
legally asserted by the relevant Governmental Authority. A certificate as to the
amount of such payments or liabilities submitted by any Lender or Agent to
Applicable Borrower Representative (with a copy to Agent if applicable) shall be
presumptive evidence of the amount due. Borrowers shall pay such Agent or such
Lender, as the case may be, the amount shown as due on any such certificate
within ten (10) days after the receipt thereof.

     (f) Evidencing of Payments. As soon as practicable after any payment of
Taxes or Other Taxes by the Borrowers to a Governmental Authority, the Borrowers
shall deliver to the Applicable Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Applicable Agent.

1.13 Borrower Representative.

     (a) Each US Borrower hereby designates Exopack Op Co (the “US Borrower
Representative”) as its representative and agent on its behalf for the purposes
of issuing Notices of US Tranche A Revolving Credit Advances, Notices of US
Tranche A1 Revolving Credit Advances and Notices of Conversion/Continuation,
giving instructions with respect to the disbursement of the proceeds of the US
Tranche A Loans and US Tranche A1 Loans, selecting interest rate options,
requesting issuance of US Letters of Credit, giving and receiving all other
notices and consents hereunder or under any of the other Loan Documents and
taking all other actions (including in respect of compliance with covenants) on
behalf of any US Borrower or US Borrowers under the Loan Documents. US Borrower
Representative hereby accepts such appointment. US Agent, each US Tranche A
Lender and each US Tranche A1 Lender may regard any notice or other
communication pursuant to any Loan Document from US Borrower Representative as a
notice or communication from all US Borrowers. Each warranty, covenant,
agreement and undertaking made on its behalf by US Borrower Representative shall
be deemed for all purposes to have been made by such US Borrower and shall be
binding upon and enforceable against such US Borrower to the same extent as it
if the same had been made directly by such US Borrower.

     (b) Each Canadian Borrower hereby designates Exopack Canada (the “Canadian
Borrower Representative”) as its representative and agent on its behalf for the
purposes of issuing Notices of Canadian Tranche A Revolving Credit Advances,
Notices of Canadian Tranche A1 Revolving Credit Advances and Notices of
Continuations/Conversions, giving instructions with respect to the disbursement
of the proceeds of the Canadian Tranche A Loans and Canadian Tranche A1 Loans,
requesting issuance of Canadian Letters of Credit, selecting interest rate
options, giving and receiving all other notices and consents hereunder or under
any of the other Loan Documents and taking all other actions (including in
respect of compliance with covenants) on behalf of any Canadian Borrower or
Canadian Borrowers under

33

--------------------------------------------------------------------------------




the Loan Documents. Canadian Borrower Representative hereby accepts such
appointment. Canadian Agent, each Canadian Tranche A Lender and each Canadian
Tranche A1 Lender may regard any notice or other communication pursuant to any
Loan Document from Canadian Borrower Representative as a notice or communication
from all Canadian Borrowers. Each warranty, covenant, agreement and undertaking
made on its behalf by Canadian Borrower Representative shall be deemed for all
purposes to have been made by such Canadian Borrower and shall be binding upon
and enforceable against such Canadian Borrower to the same extent as it if the
same had been made directly by such Canadian Borrower.

1.14 Currency Conversions.

     Principal, interest, reimbursement obligations, fees, and all other amounts
payable under this Agreement and the other Loan Documents to any Lender shall be
payable in the currency in which such Obligations are denominated. If an Agent
receives any payment from or on behalf of a Credit Party in any currency other
than the currency in which the Obligation is denominated such Agent may convert
the payment (including the proceeds of realization upon any collateral) into the
currency in which such Obligation is denominated at the rate of exchange set out
in Section 1.15(b). For the purpose of such calculations, comparisons,
measurements or determinations, amounts denominated in other currencies shall be
converted in the Equivalent Amount of Dollars on the date of calculation,
comparison, measurement or determination.

1.15 Judgment Currency; Contractual Currency.

     (a) If, for the purpose of obtaining or enforcing judgment against any
Borrower in any court in any jurisdiction, it becomes necessary to convert into
any other currency (such other currency being hereinafter in this Section 1.15
referred to as the “Judgment Currency”) an amount due under any Loan Document in
any currency (the “Obligation Currency”) other than the Judgment Currency, the
conversion shall be made at the spot rate of exchange prevailing on the Business
Day immediately preceding (i) the date of actual payment of the amount due, in
the case of any proceeding in the courts of any jurisdiction that will give
effect to such conversion being made on such date, or (ii) the date on which the
judgment is given, in the case of any proceeding in the courts of any other
jurisdiction (the applicable date as of which such conversion is made pursuant
to this Section 1.15 being hereinafter in this Section 1.15 referred to as the
“Judgment Conversion Date”).

     (b) If, in the case of any proceeding in the court of any jurisdiction
referred to in Section 1.15(a), there is a change in the spot rate of exchange
prevailing between the Judgment Conversion Date and the date of actual receipt
for value of the amount due, the Applicable Borrower shall pay such additional
amount (if any, but in any event not a lesser amount) as may be necessary to
ensure that the amount actually received in the Judgment Currency, when
converted at the spot rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of the Judgment Currency stipulated in the judgment or judicial
order at the spot rate of exchange prevailing on the Judgment Conversion Date.
Any amount due from a Borrower under this Section 1.15(b) shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of any of the Loan Documents.

     (c) Any amount received or recovered by the Applicable Agent in respect of
any sum expressed to be due to them (whether for itself or as trustee for any
other person) from

34

--------------------------------------------------------------------------------




any Borrower under this Agreement or under any of the other Loan Documents in a
currency other than the currency (the “contractual currency”) in which such sum
is so expressed to be due (whether as a result of, or from the enforcement of,
any judgment or order of a court or tribunal of any jurisdiction, the winding-up
of a Borrower or otherwise) shall only constitute a discharge of such Borrower
to the extent of the amount of the contractual currency that such Applicable
Agent is able, in accordance with its usual practice, to purchase with the
amount of the currency so received or recovered on the date of receipt or
recovery (or, if later, the first date on which such purchase is practicable).
If the amount of the contractual currency so purchased is less than the amount
of the contractual currency so expressed to be due, such Borrower shall
indemnify such Applicable Agent against any loss sustained by it as a result,
including the cost of making any such purchase.

     (d) Interest Act (Canada). For purposes of disclosure pursuant to the
Interest Act (Canada), the annual rates of interest or fees to which the rates
of interest or fees provided in this Agreement and the other Loan Documents (and
stated herein or therein, as applicable, to be computed on the basis of a 360
day year or any other period of time less than a calendar year) are equivalent
are the rates so determined multiplied by the actual number of days in the
applicable calendar year and divided by 360 or such other period of time,
respectively.

SECTION 2.

CONDITIONS TO LOANS

     The obligations of Lenders and L/C Issuers to make Loans and to issue or
cause to be issued Letters of Credit are subject to satisfaction of all of the
applicable conditions set forth below.

     2.1 Conditions to Initial Loans. The obligations of Lenders and L/C Issuers
to make the initial Loans and to issue and cause to be issued Letters of Credit
on the Closing Date are, in addition to the conditions precedent specified in
Section 2.2, subject to

     (a) Borrowers shall have delivered all documents listed on, take all
actions set forth on and satisfy all other conditions precedent listed in the
Closing Checklist attached hereto as Annex C, all in form and substance, or in a
manner, satisfactory to Agents and Lenders;

     (b) Both before and after giving effect to the Loans and the Related
Transactions, there shall not exist any Default or Event of Default under the
Loan Documents or under any material contract or agreement of Holdings, the
Borrowers or their respective subsidiaries; and the representations and
warranties shall be true and correct in all material respects; and

     (c) There shall not exist any action, suit, investigation, litigation or
proceeding pending or, to the knowledge of the Borrowers, threatened in any
court or before any arbitrator or governmental authority that has or could
reasonably be expected to have a Material Adverse Effect on Borrowers and their
Subsidiaries (taken as a whole) or that seeks to enjoin the entry into the Loan
Documents.

35

--------------------------------------------------------------------------------




     2.2 Conditions to All Loans. Except as otherwise expressly provided herein,
no Lender or L/C Issuer shall be obligated to fund any Advance or incur any
Letter of Credit Obligation, if, as of the date thereof (the “Funding Date”):

     (a) any representation or warranty by any Credit Party contained herein or
in any other Loan Document is untrue or incorrect in any material respect
(without duplication of any materiality qualifier contained therein) as of such
date, except to the extent that such representation or warranty expressly
relates to an earlier date, and Applicable Agent or Requisite Lenders have
determined not to make such Advance or incur such Letter of Credit Obligation as
a result of the fact that such warranty or representation is untrue or
incorrect;

     (b) any Default or Event of Default has occurred and is continuing or would
result after giving effect to any Advance (or the incurrence of any Letter of
Credit Obligation), and Applicable Agent or Requisite Lenders shall have
determined not to make any Advance or incur any Letter of Credit Obligation as a
result of that Default or Event of Default; or

     (c) after giving effect to any Advance (or the incurrence of any Letter of
Credit Obligations), (i) the Dollar Equivalent of the outstanding amount of the
aggregate US Tranche A Loan would exceed US Tranche A Borrowing Availability
(except as provided in Section 1.1(a)(ii)), (ii) the Dollar Equivalent of the
outstanding amount of the aggregate US Tranche A1 Loan would exceed US Tranche
A1 Borrowing Availability, (iii) the Dollar Equivalent of the outstanding amount
of the aggregate Canadian Tranche A Loan would exceed Canadian Tranche A
Borrowing Availability (except as provided in Section 1.2(b)), (vi) the Dollar
Equivalent of the outstanding amount of the aggregate Canadian Tranche A1 Loan
would exceed Canadian Tranche A1 Borrowing Availability, (v) the Dollar
Equivalent of the outstanding amount of the US Tranche A Loans together with the
Dollar Equivalent of the outstanding amount of the Canadian Tranche A Loans
exceeds the US Tranche A Loan Commitment, (vi) the Dollar Equivalent of the
outstanding amount of the US Tranche A1 Loans together with the Dollar
Equivalent of the outstanding amount of the Canadian Tranche A1 Loans exceeds
the US Tranche A1 Loan Commitment or (vii) the Dollar Equivalent of the
outstanding amount of the US Loans together with the Dollar Equivalent of the
outstanding amount of the Canadian Loans exceeds the sum of the US Tranche A
Loan Commitments and the US Tranche A1 Loan Commitments. For the avoidance of
doubt, it is agreed that the Canadian Tranche A Loan Commitment is a subfacility
of the US Tranche A Loan Commitment and the Canadian Tranche A1 Loan Commitment
is a subfacility of the US Tranche A1 Loan Commitment.

2.3 Reserved.

     2.4 Effect of Amendment and Restatement. Upon this Agreement becoming
effective pursuant to Section 2.1, from and after the Closing Date: (a) all US
Tranche A Loan Commitments (as defined in the Original Credit Agreement) shall
be deemed to be US Tranche A Loan Commitments hereunder and all US Tranche A
Loans (as defined in the Original Credit Agreement) shall be deemed to be US
Tranche A Loans hereunder; (b) all US Tranche A1 Loan Commitments (as defined in
the Original Credit Agreement) shall be deemed to be US Tranche A1 Loan
Commitments hereunder and all US Tranche A1 Loans (as defined in the Original
Credit Agreement) shall be deemed to be US Tranche A1 Loans hereunder; (c) all
Canadian Tranche A Loan Commitments (as defined in the Original Credit
Agreement) shall be deemed to be Canadian Tranche A Loan Commitments hereunder
and all Canadian Tranche A Loans (as

36

--------------------------------------------------------------------------------




defined in the Original Credit Agreement) shall be deemed to be Canadian Tranche
A Loans hereunder; (d) all Canadian Tranche A1 Loan Commitments (as defined in
the Original Credit Agreement) shall be deemed to be Canadian Tranche A1 Loan
Commitments hereunder and all Canadian Tranche A1 Loans (as defined in the
Original Credit Agreement) shall be deemed to be Canadian Tranche A1 Loans
hereunder; (e) all terms and conditions of the Original Credit Agreement and any
other “Loan Document” as defined therein, as amended by this Agreement and the
other Loan Documents being executed and delivered on the Closing Date, shall be
and remain in full force and effect, as so amended, and shall constitute the
legal, valid, binding and enforceable obligations of the Credit Parties party
thereto to Lenders and Agent; (f) the terms and conditions of the Original
Credit Agreement shall be amended as set forth herein and, as so amended, shall
be restated in their entirety, but shall be amended only with respect to the
rights, duties and obligations among Borrowers, Lenders and Agent accruing from
and after the Closing Date; (g) this Agreement shall not in any way release or
impair the rights, duties, Obligations or Liens created pursuant to the Original
Credit Agreement or any other Loan Document or affect the relative priorities
thereof, in each case to the extent in force and effect thereunder as of the
Closing Date, except as modified hereby or by documents, instruments and
agreements executed and delivered in connection herewith, and all of such
rights, duties, Obligations and Liens are assumed, ratified and affirmed by the
Borrowers; (h) to the extent expressly provided for in the Original Credit
Agreement, all indemnification obligations of the Credit Parties under the
Original Credit Agreement and any other Loan Documents shall survive the
execution and delivery of this Agreement and shall continue in full force and
effect for the benefit of Lenders, Agents, and any other Person indemnified
under the Original Credit Agreement or any other Loan Document at any time prior
to the Closing Date; (i) the Obligations incurred under the Original Credit
Agreement shall, to the extent outstanding on the Closing Date, continue
outstanding under this Agreement and shall not be deemed to be paid, released,
discharged or otherwise satisfied by the execution of this Agreement, and this
Agreement shall not constitute a refinancing, substitution or novation of such
Obligations or any of the other rights, duties and obligations of the parties
hereunder; (j) the execution, delivery and effectiveness of this Agreement shall
not operate as a waiver of any right, power or remedy of Lenders or Agents under
the Original Credit Agreement, nor constitute a waiver of any covenant,
agreement or obligation under the Original Credit Agreement, except to the
extent that any such covenant, agreement or obligation is no longer set forth
herein or is modified hereby; (k) any and all references in the Loan Documents
to the Original Credit Agreement shall, without further action of the parties,
be deemed a reference to the Original Credit Agreement, as amended and restated
by this Agreement, and as this Agreement shall be further amended or amended and
restated from time to time hereafter and (l) any and all references in the Loan
Documents to the “Closing Date” shall, without further action of the parties, be
deemed a reference to the Original Closing Date.

     SECTION 3.

REPRESENTATIONS AND WARRANTIES

     To induce US Agent, Canadian Agent and Lenders to enter into the Loan
Documents, to make Loans and to issue or cause to be issued Letters of Credit,
US Credit Parties, jointly (with each other) and severally represent and warrant
to the US Agent and each US Lender, and Canadian Credit Parties jointly (with
each other) and severally represent and warrant to Canadian Agent and each
Canadian Lender that the following statements are and,

37

--------------------------------------------------------------------------------




after giving effect to the Related Transactions, will be true, correct and
complete with respect to all Credit Parties.

3.1 Organization and Powers.

     (a) Each of the Credit Parties and each of their Subsidiaries is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and qualified to do business and in good standing
in all countries, states and provinces where such qualification is required
except where failure to be so qualified or be in good standing would not
reasonably be expected to have a Material Adverse Effect. The jurisdiction of
organization and all jurisdictions in which each Credit Party is qualified to do
business as of the Closing Date are set forth on Schedule 3.1(a). Each of the
Credit Parties and each of their Subsidiaries has all requisite organizational
power and authority to own and operate its properties, to carry on its business
as now conducted and proposed to be conducted, to enter into each Loan Document
and Related Transactions Document to which it is a party and to incur the
Obligations, grant liens and security interests in the Collateral and carry out
the Related Transactions.

     (b) Executive Offices, Collateral Locations. As of the Closing Date, the
current location of each Credit Party’s chief executive office, principal place
of business, domicile (within the meaning of the Civil Code of Québec) and the
warehouses and premises at which any Collateral is located are set forth on
Schedule 3.1(a), and none of such locations has changed within four (4) months
preceding the Closing Date. Each Credit Party that keeps records in the Province
of Quebec relating to Collateral keeps a duplicate copy thereof at a location
outside the Province of Quebec, as designated on Schedule 3.1(a).

     (c) Capitalization. As of the Closing Date: (i) the authorized Stock of
each of the Credit Parties and each of their Subsidiaries is as set forth on
Schedule 3.1(c); (ii) all issued and outstanding Stock of each of the Credit
Parties and each of their Subsidiaries is duly authorized and validly issued,
fully paid, nonassessable (as applicable), free and clear of all Liens other
than Permitted Encumbrances under clauses (a) and (e) of the definition thereof
and those in favor of US Agent for the benefit of US Agent and Lenders and
Canadian Agent for the benefit of Canadian Agent and Canadian Lenders, as
applicable, and such Stock was issued in compliance with all applicable state,
provincial, federal and foreign laws concerning the issuance of securities;
(iii) the identity of the holders of the Stock of each of the Credit Parties and
each of their Subsidiaries and the percentage of their fully-diluted ownership
of the Stock of each of the Credit Parties and each of their Subsidiaries is set
forth on Schedule 3.1(c); and (iv) no Stock of any Credit Party or any of their
Subsidiaries, other than those described above, are issued and outstanding.
Except as provided in Schedule 3.1(c), as of the Closing Date, there are no
preemptive or other outstanding rights, options, warrants, conversion rights or
similar agreements or understandings for the purchase or acquisition from any
Credit Party or any of their Subsidiaries of any Stock of any such entity.

     (d) Binding Obligation. This Agreement is, and the other Loan Documents and
Related Transactions Documents when executed and delivered will be, the legally
valid and binding obligations of the Credit Parties party thereto, each
enforceable against each of such Credit Parties, as applicable, in accordance
with their respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and general principles of equity.

38

--------------------------------------------------------------------------------




     3.2 Disclosure. No representation or warranty of any Credit Party contained
in this Agreement, the Financial Statements referred to in Section 3.5 (other
than Projections, as to which the only representation and warranty made is as
set forth in Section 3.5 hereof), the other Loan Documents or any other
document, certificate or written statement furnished to any Agent or any Lender
by or on behalf of any such Person for use in connection with the Loan Documents
contains any untrue statement of a material fact or omitted, omits or will omit
to state a material fact necessary in order to make the statements contained
herein or therein not misleading in any material respect in light of the
circumstances in which the same were made.

     3.3 No Material Adverse Effect. Since the most recent audited Financial
Statements delivered hereunder, there have been no events or changes in facts or
circumstances affecting any Credit Party or any of its Subsidiaries which
individually or in the aggregate have had or would reasonably be expected to
have a Material Adverse Effect.

     3.4 No Conflict. The consummation of the Related Transactions does not and
will not violate or conflict with any laws, rules, regulations or orders of any
Governmental Authority or violate, conflict with, result in a breach of, or
constitute a default (with due notice or lapse of time or both) under any
Contractual Obligation or organizational documents of any Credit Party or any of
its Subsidiaries in each case, except if such violations, conflicts, breaches or
defaults have not had and would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

     3.5 Financial Statements and Projections. Except for the Projections or as
set forth on Schedule 3.5, all Financial Statements concerning Holdings and its
Subsidiaries which have been or will hereafter be furnished to any Agent
pursuant to this Agreement, including those listed below, have been or will be
prepared in accordance with GAAP consistently applied (except as disclosed
therein) and do or will present fairly the financial condition of the entities
covered thereby as at the dates thereof and the results of their operations for
the periods then ended, subject to, in the case of unaudited Financial
Statements, the absence of footnotes and normal year-end adjustments.

          (a) The consolidated balance sheets at December 31, 2009 and the
related statement of income of Holdings and its Subsidiaries for the Fiscal Year
then ended, audited by PricewaterhouseCoopers LLP.

          (b) The consolidated balance sheet at May 31, 2010 and the related
statement of income of Holdings and its Subsidiaries for the five (5) months
then ended.

The Projections delivered on or prior to the Closing Date and the updated
Projections delivered pursuant to Section 6.1(f) represent and will represent as
of the date thereof the good faith estimate of Borrowers and their senior
management concerning the most probable course of their business and were
prepared on the basis of the assumptions stated therein, and such assumptions
were believed to be reasonable at the time prepared, it being understood and
agreed that Projections are not to be viewed as facts and that actual results
during the period covered by the Projections may differ materially from
projected results.

     3.6 Solvency. Each of the Borrowers is, and the Credit Parties and their
Subsidiaries taken as a whole are, Solvent.

     3.7 Use of Proceeds; Margin Regulations.

39

--------------------------------------------------------------------------------




               (a) No part of the proceeds of any Loan will be used for “buying”
or “carrying” “margin stock” within the respective meanings of such terms under
Regulation U of the Board of Governors of the Federal Reserve System as now and
from time to time hereafter in effect or for any other purpose that violates the
provisions of the regulations of the Board of Governors of the Federal Reserve
System. If requested by any Agent, each Credit Party will furnish to each Agent
and each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form 0-1, as applicable, referred to in
Regulation U.

               (b) Borrowers shall utilize the proceeds of the Loans solely for
Permitted Acquisitions and the financing of Borrowers’ working capital and
general corporate needs. Schedule 3.7 contains a description of Borrowers’
sources and uses of funds as of the Closing Date, including Loans and Letter of
Credit Obligations to be made or incurred on that date, and a funds flow
memorandum detailing how funds from each source are to be transferred for
particular uses.

               (c) None of Holdings, any Borrower or any of its Subsidiaries is
subject to regulation as (i) an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940 or (ii) a “holding
company” as defined in, or subject to regulation under, the Public Utility
Holding Company Act of 1935.

     3.8 Brokers. Except as set forth on Schedule 3.8, no broker or finder
acting on behalf of any Credit Party or Affiliate thereof brought about the
obtaining, making or closing of the Loans or the Related Transactions, and no
Credit Party or Affiliate thereof has any obligation to any Person in respect of
any finder’s or brokerage fees in connection therewith.

     3.9 Compliance with Laws. Each Credit Party (i) is in compliance and each
of its Subsidiaries is in compliance with the requirements of all applicable
laws, rules, regulations and orders of any Governmental Authority (including,
without limitation, Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001, the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, Criminal Code (Canada), Proceeds of Crime (Money Laundering)
and Terrorist Funding Act (Canada) and the regulations thereunder, the United
Nations Suppression of Terrorism Regulations and the Anti-Terrorism Act
(Canada)) and the obligations, covenants and conditions contained in all
Contractual Obligations other than those laws, rules, regulations, orders and
provisions of such Contractual Obligations the noncompliance with which would
not be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect, and (ii) maintains and each of its Subsidiaries
maintains all licenses, qualifications and permits referred to above other than
any failure to maintain which would not reasonably be expected to have a
Material Adverse Effect.

     3.10 Intellectual Property. As of the Closing Date, except as set forth on
Schedule 3.10, each of the Credit Parties and its Subsidiaries owns, is licensed
to use or otherwise has the right to use, all material Intellectual Property
used in or necessary for the conduct of its business as currently conducted that
is material to the financial condition, business or operations of such Credit
Party and its Subsidiaries and all such Intellectual Property that is federally
registered as of the Closing Date is identified on Schedule 3.10 and except as
disclosed on Schedule 3.10 fully protected and/or duly and properly registered,
filed or issued in the applicable office and jurisdictions for such
registrations, filings or issuances. As of the Closing Date, except as disclosed
in Schedule 3.10, to their knowledge, the use of such Intellectual

40

--------------------------------------------------------------------------------




Property by the Credit Parties and their Subsidiaries and the conduct of their
businesses does not and has not been alleged by any Person to infringe on the
rights of any Person.

     3.11 Investigations, Audits, Etc. As of the Closing Date, except as set
forth on Schedule 3.11, no Credit Party or any of their Subsidiaries is the
subject of an audit by the IRS or CRA or, to each Credit Party’s knowledge, any
review by the IRS, CRA or any similar governmental agency or any governmental
investigation concerning the violation or possible violation of any law.

     3.12 Employee Matters. As of the Closing Date, except as set forth on
Schedule 3.12, (a) no Credit Party or Subsidiary of a Credit Party nor any of
their respective employees is subject to any collective bargaining agreement,
(b) no petition for certification or union election is pending with respect to
the employees of any Credit Party or any of their Subsidiaries and no union or
collective bargaining unit has sought such certification or recognition with
respect to the employees of any Credit Party or any of their Subsidiaries, (c)
there are no strikes, slowdowns, or work stoppages pending or, to the best
knowledge of any Credit Party after due inquiry, threatened between any Credit
Party or any of their Subsidiaries and its respective employees, other than
employee grievances arising in the ordinary course of business which would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect and (d) hours worked by and payment made to employees of
each Credit Party and each of their Subsidiaries comply in all material respects
with the Fair Labor Standards Act and each other federal, state, provincial,
local or foreign law applicable to such matters. Except as set forth on Schedule
3.12, none of the Borrowers nor any of their Subsidiaries is party to a material
employment contract.

     3.13 Litigation; Adverse Facts. Except as set forth on Schedule 3.13, there
are no judgments outstanding against any Credit Party or any of its Subsidiaries
or affecting any property of any Credit Party or any of its Subsidiaries as of
the Closing Date, nor is there any Litigation pending, or to the best knowledge
of any Credit Party threatened, against any Credit Party or any of its
Subsidiaries, in each case which would reasonably be expected to result in any
Material Adverse Effect.

     3.14 Ownership of Property; Liens. As of the Closing Date, the real estate
listed in Schedule 3.14 (“Real Estate”) constitutes all of the real property
owned, leased, subleased, or used by any Credit Party or any of its
Subsidiaries. As of the Closing Date, each of the Credit Parties and each of its
Subsidiaries owns good and marketable fee simple title (or its equivalent under
Applicable Law) to all of its owned Real Estate, and valid leasehold interests
in all of its leased Real Estate, all as described on Schedule 3.14, subject to
applicable Permitted Encumbrances, and copies of all such leases or a summary of
terms thereof reasonably satisfactory to Agents have been delivered to Agents.
Schedule 3.14 further describes any Real Estate with respect to which any Credit
Party or any of its Subsidiaries is a lessor, sublessor or assignor as of the
Closing Date. As of the Closing Date, each of the Credit Parties and each of its
Subsidiaries also has good and marketable title to, or valid leasehold interests
in, all of its personal property and assets subject to applicable Permitted
Encumbrances. As of the Closing Date, none of the properties and assets of any
Credit Party or any of its Subsidiaries are subject to any Liens other than
Permitted Encumbrances, and there are no facts, circumstances or conditions
known to any Borrower that are reasonably likely to result in any Liens
(including Liens arising under Environmental Laws) other than Permitted
Encumbrances against the properties or assets of any Credit Party or any of its
Subsidiaries. Each of the Credit Parties and

41

--------------------------------------------------------------------------------




each of its Subsidiaries has received all deeds, assignments, waivers and
consents necessary to establish and protect such Credit Party’s or Subsidiary’s
right, title and interest in and to all such Real Estate and other properties
and assets. As of the Closing Date, no portion of any Credit Party’s or any of
its Subsidiaries’ Real Estate necessary to operate the Borrower’s business in
the ordinary course has suffered any material damage by fire or other material
casualty loss that has not heretofore been repaired and restored or otherwise
remedied as reasonably necessary to operate the Borrowers’ business in the
ordinary course. As of the Closing Date, all material permits required to have
been issued or appropriate to enable the Real Estate to be lawfully occupied and
used for all of the purposes for which it is currently occupied and used have
been lawfully issued and are in full force and effect.

3.15 Environmental Matters.

     (a) Except as set forth in Schedule 3.15, as of the Closing Date: (i) the
Real Estate is free of contamination from any Hazardous Material except for such
contamination that could not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect; (ii) no Credit Party and no
Subsidiary of a Credit Party has caused or suffered to occur any Release of
Hazardous Materials on, at, in, under, above, to, from or about any of their
Real Estate where such Release could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect; (iii) the Credit
Parties and their Subsidiaries are and have been in compliance with all
Environmental Laws, except for such noncompliance that could not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect; (iv) the Credit Parties and their Subsidiaries have obtained, and are in
compliance with, all Environmental Permits required by Environmental Laws for
the operations of their respective businesses as presently conducted or as
proposed to be conducted, except where the failure to so obtain or comply with
such Environmental Permits could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, and all such
Environmental Permits are valid, uncontested and in good standing; (v) no Credit
Party and no Subsidiary of a Credit Party is involved in operations or knows of
any facts, circumstances or conditions, including any Releases of Hazardous
Materials, that are likely to result in any Environmental Liabilities of such
Credit Party or Subsidiary which could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, and no Credit Party
or Subsidiary of a Credit Party has permitted any current or former tenant or
occupant of the Real Estate to engage in any such operations; (vi) there is no
Litigation arising under or related to any Environmental Laws, Environmental
Permits or Hazardous Material that seeks damages, penalties, fines, costs or
expenses that, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or which seeks injunctive relief
against, or that alleges criminal misconduct by any Credit Party or any
Subsidiary of a Credit Party; (vii) no notice has been received by any Credit
Party or any Subsidiary of a Credit Party identifying any of them as a
“potentially responsible party” or requesting information under CERCLA or
analogous state statutes, and to the knowledge of the Credit Parties, there are
no facts, circumstances or conditions that may result in any of the Credit
Parties or their Subsidiaries being identified as a “potentially responsible
party” under CERCLA or analogous state statutes except for any such notices that
could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect; and (viii) the Credit Parties have
provided to Agent copies of all existing environmental reports, reviews and
audits and all written information pertaining to actual or potential
Environmental Liabilities, in each case in possession of the Credit Parties
relating to any of the Credit Parties or their Subsidiaries other than any such
reports, reviews, audits or information pertaining to actual or potential
Environmental Liabilities

42

--------------------------------------------------------------------------------




that could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

     (b) Each Credit Party hereby acknowledges and agrees that to their
knowledge neither Agent (i) is now, and has ever been, in control of any of the
Real Estate or affairs of such Credit Party or its Subsidiaries, and (ii) has
the capacity through the provisions of the Loan Documents or otherwise to
influence any Credit Party’s or its Subsidiaries’ conduct with respect to the
ownership, operation or management of any of their Real Estate or compliance
with Environmental Laws or Environmental Permits.

     3.16   ERISA/Canadian Pension Plans.

     (a)  Schedule 3.16 lists all Title IV Plans and Multiemployer Plans to
which any Credit Party is subject as of the Closing Date. As of the Closing
Date, copies of all such listed Plans, together with a copy of the three most
recent form IRS/DOL 5500-series for each such Plan, to the extent applicable,
have been delivered to US Agent. Except with respect to Multiemployer Plans and
except as disclosed on Schedule 3.16, each Qualified Plan has been determined by
the IRS to qualify under Section 401(a) of the IRC, and to the knowledge of the
applicable Credit Party, nothing has occurred that would cause the loss of such
qualification. Except as would not reasonably be expected to have a Material
Adverse Effect, each Plan is in material compliance with the applicable
provisions of ERISA and the IRC. Neither any Credit Party nor ERISA Affiliate
has failed to make any contribution or pay any amount due as required by either
Section 412 of the IRC or Section 302 of ERISA or the terms of any Title IV
Plan. No Credit Party has engaged in a “prohibited transaction,” as defined in
Section 406 of ERISA and Section 4975 of the IRC, in connection with any Plan,
that would subject any Credit Party to a material tax on prohibited transactions
imposed by Section 502(i) of ERISA or Section 4975 of the IRC.

     (b) As of the Closing Date, except as set forth in Schedule 3.16: (i) no
Title IV Plan has any Unfunded Pension Liability; (ii) no ERISA Event or event
described in Section 4062(e) of ERISA with respect to any Title IV Plan has
occurred or is reasonably expected to occur; (iii) there are no pending, or to
the knowledge of any Borrower, threatened claims (other than claims for benefits
in the normal course), sanctions, actions or lawsuits, asserted or instituted
against any Plan or any Person as fiduciary or sponsor of any Plan that could
result in liability to a Credit Party; (iv) within the last five years no Title
IV Plan of any Credit Party or ERISA Affiliate has been terminated, whether or
not in a “standard termination” as that term is used in Section 404(b)(1) of
ERISA, that remains unsatisfied or could reasonably be expected to result in
liability to any Credit Party in excess of $500,000, nor has any Title IV Plan
of any Credit Party or ERISA Affiliate (determined at any time within the past
five years) with Unfunded Pension Liabilities been transferred outside of the
“controlled group” (within the meaning of Section 4001(a)(14) of ERISA) of any
Credit Party or ERISA Affiliate that has or could reasonably be expected to
result in a Material Adverse Effect.

     (c) Schedule 3.16 lists all Canadian Pension Plans to which any Credit
Party is subject as of the Closing Date. The Canadian Pension Plans are duly
registered under the ITA and all other applicable laws which require
registration. Borrowers have complied with and performed, in all material
respects, all of their obligations under and in respect of the Canadian Pension
Plans and Canadian Benefit Plans under the terms thereof, any funding agreements
and all applicable laws (including any fiduciary, funding, investment and
administration obligations).

43

--------------------------------------------------------------------------------




All employer and employee payments, contributions or premiums to be remitted,
paid to or in respect of each Canadian Pension Plan or Canadian Benefit Plan
have been paid in a timely fashion in accordance with the terms thereof, any
funding agreement and all applicable laws. There have been no withdrawals or
applications of the assets of the Canadian Pension Plans or the Canadian Benefit
Plans in material violation of applicable law or the applicable plan documents.
There are no outstanding disputes concerning the assets of the Canadian Pension
Plans or the Canadian Benefit Plans. No Canadian Pension Plan has been wound up
in whole or in part and no circumstances exist now or have existed that would
entitle any Governmental Authority to require the full or partial winding up of
any Canadian Pension Plan. Each of the Canadian Pension Plans is and will be
fully funded on a solvency basis (using actuarial methods and assumptions which
are consistent with the valuations last filed with the applicable Governmental
Authorities and which are consistent with generally accepted actuarial
principles).

     3.17 Deposit and Disbursement Accounts. Schedule 3.17 lists all banks and
other financial institutions at which any Credit Party maintains deposit or
other accounts as of the Closing Date, including any Disbursement Accounts, and
such Schedule correctly identifies the name, address and telephone number of
each depository, the name in which the account is held, a description of the
purpose of the account, and the complete account number therefor.

     3.18 Agreements and Other Documents. As of the Closing Date, each Credit
Party has provided or made available to each Agent or its counsel, on behalf of
Lenders, accurate and complete copies (or summaries) of all of the following
agreements or documents to which it is subject and each of which is listed in
Schedule 3.18: supply agreements and purchase agreements not terminable by such
Credit Party within sixty (60) days following written notice issued by such
Credit Party and involving transactions in excess of $2,500,000 per annum (other
than purchase orders entered into in the ordinary course of business); leases of
Equipment having a remaining term of one year or longer and requiring aggregate
rental and other payments in excess of $1,000,000 per annum (other than purchase
orders entered into in the ordinary course of business); licenses and permits
held by the Credit Parties, the absence of which would reasonably be expected to
have a Material Adverse Effect; instruments and documents evidencing any
Indebtedness or Guaranteed Indebtedness of such Credit Party and any Lien
granted by such Credit Party with respect thereto; and instruments and
agreements evidencing the issuance of any equity securities, warrants, rights or
options to purchase equity securities of such Credit Party.

     3.19 Insurance. Each Credit Party represents and warrants that it and each
of its Subsidiaries currently maintains in good repair, working order and
condition (normal wear and tear excepted) all material properties as set forth
in Section 4.2 and maintains all insurance described in such Section. Schedule
3.19 lists all insurance policies of any nature maintained, as of the Closing
Date, for current occurrences by each Credit Party.

     3.20 Taxes and Tax Returns.

     (a)  As of the Closing Date, (i) all Tax Returns required to be filed by
the Credit Parties have been timely and properly filed and (ii) all taxes that
are due (other than taxes being contested in good faith by appropriate
proceedings and for which adequate reserves have been provided for in accordance
with GAAP) have been paid, in each case except where the failure to file Tax
Returns or pay Taxes would not reasonably be expected to have a Material Adverse
Effect. No Governmental Authority has asserted any claim for taxes, or to any
Credit

44

--------------------------------------------------------------------------------




Party’s knowledge, has threatened to assert any claim for taxes that would, if
not paid by a Credit Party, have a Material Adverse Effect. All taxes required
by law to be withheld or collected and remitted (including, without limitation,
income tax, unemployment insurance and workmen’s compensation premiums) with
respect to the Credit Parties have been withheld or collected and paid to the
appropriate Governmental Authorities (or are properly being held for such
payment), except for amounts the nonpayment of which would not be reasonably
likely to have a Material Adverse Effect.

     (b) None of the Credit Parties has been notified that either the IRS, CRA
or any other Governmental Authority, has raised, or intends to raise, any
adjustments with respect to Taxes of the Credit Parties, which adjustments would
be reasonably likely to have a Material Adverse Effect.

     3.21 Senior Notes and Bemis Debt. (i) As of the Closing Date, Borrowers
have delivered to Agents a complete and correct copy of any amendments,
supplements, modifications, assignments of, to, or related to the Indenture or
the form of the Senior Note, made since the Original Closing Date, and (ii) as
of the Bemis Acquisition Closing Date, Borrowers have delivered to Agents a
complete and correct copy of any amendments, supplements, modifications,
assignments of, to, or related to the Bemis Debt, the Bemis Debt Agreement or
the Bemis Purchase Agreement, made since the Bemis Acquisition Closing Date
(including all schedules and all other documents delivered pursuant thereto or
in connection therewith). No Credit Party, and to the knowledge of any Credit
Party, no other Person party thereto is in material default in the performance
or compliance with any provisions thereof. Each of the (i) Indenture and the
Senior Notes and (ii) the Bemis Debt, the Bemis Debt Agreement and the Bemis
Purchase Agreement comply, in all material respects, with all applicable laws.
All material approvals by Governmental Authorities having jurisdiction over any
Credit Party and other Persons referenced therein, with respect to the
transactions contemplated by the Indenture and the Senior Notes, have been
obtained, and no such approvals impose any conditions to the consummation of the
transactions contemplated thereby other than those which shall have been
satisfied, in form and substance satisfactory to Agent, on or prior to the
Closing Date. All material approvals by Governmental Authorities having
jurisdiction over any Credit Party and other Persons referenced therein, with
respect to the transactions contemplated by the Bemis Debt, the Bemis Debt
Agreement and the Bemis Purchase Agreement, have been obtained as of the Bemis
Acquisition Closing Date, and no such approvals impose any conditions to the
consummation of the transactions contemplated thereby other than those which
shall not be materially adverse to the Lenders.

     3.22 Senior Indebtedness and Designated Senior Indebtedness. This
Agreement, the credit facilities created hereunder and all present and future
Obligations constitute the “Credit Agreement,” one of the “Credit Facilities”
and “Permitted Debt” under and as any such terms are defined in the (i)
Indenture and the Senior Notes and (ii) the Bemis Debt, the Bemis Debt Agreement
and the Bemis Purchase Agreement. Without limiting the foregoing, all present
and future Obligations are hereby designated as “Permitted Debt” as such term is
used in the (i) Indenture and the Senior Notes and (ii) the Bemis Debt, the
Bemis Debt Agreement and the Bemis Purchase Agreement.

45

--------------------------------------------------------------------------------




     3.23 Transfer Pricing. All amounts that have been directly or indirectly
received by, or credited to, each Canadian Credit Party for property or services
(taken as a whole) provided by such Canadian Credit Party to any US Credit Party
or any other Person not resident in Canada for purposes of the ITA with whom
such Canadian Credit Party is not operating at Arm's Length are equal to the
amounts that would have been directly or indirectly received by, or credited to,
such Canadian Credit Party for such property or services if that property or
those services (taken as a whole) had been provided to a Person with whom such
Canadian Credit Party is operating at Arm's Length. The terms and conditions of
all financial arrangements(taken as a whole) entered into between each Canadian
Credit Party and any US Credit Party or other Person not resident in Canada for
purposes of the ITA with whom such Canadian Credit Party is not operating at
Arm's Length with respect to Property or services (taken as a whole) provided by
such Canadian Credit Party are equivalent to those terms and conditions of
financial arrangements (taken as a whole) with respect to the provision of such
property or services (taken as a whole) that would have been agreed to by such
Canadian Credit Party with any Person with whom such Canadian Credit Party is
operating at Arm's Length. Each Canadian Credit Party creates or obtains and
maintains the records and documents described in Subsection 247(4) of the ITA in
respect of all property or services provided to, or financial dealings with, any
US Credit Party and any other Person not resident in Canada for purposes of the
ITA with whom such Canadian Credit Party is not operating at Arm's Length. In
respect of each year in which any Canadian Credit Party has provided property or
services to, or engaged in financial dealings with, any US Credit Party or any
other Person not resident in Canada for purposes of the ITA with whom such
Canadian Credit Party is not operating at Arm's Length, such Canadian Credit
Party has filed a completed Form T106 (with all required attachments) with the
CRA by the prescribed filing deadline.

SECTION 4.
AFFIRMATIVE COVENANTS

     Each US Credit Party jointly and severally agrees with all other US Credit
Parties as to all US Credit Parties, and each Canadian Credit Party jointly and
severally agrees with all other Canadian Credit Parties as to all Canadian
Credit Parties that from and after the Closing Date and until the Termination
Date:

     4.1 Compliance with Laws and Contractual Obligations. Each Credit Party
will (a) comply with and shall cause each of its Subsidiaries to comply with (i)
the requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority (including, without limitation, material laws, rules,
regulations and orders relating to taxes, employer and employee contributions,
securities, employee retirement and welfare benefits, environmental protection
matters and employee health and safety and applicable Canadian laws, if any
and/or any analogous law to which any Credit Party is subject) as now in effect
and which may be imposed in the future in all jurisdictions in which any Credit
Party or any of its Subsidiaries is now doing business or may hereafter be doing
business and (ii) the obligations, covenants and conditions contained in all
Contractual Obligations of such Credit Party or any of its Subsidiaries other
than, in each case, the noncompliance with which would not be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect, and (b) maintain or obtain and shall cause each of its Subsidiaries to
maintain or obtain all licenses, qualifications and permits now held or
hereafter required to be held by such Credit Party or any of its Subsidiaries,
for which the loss, suspension, revocation or failure to obtain or renew, would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect. This Section 4.1 shall not

46

--------------------------------------------------------------------------------




preclude any Credit Party or its Subsidiaries from contesting any taxes or other
payments, if they are being diligently contested in good faith in a manner which
stays enforcement thereof and if appropriate expense provisions have been
recorded in conformity with GAAP, subject to Section 5.2 and no Lien other than
a Permitted Encumbrance in respect thereof has been created.

4.2 Insurance; Damage to or Destruction of Collateral.

(a) The Credit Parties shall, at their sole cost and expense, maintain the
policies of insurance described on Schedule 3.19 as in effect on the date hereof
or otherwise in form and amounts and with insurers reasonably acceptable to
Agents. Such policies of insurance (or the loss payable and additional insured
endorsements delivered to Applicable Agent) shall contain provisions pursuant to
which the insurer agrees to provide not less than 30 days prior written notice
to Applicable Agent in the event of any non-renewal, cancellation or amendment
of any such insurance policy. Each Agent confirms that the insurance in effect
on the Closing Date is reasonably acceptable to it. If any Credit Party at any
time or times hereafter shall fail to obtain or maintain any of the policies of
insurance required above or to pay all premiums relating thereto, Applicable
Agent may at any time or times thereafter obtain and maintain such policies of
insurance and pay such premiums and take any other action with respect thereto
that such Agent reasonably deems advisable. No Agent shall have any obligation
to obtain insurance for any Credit Party or pay any premiums therefor. By doing
so, Applicable Agent shall not be deemed to have waived any Default or Event of
Default arising from any Credit Party’s failure to maintain such insurance or
pay any premiums therefor. All sums so disbursed, including reasonable
attorneys’ fees, court costs and other charges related thereto, shall be payable
on demand by Borrowers to Applicable Agent and shall be additional Obligations
hereunder secured by the Collateral.

     (b) US Agent reserves the right at any time upon any change in any US
Credit Party’s risk profile (including any change in the product mix maintained
by any US Credit Party or any laws affecting the potential liability of such US
Credit Party) to require additional forms and limits of insurance to, in US
Agent’s reasonable opinion, adequately protect both US Agent’s and Lenders’
interests in all or any portion of the US Collateral and to ensure that each US
Credit Party is protected by insurance in amounts and with coverage customary
for its industry. If reasonably requested by US Agent, each US Credit Party
shall deliver to US Agent from time to time a report of a reputable insurance
broker, reasonably satisfactory to US Agent, with respect to its insurance
policies.

     (c) Canadian Agent reserves the right at any time upon any change in any
Canadian Credit Party’s risk profile (including any change in the product mix
maintained by any Canadian Credit Party or any laws affecting the potential
liability of such Canadian Credit Party) to require additional forms and limits
of insurance to, in Canadian Agent’s reasonable opinion, adequately protect both
Canadian Agent’s and Canadian Lenders’ interests in all or any portion of the
Canadian Collateral and to ensure that each Canadian Credit Party is protected
by insurance in amounts and with coverage customary for its industry. If
reasonably requested by Canadian Agent, each Canadian Credit Party shall deliver
to Canadian Agent from time to time a report of a reputable insurance broker,
reasonably satisfactory to Canadian Agent, with respect to its insurance
policies.

     (d) Each US Credit Party shall deliver to US Agent, in form and substance
reasonably satisfactory to US Agent, endorsements to (i) all “All Risk” and
business interruption

47

--------------------------------------------------------------------------------




insurance naming US Agent, on behalf of itself and Lenders, as loss payee, and
(ii) all general liability and other liability policies naming US Agent, on
behalf of itself and Lenders, as additional insured. Each US Credit Party
irrevocably makes, constitutes and appoints US Agent (and all officers,
employees or agents designated by US Agent), so long as any Default or Event of
Default has occurred and is continuing or the anticipated insurance proceeds
exceed $2,500,000, as each US Credit Party’s true and lawful agent and
attorney-in-fact for the purpose of making, settling and adjusting claims under
such “All Risk” policies of insurance, endorsing the name of each US Credit
Party on any check or other item of payment for the proceeds of such “All Risk”
policies of insurance and for making all determinations and decisions with
respect to such “All Risk” policies of insurance. US Agent shall have no duty to
exercise any rights or powers granted to it pursuant to the foregoing
power-of-attorney. US Borrower Representative shall promptly notify US Agent of
any loss, damage, or destruction to the US Collateral in the amount of
$1,000,000 or more, whether or not covered by insurance. After deducting from
any insurance proceeds the expenses, if any, incurred by US Agent in the
collection or handling thereof, US Agent may, at its option, apply such proceeds
to the reduction of the US Obligations in accordance with Section 1.6(f),
provided that in the case of insurance proceeds pertaining to any US Credit
Party other than a US Borrower, such insurance proceeds shall be applied to the
Loans owing by such US Borrower, or permit or require each US Credit Party to
use such money, or any part thereof, to replace, repair, restore or rebuild the
US Collateral in a diligent and expeditious manner with materials and
workmanship of substantially the same quality as existed before the loss, damage
or destruction. Notwithstanding the foregoing, if the casualty giving rise to
such insurance proceeds could not reasonably be expected to have a Material
Adverse Effect and such insurance proceeds do not exceed $2,500,000 in the
aggregate, US Agent shall permit the applicable US Credit Party to replace,
restore, repair or rebuild the property; provided that if such US Credit Party
has not completed or entered into binding agreements to complete such
replacement, restoration, repair or rebuilding within 180 days after receipt of
such proceeds, US Agent may apply such insurance proceeds to the US Obligations
in accordance with Section 1.6(f); provided further that in the case of
insurance proceeds pertaining to any US Credit Party other than a US Borrower,
such insurance proceeds shall be applied to the Loans owing by the US Borrowers.
All insurance proceeds that are to be made available to such US Borrower to
replace, repair, restore or rebuild the US Collateral shall be applied by US
Agent to reduce the outstanding principal balance of the US Loans (which
application shall not result in a permanent reduction of the US Tranche A Loan
Commitment or US Tranche A1 Loan Commitment) and upon such application, US Agent
shall establish a Reserve against the Aggregate US Tranche A Borrowing Base and
the US Tranche A1 Borrowing Base in an amount equal to the amount of such
proceeds so applied. All insurance proceeds made available to any US Credit
Party that is not a US Borrower to replace, repair, restore or rebuild US
Collateral shall be deposited in a cash collateral account. Thereafter, such
funds shall be made available to such US Credit Party to provide funds to
replace, repair, restore or rebuild the US Collateral as follows: (i) such US
Borrower shall request a US Tranche A Revolving Credit Advance or release from
the cash collateral account be made to such US Credit Party in the amount
requested to be released; (ii) so long as the conditions set forth in Section
2.2 have been met, US Tranche A Lenders shall make such US Tranche A Revolving
Credit Advance or US Agent shall release funds from the cash collateral account;
and (iii) in the case of insurance proceeds applied against the US Tranche A
Loan, the Reserve established with respect to such insurance proceeds shall be
reduced by the amount of each such US Tranche A Revolving Credit Advance. To the
extent not used to replace, repair, restore or rebuild the Collateral, such
insurance proceeds shall be applied in accordance with Section 1.6(f); provided
that in the case of insurance proceeds pertaining to any US Credit Party

48

--------------------------------------------------------------------------------




other than a US Borrower, such insurance proceeds shall be applied to the Loans
owing by the US Borrowers.

     (e) Each Canadian Credit Party shall deliver to Canadian Agent, in form and
substance reasonably satisfactory to Canadian Agent, endorsements to (i) all
“All Risk” and business interruption insurance naming Canadian Agent, on behalf
of itself and Canadian Lenders, as loss payee, and (ii) all general liability
and other liability policies naming Canadian Agent, on behalf of itself and
Canadian Lenders, as additional insured. Each Canadian Credit Party irrevocably
makes, constitutes and appoints Canadian Agent (and all officers, employees or
agents designated by Canadian Agent), so long as any Default or Event of Default
has occurred and is continuing or the anticipated insurance proceeds exceed
$2,500,000, as each Canadian Credit Party’s true and lawful agent and
attorney-in-fact for the purpose of making, settling and adjusting claims under
such “All Risk” policies of insurance, endorsing the name of each Canadian
Credit Party on any check or other item of payment for the proceeds of such “All
Risk” policies of insurance and for making all determinations and decisions with
respect to such “All Risk” policies of insurance. Canadian Agent shall have no
duty to exercise any rights or powers granted to it pursuant to the foregoing
power-of-attorney. Each Canadian Borrower shall promptly notify Canadian Agent
of any loss, damage, or destruction to the Canadian Collateral in the amount of
$1,000,000 or more, whether or not covered by insurance. After deducting from
any insurance proceeds the expenses, if any, incurred by Canadian Agent in the
collection or handling thereof, Canadian Agent may, at its option, apply such
proceeds to the reduction of the Canadian Obligations in accordance with Section
1.6(f), provided that in the case of insurance proceeds pertaining to any
Canadian Credit Party other than a Canadian Borrower, such insurance proceeds
shall be advanced to a Canadian Borrower to be applied to the Loans owing by
such Canadian Borrower, or permit or require each Canadian Credit Party to use
such money, or any part thereof, to replace, repair, restore or rebuild the
Canadian Collateral in a diligent and expeditious manner with materials and
workmanship of substantially the same quality as existed before the loss, damage
or destruction. Notwithstanding the foregoing, if the casualty giving rise to
such insurance proceeds could not reasonably be expected to have a Material
Adverse Effect and such insurance proceeds do not exceed $2,500,000 in the
aggregate, Canadian Agent shall permit the applicable Canadian Credit Party to
replace, restore, repair or rebuild the property; provided that if such Canadian
Credit Party has not completed or entered into binding agreements to complete
such replacement, restoration, repair or rebuilding within 180 days after
receipt of such proceeds, Canadian Agent may apply such insurance proceeds to
the Canadian Obligations in accordance with Section 1.6(f); provided further
that in the case of insurance proceeds pertaining to any Canadian Credit Party
other than a Canadian Borrower, such insurance proceeds shall be applied to the
Loans owing by the Canadian Borrowers. All insurance proceeds that are to be
made available to such Canadian Borrower to replace, repair, restore or rebuild
the Canadian Collateral shall be applied by Canadian Agent to reduce the
outstanding principal balance of the Canadian Loans (which application shall not
result in a permanent reduction of the Canadian Tranche A Loan Commitment or
Canadian Tranche A1 Loan Commitment) and upon such application, Canadian Agent
shall establish a Reserve against the Aggregate Canadian Tranche A Borrowing
Base or the Aggregate Canadian Tranche A1 Borrowing Base in an amount equal to
the amount of such proceeds so applied. All insurance proceeds made available to
any Canadian Credit Party that is not a Canadian Borrower to replace, repair,
restore or rebuild Canadian Collateral shall be deposited in a cash collateral
account. Thereafter, such funds shall be made available to such Canadian Credit
Party to provide funds to replace, repair, restore or rebuild the Canadian
Collateral as follows: (i) such Canadian Borrower shall request a Canadian
Tranche A Revolving Credit Advance or release

49

--------------------------------------------------------------------------------




from the cash collateral account be made to such Canadian Credit Party in the
amount requested to be released; (ii) so long as the conditions set forth in
Section 2.2 have been met, Canadian Lenders shall make such Canadian Tranche A
Revolving Credit Advance or Canadian Agent shall release funds from the cash
collateral account; and (iii) in the case of insurance proceeds applied against
the Canadian Tranche A Loan, the Reserve established with respect to such
insurance proceeds shall be reduced by the amount of each such Canadian Tranche
A Revolving Credit Advance. To the extent not used to replace, repair, restore
or rebuild the Canadian Collateral, such insurance proceeds shall be applied in
accordance with Section 1.6(f); provided that in the case of insurance proceeds
pertaining to any Canadian Credit Party other than a Canadian Borrower, such
insurance proceeds shall be applied to the Loans owing by the Canadian
Borrowers.

     4.3 Inspection; Lender Meeting. Each Credit Party shall permit any
authorized representatives of either Agent to visit, audit and inspect any of
the properties of such Credit Party and its Subsidiaries, including its and
their financial and accounting records, and to make copies and take extracts
therefrom, and to discuss its and their affairs, finances and business with its
and their officers and certified public accountants, at such reasonable times
during normal business hours and as often as may be reasonably requested;
provided that so long as no Event of Default has occurred and is continuing (i)
such audits and inspections shall be conducted no more frequently than once per
Fiscal Year and the applicable Credit Party shall have been given three (3)
Business Days prior notice of such audit or inspection and (ii) with respect to
such discussions with such certified public accounts, the applicable Credit
Party shall have been afforded the opportunity to be present as such
discussions. Representatives of each Lender will be permitted to accompany
representatives of any Agent during each visit, inspection and discussion
referred to in the immediately preceding sentence. In addition to the foregoing,
each Credit Party will participate and will cause key management personnel of
each Credit Party and its Subsidiaries to participate in a meeting with Agents
and Lenders at least once during each year, which meeting shall be held at such
time and such place as may be reasonably requested by any Agent. In addition,
Borrowers agree to reimburse US Agent and/or Canadian Agent in connection with:
(i) the reasonable and documented actual out-of-pocket costs (including
reasonable fees and expenses) of any Collateral audit if a third party auditor
is retained to conduct such audit or (ii) field audit charges as the US Agent
may from time to time establish (which are presently $800 per person per day)
per diem per auditor per audit conducted with respect to any US Credit Party and
field audit charges as the Canadian Agent may from time to time establish (which
are presently $800 per person per day), incurred by Canadian Agent, per diem per
auditor per audit conducted with respect to any Canadian Credit Party, plus, in
each case, actual reasonable, documented out-of-pocket expenses if US Agent’s or
Canadian Agent’s in-house auditors conduct such Collateral audit, in either case
not more than two times in any twelve-month period absent an Event of Default.

     4.4 Organizational Existence. Except as otherwise permitted by Section 5.6,
each Credit Party will and will cause its Subsidiaries to at all times preserve
and keep in full force and effect its organizational existence and all rights
and franchises material to its business.

     4.5 Environmental Matters. Each Credit Party shall and shall cause each
Person within its control to: (a) conduct its operations and keep and maintain
its real property in compliance with all applicable Environmental Laws and
applicable Environmental Permits other than noncompliance that would not
reasonably be expected to have a Material Adverse Effect; (b) implement any and
all investigation, remediation, removal and response actions that are

50

--------------------------------------------------------------------------------




required to comply with applicable Environmental Laws and applicable
Environmental Permits pertaining to the presence, generation, treatment,
storage, use, disposal, transportation or Release of any Hazardous Material on,
at, in, under, above, to or from any of its real property, except where the
failure to do so would not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect; (c) notify the Applicable Agent
promptly of any violation of applicable Environmental Laws or applicable
Environmental Permits or any Release on, at, in, under, above, to or from any
real property in each case, which such Credit Party or Person within its
control, first becomes aware of after the Closing Date, that is reasonably
likely to result in Environmental Liabilities to a Credit Party or its
Subsidiaries in excess of the Dollar Equivalent of $300,000 or, and (d) promptly
forward to the Applicable Agent a copy of any written order, notice of actual or
alleged violation or liability, request for information or any written
communication or report received after the Closing Date by such Credit Party or
any Person within its control in connection with any such violation or Release
or any other matter relating to any applicable Environmental Laws or applicable
Environmental Permits that could reasonably be expected to result in
Environmental Liabilities in excess of the Dollar Equivalent of $300,000, in
each case whether or not the Environmental Protection Agency or any Governmental
Authority has taken or threatened any action in connection with any such
violation, Release or other matter. If any Agent at any time has a reasonable
basis to believe that there may be a violation of any applicable Environmental
Laws or applicable Environmental Permits by any Credit Party or any Person under
its control or any Environmental Liability arising thereunder, or a Release of
Hazardous Materials on, at, in, under, above, to or from any of its real
property, that, in each case, could reasonably be expected to have a Material
Adverse Effect, then each Credit Party and its Subsidiaries shall, upon such
Agent’s written request (i) cause the performance of such environmental audits
including subsurface sampling of soil and groundwater, if and to the extent
appropriate, and preparation of such environmental reports, at Borrowers’
expense, as such Agent may from time to time reasonably request, which shall be
conducted by reputable environmental consulting firms reasonably acceptable to
such Agent and shall be in form and substance reasonably acceptable to such
Agent, and (ii) if the Credit Parties fail to perform (or cause performance of)
any environmental audit under Section 4.5(d)(i) above within a reasonable time
after receiving a written request from any Agent, Credit Parties shall permit
such Agent or its representatives to have reasonable access to all real property
for the purpose of conducting such environmental audits and testing as such
Agent deems appropriate, including subsurface sampling of soil and groundwater,
if and to the extent appropriate. US Borrowers shall reimburse the US Agent for
the costs of such audits and tests with respect to any US Credit Party’s Real
Estate and the same will constitute a part of the US Obligations secured
hereunder. Canadian Borrowers shall reimburse the Canadian Agent for the costs
of such audits and tests with respect to any Canadian Credit Party’s Real Estate
and the same will constitute a part of the Obligations secured hereunder. Each
Agent confirms that the environmental reports provided on or before the Closing
Date are satisfactory to it.

     4.6 Landlords’ Agreements, Bailee Letters. Each Credit Party shall use
reasonable efforts to obtain a landlord’s agreement or bailee letter, as
applicable, from the lessor of each leased property or bailee with respect to
any warehouse, processor or converter facility or other location where
Collateral with a book value greater than the Dollar Equivalent of $1,000,000 is
stored or located, which agreement or letter shall be reasonably satisfactory in
form and substance to Applicable Agent. With respect to such locations or
warehouse space leased, owned or where Collateral is stored or located as of the
Closing Date and thereafter, if Applicable Agent has not received a landlord or
bailee letter as of the Closing Date (or, if later, as of the date such location
is acquired, leased or Collateral stored or located), the Eligible

51

--------------------------------------------------------------------------------




Inventory at that location shall, in Applicable Agent’s discretion, be subject
to such Reserves as may be established by such Agent in its reasonable credit
judgment acting in good faith. After the Closing Date, no real property or
warehouse space shall be leased by any Credit Party or its Subsidiary and no
Inventory shall be shipped to a processor or converter under arrangements
established after the Closing Date (excluding renewals of existing leases and
arrangements), in each case where the book value of Collateral located therein
exceeds $750,000 without the prior written consent of the Applicable Agent
(which consent, in such Agent’s discretion, may be conditioned upon the
establishment of Reserves acceptable to such Agent) or, unless and until a
satisfactory landlord agreement or bailee letter, as appropriate, shall first
have been obtained with respect to such location. Each Credit Party shall and
shall cause its Subsidiaries to timely and fully pay and perform their
obligations under all leases and other agreements with respect to each leased
location or public warehouse where any Collateral is or may be located (other
than Collateral in an aggregate amount for all such locations not to exceed the
Dollar Equivalent of $500,000 in the aggregate).

     4.7 Conduct of Business. Each Credit Party shall at all times maintain,
preserve and protect all of its assets and properties material in the conduct of
its business, and keep the same in good repair, working order and condition in
all material respects (taking into consideration ordinary wear and tear) and
from time to time make, or cause to be made, all necessary or appropriate
repairs, replacements and improvements thereto consistent with past practices;
and transact business only in such corporate and trade names as are set forth in
Schedule 4.7 or otherwise notified to Applicable Agent in writing fifteen (15)
days prior to its use.

4.8 Further Assurances.

     (a) Each Credit Party shall, from time to time, execute such guaranties,
financing statements, documents, security agreements and reports as any
Applicable Agent, or Requisite Lenders, at any time may reasonably request to
evidence, perfect or otherwise implement the guaranties and security for
repayment of the Obligations contemplated by the Loan Documents.

     (b) Each US Credit Party shall (i) cause each Person that on or after the
Closing Date becomes, upon its becoming a Domestic Subsidiary of such US Credit
Party (provided that this shall not be construed to constitute consent by any of
the Lenders to any transaction referred to above which is not expressly
permitted by the terms of this Agreement), promptly to guaranty the Obligations,
and to grant to US Agent, for the benefit of Agents and Lenders, a security
interest in all or substantially all of the personal property of such Domestic
Subsidiary to secure the Obligations (provided that such Domestic Subsidiary
shall not be required to pledge more than 65% of the outstanding Voting Stock
and 65% of the Non-Voting Stock of Luxco or 100% of the Non-Voting Stock of any
other Foreign Subsidiary of such Domestic Subsidiary to secure the US
Obligations; provided further that, if requested by US Agent, a pledge of 65% of
the outstanding Voting Stock and 100% of the outstanding Non-Voting Stock of
Performance Films (or 65% of the outstanding Voting Stock and 100% of the
Non-Voting of any other first tier Foreign Subsidiary of TPG Enterprises other
than Luxco) shall be pledged to secure the US Obligations in lieu of 65% of the
outstanding Voting Stock and 65% of the outstanding Non-Voting Stock of Luxco)
and (ii) pledge, or cause to be pledged, to US Agent, for the benefit of Agents
and Lenders, all of the Stock of such Domestic Subsidiary to secure the
Obligations.

52

--------------------------------------------------------------------------------




     (c) Each US Credit Party shall pledge, or cause to be pledged, to US Agent,
for the benefit of US Agent and US Lenders, 65% of the outstanding Voting Stock
of any Foreign Subsidiary and 65% of the outstanding Non-Voting Stock of Luxco
and 100% of the Non-Voting Stock of any Foreign Subsidiary other than Luxco upon
its becoming a first tier Foreign Subsidiary of such US Credit Party; provided
that, if requested by US Agent, a pledge of 65% of the outstanding Voting Stock
and 100% of the outstanding Non-Voting Stock of Performance Films (or 65% of the
outstanding Voting Stock and 100% of the outstanding Non-Voting Stock of any
other first tier Foreign Subsidiary of TPG Enterprises other than Luxco) shall
be pledged in lieu of 65% of the outstanding Voting Stock and 65% of the
outstanding Non-Voting Stock of Luxco. Each US Credit Party shall pledge or
cause to be pledged to the Canadian Agent, for the benefit of the Canadian Agent
and Canadian Lenders, 100% of the Stock of any Person upon its becoming a first
tier Foreign Subsidiary of such US Credit Party. The documentation for such
guaranty, security and pledge shall be substantially similar to the Loan
Documents executed concurrently herewith with such modifications as are
reasonably requested by US Agent.

     (d) Each Canadian Credit Party shall (i) except with respect to 3181952 and
Exopack L.P., cause each Person that after the Closing Date becomes, upon its
becoming a Subsidiary of such Credit Party (provided that this shall not be
construed to constitute consent by any of the Lenders to any transaction
referred to above which is not expressly permitted by the terms of this
Agreement), promptly to guaranty the Canadian Obligations and to grant to
Canadian Agent, for the benefit of Canadian Agent and Canadian Lenders, a
security interest in all or substantially all of the personal property of such
Subsidiary to secure the Canadian Obligations (provided that any Domestic
Subsidiary shall not be required to pledge more than 65% of the outstanding
Voting Stock and 100% of the outstanding Non-Voting Stock of any Foreign
Subsidiary of such Domestic Subsidiary) and (ii) except with respect to the
Stock of 3181952 and partnership interests of Exopack L.P., pledge, or cause to
be pledged, to Canadian Agent, for the benefit of Canadian Agent and Canadian
Lenders, all of the Stock of such Subsidiary to secure the Canadian Obligations.
The documentation for such guaranty, security and pledge shall be substantially
similar to the Loan Documents executed concurrently herewith with such
modifications as are reasonably requested by Canadian Agent.

     4.9 Payment of Taxes. Each Credit Party shall properly prepare and file all
tax returns and shall timely pay and discharge (or cause to be paid and
discharged) all material taxes, assessments and governmental and other charges
or levies imposed upon it or upon its income or profits, or upon property
belonging to it; provided that such Credit Party shall not be required to pay
any such tax, assessment, charge or levy that is being contested in good faith
by appropriate proceedings and for which the affected Credit Party shall have
set aside on its books adequate reserves with respect thereto in conformance
with GAAP.

     4.10 Cash Management Systems; Bank Accounts. Subject to Section 4.14,
Borrowers shall, and shall cause each other Credit Party to, enter into Control
Agreements with respect to each deposit account maintained by Borrowers or any
Subsidiary of a Borrower (other than any payroll account so long as such payroll
account is a zero balance account and other deposit accounts with an average
aggregate daily balance not to exceed $25,000) as of or after the Closing Date.
Each such deposit account control agreement shall be in form and substance
satisfactory to the Applicable Agent. Each Borrower shall, and shall cause any
Subsidiary to, provide prior written notice to the Applicable Agent before
directly or indirectly establishing any new bank account and prior to the
establishment thereof, Applicable Agent, such Borrower or

53

--------------------------------------------------------------------------------




such Subsidiary and the bank at which the account is to be opened shall enter
into a Control Agreement regarding such bank account pursuant to which such bank
(i) acknowledges the security interest of the Applicable Agent in such bank
account, (ii) agrees to comply with instructions originated by the Applicable
Agent directing disposition of the funds in the bank account without further
consent from Borrowers, and (iii) agrees to subordinate and limit any security
interest the bank may have in the bank account on terms satisfactory to the
Applicable Agent. As of the Closing Date, Borrowers and each other Credit Party
have entered into Control Agreements (which such Control Agreements are
acceptable to Agents) with respect to each deposit account maintained by
Borrowers or any Subsidiary of a Borrower (other than any payroll account so
long as such payroll account is a zero balance account and other deposit
accounts with an average aggregate daily balance not to exceed $25,000) as more
fully set forth on Schedule 4.10 hereto.

4.11 Canadian Pension and Benefit Plans.

     Canadian Borrowers shall deliver to Canadian Agent (i) if requested by
Canadian Agent, copies of each annual and other return, report or valuation with
respect to each Canadian Pension Plan as filed with any applicable Governmental
Authority; (ii) promptly after receipt thereof, a copy of any direction, order,
notice, ruling or opinion that any Canadian Credit Party may receive from any
applicable Governmental Authority with respect to any Canadian Pension Plan; and
(iii) notification within 30 days of any increases having a cost to one or more
of the Canadian Credit Parties in excess of Cdn$1,000,000 per annum in the
aggregate, in the benefits of any existing Canadian Pension Plan or Canadian
Benefit Plan, or the establishment of any new Canadian Pension Plan or Canadian
Benefit Plan, or the commencement of contributions to any such plan to which any
Canadian Credit Party was not previously contributing.

54

--------------------------------------------------------------------------------




     4.12 Transfer Pricing. All amounts to be directly or indirectly received
by, or credited to, each Canadian Credit Party for property or services (taken
as a whole) to be provided by such Canadian Credit Party to any US Credit Party
or any other Person not resident in Canada for purposes of the ITA with whom
such Canadian Credit Party is not operating at Arm's Length shall be equal to
the amounts that would have been directly or indirectly received by, or credited
to, such Canadian Credit Party for such property or services (taken as a whole)
if that property or those services (taken as a whole) were to be provided to a
Person with whom such Canadian Credit Party is operating at Arm's Length. The
terms and conditions of all financial arrangements (taken as a whole) entered
into between each Canadian Credit Party and any US Credit Party or other Person
not resident in Canada for purposes of the ITA with whom such Canadian Credit
Party is not operating at Arm's Length with respect to property or services
(taken as a whole) to be provided by such Canadian Credit Party shall be
equivalent to those terms and conditions of financial arrangements (taken as a
whole) with respect to the provision of such Property or services (taken as a
whole) that would have been agreed to by such Canadian Credit Party with any
Person with whom such Canadian Credit Party is operating at Arm's Length. Each
Canadian Credit Party shall create or obtain and maintain the records and
documents described in subsection 247(4) of the ITA in respect of all property
or services provided to, and financial arrangements with, any US Credit Party
and any other Person not resident in Canada for purposes of the ITA with whom
such Canadian Credit Party is not operating at Arm's Length. In respect of each
year in which any Canadian Credit Party provides Property or services to, or
engages in financial arrangements with, any US Credit Party or any other Person
not resident in Canada for purposes of the ITA with whom such Canadian Credit
Party is not operating at Arm's Length, such Canadian Credit Party shall file a
completed Form T106 (with all required attachments) with the CRA by the
prescribed filing deadline.

     4.13 Maintenance of Accounts. If an Account owing to a Canadian Borrower
includes a charge for any tax payable to any Governmental Authority, Canadian
Agent is authorized, if Canadian Borrower has not paid such tax, in its sole
discretion, to pay the amount thereof to the proper taxing authority for the
account of the Canadian Borrower and to charge the Canadian Borrower therefor,
except for taxes that (i) are being contested in good faith with reasonable
diligence and by appropriate proceedings and with respect to which Canadian
Borrower maintains reasonable reserves on its books therefor and (ii) would not
reasonably be expected to result in any Lien other than a Permitted Encumbrance.
Notwithstanding the foregoing, if Canadian Agent releases to the Canadian
Borrower an amount in respect of goods and services taxes and sales taxes that
are included in each Account, such Canadian Borrower shall immediately remit
such amount to the proper taxing authority and, if requested by Canadian Agent,
provide Canadian Agent with a receipt therefor. Except as set forth in Section
1.12, in no event shall Agent or Canadian Agent (or the fondé de pouvoir, as the
case may be) or any Lender be liable for any taxes to any Government Authority
that may be imposed on Borrowers.

4.14 Reserved. 4.15 Luxco Formation Transaction.

     Upon consummation of the Luxco Formation Transaction on the Luxco Formation
Transaction Closing Date, Luxco shall: (i) become a party to the Credit
Agreement for the limited purposes of this Section 4.15 and Sections 4.8 and
4.16 (ii) guaranty the Obligations pursuant to the Luxco Guaranty, (iii) grant
to US Agent, for the benefit of the US Agent and the US Lenders, a security
interest in all or substantially all of its personal property to secure the US

55

--------------------------------------------------------------------------------




Obligations (provided that Luxco shall not be required to pledge more than 65%
of the outstanding Voting Stock and 100% of the outstanding Non-Voting Stock of
any of its Foreign Subsidiaries to secure US Obligations; provided further that
such pledge shall only be required if US Agent has so requested pursuant to
Section 4.8(b) in lieu of the pledge of 65% of the outstanding Voting Stock and
65% of the outstanding Non-Voting Stock of Luxco) and (iv) pledge or cause to be
pledged to the Canadian Agent, for the benefit of the Canadian Agent and
Canadian Lenders, a security interest in all or substantially all of its
personal property to secure the Canadian Obligations including 100% of the Stock
of Performance Films. The documentation for such Luxco Guaranty, grants of
security interests and pledges shall be substantially similar to the Loan
Documents executed concurrently herewith with such modifications as are
reasonably requested by Agents. Notwithstanding the foregoing or anything else
in this Agreement, the obligations and liabilities of Luxco under the Luxco
Guaranty or any other Collateral Document shall be limited, at any time, to an
aggregate amount not exceeding eighty per cent (80%) of Luxco’s capitaux propres
where “capitaux propres” means Luxco’s shareholders' equity (including the share
capital, share premium, legal and statutory reserves, other reserves, profits or
losses carried forward, investment subsidies and regulated provisions) as shown
on the latest financial statements ("comptes annuels") available at the date of
the relevant payment hereunder and approved by the shareholders of Luxco and
certified by the statutory or the independent auditor, as the case may be.

4.16 Luxco Investment Transaction.

     If the Luxco Investment Transaction shall be consummated, on the Luxco
Investment Transaction Closing Date: (i) if at any time the Performance
Films-Luxco Intercompany Note exists, Luxco shall pledge to US Agent, for the
benefit of Agents and Lenders, the Performance Films-Luxco Intercompany Note
pursuant to a note pledge agreement together with such other documentation,
including without limitation, an opinion of counsel, as shall be requested by US
Agent, in each case in form and substance satisfactory to US Agent, (ii) if at
any time the Luxco-TPG Enterprises Intercompany Note exists, TPG Enterprises
shall pledge to US Agent, for the benefit of Agents and Lenders, the Luxco-TPG
Enterprises Intercompany Note (the payment of which shall be secured by a pledge
by Luxco to TPG Enterprises of the Performance Films-Luxco Intercompany Note)
pursuant to a note pledge agreement together with such other documentation,
including without limitation, an opinion of counsel, as shall be requested by US
Agent, in each case in form and substance satisfactory to US Agent, (iii) if at
any time any PECs in Luxco exist, TPG Enterprises shall pledge to US Agent, for
the benefit of Agents and Lenders, such PECs (the payment of which shall be
secured by a pledge by Luxco to TPG Enterprises of the Performance Films-Luxco
Intercompany Note) pursuant to a pledge agreement, together with such other
documentation, including without limitation an opinion of counsel, as shall be
requested by US Agent, in each case in form and substance satisfactory to US
Agent, and (iv) Luxco shall comply with Sections 4.8 and 4.15.

SECTION 5.
NEGATIVE COVENANTS

     Each US Credit Party jointly and severally agrees with all other US Credit
Parties as to all US Credit Parties, and each Canadian Credit Party jointly and
severally agrees with all other Canadian Credit Parties as to all Canadian
Credit Parties that from and after the Closing Date and until the Termination
Date:

56

--------------------------------------------------------------------------------




     5.1 Indebtedness. The Credit Parties shall not and shall not cause or
permit their Subsidiaries directly or indirectly to create, incur, assume, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness (other than pursuant to a Contingent Obligation permitted under
Section 5.4) except:

     (a) Indebtedness described on Schedule 5.1;

     (b) the Obligations;

     (c) Indebtedness consisting of (i) intercompany loans and advances made by
any Credit Party to any other Credit Party, including, without limitation, the
Existing Subordinated Intercompany Note (other than Holdings or any UK Group
Member), (ii) intercompany loans and advances made by any Credit Party to any UK
Group Member, in an aggregate amount not to exceed $5,000,000 and (iii)
intercompany loans and advances made by any UK Group Member to any Credit Party,
in an aggregate amount not to exceed $5,000,000; provided, that: (i) such Credit
Parties shall have executed and delivered to each other Credit Party on the
Closing Date, or on October 31, 2007, with respect to the Existing Subordinated
Intercompany Note, as the case may be, or, with respect to any intercompany loan
pursuant to Section 5.1(c)(ii) or (iii), on the date of entering into such
intercompany loan, a demand note (collectively, the “Intercompany Notes”) to
evidence any such intercompany Indebtedness owing at any time by and among them,
which Intercompany Notes shall be in form and substance reasonably satisfactory
to Applicable Agent and shall be pledged and delivered to Applicable Agent
pursuant to the applicable Pledge Agreement or Security Agreement as additional
collateral security for the Obligations; (ii) such Credit Party shall record all
intercompany transactions on its books and records in a manner reasonably
satisfactory to Applicable Agent; (iii) the obligations of such Credit Party
under any such Intercompany Notes shall be subordinated to the Obligations
hereunder in a manner reasonably satisfactory to Applicable Agent; (iv) at the
time any such intercompany loan or advance is made by such Credit Party and
after giving effect thereto, such Credit Party shall be Solvent; (v) no Default
or Event of Default would occur and be continuing after giving effect to any
such proposed intercompany loan; and (vi) the aggregate balance of all such
intercompany loans (other than loans permitted under clause (j) below) owing by
the Canadian Credit Parties to US Credit Parties shall not exceed $5,000,000 at
any time; and provided further that, Indebtedness under sub-clauses (i), (j),
(k), (l), (m), (n) and (o) hereof may be documented pursuant to other
intercompany notes in a form acceptable to Applicable Agent which (i) shall be
pledged and delivered to Applicable Agent pursuant to the applicable Pledge
Agreement or Security Agreement as additional collateral and (ii) the
obligations of such Credit Party under any such intercompany notes shall be
subordinated to the Obligations hereunder in a manner reasonably satisfactory to
Applicable Agent pursuant to and in accordance with the terms of the
Intercompany Note;

     (d) the Senior Notes in an amount not to exceed $245,000,000 in an
aggregate principal amount at any time outstanding;

     (e) Indebtedness not to exceed the Dollar Equivalent of (i) $10,000,000 or
(ii) if the Bemis Acquisition shall have been consummated, $20,000,000 in an
aggregate principal amount at any time outstanding secured by purchase money
Liens or incurred with respect to Capital Leases;

57

--------------------------------------------------------------------------------




     (f) Indebtedness with respect to real property in an aggregate amount not
to exceed $25,000,000 in the aggregate secured by such real property, whether
purchase money indebtedness or otherwise, so long as such Indebtedness with
respect to any individual parcel of real property shall not exceed the value
thereof together with the buildings and improvements thereon;

     (g) any other unsecured Indebtedness not to exceed the Dollar Equivalent of
$12,000,000 in an aggregate principal amount at any time outstanding; provided
that such other Indebtedness of Foreign Subsidiaries and (other than Canadian
Subsidiaries) Excluded Subsidiaries shall not exceed $2,000,000 in the aggregate
at any time outstanding;

     (h) refinancings of Indebtedness permitted under clauses (a), (d) and (e)
that do not accelerate the scheduled dates for payment thereof, increase the
principal amounts thereof, materially increase any interest rate or fees
applicable thereto, add additional obligors therefor, or enhance the collateral
therefor or the priority thereof;

     (i) Indebtedness (for the avoidance of doubt, less any interest accruing
thereon) of Exopack Ontario to Exopack Thomasville, in an amount not to exceed
$18,000,000; provided, that Exopack Ontario shall have executed and delivered to
Exopack Thomasville, which shall have pledged and delivered to US Agent, an
intercompany note to evidence such Indebtedness;

     (j) Indebtedness (for the avoidance of doubt, less any interest accruing
thereon) of TPG Canada (or any successor thereto) to TPG Enterprises of up to
Cdn $10,000,000 as a result of the TPG Recapitalization; provided, that TPG
Canada shall have executed and delivered to TPG Enterprises, which shall have
pledged and delivered to US Agent, an intercompany note to evidence such
Indebtedness;

     (k) (A) Indebtedness of Exopack Canada to TPG Canada of up to Cdn
$10,000,000, as such amount may be increased in accordance with Section 5.5(j),
as a result of the Exopack Canada Consolidation provided, that TPG Canada shall
have contributed such intercompany note to Exopack L.P. in exchange for a
99.99999% limited partnership interest in Exopack L.P.; and (B) Indebtedness of
Exopack Canada to Exopack L.P. of up to Cdn $10,000,000, as such amount may be
increased in accordance with Section 5.5(j), as a result of the Exopack Canada
Consolidation, provided, that, Exopack Canada shall have executed and delivered
to Exopack L.P. an intercompany note, which shall have been delivered to
Canadian Agent, to evidence such Indebtedness;

     (l) Indebtedness of Exopack UK Holdco to the US Borrowers or the Canadian
Borrowers, in an amount not to exceed $10,000,000 in the aggregate, except for
Indebtedness of Exopack UK Holdco to the US Borrowers or Canadian Borrowers
incurred in connection with the Intelicoat Acquisition;

     (m) at any time the Indebtedness under clauses (n) and (o) below is not
outstanding, Indebtedness (for the avoidance of doubt, less any interest
accruing thereon) of Performance Films to TPG Enterprises in an amount not to
exceed the greater of the Canadian Dollar Equivalent Amount of $11,000,000
Dollars and $11,000,000 Canadian Dollars in the aggregate to be incurred in
connection with the Liqui-box Acquisition and the proceeds of which will be used
solely to consummate the Liqui-box Acquisition, which Indebtedness, for the

58

--------------------------------------------------------------------------------




avoidance of doubt, may be interest-free and which Indebtedness may be replaced
at the discretion of the Credit Parties within seventy (70) days of the
Liqui-box Acquisition Closing Date, with Indebtedness in the same aggregate
Canadian Dollar principal amount that is interest-bearing;

     (n) at any time that the Performance Films-Luxco Intercompany Note is
outstanding and the Indebtedness outstanding under (m) above is not outstanding,
Indebtedness of Performance Films to Luxco pursuant to the terms of the
Luxco-TPG Enterprises Intercompany Note;

     (o) at any time that the Luxco-TPG Enterprises Intercompany Note is
outstanding and the Indebtedness outstanding under (m) above is not outstanding.
Indebtedness of Luxco to TPG Enterprises pursuant to the terms of the
Performance Films-Luxco Intercompany Note; and

     (p) the Bemis Debt in an amount not to exceed $100,000,000 in an aggregate
principal amount at any time outstanding.

5.2 Liens and Related Matters.

     (a) No Liens.  The Credit Parties shall not and shall not cause or permit
their Subsidiaries to directly or indirectly create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of such Credit Party
or any such Subsidiary, whether now owned or hereafter acquired, or any income
or profits therefrom, except Permitted Encumbrances (including, without
limitation, those Liens constituting Permitted Encumbrances existing on the date
hereof and renewals and extensions thereof, as set forth on Schedule 5.2) and
Liens securing Indebtedness permitted under Section 5.1(f).

     (b) No Negative Pledges. The Credit Parties shall not and shall not cause
or permit their Subsidiaries to directly or indirectly enter into or assume any
agreement (other than the Loan Documents, the Indenture, the Bemis Debt
Agreement and agreements entered into with respect to other Indebtedness
permitted under Section 5.1(f)) prohibiting the creation or assumption of any
Lien upon its properties or assets, whether now owned or hereafter acquired and
other than (i) provisions restricting subletting or assignment under any lease
governing a leasehold interest or lease of personal property; (ii) restrictions
with respect to a Subsidiary imposed pursuant to any agreement which has been
entered into for the sale or disposition of all or substantially all of the
equity interests or assets of such Subsidiary, so long as such sale or
disposition of all or substantially all of the equity interests or assets of
such Subsidiary is permitted under this Agreement; and (iii) restrictions on
assignments or sublicensing of licensed Intellectual Property. No reference to
Permitted Encumbrances in this Agreement or any other Loan Document, including
any statement or provision as to the acceptability of any Permitted Encumbrances
or the permitted priority thereof, shall in any way constitute or be construed
so as to provide for a subordination of any rights of the Agents or the Lenders
hereunder or arising under any Loan Documents in favor of any holder of such
Permitted Encumbrances or any Lien ranking in priority to such Permitted
Encumbrances.

     (c) No Restrictions on Subsidiary Distributions to Borrowers. Except as
provided herein, the Credit Parties shall not and shall not cause or permit
their Subsidiaries to directly or indirectly create or otherwise cause or suffer
to exist or become effective any

59

--------------------------------------------------------------------------------




consensual encumbrance or restriction of any kind (other than the Loan
Documents, the Indenture and the Bemis Debt Agreement) on the ability of any
such Subsidiary to: (1) pay dividends or make any other distribution on any of
such Subsidiary’s Stock owned by any Borrower or any other Subsidiary; (2) pay
any Indebtedness owed to any Borrower or any other Subsidiary; (3) make loans or
advances to any Borrower or any other Subsidiary; or (4) transfer any of its
property or assets to any Borrower or any other Subsidiary.

     5.3 Investments. The Credit Parties shall not and shall not cause or permit
their Subsidiaries to directly or indirectly make or own any Investment in any
Person except:

     (a) Borrowers and their Subsidiaries may make and own Investments in Cash
Equivalents subject to Control Agreements in favor of the Applicable Agent;
provided that such Cash Equivalents are not subject to setoff rights except to
the extent expressly permitted in any relevant Control Agreement;

     (b) Credit Parties may make intercompany loans to other Credit Parties to
the extent permitted under Section 5.1;

     (c) Borrowers and their Subsidiaries may make loans and advances to
employees for moving, entertainment, travel and other similar expenses in the
ordinary course of business not to exceed the Dollar Equivalent of $2,000,000 in
the aggregate at any time outstanding;

     (d) Credit Parties and their Subsidiaries may make capital contributions to
their wholly-owned Subsidiaries that are US Credit Parties in an amount not to
exceed the Dollar Equivalent of $1,000,000 in the aggregate reduced by the
amount of Investments made pursuant to Section 5.3(b);

     (e) Investments representing non-cash consideration received in accordance
with Section 5.7;

     (f) Investments in Subsidiaries existing on the Closing Date and other
Investments existing on the Closing Date as set forth on Schedule 5.3 and any
renewals, amendments and replacements thereof that do not increase the amount
thereof;

     (g) each Credit Party may hold investments comprised of notes payable, or
stock or other securities issued by financially troubled Account Debtors
(excluding Affiliates) to such Credit Party pursuant to agreements with respect
to settlement of such Account Debtor’s Accounts with such Credit Party
negotiated in the ordinary course of business;

     (h) Investments consisting of loans by a Borrower to employees of that
Borrower which are used solely by such employees to simultaneously purchase the
Stock of Holdings, provided that Holdings contemporaneously contributes the
proceeds of such Stock to the capital of that Borrower;

     (i) Permitted Acquisitions;      (j) Investments consisting of loans made
by TPG Enterprises to TPG Canada of up to Cdn $10,000,000 as part of the TPG
Recapitalization: 

 

60

--------------------------------------------------------------------------------




     (k) Borrowers and their Subsidiaries may make advances in the form of a
prepayment of expenses, so long as such expenses were incurred in the ordinary
course of business and are being paid in accordance with customary trade terms
of such Borrower or such Subsidiary;

     (l) new investments in Exopack Canada, Performance Films and/or TPG Canada
as part of the Permitted Amalgamation;

     (m) other Investments in an amount not to exceed $10,000,000 in the
aggregate; provided that, except for Investments in Exopack UK Holdco made in
connection with the Intelicoat Acquisition, such other Investments in Foreign
Subsidiaries (other than Canadian Subsidiaries) and Excluded Subsidiaries shall
not exceed $5,000,000 in the aggregate at any time outstanding;

     (n) Investments consisting of loans made by TPG Canada to Exopack Canada of
up to Cdn $10,000,000 as part of the Exopack Canada Consolidation;

     (o) nominal Investments by 3181952 in Exopack L.P. as part of the Exopack
Canada Consolidation;

     (p) TPG Enterprises may make capital contributions in TPG Canada, including
by subscribing for additional shares of TPG Canada, in an amount not to exceed
the amount sufficient to permit TPG Canada to make interest payments on the
intercompany loan permitted under Section 5.1(j);

     (q) the Liqui-box Acquisition Investment Transaction may be consummated;

     (r) Investments consisting of loans made by TPG Enterprises to Performance
Films permitted under Section 5.1(m) as part of the Liqui-box Acquisition, to be
used solely to consummate the Liqui-box Acquisition, which loans, for the
avoidance of doubt may be interest-free and which loans may be replaced at the
discretion of the Credit Parties within seventy (70) days of the Liqui-box
Acquisition Closing Date, with Indebtedness in the same aggregate principal
amount that are interest-bearing;

     (s) Investments described in the definition of Luxco Formation Transaction;
and

     (t) Investments described in the definition of the Luxco Investment
Transaction; and

     (u) so long as TPG Enterprises is the sole shareholder of Luxco,
Investments by TPG Enterprises in Luxco for Luxco’s actual annual corporate
subsistence and maintenance fees together with accountants’ and attorney’s fees
associated therewith;

     (v) subject to the limitations set forth in clause (m) hereof, so long as
TPG Enterprises is the sole shareholder of Luxco, and Luxco is the sole
shareholder of Performance Films, Investments by TPG Enterprises in Luxco so
long as such Investments are promptly invested in Performance Films; and

     (w) the Bemis Acquisition may be consummated.

61

--------------------------------------------------------------------------------




     5.4 Contingent Obligations. The Credit Parties shall not and shall not
cause or permit their Subsidiaries to directly or indirectly create or become or
be liable with respect to any Contingent Obligation except:

     (a) Guaranties of the Obligations pursuant to the Loan Documents;

     (b) Letter of Credit Obligations;

     (c) those resulting from endorsement of negotiable instruments for
collection in the ordinary course of business;

     (d) those existing on the Closing Date and described in Schedule 5.4;

     (e) those arising under indemnity agreements to title insurers to cause
such title insurers to issue mortgagee title insurance policies;

     (f) those arising with respect to customary indemnification obligations
incurred in connection with Asset Dispositions and to the extent permitted by
Section 5.6(iv), Permitted Acquisitions, in each case permitted hereunder;

     (g) Guaranties by any Borrower or any of its Subsidiaries of the Senior
Notes and the Bemis Debt, so long as each such entity guarantees the Obligations
hereunder;

     (h) those incurred with respect to Indebtedness permitted by Section 5.1
provided that (i) any such Contingent Obligation is subordinated to the
Obligations to the same extent as the Indebtedness to which it relates is
subordinated to the Obligations, (ii) no Credit Party may incur Contingent
Obligations under this clause (h) in respect of Indebtedness incurred by any
Person that is not a Credit Party, and (iii) no Credit Party may guarantee
Subordinated Debt of Holdings that is structurally subordinated to the
Obligations;

     (i) any other Contingent Obligation not expressly permitted by clauses (a)
through (h) above, so long as any such other Contingent Obligations, in the
aggregate at any time outstanding, do not exceed the Dollar Equivalent of
$2,500,000 and no Credit Party may incur Contingent Obligations in respect of
Indebtedness incurred by any Person that is not a Credit Party under this clause
(i) and no Credit Party may guarantee Subordinated Debt of Holdings that is
structurally subordinated to the Obligations; and

     (j) Contingent Obligations arising under the Bemis Purchase Agreement.

     5.5 Restricted Payments. The Credit Parties shall not and shall not cause
or permit their Subsidiaries to directly or indirectly declare, order, pay, make
or set apart any sum for any Restricted Payment, except that:

     (a) Each Credit Party may make payments and distributions to CPG (whether
directly or through sequential upstream Restricted Payments) that are used by
CPG to pay federal and state income taxes then due and owing, estimated taxes
then due, franchise taxes and other similar licensing expenses incurred in the
ordinary course of business; provided that each Credit Party’s aggregate
contribution to taxes as a result of the filing of a consolidated or combined
return of CPG or of having its income otherwise includable on a tax return of
CPG

62

--------------------------------------------------------------------------------




shall not be greater, nor the aggregate receipt of tax benefits less, than it
would have been had such Credit Party filed a stand-alone return;

     (b) Any Borrower may make Tax Distributions (which may be paid annually
based on such Borrower’s audited financial statements or, so long as no Event of
Default is then outstanding, in multiple installments, based on such Borrower’s
good-faith estimate of income to be generated by such Borrower’s business in
such year) to allow its shareholders, members or partners, as the case may be,
to meet their tax obligations on such income in a timely manner less the amount
of Net Tax Benefit realized by such shareholders, members or partners for any
previous tax year, commencing from the tax year immediately prior to the tax
year containing the Closing Date, but only to the extent such Net Tax Benefit
has not already reduced, in any tax year during which this Agreement is in
effect, the amount of any Tax Distribution otherwise permitted hereunder;

     (c) Direct or indirect wholly-owned Subsidiaries of Exopack Holdings may
make Restricted Payments to the entity which is the direct owner of the equity
of such wholly-owned Subsidiary; provided that no such Restricted Payment may be
made to any such direct owner which is not a Credit Party, provided that,
notwithstanding the foregoing, so long as Luxco is the sole shareholder of
Performance Films, Performance Films may make Restricted Payments to Luxco as
permitted pursuant to sub-clauses (r) and (s) below;

     (d) Credit Parties may make Restricted Payments (whether directly or
through sequential upstream Restricted Payments) to Holdings to enable Holdings
to make payments on the Senior Notes pursuant to the terms of the Indenture as
in effect on the date hereof subject to the terms of the Indenture; provided
that no part of the proceeds of any Loan may be used to make such Restricted
Payments after acceleration of the Senior Notes;

     (e) the Credit Parties may make principal and interest payments on
intercompany loans permitted under Section 5.1(c), 5.1(j) and 5.1(m);

     (f) any Credit Party may pay management fees and reasonable out-of-pocket
expenses payable quarterly pursuant to the Management Services Agreement and may
pay reasonable and customary management consulting fees pursuant to the
Management Services Agreement in an amount not to exceed 1% of the aggregate
consideration (including assumed debt and long-term liabilities) paid to or by
Holdings or any of its Subsidiaries in connection with refinancings,
restructurings, equity or debt offerings, acquisitions, mergers, consolidations,
business combinations, sales and divestitures involving Holding and its
Subsidiaries (whether directly or through sequential upstream Restricted
Payments); provided in each case that no Default or Event of Default has
occurred and is continuing at the time of any such Restricted Payment or would
result after giving effect thereto; provided that it is expressly agreed that
any such management fees or management consulting fees not permitted to be so
paid shall be accrued and paid when such Event of Default has been cured or
waived;

     (g) TPG Canada may effect a return of capital to TPG Enterprises as part of
the TPG Recapitalization;

     (h) so long as no Event of Default has occurred or is continuing, the
Credit Parties may pay dividends to CPG (whether directly or through sequential
upstream Restricted Payments) for the payment of ordinary course overhead
payments actually incurred by Holdings;

63

--------------------------------------------------------------------------------




     (i) Borrowers may pay dividends to Holdings to permit Holdings to
repurchase Stock owned by employees of Borrowers whose employment with Borrowers
and their Subsidiaries has been terminated, provided that such Restricted
Payments shall not exceed the Dollar Equivalent of $500,000 in any Fiscal Year
or $1,000,000 during the term of this Agreement in the aggregate and provided
that no Event of Default exists at the time of such Restricted Payment or would
occur as a result thereof;

     (j) Exopack Canada may make interest payments on the intercompany loan
permitted under Section 5.1(k); provided, that the amount of any such interest
payments are in turn loaned to Exopack Canada;

     (k) Exopack Canada may pay dividends to TPG Canada in an amount not to
exceed the amount sufficient to permit TPG Canada to make interest payments on
intercompany loans permitted under Section 5.1(j);

     (l) so long as the Performance Films-Luxco Intercompany Note is
outstanding, Performance Films may make interest payments to Luxco in an amount
not to exceed the amount sufficient to permit Luxco to make interest payments on
the Luxco-TPG Enterprises Intercompany Note so long as immediately thereafter
Luxco uses such funds (net of applicable withholding taxes) to pay interest
payments to TPG Enterprises under the Luxco-TPG Enterprises Intercompany Note;

     (m) so long as the Luxco-TPG Enterprises Intercompany Note is outstanding,
Luxco may make interest payments to TPG Enterprises on the Luxco-TPG Enterprises
Intercompany Note;

     (n) the Liqui-box Investment Transaction may be consummated;

     (o) the Luxco Formation Transaction may be consummated;

     (p) the Luxco Investment Transactions may be consummated;

     (q) Performance Films may make interest payments to TPG Enterprises on the
intercompany loan permitted under Section 5.1(m); and

     (r) so long as Luxco is the sole shareholder of Performance Films,
Performance Films may make Restricted Payments to Luxco for Luxco’s actual
annual corporate subsistence and maintenance fees together with accountants’ and
attorney’s fees associated therewith;

     (s) so long as Luxco is the sole shareholder of Performance Films,
Performance Films may make Restricted Payments to Luxco so long as such
Restricted Payments (net of applicable withholding taxes) are promptly paid to
TPG Enterprises; and

     (t) Credit Parties may make Restricted Payments (whether directly or
through sequential upstream Restricted Payments) to Holdings to enable Holdings
to make payments on the Bemis Debt pursuant to the terms of the Bemis Debt
Agreement, including, without limitation, payment of a 101% change of control
premium in the event of a “Change of Control” (as defined in the Bemis Debt
Agreement) and amortization payments (subject to the limitations in the
definition of Bemis Debt herein), in each case, as may be required pursuant to
the Bemis

64

--------------------------------------------------------------------------------




Debt Agreement; provided that no part of the proceeds of any Loan may be used to
make such Restricted Payments after acceleration of the Bemis Debt.

     5.6 Restriction on Fundamental Changes. The Credit Parties shall not and
shall not cause or permit their Subsidiaries to directly or indirectly: (a)
amend, modify or waive any term or provision of its organizational documents in
a manner materially adverse to the Lenders, including its articles of
incorporation, memorandum of association, certificates of designations
pertaining to preferred stock, by-laws, partnership agreement or operating
agreement in any manner materially adverse to the Agents or Lenders unless
required by law, it being understood and agreed that any such amendment to the
organizational documents of Exopack Canada, TPG Canada or Performance Films to
effectuate the Permitted Amalgamation shall not be considered materially adverse
to any Agent or any Lender and shall be permitted hereunder; (b) enter into any
transaction of merger or consolidation except for the Permitted Amalgamation and
except, upon not less than five (5) Business Days prior written notice to
Agents, (1) any wholly-owned Subsidiary of a Borrower may be merged with or into
such Borrower provided that such Borrower is the surviving entity) or any other
wholly-owned Subsidiary of such Borrower (provided that, in the case of any such
merger of any Domestic Subsidiary with or into a Foreign Subsidiary, the
Domestic Subsidiary is the surviving entity), (2) any of Exopack Canada, TPG
Canada, 3181952 and Performance Films may do all things necessary to amalgamate
with each other so long as such amalgamation is in form and substance reasonably
satisfactory to Agents and (3) TPG Canada, TPG Enterprises, Exopack Canada,
3181952 and Exopack L.P. may consummate the Exopack Canada Consolidation; (c)
liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution); provided, however; any of TPG Canada, Exopack Canada, Exopack
L.P., 3181952 and Performance Films may liquidate, wind-up or dissolve itself
(or suffer any liquidation or dissolution) so long as such liquidation, wind-up
or dissolution is with and into any other of such entities; or (d) acquire by
purchase or otherwise all or substantially all of the Stock, business or assets
of any other Person except as part of the Permitted Amalgamation.
Notwithstanding the foregoing, (i) any Borrower (or Holdings, so long as
contemporaneously therewith, all assets so acquired are transferred to one or
more Borrowers contemporaneous with the closing of such acquisition), may
acquire all or substantially all of the assets, business or Stock of any Person
(the “Target”) (in each case, a “Permitted Acquisition”) and (ii) Performance
Films may consummate the Liqui-box Acquisition, which shall be deemed a
Permitted Acquisition hereunder, subject to the satisfaction of each of the
following conditions:

          (i) Agents shall receive at least 7 Business Days’ prior written
notice of such proposed Permitted Acquisition, which notice shall include a
reasonably detailed description of such proposed Permitted Acquisition;

          (ii) such Permitted Acquisition shall only involve assets located in
the United States or Canada (other than assets representing less than 10% of the
total assets acquired with respect to any such Permitted Acquisition) and
comprising a business, or those assets of a business, of the type engaged in by
Borrowers as of the Closing Date, and which business would not subject any Agent
or any Lender to regulatory or third party approvals in connection with the
exercise of its rights and remedies under this Agreement or any other Loan
Documents other than approvals applicable to the exercise of such rights and
remedies with respect to Borrowers prior to such Permitted Acquisition.
Notwithstanding the foregoing limitations, the Intelicoat Acquisition may
involve assets located in the Unites States, Canada or the United Kingdom;

65

--------------------------------------------------------------------------------




          (iii) such Permitted Acquisition shall be consensual and shall have
been approved by the Target’s board of directors;

          (iv) no additional Indebtedness, Guaranteed Indebtedness, Contingent
Obligations or other liabilities shall be incurred, assumed or otherwise be
reflected on a consolidated balance sheet of Borrowers and Target after giving
effect to such Permitted Acquisition, except (A) Loans made hereunder and (B)
ordinary course trade payables, accrued expenses and unsecured Indebtedness of
the Target to the extent no Default or Event of Default has occurred and is
continuing or would result after giving effect to such Permitted Acquisition;

          (v) the sum of all amounts payable with the proceeds of Loans
hereunder in connection with such Permitted Acquisition (excluding all
transaction costs and including all Indebtedness, liabilities and Contingent
Obligations incurred or assumed in connection therewith or otherwise reflected
on a consolidated balance sheet of Borrowers and Target) shall not exceed
$10,000,000 individually and together with the purchase price for all other
Permitted Acquisitions shall not exceed $25,000,000 in the aggregate during the
term hereof. Notwithstanding the foregoing limitations, the sum of all amounts
payable in connection with the Intelicoat Acquisition shall not exceed
$32,500,000 and the amounts payable in connection with the Liqui-box Acquisition
shall not exceed $23,500,000; provided that the amounts payable in connection
with (a) the Intelicoat Acquisition and (b) the Liqui-box Acquisition shall not
be deducted from the amounts described in the first sentence of this sub-clause
(v);

          (vi) the Target shall have positive EBITDA for the twelve month period
preceding such acquisition taking into account verifiable cost addbacks approved
by Agents or the aggregate amount of the borrowing base value of the Target’s
assets (determined in accordance with the borrowing base formula set forth
herein) plus the amount of any additional equity invested in the Target shall be
equal to an amount not less than the purchase price; the assumed and continuing
liabilities of the Target are of a type and in an amount reasonably acceptable
to Agents;

          (vii) the business and assets acquired in such Permitted Acquisition
shall be free and clear of all Liens (other than Permitted Encumbrances);

          (viii) at or prior to the closing of any Permitted Acquisition,
Applicable Agent will be granted a first priority perfected Lien (subject to
Permitted Encumbrances) in all personal property acquired pursuant thereto or in
the personal property and Stock of the Target, and Holdings and Borrowers and
the Target shall have executed such documents and taken such actions as may be
reasonably required by Applicable Agent in connection therewith, in each case
subject to the requirements of Section 4.8;

          (ix) Concurrently with delivery of the notice referred to in clause
(i) above, Borrowers shall have delivered to Agents, in form and substance
reasonably satisfactory to Agents:

               (A) a pro forma consolidated balance sheet, income statement and
cash flow statement of Holdings and its Subsidiaries (the “Acquisition Pro
Forma”), based on recent financial statements, which shall be complete and shall
fairly present in all material respects the assets, liabilities, financial
condition and results of operations of Holdings and its Subsidiaries in
accordance with GAAP consistently applied, but taking into account such
Permitted Acquisition

66

--------------------------------------------------------------------------------




and the funding of all Loans in connection therewith, and such Acquisition Pro
Forma shall reflect that average daily Aggregate Borrowing Availability for the
30-day period preceding the consummation of such Permitted Acquisition would
have been equal to or exceeded $4,500,000 on a pro forma basis (after giving
effect to such Permitted Acquisition and all Loans funded in connection
therewith as if made on the first day of such period) and the Acquisition
Projections (as hereinafter defined) shall reflect that such Aggregate Borrowing
Availability of $4,500,000 shall continue for at least 30 days after the
consummation of such Permitted Acquisition, and on a pro forma basis, no Event
of Default has occurred and is continuing or would result after giving effect to
such Permitted Acquisition;

               (B) updated versions of the most recently delivered Projections
covering the 3 year period commencing on the date of such Permitted Acquisition
and otherwise prepared in accordance with the Projections (the “Acquisition
Projections”) and based upon historical financial data of a recent date
reasonably satisfactory to Agent, taking into account such Permitted
Acquisition; and

               (C) a certificate of the chief financial officer of Holdings to
the effect that: (w) each Borrower (after taking into consideration all rights
of contribution and indemnity such Borrower has against Holdings and each other
Subsidiary of Holdings) will be Solvent upon the consummation of the Permitted
Acquisition; (x) the Acquisition Pro Forma fairly presents the financial
condition of Holdings and its Subsidiaries (on a consolidated basis) as of the
date thereof after giving effect to the Permitted Acquisition; (y) the
Acquisition Projections were prepared on the basis of the assumptions stated
therein, and such assumptions were believed to be reasonable at the time
prepared, it being understood and agreed that Projections are not to be viewed
as facts and that actual results during the period covered by the Projections
may differ materially from projected results; and (z) Holdings and its
Subsidiaries have completed their due diligence investigation with respect to
the Target and such Permitted Acquisition, which investigation was conducted in
a manner similar to that which would have been conducted by a prudent purchaser
of a comparable business and the results of which investigation were delivered
to Agents and Lenders;

          (x) on or prior to the date of such Permitted Acquisition, Agents
shall have received, in form and substance reasonably satisfactory to Agents,
copies of the acquisition agreement and related material agreements and
instruments, and all opinions, certificates, lien search results and other
documents reasonably requested by Agents in connection with the Permitted
Acquisition; and

          (xi) at the time of such Permitted Acquisition and after giving effect
thereto, no Default or Event of Default has occurred and is continuing;

     Notwithstanding the foregoing, or anything to the contrary herein, (i)
Holdings may consummate the Bemis Acquisition on the terms and conditions as
more fully set forth in the Bemis Purchase Agreement, (ii) Holdings may utilize
the proceeds of the Bemis Debt and/or the Sponsor equity contributions for the
consummation of the Bemis Acquisition, and (iii) the conditions precedent set
forth above in relation to Permitted Acquisitions shall not apply to the Bemis
Acquisition.

     Notwithstanding the foregoing, the Accounts and Inventory of the Target
shall not be included in Eligible Accounts and Eligible Inventory unless Agents
and Requisite Lenders

67

--------------------------------------------------------------------------------




shall have received appraisals of such Accounts and Inventory and shall have
completed field examinations with respect thereto, in each case in form and
substance satisfactory to Agents.

     5.7 Disposal of Assets or Subsidiary Stock. The Credit Parties shall not
and shall not cause or permit their Subsidiaries to directly or indirectly
convey, sell, lease, sublease, transfer or otherwise dispose of, or grant any
Person an option to acquire, in one transaction or a series of related
transactions, any of its property, business or assets, whether now owned or
hereafter acquired, except for (a) sales of inventory to customers in the
ordinary course of business and dispositions of obsolete, worn out or damaged
equipment not used in the business; (b) sales or other dispositions of real
property and other assets not constituting Collateral; (c) any condemnation or
taking of such assets by eminent domain proceedings; (d) transfers of shares in
Exopack Canada, TPG Canada and/or Performance Films from any Credit Party to
another Credit Party in order to effectuate the Permitted Amalgamation; (e)
Asset Dispositions by Borrowers and their Subsidiaries (excluding sales of
Accounts and Stock of any of Holdings’ Subsidiaries) if all of the following
conditions are met: (i) the aggregate fair market value of assets sold or
otherwise disposed of in any Fiscal Year does not exceed the Dollar Equivalent
of $20,000,000; (ii) the consideration received is at least equal to the fair
market value of such assets (as determined by the board of directors of the
applicable Credit Party in good faith); (iii) at least 50% of the consideration
received is cash; (iv) the Net Proceeds of such Asset Disposition are applied
as, if and to the extent required by Section 1.6(c); (v) after giving effect to
the Asset Disposition and the repayment of Indebtedness with the proceeds
thereof, if applicable, Borrowers are in compliance on a pro forma basis with
the covenants set forth in Section 6 recomputed for the most recently ended
quarter for which information is available; (vi) no Event of Default has
occurred and is continuing or would result from such Asset Disposition and (vii)
(1) dispositions of assets as a result of the consolidation of businesses of
Holdings or any of its subsidiaries located at Newmarket, Ontario and Concord,
Ontario; (2) dispositions of assets as a result of closing manufacturing
facilities of Holdings or any of its Subsidiaries located in Hebron, Kentucky;
(3) dispositions of assets as a result of the closing of the manufacturing
facility of Holdings or any of its Subsidiaries located in Hazelton,
Pennsylvania; and (4) contemporaneous exchanges with third parties of assets in
any fiscal year for assets of reasonably comparable fair market value (net of
commissions, relocation costs and other associated expenses); (f) transfers of
shares of TPG Canada, TPG Enterprises and Exopack Canada from any Credit Party
to another Credit Party in order to effectuate the Exopack Canada Consolidation;
(g) transfers of the assets of TPG Canada to Exopack Canada in order to
effectuate the Exopack Canada Consolidation, (h) transfers of nominal assets of
3181952 to Exopack L.P. in order to effectuate the Exopack Canada Consolidation,
(i) transfers in connection with the Luxco Formation Transaction and (j)
transfers in connection with the Luxco Investment Transaction.

     5.8 Transactions with Affiliates. The Credit Parties shall not and shall
not cause or permit their Subsidiaries to directly or indirectly enter into or
permit to exist any transaction (including the purchase, sale, lease or exchange
of any property or the rendering of any management, consulting, investment
banking, advisory or other similar services) with any Affiliate or with any
director, officer or employee of any Credit Party, except (a) as set forth on
Schedule 5.8, (b) transactions in the ordinary course of the business of any
such Credit Party or any of its Subsidiaries and upon fair and reasonable terms
which, if any such transaction exceeds $2,500,000, are fully disclosed to Agents
and in each case are no less favorable to any such Credit Party or any of its
Subsidiaries than would be obtainable in a comparable arm’s length transaction
with a Person that is not an Affiliate, (c) payment of reasonable compensation
to

68

--------------------------------------------------------------------------------




officers and employees for services actually rendered to any such Credit Party
or any of its Subsidiaries; (d) payment of director’s fees not to exceed the
Dollar Equivalent of $250,000 in the aggregate for any Fiscal Year of Borrowers;
(e) intercompany loans permitted in Sections 5.1(c), (i), (j), (k), (l), (m),
(n) and (o), (f) guaranties of the Senior Notes and the Bemis Debt to the extent
permitted in Section 5.4, (g) Investments permitted by Sections 5.3 (b), (f),
(j), (l), (n), (o), (p), (q), (r), (s), (t), (u),(v) and (w), (h) loans to
employees permitted in Section 5.3, (i) Restricted Payments permitted in Section
5.5 and the agreements pursuant to which such Restricted Payments are required
to be made, (j) reimbursement of employee travel and lodging costs incurred in
the ordinary course of business, (k) the guaranty of the Obligations by Credit
Parties, (l) employment agreements, equity incentive agreements and other
employee and management arrangements in the ordinary course of business which
are fully disclosed to the Agents, (m) TPG Canada and TPG Enterprises may effect
the TPG Recapitalization, (n) the Credit Parties may effect the Permitted
Amalgamation, (o) Exopack Ontario, Exopack Canada, TPG Enterprises, TPG Canada,
3181952 and Exopack L.P. may consummate the Exopack Canada Consolidation, (p)
the Credit Parties may consummate the Liqui-box Investment Transaction, (r) the
Credit Parties may consummate the Luxco Formation Transaction and (s) the Credit
Parties may consummate the Luxco Investment Transactions.

     5.9 Conduct of Business. Exopack Holdings shall not engage in any business
activity other than its ownership of the Stock of its Subsidiaries and its
performance of the Related Transaction Documents. The Credit Parties shall not
and shall not cause or permit their Subsidiaries to directly or indirectly
engage in any business other than businesses of the type described on Schedule
5.9.

     (a) 3181952 shall not incur any liability or engage in any business
activity or otherwise own any assets other than its ownership of the partnership
interest in Exopack L.P and interest payments received on the intercompany note
outstanding under Section 5.1(k)(B).

     (b) Exopack L.P. shall not incur any liability or engage in any business
activity or otherwise own any assets other than its ownership of the
intercompany note evidencing the Indebtedness of Exopack Canada (or any
successor thereto) to TPG Canada of up to Cdn $10,000,000 permitted under
Section 5.1(k) (as such amount may be increased in accordance with such Section)
and interest payments received thereon.

     (c) Luxco shall maintain its “check the box” tax status as a disregarded
entity or partnership for US Federal income tax purposes and shall not incur any
liability (other than pursuant to the Luxco-TPG Enterprises Intercompany Note
and any Collateral Document) or engage in any business activity or otherwise own
any assets other than (i) its ownership of the Performance Films-Luxco
Intercompany Note and interest payments received thereon so long as such
interest payments are promptly paid over to TPG Enterprises as interest payments
on the Luxco-TPG Enterprises Intercompany Note or PEC’s of Luxco, as the case
may be, (ii) capital stock of Performance Films, (iii) the proceeds from any
distributions and dividends received from Performance Films so long as such
dividends and distributions are, subject to Section 5.5(r), promptly paid over
to TPG Enterprises pursuant to Section 5.5(s), (iv) the proceeds of any
Investments made into Luxco to the extent expressly permitted hereunder so long
as such proceeds are, subject to Section 5.3( ), promptly paid over to
Performance Films and (v) Restricted Payments permitted under Section 5.5(r).

69

--------------------------------------------------------------------------------




     5.10 Changes Relating to Indebtedness. The Credit Parties shall not and
shall not cause or permit their Subsidiaries to directly or indirectly change or
amend the terms of any of its Indebtedness permitted by Section 5.1(d) if such
change or amendment would materially adversely effect the Agents or the Lenders.

     5.11 Fiscal Year. No Credit Party shall change its Fiscal Year or permit
any of its Subsidiaries to change their respective Fiscal Years.

     5.12 Press Release; Public Offering Materials. Each Credit Party executing
this Agreement agrees that neither it nor its Affiliates will on or after the
Closing Date issue any press releases or other public disclosure, including any
prospectus, proxy statement or other materials filed with any Governmental
Authority relating to a public offering of the Stock of any Credit Party, using
the name of GE Capital, GE Canada or their affiliates known to the Credit
Parties or referring to this Agreement, the other Loan Documents or the Related
Transactions Documents without at least two (2) Business Days’ prior notice to
GE Capital and GE Canada and without the prior written consent of GE Capital and
GE Canada unless (and only to the extent that) such Credit Party or Affiliate is
required to do so under law and then, in any event, such Credit Party or
Affiliate will consult with GE Capital and GE Canada before issuing such press
release or other public disclosure.

     5.13 Subsidiaries. The Credit Parties shall not and shall not cause or
permit their Subsidiaries to directly or indirectly establish, create or acquire
any new Subsidiary except (a) as part of the Permitted Amalgamation, (b) the
creation of 3181952 and Exopack L.P. as part of the Exopack Canada
Consolidation, (c) the creation of Exopack UK Holdco and Exopack Coatings as
part of the Intelicoat Acquisition, (d) the creation of Performance Films as
part of the Liqui-box Acquisition (e) the creation of Luxco as part of the Luxco
Formation Transaction, (f) as part of the Bemis Acquisition or (g) in connection
with and to the extent necessary to consummate one or more Permitted
Acquisitions.

     5.14 Deposit Accounts. The Credit Parties shall not and shall not cause or
permit their Subsidiaries to establish any new deposit accounts (other than
payroll, employee benefits and other similar trust accounts) without prior
written notice to Applicable Agent and unless such Agent and the bank at which
the account is to be opened enter into a Control Agreement in form and substance
reasonably acceptable to such Agent.

     5.15 Hazardous Materials. The Credit Parties shall not and shall not cause
or permit their Subsidiaries to cause or permit a Release of any Hazardous
Material on, at, in, under, above, to, from or about any of the real property
where such Release would (a) violate in any respect, or form the basis for any
Environmental Liabilities by the Credit Parties or any of their Subsidiaries
under, any Environmental Laws or Environmental Permits or (b) otherwise
adversely impact the value or marketability of any of the real property or any
of the Collateral, other than such violations or Environmental Liabilities or
adverse impacts on the value or marketability of the real property or any of the
Collateral that could not reasonably be expected to have a Material Adverse
Effect.

70

--------------------------------------------------------------------------------




     5.16 ERISA. The Credit Parties shall not and shall not cause or permit any
ERISA Affiliate to, cause or permit to occur an ERISA Event or a Canadian
Pension Event to the extent such ERISA Event or such Canadian Pension Event
could reasonably be expected to have a Material Adverse Effect.

     5.17 Prepayments of Other Indebtedness. The Credit Parties shall not,
directly or indirectly, voluntarily purchase, redeem, defease or prepay any
principal of, premium, if any, interest or other amount payable in respect of
any Subordinated Debt other than intercompany Indebtedness expressly permitted
under Section 5.1(c).

     5.18 Changes to Management Services Agreement. The Credit Parties shall not
and shall not cause or permit any of their Subsidiaries to change or amend the
terms of the Management Services Agreement.

     5.19 Fixed Charge Coverage Ratio. If at any time that Aggregate Borrowing
Availability is less than $6,250,000, the Credit Parties shall not permit the
Fixed Charge Coverage Ratio for the twelve month period ending on the last day
of any such Fiscal Quarter to be less than 1.00:1.00; provided, however, if
amortization is paid on the Bemis Debt during such period, then the applicable
Aggregate Borrowing Availability threshold shall increase by an amount equal to
one quarter’s amortization actually paid for each Fiscal Year. “Fixed Charge
Coverage Ratio” shall be calculated in the manner set forth in Exhibit 5.19.

SECTION 6. REPORTING

     Borrowers covenant and agree that from and after the Closing Date until the
Termination Date, Borrowers shall perform and comply with, and shall cause each
of the other Credit Parties to perform and comply with, all covenants in this
Section 6 applicable to such Person.

     6.1 Financial Statements and Other Reports. Holdings and Borrowers will
maintain, and cause each of their Subsidiaries to maintain, a system of
accounting established and administered in accordance with sound business
practices to permit preparation of Financial Statements in conformity with GAAP
(it being understood that monthly Financial Statements are not required to have
footnote disclosures). US Borrower Representative will deliver each of the
Financial Statements and other reports described below to Agents (and each
Lender in the case of the Financial Statements and other reports described in
Sections 6.1(a), (b), (d), (f), (g), (h), and (k)).

     (a) Monthly Financials. As soon as available and in any event within thirty
(30) days after the end of each Fiscal Month (including the last Fiscal Month of
Holdings’ Fiscal Year), US Borrower Representative will deliver (1) the
consolidated balance sheet of Holdings and its Subsidiaries as to the end of
such Fiscal Month, and with respect to each Borrower, consolidating, balance
sheets of Holdings and its Subsidiaries, as at the end of such Fiscal Month, and
the related consolidated and, on a Division-by-Division Basis, consolidating
statements of income, stockholders’ equity and cash flow for such Fiscal Month
and for the period from the beginning of the then current Fiscal Year of
Holdings to the end of such Fiscal Month and (2) a report setting forth in
comparative form the corresponding figures for the

71

--------------------------------------------------------------------------------




corresponding periods of the previous Fiscal Year and the corresponding figures
from the most recent Projections for the current Fiscal Year delivered pursuant
to Section 6.1(f).

     (b) Year-End Financials. As soon as available and in any event within (y)
one hundred and twenty (120) days after the end of the 2005 Fiscal Year of
Holdings and (z) ninety (90) days after the end of each Fiscal Year of Holdings
thereafter, US Borrower Representative will deliver (1) the consolidated balance
sheets of Holdings and its Subsidiaries, as at the end of such year, and the
related consolidated statements of income, stockholders’ equity and cash flow
for such Fiscal Year, (2) a schedule of the outstanding Indebtedness for
borrowed money of Holdings and its Subsidiaries describing in reasonable detail
each such debt issue or loan outstanding and the principal amount and amount of
accrued and unpaid interest with respect to each such debt issue or loan and (3)
a report with respect to the consolidated Financial Statements from
PricewaterhouseCoopers LLP or another firm of Certified Public Accountants
selected by Borrowers and reasonably acceptable to Agents, which report shall be
prepared in accordance with Statement of Auditing Standards No. 58 (the
“Statement”) “Reports on Audited Financial Statements” and such report shall be
“unqualified” (as such term is defined in such Statement).

     (c) Accountants’ Reports. Promptly upon receipt thereof, US Borrower
Representative will deliver copies of all significant reports submitted by
Borrowers’ firm of certified public accountants in connection with each annual,
interim or special audit or review of any type of the Financial Statements or
related internal control systems of Holdings made by such accountants, including
any comment letter submitted by such accountants to management in connection
with their services.

     (d) Additional Deliveries.

          (i) To each Agent, upon any Agent’s request, and in any event no less
frequently than by noon New York time, ten (10) Business Days after the end of
each Fiscal Month, or more frequently as any Agent may request after the
existence and during the continuance of an Event of Default (together with a
copy of any of the following reports requested by any Lender in writing after
the Closing Date), each of the following reports, each of which shall be
prepared by Borrowers as of the last day of the immediately preceding Fiscal
Month or the date 2 days prior to the date of any such request:

               (A) a Borrowing Base Certificate with respect to each Borrower,
accompanied by such supporting detail and documentation as shall be requested by
any Agent in its reasonable discretion (in substantially the same form as
Exhibits 6.1(d)(i) and 6.1(d)(ii) (each, a “Borrowing Base Certificate”);

               (B) with respect to each Borrower, a summary of Inventory by
location and type with a supporting perpetual Inventory report, in each case
accompanied by such supporting detail and documentation as shall be requested by
any Agent in its reasonable discretion; and

               (C) with respect to each Borrower, a monthly trial balance
showing Accounts outstanding aged from invoice date as follows: 1 to 30 days, 31
to 60 days, 61 to 90 days and 91 days or more, accompanied by such supporting
detail and documentation as shall be requested by any Agent in its reasonable
discretion.

72

--------------------------------------------------------------------------------




          (ii) To each Agent, on a monthly basis or at any time after an Event
of Default shall have occurred and is continuing, at such more frequent
intervals as any Agent may request from time to time (together with a copy of
all or any part of such delivery requested by any Lender in writing after the
Closing Date), collateral reports with respect to each Borrower, including all
additions and reductions (cash and non-cash) with respect to Accounts of each
Borrower, in each case accompanied by such supporting detail and documentation
as shall be requested by any Agent in its reasonable discretion each of which
shall be prepared by the applicable Borrower as of the last day of the
immediately preceding week or the date 2 days prior to the date of any request;

          (iii) To each Agent, at the time of delivery of each of the monthly
Financial Statements delivered pursuant to this Section 6.1:

               (A) a reconciliation of the most recent US Tranche A Borrowing
Base, US Tranche A1 Borrowing Base, Canadian Tranche A Borrowing Base, or
Canadian Tranche A1 Borrowing Base, as applicable, general ledger and month-end
Inventory reports of each Borrower to each Borrower’s general ledger and monthly
Financial Statements delivered pursuant to this Section 6.1, in each case
accompanied by such supporting detail and documentation as shall be requested by
such Agent in its reasonable discretion;

               (B) a reconciliation of the perpetual inventory by location to
each Borrower’s most recent Borrowing Base Certificate, general ledger and
monthly Financial Statements delivered pursuant to this Section 6.1, in each
case accompanied by such supporting detail and documentation as shall be
requested by such Agent in its reasonable discretion;

               (C) an aging of accounts payable and a reconciliation of that
accounts payable aging to each Borrower’s general ledger and monthly Financial
Statements delivered pursuant to this Section 6.1, in each case accompanied by
such supporting detail and documentation as shall be requested by such Agent in
its reasonable discretion;

               (D) a reconciliation of the outstanding Loans as set forth in the
monthly Loan Account statement provided by Applicable Agent to each Borrower’s
general ledger and monthly Financial Statements delivered pursuant to this
Section 6.1, in each case accompanied by such supporting detail and
documentation as shall be requested by any Agent in its reasonable discretion;

          (iv) To each Agent, at the time of delivery of each of the annual
Financial Statements delivered pursuant to Section 6.1, (i) a listing of
government contracts of each Borrower subject to the Federal Assignment of
Claims Act of 1940 or similar Applicable Law included in the Borrowing Base; and
(ii) a list of any applications for the registration of any Patent, Trademark or
Copyright filed by any Credit Party with the United States Patent and Trademark
Office, the United States Copyright Office, the Canadian Intellectual Property
Office or any similar office or agency in the prior Fiscal Quarter.

(e) Appraisals; Inspections.

73

--------------------------------------------------------------------------------




          (i) At Borrowers’ expense, at any time while and so long as an Event
of Default shall have occurred and be continuing, and in the absence of a
Default or Event of Default not more than once during each calendar year, any
Agent may obtain appraisal reports in form and substance and from appraisers
reasonably satisfactory to such Agent stating the then current market values of
all or any portion of the personal property owned by any of the Credit Parties.

          (ii) Borrowers, at their own expense, shall deliver to each Agent the
results of each physical verification, if any, that Borrowers or any of their
Subsidiaries may in their discretion have made, or caused any other Person to
have made on their behalf, of all or any portion of their Inventory (and, if a
Default or an Event of Default has occurred and is continuing, Borrowers shall,
upon the request of any Agent, conduct, and deliver the results of, such
physical verifications as any Agent may require).

     (f) Projections. As soon as available and in any event no later than
forty-five (45) days after the end of each of Borrowers’ Fiscal Years, US
Borrower Representative will deliver Projections of Holdings and its
Subsidiaries for the forthcoming Fiscal Year, Fiscal Month by Fiscal Month.

     (g) SEC Filings and Press Releases. Promptly upon their becoming available,
US Borrower Representative will deliver copies of (1) all Financial Statements,
reports, notices and proxy statements, material reports and material notices
sent or made available by Holdings, Borrowers or any of their Subsidiaries to
their Stockholders, (2) all regular and periodic reports and all registration
statements and prospectuses, if any, filed by Holdings, Borrowers or any of
their Subsidiaries with any securities exchange or with the Securities and
Exchange Commission, any Governmental Authority or any private regulatory
authority, and (3) all press releases and other statements made available by
Holdings, Borrowers or any of their Subsidiaries to the public concerning
developments in the business of any such Person.

     (h) Events of Default, Etc. Promptly upon any officer of any Credit Party
obtaining knowledge of any of the following events or conditions, the Applicable
Borrower Representative shall deliver copies of all notices given or received by
such Credit Party or any of its Subsidiaries with respect to any such event or
condition and a certificate of such Borrower Representative’s chief executive
officer specifying the nature and period of existence of such event or condition
and what action Holdings, Borrowers or any of their Subsidiaries has taken, is
taking and proposes to take with respect thereto: (1) any condition or event
that constitutes, or which could reasonably be expected to result in the
occurrence of, an Event of Default or Default; (2) any notice that any Person
has given to any Borrower or any of their Subsidiaries or any other action taken
with respect to a claimed default or event or condition of the type referred to
in Section 7.1(b); or (3) any event or condition that could reasonably be
expected to result in any Material Adverse Effect.

     (i) Litigation. Promptly upon any officer of any Credit Party obtaining
knowledge of (1) the institution of any action, charge, claim, demand, suit,
proceeding, petition, governmental investigation, tax audit or arbitration now
pending or, to the best knowledge of such Credit Party, threatened against or
affecting any Credit Party or any of its Subsidiaries or any property of any
Credit Party or any of its Subsidiaries (“Litigation”) not previously disclosed
by any Borrower Representative to Agents that, if determined in a manner adverse
to a Credit Party, could reasonably be expected to have a Material Adverse
Effect or (2) any material and

74

--------------------------------------------------------------------------------

 


adverse development in any action, suit, proceeding, governmental investigation
or arbitration at any time pending against or affecting any Credit Party or any
property of any Credit Party which, in each case, would reasonably be expected
to have a Material Adverse Effect, the Applicable Borrower Representative will
promptly give notice thereof to Applicable Agent and provide such other
information as may be reasonably available to them to enable Applicable Agent
and its counsel to evaluate such matter.

     (j) Notice of Corporate and other Changes. US Borrower Representative shall
provide prompt written notice of (1) any change after the Closing Date in the
authorized and issued Stock of any Credit Party (other than the issuance of
Stock by Holdings for up to 20% of the fully diluted ownership of Holdings
issued to any officers, directors or employees of any Credit Party) or any
amendment to their articles or certificate of incorporation, by-laws,
partnership agreement or other organizational documents, (2) any Subsidiary
created or acquired by any Credit Party or any of its Subsidiaries after the
Closing Date, such notice, in each case, to identify the applicable
jurisdictions, capital structures or Subsidiaries, as applicable, and (3) any
other event that occurs after the Closing Date which would cause any of the
representations and warranties in Section 3 of this Agreement or in any other
Loan Document to be untrue or misleading in any material respect. The foregoing
notice requirement shall not be construed to constitute consent by any of the
Lenders to any transaction referred to above which is not expressly permitted by
the terms of this Agreement.

     (k) Compliance Certificate. Together with each delivery of Financial
Statements pursuant to Section 6.1(a) for the last month of each Fiscal Quarter
(other than the fourth Fiscal Quarter of any year) and Section 6.1(b), Borrowers
will deliver a fully and properly completed Compliance Certificate (in
substantially the same form as Annex F) (the “Compliance Certificate”) signed by
Holdings’ chief executive officer or chief financial officer; provided that
Schedule 2 of the Compliance Certificate shall be delivered only in connection
with the Financial Statements of Holdings and its Subsidiaries delivered
pursuant to Section 6.1(b).

     (l) Other Information. With reasonable promptness, US Borrower
Representative will deliver such other information and data with respect to any
Credit Party or any Subsidiary of any Credit Party as from time to time may be
reasonably requested by any Agent.

     (m) Taxes. US Borrower Representative shall provide prompt written notice
of (i) the execution or filing with the IRS, CRA or any other Governmental
Authority of any agreement or other document extending, or having the effect of
extending, the period for assessment or collection of any material Charges by
any Credit Party or any of its Subsidiaries and (ii) any agreement by any Credit
Party or any of its Subsidiaries or request directed to any Credit Party or any
of its Subsidiaries to make any adjustment under IRC Section 481(a) or the ITA,
by reason of a change in accounting method or otherwise, which could reasonably
be expected to have a Material Adverse Effect.

     (n) ERISA. With reasonable promptness, US Borrower Representative shall
provide to US Agent copies of the most recent actuarial reports with respect to
any Title IV Plans as they become available. Promptly upon any Credit Party
becoming aware of any fact or condition which could reasonably be expected to
result in an ERISA Event with liability in excess of $5,000,000, US Borrower
Representative shall deliver to US Agent a summary of such

75

--------------------------------------------------------------------------------




facts and circumstances and any action the Credit Parties intend to take
regarding such facts or conditions.

     6.2 Accounting Terms; Utilization of GAAP for Purposes of Calculations
Under Agreement. For purposes of this Agreement, all accounting terms not
otherwise defined herein shall have the meanings assigned to such terms in
conformity with GAAP. Financial statements and other information furnished to
Agents pursuant to Section 6.1 or any other Section (unless specifically
indicated otherwise) shall be prepared in accordance with GAAP as in effect at
the time of such preparation; provided that no Accounting Change shall affect
financial covenants, standards or terms in this Agreement; provided further that
Borrowers shall prepare footnotes to the Financial Statements required to be
delivered hereunder that show the differences between the Financial Statements
delivered (which reflect such Accounting Changes) and the basis for calculating
financial covenant compliance (without reflecting such Accounting Changes). All
such adjustments described in clause (c) of the definition of the term
Accounting Changes resulting from expenditures made subsequent to the Closing
Date (including capitalization of costs and expenses or payment of pre-Closing
Date liabilities) shall be treated as expenses in the period the expenditures
are made. Notwithstanding the foregoing, in the event that any Accounting Change
shall occur and such change results in a change in the method of calculation of
the financial covenants, standards or terms in this Agreement, then Borrowers
and Agents agree to negotiate in good faith in order to amend such provisions of
this Agreement so as to equitably reflect such Accounting Changes with the
desired result that the criteria for evaluating the financial condition of the
Credit Parties shall be the same after such Accounting Changes as if such
Accounting Changes had not been made. Until such time as such an amendment shall
have been executed and delivered by Borrowers, Agents and the Requisite Lenders,
all financial covenants, standards and terms in this Agreement shall continue to
be calculated or construed as if such Accounting Changes had not occurred.

SECTION 7.

DEFAULT, RIGHTS AND REMEDIES

     7.1 Event of Default. “Event of Default” shall mean the occurrence or
existence of any one or more of the following:

     (a) Payment. (1) Failure to make any payment of principal of any Loan when
due, or to timely repay Revolving Loans to reduce their balance to the maximum
amount of Revolving Loans then permitted to be outstanding or to reimburse any
L/C Issuer for any payment made by such L/C Issuer under or in respect of any
Letter of Credit when due or (2) failure to pay, within three (3) Business Days
after the due date, any interest or Fees on any Loan or any other amount due
under this Agreement or any of the other Loan Documents; or

     (b) Default in Other Agreements. (1) Any Credit Party or any of its
Subsidiaries fails to pay when due or within any applicable grace period any
principal or interest on Indebtedness (other than the Loans) having an
outstanding principal amount in excess of $5,000,000 or any Contingent
Obligations or (2) breach or default of any Credit Party or any of its
Subsidiaries, or the occurrence of any condition or event, with respect to any
Indebtedness (other than the Loans) or any Contingent Obligations, if the effect
of such breach, default or occurrence is to cause or to permit the holder or
holders then to cause, Indebtedness and/or Contingent Obligations having an
individual principal amount in excess of $1,000,000 or having

76

--------------------------------------------------------------------------------




an aggregate principal amount in excess of $5,000,000 to become or be declared
due prior to their stated maturity; or

     (c) Breach of Certain Provisions; Breach of Warranty. Failure of any Credit
Party to perform or comply with any term or condition contained in (1) the GE
Capital Fee Letter which failure continues for more than three (3) Business Days
after the relevant date specified thereunder, (2) Section 6.1 which failure
continues for more than five (5) Business Days after the date specified for
performance or compliance with such term or condition, (3) that portion of
Section 4.2 relating to the Credit Parties’ obligation to maintain insurance, or
(4) Section 4.3, Section 4.4, Section 4.14, Section 5 or Section 6.1; or

     (d) Borrowing Base Certificate; Breach of Warranty. Any information
contained in any Borrowing Base Certificate is untrue or incorrect in any
respect, or any representation or warranty herein or in any Loan Document or in
any written statement, report, financial statement or certificate (other than a
Borrowing Base Certificate) made or delivered to any Agent or any Lender by any
Credit Party is untrue or incorrect in any material respect (without duplication
of materiality qualifiers contained therein) as of the date when made or deemed
made; or

     (e) Other Defaults Under Loan Documents. Any Credit Party defaults in the
performance of or compliance with any term contained in this Agreement or the
other Loan Documents (other than occurrences described in other provisions of
this Section 7.1 for which a different grace or cure period is specified, or for
which no cure period is specified and which constitute immediate Events of
Default) and such default is not remedied or waived within thirty (30) days
after the earlier of (1) receipt by any Borrower Representative of notice from
any Agent or Requisite Lenders of such default or (2) actual knowledge of any
Borrower or any other Credit Party of such default; or

     (f) Involuntary Bankruptcy; Appointment of Receiver, Etc. (1) A court
enters a decree or order for relief with respect to any Credit Party in an
involuntary case under the Bankruptcy Code or any other Insolvency Law, which
decree or order is not stayed or other similar relief is not granted under any
applicable federal, state or foreign law; or (2) the continuance of any of the
following events for sixty (60) days unless dismissed, bonded or discharged: (a)
an involuntary case is commenced against any Credit Party, under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect; or (b) a
decree or order of a court for the appointment of a receiver, receiver and
manager, interim receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over any Credit Party, or over all or a
substantial part of its property, is entered; or (c) a receiver, receiver and
manager, interim receiver, trustee or other custodian is appointed without the
consent of a Credit Party, for all or a substantial part of the property of the
Credit Party; or

     (g) Voluntary Bankruptcy; Appointment of Receiver, Etc. (1) any Credit
Party commences a voluntary case under the Bankruptcy Code or any other
Insolvency Law, or consents to the entry of an order for relief in an
involuntary case or to the conversion of an involuntary case to a voluntary case
under any such law or consents to the appointment of or taking possession by a
receiver, trustee, interim receiver, receiver and manager or other custodian for
all or a substantial part of its property; or (2) any Credit Party makes any
assignment for the benefit of creditors; or (3) the Board of Directors of any
Credit Party adopts

77

--------------------------------------------------------------------------------




any resolution or otherwise authorizes action to approve any of the actions
referred to in this Section 7.1(g); or

     (h) Judgment and Attachments. Any money judgment, writ or warrant of
attachment, or similar process (other than those described elsewhere in this
Section 7.1) involving (1) an amount in any individual case in excess of
$4,000,000 or (2) an amount in the aggregate at any time in excess of
$10,000,000 (in either case to the extent not adequately covered by insurance in
Applicable Agent’s sole discretion as to which the insurance company has
acknowledged coverage) is entered or filed against one or more of the Credit
Parties or any of their respective assets and remains undischarged, unvacated,
unbonded or unstayed for a period of thirty (30) days or in any event later than
five (5) Business Days prior to the date of any proposed sale thereunder; or

     (i) Dissolution. Any order, judgment or decree is entered against any
Credit Party decreeing the dissolution or split up of such Credit Party and such
order remains undischarged or unstayed for a period in excess of fifteen (15)
days; or

     (j) Solvency. Any Borrower or the Credit Parties taken as a whole ceases to
be Solvent, fails to pay its debts as they become due or admits in writing its
present or prospective inability to pay its debts as they become due; or

     (k) Invalidity of Loan Documents. Any of the Loan Documents for any reason,
other than a partial or full release in accordance with the terms thereof,
ceases to be in full force and effect or is declared to be null and void, or any
Credit Party denies that it has any further liability under any Loan Documents
to which it is party, or gives notice to such effect; or

     (l) Damage; Casualty. Any event occurs, whether or not insured or
insurable, as a result of which revenue-producing activities cease or are
substantially curtailed at any facility of any Credit Party generating more than
20% of the consolidated revenues of the Credit Parties for the Fiscal Year
preceding such event and such cessation or curtailment continues for more than
sixty (60) days; or

     (m) Event of Default. An “event of default” occurs and is continuing under
the Senior Notes or the Indenture or the Bemis Debt or the Bemis Debt Agreement;
or

     (n) Change of Control. A Change of Control occurs.

     7.2 Suspension or Termination of Commitments. Upon the occurrence of any
Default or Event of Default, US Agent may, and at the request of Requisite
Lenders, US Agent shall, without notice or demand, immediately suspend or
terminate all or any portion of US Tranche A Lenders’ obligations to make
additional Advances or issue or cause to be issued US Letters of Credit under
the US Tranche A Loan Commitment; provided that, in the case of a Default, if
the subject condition or event is waived by Requisite Lenders or cured within
any applicable grace or cure period, the US Tranche A Loan Commitment shall be
reinstated. Upon the occurrence of any Default or Event of Default, US Agent
may, and at the request of Requisite Lenders, US Agent shall, without notice or
demand, immediately suspend or terminate all or any portion of US Tranche A1
Lenders’ obligations to make additional Advances under the US Tranche A1 Loan
Commitment; provided that, in the case of a Default, if the subject condition or
event is waived by Requisite Lenders or cured within any applicable grace or
cure period, the US Tranche A1 Loan Commitment shall be reinstated. Upon the
occurrence of any Default or Event

78

--------------------------------------------------------------------------------




of Default, Canadian Agent may, and at the request of Requisite Lenders,
Canadian Agent shall, without notice or demand, immediately suspend or terminate
all or any portion of Canadian Tranche A Lenders’ obligations to make additional
Advances or issue or cause to be issued Canadian Letters of Credit under the
Canadian Tranche A Loan Commitment; provided that, in the case of a Default, if
the subject condition or event is waived by Requisite Lenders or cured within
any applicable grace or cure period, the Canadian Tranche A Loan Commitment
shall be reinstated. Upon the occurrence of any Default or Event of Default,
Canadian Agent may, and at the request of Requisite Lenders, Canadian Agent
shall, without notice or demand, immediately suspend or terminate all or any
portion of Canadian Tranche A1 Lenders’ obligations to make additional Advances
under the Canadian Tranche A1 Loan Commitment; provided that, in the case of a
Default, if the subject condition or event is waived by Requisite Lenders or
cured within any applicable grace or cure period, the Canadian Tranche A1 Loan
Commitment shall be reinstated.

     7.3 Acceleration and other Remedies. Upon the occurrence of any Event of
Default described in Sections 7.1(f) or 7.1(g), the Commitments shall be
immediately terminated and all of the Obligations, including the Loans, shall
automatically become immediately due and payable, without presentment, demand,
protest, notice of intent to accelerate, notice of acceleration or other
requirements of any kind, all of which are hereby expressly waived (including
for purposes of Section 10 and Section 11) by Borrowers to the extent permitted
by applicable law, and the Commitments shall thereupon terminate.

     (b) Upon the occurrence and during the continuance of any Event of Default
other than those described in Section 7.1(f) and 7.1(g), US Agent or Canadian
Agent, as applicable, may and at the request of the Requisite Lenders, US Agent
or Canadian Agent, as the case may be, shall, by written notice to the
Applicable Borrower Representative (i) reduce the aggregate amount of the US
Tranche A Loan Commitment, US Tranche A1 Loan Commitment, Canadian Tranche A
Loan Commitment or Canadian Tranche A1 Loan Commitment, as applicable, from time
to time, (ii) declare all or any portion of the US Tranche A Loan, US Tranche A1
Loan. Canadian Tranche A Loan or Canadian Tranche A1 Loan, as the case may be,
and all or any portion of the other Obligations to be, and the same shall
forthwith become, immediately due and payable together with accrued interest
thereon (“Acceleration of US Obligations” or “Acceleration of Canadian
Obligations”, as applicable), (iii) terminate all or any portion of the
obligations of US Agent, L/C Issuers, US Tranche A Lenders and US Tranche A1
Lenders or Canadian Agent, Canadian Tranche A Lenders and Canadian Tranche A1
Lenders, as the case may be, to make Advances, (iv) demand that US Borrowers
immediately deliver cash to US Agent for the benefit of the US L/C Issuers (and
US Borrowers shall then immediately so deliver) in an amount equal to 105% of
the aggregate outstanding US Letter of Credit Obligations, (v) demand that
Canadian Borrowers immediately deliver cash to Canadian Agent for the benefit of
the Canadian L/C Issuers (and Canadian Borrowers shall then immediately so
deliver) in an amount equal to 105% of the aggregate outstanding Canadian Letter
of Credit Obligations, (vi) appoint investigative accountants to conduct an
investigation of any Canadian Borrower’s business and assets, or for such other
purposes as the Canadian Agent may specify, the fees and costs of such
investigative accountants to be for such Borrower’s account (the Canadian Agent
shall not be obliged to disclose to any Borrower any reports or other findings
of such investigative accountants) and (vii) exercise any other remedies which
may be available under the Loan Documents or applicable law.

79

--------------------------------------------------------------------------------




     (c) Each US Borrower hereby grants to US Agent, for the benefit of US L/C
Issuers and each US Tranche A Lender with a participation in any US Letters of
Credit then outstanding, a security interest in such cash collateral described
in clause (b) above to secure all of the US Letter of Credit Obligations. Any
such cash collateral shall be made available by US Agent to US L/C Issuers to
reimburse US L/C Issuers for payments of drafts drawn under such US Letters of
Credit and any Fees, Charges and expenses of US L/C Issuers with respect to such
US Letters of Credit and the unused portion thereof, after all such US Letters
of Credit shall have expired or been fully drawn upon, shall be applied to repay
any other US Obligations. After all such US Letters of Credit shall have expired
or been fully drawn upon and all Obligations shall have been satisfied and paid
in full, the balance, if any, of such cash collateral shall be returned to US
Borrowers. US Borrowers shall from time to time execute and deliver to US Agent
such further documents and instruments as US Agent may request with respect to
such cash collateral.

     (d) Each Canadian Borrower hereby grants to Canadian Agent, for the benefit
of Canadian L/C Issuers and each Canadian Tranche A Lender with a participation
in any Canadian Letters of Credit then outstanding, a security interest in such
cash collateral described in clause (b) above to secure all of the Canadian
Letter of Credit Obligations. Any such cash collateral shall be made available
by Canadian Agent to Canadian L/C Issuers to reimburse Canadian L/C Issuers for
payments of drafts drawn under such Canadian Letters of Credit and any Fees,
Charges and expenses of Canadian L/C Issuers with respect to such Canadian
Letters of Credit and the unused portion thereof, after all such Canadian
Letters of Credit shall have expired or been fully drawn upon, shall be applied
to repay any other Canadian Obligations. After all such Canadian Letters of
Credit shall have expired or been fully drawn upon and all Canadian Obligations
shall have been satisfied and paid in full, the balance, if any, of such cash
collateral shall be returned to Canadian Borrowers. Canadian Borrowers shall
from time to time execute and deliver to Canadian Agent such further documents
and instruments as Canadian Agent may request with respect to such cash
collateral.

     7.4 Performance by Applicable Agent. So long as an Event of Default has
occurred and is continuing, if any Credit Party shall fail to perform any
covenant, duty or agreement contained in any of the Loan Documents, Applicable
Agent may perform or attempt to perform such covenant, duty or agreement on
behalf of such Credit Party after the expiration of any cure or grace periods
set forth herein to the extent necessary to protect the Collateral, the value
thereof or the priority of the Applicable Agent’s Liens therein. In such event,
such Credit Party shall, at the request of Applicable Agent promptly pay any
amount reasonably expended by Applicable Agent in such performance or attempted
performance to Applicable Agent, together with interest thereon at the highest
rate of interest in effect upon the occurrence of an Event of Default as
specified in Section 1.3(d) from the date of such expenditure until paid.
Notwithstanding the foregoing, it is expressly agreed that no Agent shall have
any liability or responsibility for the performance of any obligation of any
Credit Party under this Agreement or any other Loan Document.

     7.5 Application of Proceeds. Notwithstanding anything to the contrary
contained in this Agreement, upon the occurrence and during the continuance of
an Event of Default,

     (a) Borrowers irrevocably waive the right to direct the application of any
and all payments at any time or times thereafter received by Applicable Agent
from or on behalf of Borrowers, and Applicable Agent shall have the continuing
and exclusive right to apply and to

80

--------------------------------------------------------------------------------




reapply any and all payments received at any time or times after the occurrence
and during the continuance of an Event of Default.

     (b) Following Acceleration of US Obligations, the proceeds of any sale of,
or other realization upon, all or any part of the US Collateral shall be
applied: first, to all costs and expenses incurred by or owing to US Agent, any
US Tranche A Lender and any US Tranche A1 Lender with respect to this Agreement,
the other Loan Documents or the US Collateral; second, to accrued and unpaid
interest and Fees with respect to the US Obligations (including any interest
which but for the provisions of the Bankruptcy Code, would have accrued on such
amounts); third, to the principal amount of the US Tranche A1Loans outstanding;
fourth, to the principal amount of all other US Obligations outstanding (other
than US Obligations owed to any US Lender under a US Interest Rate Agreement)
and to cash collateralize outstanding US Letters of Credit (pro rata among all
such US Obligations (based upon the principal amount thereof or the outstanding
face amount of such US Letters of Credit, as applicable); fifth to any other US
Obligations of US Borrowers owing to US Agent or any US Lender under the Loan
Documents or any US Interest Rate Agreement and sixth to any other Obligations
of US Borrowers owing to Agents or any Lender under the Loan Documents. Any
balance remaining shall be delivered to US Borrowers or to whomever may be
lawfully entitled to receive such balance or as a court of competent
jurisdiction may direct.

     (c) Following Acceleration of Canadian Obligations, the proceeds of any
sale of, or other realization upon, all or any part of the Canadian Collateral
shall be applied: first, to all costs and expenses incurred by or owing to
Canadian Agent, and any Canadian Tranche A Lender and any Canadian Tranche A1
Lender with respect to this Agreement, the other Loan Documents or the Canadian
Collateral; second, to accrued and unpaid interest and Fees with respect to the
Canadian Obligations (including any interest which but for the provisions of any
Insolvency Law, would have accrued on such amounts); third, to the principal
amount of the Canadian Tranche A1 Loans outstanding; fourth, to the principal
amount of all other Canadian Obligations outstanding and to cash collateralize
outstanding Canadian Letters of Credit (pro rata among all such Canadian
Obligations (based upon the principal amount thereof or the outstanding face
amount of such Canadian Letters of Credit, as applicable); and fifth to any
other Canadian Obligations of Canadian Borrowers owing to Canadian Agent or any
Canadian Lender under the Loan Documents. Any balance remaining shall be
delivered to Canadian Borrowers or to whomever may be lawfully entitled to
receive such balance or as a court of competent jurisdiction may direct. The
proceeds of any sale of or other realization upon assets of a Canadian Borrower
shall in all cases be applied first to repay obligations of such Canadian
Borrower in the order specified and shall thereafter be made available to the
other Canadian Borrowers to pay other Canadian obligations.

     SECTION 8. ASSIGNMENT AND PARTICIPATION

8.1 Assignment and Participations.

     (a) Subject to the terms of this Section 8.1, any Lender may make an
assignment to a Qualified Assignee of, or sale of participations in, at any time
or times, the Loan Documents, Loans, Letter of Credit Obligations and any
Commitment or any portion thereof or interest therein, including any Lender’s
rights, title, interests, remedies, powers or duties thereunder. Any assignment
by a Lender shall: (i) require the consent of Applicable Agent

81

--------------------------------------------------------------------------------




(which consent shall not be unreasonably withheld or delayed with respect to a
Qualified Assignee, and which consent is not required for an assignment between
Lenders or from a Lender to an Affiliate of a Lender) and the execution of an
assignment agreement (an “Assignment Agreement” substantially in the form
attached hereto as Exhibit 8.1 and otherwise in form and substance reasonably
satisfactory to, and acknowledged by, Applicable Agent); (ii) be conditioned on
such assignee Lender representing to the assigning Lender and Applicable Agent
and the Borrowers that it is purchasing the applicable Loans to be assigned to
it for its own account, for investment purposes and not with a view to the
distribution thereof; (iii) except with respect to any assignment by a Lender to
an Affiliate of such Lender, after giving effect to any such partial assignment,
the assignee Lender shall have Commitments in an amount at least equal to
$5,000,000 and the assigning Lender shall have retained Commitments in an amount
at least equal to $5,000,000; (iv) require a payment by the assigning Lender or
assignee Lender, but not any Credit Party, to Applicable Agent of an assignment
fee of $3,500 and (v) so long as no Event of Default has occurred and is
continuing, require the consent of Applicable Borrower Representative (which
consent is not required for an assignment between Lenders or from a Lender to an
Affiliate of a Lender that is controlled by or under common control with such
Lender), which shall not be unreasonably withheld or delayed. Notwithstanding
the above, Applicable Agent may in its sole and absolute discretion permit any
assignment by a Lender to a Person or Persons that are not Qualified Assignees,
subject to Applicable Borrower Representative’s consent rights as set forth
above. In the case of an assignment by a Lender that has become effective under
this Section 8.1, (i) the assignee shall have, to the extent of such assignment,
the same rights, benefits and obligations as all other Lenders hereunder and
(ii) the assigning Lender shall be relieved of its obligations hereunder with
respect to its Commitments or assigned portion thereof and the Loans, Letter of
Credit Obligations and other interests assigned by it from and after the
effective date of such assignment. Borrowers hereby acknowledge and agree that
any assignment shall give rise to a direct obligation of Borrowers to the
assignee and that the assignee shall be considered to be a “Lender”; provided
that prior to the occurrence of an Event of Default which is continuing, no
assignee shall be entitled to receive any greater amount pursuant to Section
1.12 than the Lender from which such interest in this Agreement was assigned
would have been entitled to receive. In all instances, each Lender’s liability
to make Loans hereunder shall be several and not joint and shall be limited to
such Lender’s Pro Rata Share of the applicable Commitment. In the event
Applicable Agent or any Lender assigns or otherwise transfers all or any part of
the Obligations, Applicable Agent or any such Lender shall so notify Borrowers
and Borrowers shall, upon the request of Applicable Agent or such Lender,
execute new Notes in exchange for the Notes, if any, being assigned.
Notwithstanding the foregoing provisions of this Section 8.1(a), (a) any Lender
may at any time pledge the Obligations held by it and such Lender’s rights under
this Agreement and the other Loan Documents to a Federal Reserve Bank or Bank of
Canada, (b) any Lender that is an investment fund may assign the Obligations
held by it and such Lender’s rights under this Agreement and the other Loan
Documents to another investment fund managed by the same investment advisor or
pledge such Obligations and rights to a trustee for the benefit of its investors
and (c) any Lender may assign the Obligations to an Affiliate of such Lender or
to a Person that is a Lender prior to the date of such assignment.

     (b) Any participation by a Lender of all or any part of its Commitments
shall be made with the understanding that all amounts payable by Borrowers
hereunder shall be determined as if that Lender had not sold such participation,
and that the holder of any such participation shall not be entitled to require
such Lender to take or omit to take any action hereunder except actions directly
affecting (i) any reduction in the principal amount of, or

82

--------------------------------------------------------------------------------




interest rate or Fees payable with respect to, any Loan in which such holder
participates, (ii) any extension of the scheduled amortization of the principal
amount of any Loan in which such holder participates or the final maturity date
thereof, and (iii) any release of all or substantially all of the Collateral
(other than in accordance with the terms of this Agreement, the Collateral
Documents or the other Loan Documents). Solely for purposes of Sections 1.11,
1.12, 8.3 and 9.1, Borrowers acknowledge and agree that a participation shall
give rise to a direct obligation of Borrowers to the participant and the
participant shall be considered to be a “Lender” (and as a US Lender, US Tranche
A Lender, US Tranche A1 Lender, Canadian Lender, Canadian Tranche A Lender,
Canadian Tranche A1 Lender, US Foreign Lender and Canadian Foreign Lender, as
the case may be); provided that prior to the occurrence of an Event of Default
which is continuing, no participant shall be entitled to receive any greater
amount pursuant to Section 1.12 than the Lender from which such participation
was acquired would have been entitled to receive. Except as set forth in the
preceding sentence no Borrower or any other Credit Party shall have any
obligation or duty to any participant. No Agent or Lender (other than the Lender
selling a participation) shall have any duty to any participant and may continue
to deal solely with the Lender selling a participation as if no such sale had
occurred.

     (c) Except as expressly provided in this Section 8.1, no Lender shall, as
between Borrowers and that Lender, or Applicable Agent and that Lender, be
relieved of any of its obligations hereunder as a result of any sale,
assignment, transfer or negotiation of, or granting of participation in, all or
any part of the Loans, the Notes or other Obligations owed to such Lender.

     (d) Each Credit Party shall assist each Lender permitted to sell
assignments or participations under this Section 8.1 as required to enable the
assigning or selling Lender to effect any such assignment or participation,
including the execution and delivery of any and all agreements, notes and other
documents and instruments as shall be reasonably requested and the prompt
preparation of informational materials for, and the participation of management
in meetings with, potential assignees or participants, all on a timetable
reasonably established by Applicable Agent in its sole discretion. Each Credit
Party executing this Agreement shall certify the correctness, completeness and
accuracy of all descriptions of the Credit Parties and their respective affairs
contained in any selling materials provided by it and all other information
provided by it and included in such materials, except that any Projections
delivered by Borrowers shall only be certified by Borrowers as having been
prepared by Borrowers in compliance with the representations contained in
Section 3.5. US Agent shall maintain, on behalf of US Borrowers, in its offices
located at GE Corporate Financial Services, 201 Merritt 7, P.O. Box 5201,
Norwalk, CT 06856 a “register” for recording the name, address, commitment and
Loans owing to each US Lender. The entries in such register shall be conclusive
evidence of the amounts due and owing to each US Lender in the absence of
manifest error. US Borrowers, US Agent and each US Lender may treat each Person
whose name is recorded in such register pursuant to the terms hereof as a US
Lender for all purposes of this Agreement. The register described herein shall
be available for inspection by US Borrowers and any US Lender at any reasonable
time upon reasonable prior notice. Canadian Agent shall maintain, on behalf of
Canadian Borrowers, in its offices located at GE Corporate Financial Services,
201 Merritt 7, P.O. Box 5201, Norwalk, CT 06856 a “register” for recording the
name, address, commitment and Loans owing to each Canadian Lender. The entries
in such register shall be conclusive evidence of the amounts due and owing to
each Canadian Lender in the absence of manifest error. Canadian Borrowers,
Canadian Agent and each Canadian Lender may treat each Person whose name is
recorded in such register pursuant to the terms hereof as a Canadian Lender for

83

--------------------------------------------------------------------------------




all purposes of this Agreement. The register described herein shall be available
for inspection by Canadian Borrowers and any Canadian Lender, at any reasonable
time upon reasonable prior notice.

     (e) A Lender may furnish any information concerning Credit Parties in the
possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants); provided that such Lender
shall obtain from assignees or participants confidentiality covenants
substantially equivalent to those contained in Section 9.13.

     (f) Notwithstanding Sections 8.1(b) above, each Canadian Lender or other
Person holding an interest in a Canadian Loan or a Canadian Letter of Credit
shall give Canadian Borrower Representative prior written notice of:

          (i) any assignment, conveyance, grant, sale or other transfer of any
kind (including by way of grant of participation) of any interest in any
Canadian Loan or any Canadian Letter of Credit to a Person that is not a
Canadian Person;

          (ii) any change in the office or other place of business through which
such Person holds any interest in any Canadian Loan or Canadian Letter of Credit
such that the Person is no longer considered a Canadian Person; and

          (iii) any change in the status of such Person such that such Person
ceases to be a Canadian Person.

In any such case, such notice shall also state, to the best of the knowledge of
the transferor. whether the transferee (in the case of (i)) or the Person (in
the case of (ii) or (iii)) is entitled to a reduced rate of Canadian withholding
tax under a double tax treaty between Canada and the jurisdiction of residence
of such Person.

8.2 Agents.

     (a) Appointment. Each Lender and GE Canada hereby designates and appoints
GE Capital as its agent, and each Canadian Lender hereby appoints GE Canada as
its agent, in each case, under this Agreement and the other Loan Documents. Each
Lender and GE Canada hereby irrevocably authorizes US Agent to execute and
deliver the US Collateral Documents entered into by any US Credit Party for the
benefit of Agents and Lenders, and each Canadian Lender hereby irrevocably
authorizes Canadian Agent to execute and deliver the Canadian Collateral
Documents entered into by any Canadian Credit Party for the benefit of Canadian
Agent and Canadian Lenders, and to take such action or to refrain from taking
such action on its behalf under the provisions of this Agreement and the other
Loan Documents and to exercise such powers as are set forth herein or therein,
together with such other powers as are reasonably incidental thereto. US Agent
and Canadian Agent are authorized and empowered to amend, modify, or waive any
provisions of this Agreement or the other Loan Documents on behalf of Lenders or
Canadian Lenders, as the case requires, subject to the requirement that certain
of such Lenders’ consent be obtained in certain instances as provided in this
Section 8.2 and Section 9.2. The provisions of this Section 8.2 are solely for
the benefit of US Agent, Canadian Agent and Lenders and neither Borrowers nor
any other Credit Party shall have any rights as a third party beneficiary of any
of the provisions hereof. In performing their functions and duties under this
Agreement, US Agent and Canadian Agent shall act solely as agents of

84

--------------------------------------------------------------------------------




Lenders and do not assume and shall not be deemed to have assumed any obligation
toward or relationship of agency or trust with or for any Borrower or any other
Credit Party. US Agent and Canadian Agent may perform any of their duties
hereunder, or under the Loan Documents, by or through their agents or employees.

     (b) Nature of Duties. The duties of US Agent and Canadian Agent shall be
mechanical and administrative in nature. No Agent shall have by reason of this
Agreement a fiduciary relationship in respect of any Lender. Nothing in this
Agreement or any of the Loan Documents, express or implied, is intended to or
shall be construed to impose upon US Agent or Canadian Agent any obligations in
respect of this Agreement or any of the Loan Documents except as expressly set
forth herein or therein. Each Lender shall make its own independent
investigation of the financial condition and affairs of each Credit Party in
connection with the extension of credit hereunder and shall make its own
appraisal of the creditworthiness of each Credit Party, and no Agent shall have
any duty or responsibility, either initially or on a continuing basis, to
provide any Lender with any credit or other information with respect thereto
(other than as expressly required herein). If US Agent or Canadian Agent, as the
case may be, seeks the consent or approval of any Lender, to the taking or
refraining from taking any action hereunder, then US Agent or Canadian Agent, as
the case may be, shall send notice thereof to each Lender. US Agent shall
promptly notify each US Lender any time that the Requisite Lenders or the
Supermajority Lenders have instructed US Agent to act or refrain from acting
pursuant hereto. Canadian Agent shall promptly notify each Canadian Lender any
time that the Requisite Lenders or Supermajority Lenders have instructed
Canadian Agent to act or refrain from acting pursuant hereto.

     (c) Rights, Exculpation, Etc. of US Agent and Canadian Agent. Neither US
Agent nor Canadian Agent nor any of their respective officers, directors,
employees or agents shall be liable to any Lender for any action taken or
omitted by them hereunder or under any of the Loan Documents, or in connection
herewith or therewith, except that US Agent or Canadian Agent, as the case may
be, shall be liable to the extent of its own gross negligence or willful
misconduct as determined by a final non-appealable order by a court of competent
jurisdiction. No Agent shall be liable for any apportionment or distribution of
payments made by it in good faith and if any such apportionment or distribution
is subsequently determined to have been made in error the sole recourse of any
Lender to whom payment was due but not made, shall be to recover from other
Lenders any payment in excess of the amount to which they are determined to be
entitled (and such other Lenders hereby agree to return to such Lender any such
erroneous payments received by them). In no event shall any Agent be liable for
punitive, special, consequential, incidental, exemplary or other similar
damages. In performing their respective functions and duties hereunder, US Agent
and Canadian Agent shall exercise the same care which they would in dealing with
loans for their own account, but neither US Agent, Canadian Agent nor any of
their respective agents or representatives shall be responsible to any Lender
for any recitals, statements, representations or warranties herein or for the
execution, effectiveness, genuineness, validity, enforceability, collectibility,
or sufficiency of this Agreement or any of the Loan Documents or the
transactions contemplated thereby, or for the financial condition of any Credit
Party. No Agent shall be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement or any of the Loan Documents or the financial condition of any Credit
Party, or the existence or possible existence of any Default or Event of
Default. US Agent may at any time request instructions from Requisite Lenders,
Supermajority Lenders or all affected Lenders with respect to any actions or
approvals which by the terms of this Agreement or of any of the

85

--------------------------------------------------------------------------------




Loan Documents US Agent is permitted or required to take or to grant. Canadian
Agent may at any time request instructions from Requisite Lenders, Supermajority
Lenders or all affected Lenders with respect to any actions or approvals which
by the terms of this Agreement or of any of the Loan Documents Canadian Agent is
permitted or required to take or to grant. If such instructions are promptly
requested, US Agent and Canadian Agent, as the case may be, shall be absolutely
entitled to refrain from taking any action or to withhold any approval and shall
not be under any liability whatsoever to any Person for refraining from any
action or withholding any approval under any of the Loan Documents until it
shall have received such instructions from the Requisite Lenders or such other
portion of the Lenders as shall be prescribed by this Agreement, as the case may
be. Without limiting the foregoing, no Lender shall have any right of action
whatsoever against any Agent as a result of such Agent acting or refraining from
acting under this Agreement or any of the other Loan Documents in accordance
with the instructions of Requisite Lenders, Supermajority Lenders or all
affected Lenders, as the case may be; and, notwithstanding the instructions of
Requisite Lenders, Supermajority Lenders or all affected Lenders, as the case
may be, no Agent shall have any obligation to take any action if it believes, in
good faith, that such action is deemed to be illegal by such Agent, or exposes
such Agent to any liability for which it has not received satisfactory
indemnification in accordance with Section 8.2(e).

     (d) Reliance. Each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any written or oral notices, statements,
certificates, orders or other documents or any telephone message or other
communication (including any writing, telex, fax or telegram) believed by it in
good faith to be genuine and correct and to have been signed, sent or made by
the proper Person, and with respect to all matters pertaining to this Agreement
or any of the Loan Documents and its duties hereunder or thereunder. Each Agent
shall be entitled to rely upon the advice of legal counsel, independent
accountants, and other experts selected by such Agent in its sole discretion.

     (e) Indemnification. Lenders will reimburse and indemnify US Agent and
Canadian Agent, as applicable, for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
reasonable expenses (including, without limitation, reasonable attorneys’ fees
and reasonable expenses), advances or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against US Agent or
Canadian Agent in any way relating to or arising out of this Agreement or any of
the Loan Documents or any action taken or omitted by US Agent or Canadian Agent
under this Agreement or any of the Loan Documents, in proportion to each
Lender’s Pro Rata Share, but only to the extent that any of the foregoing is not
reimbursed by Borrowers; provided, however, that no Lender shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses, advances or disbursements to the
extent resulting from US Agent’s or Canadian Agent’s, as the case may be, gross
negligence or willful misconduct as determined by a final non-appealable order
by a court of competent jurisdiction. If any indemnity furnished to US Agent or
Canadian Agent for any purpose shall, in the opinion of US Agent or Canadian
Agent, respectively, be insufficient or become impaired, US Agent or Canadian
Agent may call for additional indemnity and cease, or not commence, to do the
acts indemnified against even if so directed by the Requisite Lenders or such
other portion of the Lenders as shall be prescribed by this Agreement, until
such additional indemnity is furnished. The obligations of Lenders under this
Section 8.2(e) shall survive the payment in full of the Obligations and the
termination of this Agreement.

86

--------------------------------------------------------------------------------




     (f) GE Capital and GE Canada Individually. With respect to its Commitments
hereunder, each of GE Capital and GE Canada shall have and may exercise the same
rights and powers hereunder and is subject to the same obligations and
liabilities as and to the extent set forth herein for any other Lender. The
terms “US Lenders, “US Tranche A Lenders”, “US Tranche A1 Lenders”, “Lenders”,
“Requisite Lenders”, “Supermajority Lenders” or any similar terms shall, unless
the context clearly otherwise indicates, include GE Capital in its individual
capacity as a US Tranche A Lender, US Tranche A1 Lender, Supermajority Lender or
one of the Requisite Lenders, or Lenders. The terms “Canadian Lenders”,
“Canadian Tranche A Lenders”, “Canadian Tranche A1 Lenders”, “Lenders”,
“Requisite Lenders”, “Supermajority Lenders” or any similar terms shall, unless
the context clearly otherwise indicates, include GE Canada in its individual
capacity as a Canadian Lender, Canadian Tranche A Lender, Canadian Tranche A1
Lenders, Requisite Lender, Supermajority Lenders or one of the Lenders. GE
Capital and GE Canada, either directly or through strategic affiliations, may
lend money to, acquire equity or other ownership interests in, provide advisory
services to and generally engage in any kind of banking, trust or other business
with any Credit Party as if it were not acting as US Agent or Canadian Agent,
respectively, pursuant hereto and without any duty to account therefor to
Applicable Lenders. GE Capital and GE Canada, either directly or through
strategic affiliations, may accept fees and other consideration from any Credit
Party for services in connection with this Agreement or otherwise without having
to account for the same to Applicable Lenders.

(g) Successor US Agent or Canadian Agent.

     (i) Resignation. US Agent or Canadian Agent may resign from the performance
of all its agency functions and duties hereunder at any time by giving at least
thirty (30) Business Days’ prior written notice to Applicable Borrower
Representative, Lenders and US Agent or Canadian Agent, as the case may be. Such
resignation shall take effect upon the acceptance by a successor US Agent or
Canadian Agent, as the case may be, of appointment pursuant to clause (ii) below
or as otherwise provided in clause (ii) below.

     (ii) Appointment of Successor. Upon any such notice of resignation pursuant
to clause (i) above, Requisite Lenders shall appoint a successor US Agent or
Canadian Agent (which shall be a Canadian Person), respectively, which, unless
an Event of Default has occurred and is continuing, shall be reasonably
acceptable to US Borrowers or Canadian Borrowers, as the case may be. If a
successor US Agent or Canadian Agent shall not have been so appointed within the
thirty (30) Business Day period referred to in clause (i) above, the retiring US
Agent or Canadian Agent, respectively, upon notice to Applicable Borrower
Representative, shall then appoint a successor US Agent or Canadian Agent (which
shall be a Canadian Person), as the case may be, who shall serve as US Agent or
Canadian Agent, respectively, until such time, if any, as Requisite Lenders,
appoint a successor US Agent or Canadian Agent, respectively, as provided above.

     (iii) Successor US Agent or Canadian Agent. Upon the acceptance of any
appointment as US Agent or Canadian Agent under the Loan Documents by a
successor US Agent or Canadian Agent, as the case may be, such successor US
Agent or Canadian Agent as the case may be, shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
US Agent or Canadian Agent, as the case may be, and the retiring US Agent or
Canadian Agent as the case may be, shall be discharged from its duties and
obligations under the Loan Documents. After any retiring US Agent’s resignation
as US

87

--------------------------------------------------------------------------------




Agent, any retiring Canadian Agent resignation as Canadian Agent, the provisions
of this Section 8.2 shall continue to inure to its benefit as to any actions
taken or omitted to be taken by it in its capacity as US Agent or Canadian
Agent, as the case may be.

(h) Collateral Matters.

(i) Release of Collateral.

               (A) Lenders and Canadian Agent hereby irrevocably authorize US
Agent, at its option and in its discretion, to release any Lien granted to or
held by US Agent upon any Collateral (x) on the Termination Date or (y)
constituting property being sold or disposed of if Borrowers (or any of them)
certify to US Agent that the sale or disposition is made in compliance with the
provisions of this Agreement (and US Agent may rely in good faith conclusively
on any such certificate, without further inquiry) or (z) in accordance with the
provisions of the next sentence. In addition, with the consent of Requisite
Lenders, during any Fiscal Year US Agent may release any Lien granted to or held
by US Agent upon any Collateral having a book value not greater than ten percent
(10%) of the total book value of all Collateral as of the first day of such
Fiscal Year.

               (B) Canadian Lenders hereby irrevocably authorize Canadian Agent,
at its option and in its discretion, to release any Lien granted to or held by
Canadian Agent upon any Canadian Collateral (x) on the Termination Date or (y)
constituting property being sold or disposed of if Canadian Borrowers (or any of
them) certify to Canadian Agent that the sale or disposition is made in
compliance with the provisions of this Agreement (and Canadian Agent may rely in
good faith conclusively on any such certificate, without further inquiry) or (z)
in accordance with the provisions of the next sentence. In addition, with the
consent of Requisite Lenders, during any Fiscal Year Canadian Agent may release
any Lien granted to or held by Canadian Agent upon any Collateral having a book
value not greater than ten percent (10%) of the total book value of all Canadian
Collateral as of the first day of such Fiscal Year.

     (ii) Confirmation of Authority; Execution of Releases. Without in any
manner limiting any Applicable Agent’s authority to act without any specific or
further authorization or consent by Lenders (as set forth in this Section
8.2(h)), each Applicable Lender agrees to confirm in writing, upon request by
Applicable Agent or Applicable Borrower Representative, the authority to release
any Collateral conferred upon US Agent or Canadian Agent under clause (i) of
Section 8.2(h). Upon receipt by US Agent or Canadian Agent of any required
confirmation from the Requisite Lenders of its authority to release any
particular item or types of Collateral, and upon at least ten (10) Business
Days’ prior written request by Applicable Borrower Representative, such Agent
shall (and is hereby irrevocably authorized by Lenders to) execute such
documents as may be necessary to evidence the release of the Liens granted to
such Agent upon such Collateral; provided, however, that (x) no Agent shall be
required to execute any such document on terms which, in its opinion, would
expose it to liability or create any obligation or entail any consequence other
than the release of such Liens without recourse or warranty, and (y) such
release shall not in any manner discharge, affect or impair the Obligations or
any Liens upon (or obligations of any Credit Party in respect of), all interests
retained by any Credit Party, including the proceeds of any sale, all of which
shall continue to constitute part of the Collateral.

88

--------------------------------------------------------------------------------




          (iii) Absence of Duty. No Agent shall have any obligation whatsoever
to any Lender or any other Person to assure that the property covered by the
Collateral Documents exists or is owned by any Credit Party, or is cared for,
protected or insured or has been encumbered or that the Liens granted to such
Agent have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, or to exercise
at all or in any particular manner or under any duty of care, disclosure or
fidelity, or to continue exercising, any of the rights, authorities and powers
granted or available to US Agent or Canadian Agent, as the case may be, in this
Section 8.2(h) or in any of the Loan Documents, it being understood and agreed
that in respect of the property covered by the Collateral Documents or any act,
omission or event related thereto, each Agent may act in any manner its may deem
appropriate, in its discretion, given its own interest in property covered by
the Collateral Documents as one of the Lenders and that no Agent shall have any
duty or liability whatsoever to any of the other Lenders, provided that Agents
shall exercise the same care which they would in dealing with loans for their
own, respective, account.

     (i) Agency for Perfection.

         (i) US Agent and each US Lender hereby appoints each other US Lender
and Canadian Agent and each Canadian Lender hereby appoint each other Canadian
Lender as agent for the purpose of perfecting Applicable Agent’s security
interest in assets which, in accordance with the Code or PPSA in any applicable
jurisdiction (or its equivalent under Canadian or other law) can be perfected by
possession or control. Should any US Lender (other than US Agent or Canadian
Agent) or any Canadian Lender (other than Canadian Agent) obtain possession or
control of any such assets, such Lender shall notify Applicable Agent thereof,
and, promptly upon Applicable Agent’s request therefor, shall deliver such
assets to Applicable Agent or in accordance with Applicable Agent’s instructions
or transfer control to Applicable Agent in accordance with Applicable Agent’s
instructions. Each Lender agrees that it will not have any right individually to
enforce or seek to enforce any Collateral Document or to realize upon any
collateral security for the US Loans or Canadian Loans, as the case may be,
unless instructed to do so by Applicable Agent in writing, it being understood
and agreed that such rights and remedies may be exercised only by Applicable
Agent.

         (ii) Canadian Agent and each Canadian Lender hereby appoints US Agent
as agent for the purpose of perfecting its security interest in assets which, in
accordance with the Code or PPSA in any applicable jurisdiction (or its
equivalent under Canadian or other law) can be perfected by possession or
control. Should any Canadian Agent or any Canadian Lender obtain possession or
control of any such assets, Canadian Agent or such Lender, as applicable shall
notify US Agent thereof, and, promptly upon US Agent’s request therefor, shall
deliver such assets to US Agent or in accordance with US Agent’s instructions or
transfer control to US Agent in accordance with US Agent’s instructions.
Canadian Agent and each Canadian Lender agrees that it will not have any right
individually to enforce or seek to enforce any US Collateral Document or to
realize upon any collateral security for the Canadian Loans granted pursuant
thereto unless instructed to do so by US Agent in writing, it being understood
and agreed that such rights and remedies may be exercised only by US Agent.

     (j) Notice of Default. Neither US Agent nor Canadian Agent shall be deemed
to have knowledge or notice or be actually aware of the occurrence of any
Default or Event of Default except (as to US Agent and Canadian Agent,
respectively, only) with respect to defaults in the payment of principal,
interest and Fees required to be paid to US Agent or Canadian Agent

89

--------------------------------------------------------------------------------




for the account of US Lenders or Canadian Lenders, respectively, unless US Agent
or Canadian Agent, as the case may be, shall have received written notice from a
Lender or Borrower Representative referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default”. Applicable Agent will use reasonable efforts to notify each US Lender
or Canadian Lender, as the case may be, of its receipt of any such notice,
unless such notice is with respect to defaults in the payment of principal,
interest and fees, in which case Applicable Agent will notify each US Lender or
Canadian Lender, as the case may be, of its receipt of such notice. Applicable
Agent shall take such action with respect to such Default or Event of Default as
may be requested by Requisite Lenders in accordance with Section 7. Unless and
until Applicable Agent has received any such request, Applicable Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default or Event of Default as it shall deem advisable or
in the best interests of US Lenders or Canadian Lenders, as the case may be.

     (k) Lender Actions Against Collateral. Each Lender agrees that it will not
take any action, nor institute any actions or proceedings, with respect to the
Loans, against any Borrower or any Credit Party hereunder or under the other
Loan Documents without the consent of the Requisite Lenders. With respect to any
action by US Agent or Canadian Agent to enforce its and the Lenders’ rights and
remedies, under this Agreement and the other Loan Documents, each Lender hereby
consents to the jurisdiction of the court in which such action is maintained,
and agrees to deliver its Notes to US Agent or Canadian Agent, as the case may
be, to the extent necessary to enforce the rights and remedies of US Agent or
Canadian Agent, as the case may be, for the benefit of the Lenders under any
Loan Document in accordance with the provisions hereof.

     (l) Agent Reports. Each Lender may from time to time receive one or more
reports or other information (each, a “Report”) prepared by or on behalf of any
Agent (or one or more of such Agent’s Affiliates). With respect to each Report,
each Lender hereby agrees that:

          (i) No Agent (nor any Agent’s Affiliate) shall have any duties or
obligations in connection with or as a result of a Lender receiving a copy of a
Report, which will be provided solely as a courtesy, without consideration. Each
Lender will perform its own diligence and will make its own independent
investigation of the operations, financial conditions and affairs of the Credit
Parties and will not rely on any Report or make any claim that it has done so.
In addition, each Lender releases, and agrees that it will not assert, any claim
against any Agent (or one or more of any Agent’s Affiliates) that in any way
relates to any Report or arises out of a Lender having access to any Report or
any discussion of its contents, and each Lender agrees to indemnify and hold
harmless each Agent (and each Agent’s Affiliates) and their respective officers,
directors, employees, agents and attorneys from all claims, liabilities and
expenses relating to a breach by a Lender or any of its personnel of this
Section or otherwise arising out of a Lender’s access to any Report or any
discussion of its contents;

          (ii) Each Report may not be complete and certain information and
findings obtained by any Agent (or one or more of any Agent’s Affiliates)
regarding the operations and condition of the Credit Parties may not be
reflected in each Report. No Agent (nor any Agent’s Affiliates) makes any
representations or warranties of any kind with respect to (i) any existing or
proposed financing; (ii) the accuracy or completeness of the information
contained in any Report or in any other related documentation; (iii) the scope
or adequacy of

90

--------------------------------------------------------------------------------




any Agent’s (and any Agent’s Affiliates’) due diligence, or the presence or
absence of any errors or omissions contained in any Report or in any other
related documentation; and (iv) any work performed by any Agent (or one or more
of any Agent’s Affiliates) in connection with or using any Report or any related
documentation; and

          (iii) Each Lender agrees to safeguard each Report and any related
documentation with the same care which it uses with respect to information of
its own which it does not desire to disseminate or publish, and agrees not to
reproduce or distribute or provide copies of or disclose any Report or any other
related documentation or any related discussions to anyone.

8.3 Set Off and Sharing of Payments.

     (a) Subject to Section 8.2(k), in addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
during the continuance of any Event of Default, each US Lender is hereby
authorized by US Borrowers at any time or from time to time, with reasonably
prompt subsequent notice to US Borrower Representative (any prior or
contemporaneous notice being hereby expressly waived) to set off and to
appropriate and to apply any and all (A) balances held by such US Lender at any
of its offices for the account of any US Borrower or any of its Domestic
Subsidiaries (regardless of whether such balances are then due to any US
Borrower or its Domestic Subsidiaries), and (B) other property at any time held
or owing by such US Lender to or for the credit or for the account of any US
Borrower or any of its Domestic Subsidiaries, against and on account of any of
the Obligations; except that no US Lender shall exercise any such right without
the prior written consent of US Agent. Notwithstanding anything herein to the
contrary, the failure to give notice of any set off and application made by such
US Lender to US Borrower Representative shall not affect the validity of such
set off and application. Any US Lender exercising a right to set off shall
purchase for cash (and the other US Lenders shall sell) interests in each of
such other US Tranche A Lender’s and US Tranche A1 Lender’s Pro Rata Share of
the US Obligations as would be necessary to cause all US Lenders to share the
amount so set off with each other US Lender entitled to share in the amount so
set off in accordance with their respective Pro Rata Shares. US Borrowers agree,
to the fullest extent permitted by law, that any US Lender may exercise its
right to set off with respect to amounts in excess of its Pro Rata Share of the
US Obligations and upon doing so shall deliver such amount so set off to the US
Agent for the benefit of all US Lenders entitled to share in the amount so set
off in accordance with their Pro Rata Shares.

     (b) Subject to Section 8.2(k), in addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
during the continuance of any Event of Default, each Canadian Lender is hereby
authorized by Canadian Borrowers at any time or from time to time, with
reasonably prompt subsequent notice to Canadian Borrower Representative (any
prior or contemporaneous notice being hereby expressly waived) to set off and to
appropriate and to apply any and all (A) balances held by such Canadian Lender
at any of its offices for the account of any Canadian Borrower or any of its
Canadian Subsidiaries (regardless of whether such balances are then due to any
Canadian Borrower or its Canadian Subsidiaries), and (B) other property at any
time held or owing by such Canadian Lender to or for the credit or for the
account of any Canadian Borrower or any of its Canadian Subsidiaries, against
and on account of any of the Canadian Obligations; except that no Canadian
Lender shall exercise any such right without the prior written consent of
Canadian

91

--------------------------------------------------------------------------------




Agent. Notwithstanding anything herein to the contrary, the failure to give
notice of any set off and application made by such Canadian Lender to Canadian
Borrower Representative shall not affect the validity of such set off and
application. Any Canadian Lender exercising a right to set off shall purchase
for cash (and the other Canadian Lenders shall sell) interests in each of such
other Canadian Tranche A Lender’s and Canadian Tranche A1 Lender’s Pro Rata
Share of the Canadian Obligations as would be necessary to cause all Canadian
Lenders to share the amount so set off with each other Canadian Lender entitled
to share in the amount so set off in accordance with their respective Pro Rata
Shares. Canadian Borrowers agree, to the fullest extent permitted by law, that
any Canadian Lender may exercise its right to set off with respect to amounts in
excess of its Pro Rata Share of the Canadian Obligations and upon doing so shall
deliver such amount so set off to the Canadian Agent for the benefit of all
Canadian Lenders entitled to share in the amount so set off in accordance with
their Pro Rata Shares.

8.4 Disbursement of Funds.

     (a) US Agent may, on behalf of US Lenders, disburse funds to US Borrowers
for Loans requested. Each US Lender shall reimburse US Agent on demand for all
funds disbursed on its behalf by US Agent, or if US Agent so requests, each US
Lender will remit to US Agent its Pro Rata Share of any Loan before US Agent
disburses same to US Borrowers. If US Agent elects to require that each US
Lender make funds available to US Agent prior to a disbursement by US Agent to
US Borrowers, US Agent shall advise each US Lender by telephone or fax of the
amount of such US Lender’s Pro Rata Share of the Loan requested by US Borrower
Representative no later than 1:00 p.m. (New York time) on the Funding Date
applicable thereto, and each such US Lender shall pay US Agent such US Lender’s
Pro Rata Share of such requested Loan, in same day funds, by wire transfer to US
Agent’s account on such Funding Date. If any US Lender fails to pay the amount
of its Pro Rata Share within one (1) Business Day after US Agent’s demand, US
Agent shall promptly notify US Borrower Representative, and US Borrowers shall
immediately repay such amount to US Agent. Any repayment required pursuant to
this Section 8.4 shall be without premium or penalty. Nothing in this Section
8.4 or elsewhere in this Agreement or the other Loan Documents, including the
provisions of Section 8.5, shall be deemed to require US Agent to advance funds
on behalf of any US Lender or to relieve any US Lender from its obligation to
fulfill its commitments hereunder or to prejudice any rights that Agent or US
Borrowers may have against any US Lender as a result of any default by such US
Lender hereunder.

     (b) Canadian Agent may, on behalf of Canadian Lenders, disburse funds to
Canadian Borrowers for Loans requested. Each Canadian Lender shall reimburse
Canadian Agent on demand for all funds disbursed on its behalf by Canadian
Agent, or if Canadian Agent so requests, each Canadian Lender will remit to
Canadian Agent its Pro Rata Share of any Loan before Canadian Agent disburses
same to Canadian Borrowers. If Canadian Agent elects to require that each
Canadian Lender make funds available to Canadian Agent prior to a disbursement
by Canadian Agent to Canadian Borrowers, Canadian Agent shall advise each
Canadian Lender by telephone or fax of the amount of such Canadian Lender’s Pro
Rata Share of the Loan requested by Canadian Borrower Representative no later
than 1:00 p.m. (Toronto time) on the Funding Date applicable thereto, and each
such Canadian Lender shall pay Canadian Agent such Canadian Lender’s Pro Rata
Share of such requested Loan, in same day funds, by wire transfer to Canadian
Agent’s account on such Funding Date. If any Canadian Lender fails to pay the
amount of its Pro Rata Share within one (1) Business Day after Canadian Agent’s
demand, Canadian Agent shall promptly notify Canadian Borrower Representative,
and

92

--------------------------------------------------------------------------------




Canadian Borrowers shall immediately repay such amount to Canadian Agent. Any
repayment required pursuant to this Section 8.4 shall be without premium or
penalty. Nothing in this Section 8.4 or elsewhere in this Agreement or the other
Loan Documents, including the provisions of Section 8.5, shall be deemed to
require Canadian Agent to advance funds on behalf of any Canadian Lender or to
relieve any Canadian Lender from its obligation to fulfill its commitments
hereunder or to prejudice any rights that Agent or Canadian Borrowers may have
against any Canadian Lender as a result of any default by such Canadian Lender
hereunder.

8.5 Disbursements of Advances; Payment

     (a) Advances; Payments

          (i) US Agent shall notify US Tranche A Ledners, promptly after receipt
of a Notice of US Tranche A Revolving Credit Advance and in any event prior to
1:00 p.m. (New York time) on the date such Notice of a US Tranche A Revolving
Credit Advance is received, by fax, telephone or other similar form of
transmission. Each US Tranche A Lender shall make the amount of such US Tranche
A Lender’s Pro Rata Share of such US Tranche A Revolving Credit Advance
available to US Agent in same day funds by wire transfer to US Agent’s account
as set forth in Section 1.5 not later than 3:00 p.m. (New York time) on the
requested Funding Date in the case of a US Index Rate Loan and not later than
11:00 a.m. (New York time) on the requested Funding Date in the case of a LIBOR
Loan. After receipt of such wire transfers (or, in the US Agent’s sole
discretion, before receipt of such wire transfers), subject to the terms hereof,
US Agent shall make the requested US Tranche A Revolving Credit Advance to a US
Borrower as designated by US Borrower Representative in the Notice of US Tranche
A Revolving Credit Advance. All payments by each US Tranche A Lender shall be
made without setoff, counterclaim or deduction of any kind. US Agent shall
notify US Tranche A1 Lenders, promptly after receipt of a Notice of US Tranche
A1 Revolving Credit Advance and in any event prior to 1:00 p.m. (New York time)
on the date such Notice of a US Tranche A1 Revolving Credit Advance is received,
by fax, telephone or other similar form of transmission. Each US Tranche A1
Lender shall make the amount of such US Tranche A1 Lender’s Pro Rata Share of
such US Tranche A1 Revolving Credit Advance available to US Agent in same day
funds by wire transfer to US Agent’s account as set forth in Section 1.5 not
later than 3:00 p.m. (New York time) on the requested Funding Date in the case
of a US Index Rate Loan and not later than 11:00 a.m. (New York time) on the
requested Funding Date in the case of a LIBOR Loan. After receipt of such wire
transfers (or, in the US Agent’s sole discretion, before receipt of such wire
transfers), subject to the terms hereof, US Agent shall make the requested US
Tranche A1 Revolving Credit Advance to a US Borrower as designated by US
Borrower Representative in the Notice of US Tranche A1 Revolving Credit Advance.
All payments by each US Tranche A1 Lender shall be made without setoff,
counterclaim or deduction of any kind.

          (ii) At least once each calendar week or more frequently at US Agent’s
election (each, a “US Settlement Date”), US Agent shall advise each US Lender by
telephone or fax of the amount of such US Lender’s Pro Rata Share of principal,
interest and Fees paid for the benefit of US Lenders with respect to each
applicable Loan. Provided that each US Tranche A Lender and US Tranche A1
Lender, as the case may be, has funded all payments, US Tranche A Revolving
Credit Advances and US Tranche A1 Revolving Credit Advances, as applicable,
required to be made by it and funded all purchases of participations required to
be funded by it under this Agreement and the other Loan Documents as of such US

93

--------------------------------------------------------------------------------




Settlement Date, US Agent shall pay to each US Tranche A Lender and US Tranche
A1 Lender such US Lender’s Pro Rata Share of principal, interest and Fees paid
by US Borrowers since the previous US Settlement Date for the benefit of such US
Lender on the Loans held by it. Such payments shall be made by wire transfer to
such Lender’s account (as specified by such US Lender in Annex E or the
applicable Assignment Agreement) not later than 2:00 p.m. (New York time) on the
next Business Day following each US Settlement Date. To the extent that any US
Tranche A Lender or US Tranche A1 Lender (a “US Non-Funding Lender”) has failed
to fund all such payments, US Tranche A Revolving Credit Advances or US Tranche
A1 Revolving Credit Advances, as the case may be, or failed to fund the purchase
of all such participations required to be funded by such US Lender pursuant to
this Agreement, US Agent shall be entitled to set off the funding shortfall
against that US Non-Funding Lender’s Pro Rata Share of all payments received
from US Borrowers.

          (iii) Canadian Agent shall notify Canadian Tranche A Lenders, promptly
after receipt of a Notice of Canadian Tranche A Revolving Credit Advance and in
any event prior to 1:00 p.m. (Toronto time) on the date such Notice of a
Canadian Tranche A Revolving Credit Advance is received, by fax, telephone or
other similar form of transmission. Each Canadian Tranche A Lender shall make
the amount of such Canadian Tranche A Lender’s Pro Rata Share of such Canadian
Tranche A Revolving Credit Advance available to Canadian Agent in same day funds
by wire transfer to Canadian Agent’s account as set forth in Section 1.5 not
later than 3:00 p.m. (Toronto time) on the requested Funding Date in the case of
a Canadian Index Rate Loan and not later than 11:00 a.m. (Toronto time) on the
requested Funding Date in the case of a BA Rate Loan. After receipt of such wire
transfers (or, in the Canadian Agent’s sole discretion, before receipt of such
wire transfers), subject to the terms hereof, Canadian Agent shall make the
requested Canadian Tranche A Revolving Credit Advance to a Canadian Borrower as
designated by Canadian Borrower Representative in the Notice of Tranche A
Canadian Revolving Credit Advance. All payments by each Canadian Tranche A
Lender shall be made without setoff, counterclaim or deduction of any kind.
Canadian Agent shall notify Canadian Tranche A1 Lenders, promptly after receipt
of a Notice of Canadian Tranche A1 Revolving Credit Advance and in any event
prior to 1:00 p.m. (Toronto time) on the date such Notice of a Canadian Tranche
A1 Revolving Credit Advance is received, by fax, telephone or other similar form
of transmission. Each Canadian Tranche A1 Lender shall make the amount of such
Canadian Tranche A1 Lender’s Pro Rata Share of such Canadian Tranche A1
Revolving Credit Advance available to Canadian Agent in same day funds by wire
transfer to Canadian Agent’s account as set forth in Section 1.5 not later than
3:00 p.m. (Toronto time) on the requested Funding Date in the case of a Canadian
Index Rate Loan and not later than 11:00 a.m. (Toronto time) on the requested
Funding Date in the case of a BA Rate Loan. After receipt of such wire transfers
(or, in the Canadian Agent’s sole discretion, before receipt of such wire
transfers), subject to the terms hereof, Canadian Agent shall make the requested
Canadian Tranche A1 Revolving Credit Advance to a Canadian Borrower as
designated by Canadian Borrower Representative in the Notice of Tranche A1
Canadian Revolving Credit Advance. All payments by each Canadian Tranche A1
Lender shall be made without setoff, counterclaim or deduction of any kind.

          (iv) At least once each calendar week or more frequently at Canadian
Agent’s election (each, a “Canadian Settlement Date”), Canadian Agent shall
advise each Canadian Lender by telephone or fax of the amount of such Canadian
Lender’s Pro Rata Share of principal, interest and Fees paid for the benefit of
Canadian Lenders with respect to each applicable Loan. Provided that each
Canadian Tranche A Lender and Canadian Tranche A1

94

--------------------------------------------------------------------------------




Lender, as the case may be, has funded all payments, Canadian Tranche A
Revolving Credit Advances and Canadian Tranche A1 Revolving Credit Advances, as
applicable, required to be made by it and funded all purchases of participations
required to be funded by it under this Agreement and the other Loan Documents as
of such Canadian Settlement Date, Canadian Agent shall pay to each Canadian
Tranche A Lender and Canadian Tranche A1 Lender such Canadian Lender’s Pro Rata
Share of principal, interest and Fees paid by Canadian Borrowers since the
previous Canadian Settlement Date for the benefit of such Canadian Lender on the
Loans held by it. Such payments shall be made by wire transfer to such Canadian
Lender’s account (as specified by such Canadian Lender in Annex E or the
applicable Assignment Agreement) not later than 2:00 p.m. (Toronto time) on the
next Business Day following each Canadian Settlement Date. To the extent that
any Canadian Tranche A Lender or Canadian Tranche A1 Lender (a “Canadian
Non-Funding Lender”) has failed to fund all such payments, Canadian Tranche A
Revolving Credit Advances and Canadian Tranche A1 Revolving Credit Advances or
failed to fund the purchase of all such participations required to be funded by
such Canadian Lender pursuant to this Agreement, Canadian Agent shall be
entitled to set off the funding shortfall against that Canadian Non-Funding
Lender’s Pro Rata Share of all payments received from Canadian Borrowers.

     (b) Availability of Lender’s Pro Rata Share. US Agent may assume that each
US Tranche A Lender and each US Tranche A1 Lender will make its Pro Rata Share
of each US Tranche A Revolving Credit Advance and each US Tranche A1 Revolving
Credit Advance, as applicable, available to US Agent on each Funding Date and
Canadian Agent may assume that each Canadian Tranche A Lender and each Canadian
Tranche A1 Lender will make its Pro Rata Share of each Canadian Tranche A
Revolving Credit Advance and Canadian Tranche A1 Revolving Credit Advance, as
applicable, available to Canadian Agent on each Funding Date. If such Pro Rata
Share is not, in fact, paid to Applicable Agent by such Lender when due,
Applicable Agent will be entitled to recover such amount on demand from such
Lender without setoff, counterclaim or deduction of any kind. If any Lender
fails to pay the amount of its Pro Rata Share forthwith upon Applicable Agent’s
demand, Applicable Agent shall promptly notify Applicable Borrower
Representative and US Borrowers or Canadian Borrowers, as the case may be, shall
immediately repay such amount to Applicable Agent. Nothing in this Section
8.5(b) or elsewhere in this Agreement or the other Loan Documents shall be
deemed to require Applicable Agent to advance funds on behalf of any Lender or
to relieve any Lender from its obligation to fulfill its Commitments hereunder
or to prejudice any rights that Borrowers may have against any Lender as a
result of any default by such Lender hereunder. To the extent that Applicable
Agent advances funds to the applicable Borrowers on behalf of any Lender and is
not reimbursed therefor on the same Business Day as such Advance is made, such
Agent shall be entitled to retain for its account all interest accrued on such
Advance until reimbursed by the applicable Lender.

     (c) Return of Payments.

          (i) Each US Lender will repay to US Agent on demand any portion of
such amount that US Agent has distributed to such Lender, together with interest
at such rate, if any, as US Agent is required to pay to any US Borrower or such
other Person, without setoff, counterclaim or deduction of any kind; and

          (ii) If any Agent determines at any time that any amount received by
such Agent under this Agreement must be returned to any Credit Party or paid to
any other

95

--------------------------------------------------------------------------------




Person pursuant to any Insolvency Law or otherwise, then, notwithstanding any
other term or condition of this Agreement or any other Loan Document, such Agent
will not be required to distribute any portion thereof to any Lender. In
addition, (i) each US Lender will repay to US Agent on demand any portion of
such amount that US Agent has distributed to such US Lender, together with
interest at such rate, if any, as US Agent is required to pay to any US Borrower
or such other Person, without setoff, counterclaim or deduction of any kind and
(ii) each Canadian Lender will repay to Canadian Agent on demand any portion of
such amount that Canadian Agent has distributed to such Canadian Lender,
together with interest at such rate, if any, as Canadian Agent is required to
pay to any Canadian Borrower or such other Person, without setoff, counterclaim
or deduction of any kind.

     (d) Non-Funding Lenders.

          (i) The failure of any US Non-Funding Lender to make any US Tranche A
Revolving Credit Advance, US Tranche A1 Revolving Credit Advance or any payment
required by it hereunder on the date specified therefor shall not relieve any
other US Lender (each such other US Lender, an “Other US Lender”) of its
obligations to make such Advance or fund the purchase of any such participation
on such date, but neither any Other US Lender nor US Agent shall be responsible
for the failure of any US Non-Funding Lender to make an Advance, fund the
purchase of a participation or make any other payment required hereunder.
Notwithstanding anything set forth herein to the contrary, a US Non-Funding
Lender shall not have any voting or consent rights under or with respect to any
Loan Document or constitute a “Lender”, “US Lender”, “US Tranche A Lender”, “US
Tranche A1 Lender” or a “Revolving Lender” (or be included in the calculation of
“Requisite Lenders” or “Supermajority Lenders” hereunder) for any voting or
consent rights under or with respect to any Loan Document.

          (ii) The failure of any Canadian Non-Funding Lender to make any
Canadian Tranche A Revolving Credit Advance, Canadian Tranche A1 Revolving
Credit Advance or any payment required by it hereunder on the date specified
therefor shall not relieve any other Canadian Lender (each such other Canadian
Lender, an “Other Canadian Lender”) of its obligations to make such Advance or
fund the purchase of any such participation on such date, but neither any Other
Canadian Lender nor Canadian Agent shall be responsible for the failure of any
Canadian Non-Funding Lender to make an Advance, fund the purchase of a
participation or make any other payment required hereunder. Notwithstanding
anything set forth herein to the contrary, a Canadian Non-Funding Lender shall
not have any voting or consent rights under or with respect to any Loan Document
or constitute a “Lender”, “Canadian Lender”, “Canadian Tranche A Lender”,
“Canadian Tranche A1 Lender” or “Revolving Lender” (or be included in the
calculation of “Requisite Lenders” or “Supermajority Lenders” hereunder) for any
voting or consent rights under or with respect to any Loan Document.

8.6 Collateral Allocation Mechanism.

     (a) Implementation of CAM. (i) On the CAM Exchange Date, (A) the Lenders
shall automatically and without further act (and without regard to the
provisions of Section 8.1) be deemed to have exchanged interests in the Credit
Facilities such that in lieu of the interest of each Lender in each Credit
Facility in which it shall participate as of such date (including such Lender’s
interest in the Specified Obligations of each Credit Party in respect of each
such Credit Facility), such Lender shall hold an interest in every one of the
Credit Facilities

96

--------------------------------------------------------------------------------




(including the Specified Obligations of each Credit Party in respect of each
such Credit Facility and each L/C Reserve Account established pursuant to
paragraph (b) below), whether or not such Lender shall previously have
participated therein, equal to such Lender’s CAM Percentage thereof, provided
that such CAM Exchange will not affect the aggregate amount payable to the US
Lenders or the aggregate amount payable to the Canadian Lenders under the Loan
Documents. Each Lender and each Credit Party hereby consents and agrees to the
CAM Exchange, and each Lender agrees that the CAM Exchange shall be binding upon
its successors and assigns and any Person that acquires a participation in its
interest in any Credit Facility. Each Credit Party agrees from time to time to
execute and deliver to the Applicable Agent all promissory notes and other
instruments and documents as the Applicable Agent shall reasonably request to
evidence and confirm the respective interests of the Lenders after giving effect
to the CAM Exchange, and each Lender agrees to surrender any promissory notes
originally received by it in connection with its Loans hereunder to the
Applicable Agent against delivery of new promissory notes evidencing its
interests in the Credit Facilities; provided, however, that the failure of any
Credit Party to execute or deliver or of any Lender to accept any such
promissory note, instrument or document shall not affect the validity or
effectiveness of the CAM Exchange. As a result of the CAM Exchange, upon and
after the CAM Exchange Date, each payment received by either Agent pursuant to
any Loan Document in respect of the Specified Obligations, and each distribution
made by either Agent pursuant to any Loan Document in respect of the Specified
Obligations, shall be distributed to the Lenders pro rata in accordance with
their respective CAM Percentages. Any direct payment received by a Lender upon
or after the CAM Exchange Date, including by way of setoff, in respect of a
Specified Obligation shall be paid over to the Applicable Agent for distribution
to the Lenders in accordance herewith.

     (b) Letters of Credit. (i) In the event that on the CAM Exchange Date any
Letter of Credit shall be outstanding and undrawn in whole or in part, or any
amount drawn under a Letter of Credit shall be unpaid, each Lender shall, before
giving effect to the CAM Exchange, promptly pay over to the Applicable Agent, in
immediately available funds and in the currency that such Letters of Credit are
denominated, an amount equal to such Lender’s Pro Rata Share (as defined in
clause (A) (a) of the definition of Pro Rata Share), of such Letter of Credit’s
undrawn face amount or (to the extent it has not already done so) such Letter of
Credit’s unpaid drawing, as the case may be, together with interest thereon from
the CAM Exchange Date to the date on which such amount shall be paid to the
Applicable Agent at the rate that would be applicable at the time to a US Index
Rate Loans in a principal amount equal to such amount. The Applicable Agent
shall establish a separate account or accounts for each Lender (each, an “L/C
Reserve Account”) for the amounts received with respect to each such Letter of
Credit pursuant to the preceding sentence. The Applicable Agent shall deposit in
each Lender’s L/C Reserve Account such Lender’s CAM Percentage of the amounts
received from the Lenders as provided above. The Applicable Agent shall have
sole dominion and control over each L/C Reserve Account, and the amounts
deposited in each L/C Reserve Account shall be held in such L/C Reserve Account
until withdrawn as provided in paragraphs (ii), (iii), (iv) or (v) below. The
Applicable Agent shall maintain records enabling the Applicable Agent to
determine the amounts paid over to it and deposited in the L/C Reserve Accounts
in respect of each Letter of Credit and the amounts on deposit in respect of
each Letter of Credit attributable to each Lender’s CAM Percentage. The amounts
held in each Lender’s L/C Reserve Account shall be held as a reserve against the
Letter of Credit Obligations, shall be the property of such Lender, shall not
constitute Loans to or give rise to any claim of or against any Credit Party and
shall not give rise to any obligation on the part of any Borrower to pay
interest to such Lender or any other obligation of any Credit Party, it being
agreed that the reimbursement obligations in respect

97

--------------------------------------------------------------------------------




of Letters of Credit shall arise only at such times as drawings are made
thereunder, as provided in Sections 1.1(b).

          (ii) In the event that after the CAM Exchange Date any drawing shall
be made in respect of a Letter of Credit, the Agents shall, at the request of
the L/C Issuer withdraw from the L/C Reserve Accounts of Lenders any amounts, up
to the amount of each Lender’s CAM Percentage of such drawing, deposited in
respect of such Letter of Credit and remaining on deposit and deliver such
amounts to the L/C Issuer in satisfaction of the reimbursement obligations of
the Lenders under Section 1.1(b) (but not of the Borrowers under Section
1.1(b)). In the event any Lender shall default on its obligation to pay over any
amount to the Applicable Agent in respect of any Letter of Credit as provided in
this Section 8.6, the L/C Issuer shall, in the event of a drawing thereunder,
have a claim against such Lender to the same extent as if such Lender had
defaulted on its obligations under Section 1.1(b) but shall have no claim
against any other Lender in respect of such defaulted amount, notwithstanding
the exchange of interests in the reimbursement obligations pursuant to this
Section 8.6. Each other Lender shall have a claim against such defaulting Lender
for any damages sustained by it as a result of such default, including, in the
event such Letter of Credit shall expire undrawn, its CAM Percentage of the
defaulted amount.

          (iii) In the event that after the CAM Exchange Date any Letter of
Credit shall expire undrawn, the Agents shall withdraw from the L/C Reserve
Accounts of Lenders the amounts remaining on deposit therein in respect of such
Letter of Credit and distribute such amount to Lenders.

         (iv) With the prior written approval of the Agents and the L/C Issuers,
any Lender may withdraw the amount held in its L/C Reserve Account in respect of
the undrawn amount of any Letter of Credit. Any Lender making such a withdrawal
shall be unconditionally obligated, in the event there shall subsequently be a
drawing under such Letter of Credit, to pay over to the Applicable Agent, for
the account of the L/C Issuer on demand, its CAM Percentage of such drawing.

          (v) Pending the withdrawal by any Lender of any amounts from its L/C
Reserve Account as contemplated by the above paragraphs, the Applicable Agent
will, at the direction of such Lender and subject to such rules as the
Applicable Agent may prescribe for the avoidance of inconvenience, invest such
amounts in Cash Equivalents. Each Lender that has not withdrawn the amounts in
its L/C Reserve Account as provided in paragraph (iv) above shall have the
right, at intervals reasonably specified by the Applicable Agent, to withdraw
the earnings on investments so made by the Applicable Agent with amounts in its
L/C Reserve Account and to retain such earnings for its own account.

     (c) Net Payments Upon Implementation of CAM Exchange. Notwithstanding any
other provision of this Agreement (except the sentence directly following this
sentence), if, as a result of Section 8.6, any US Borrower or Canadian Borrower
is required to withhold Taxes (other than Excluded Taxes described in clause (i)
of Section 1.12(a)) from amounts payable to the Applicable Agent or any Lender
hereunder, then the aggregate amounts so payable to such Applicable Agent or
such Lender shall be increased so that such Applicable Agent or Lender receives
an amount, on an after-Tax basis, equal to the sum it would have received had no
such withholdings been made; provided, however, that the US Borrowers and the
Canadian Borrowers shall not be required to increase any such amounts payable to
such Lender with respect to such

98

--------------------------------------------------------------------------------




Taxes as a direct result of the implementation of the CAM Exchange (but, rather,
shall be required to increase any such amounts payable to such Lender to the
extent required by Section 1.12) if such Lender was prior to or on the CAM
Exchange Date already a Lender with respect to such US Borrower or Canadian
Borrower, as applicable. If a Foreign Lender is eligible for an exemption from,
or reduced rate of, withholding tax on payments by the US Borrower or Canadian
Borrower, as applicable, under this Agreement, such Borrower shall not be
required to increase any such amounts payable to such Lender if such Lender
fails to comply with the requirements of Section 1.12(d).

SECTION 9.
MISCELLANEOUS

     9.1 Indemnities. US Borrowers agree, jointly and severally, to indemnify,
pay, and hold each Agent, each Lender, each L/C Issuer and their respective
Affiliates, officers, directors, employees, agents, and attorneys (the “US
Indemnitees”) harmless from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, claims, and costs and
expenses (including all reasonable fees and expenses of counsel to such
Indemnitees) of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against any US Indemnitee as a result of such US Indemnitees
being a party to this Agreement or the transactions consummated pursuant to this
Agreement or otherwise relating to any of the Loan Documents or Related
Transactions; provided, that US Borrowers shall have no obligation to a US
Indemnitee hereunder with respect to liabilities to the extent resulting from
the gross negligence or willful misconduct of that Indemnitee as determined by a
court of competent jurisdiction; provided, further, that such amounts payable
under this Section 9.1(a) shall be without duplication of amounts to which such
Indemnitee is entitled under Section 1.12 and shall exclude Excluded Taxes.

     (b) Canadian Borrowers agree, jointly and severally, to indemnify, pay, and
hold Canadian Agent, each Canadian Lender, and their respective Affiliates,
officers, directors, employees, agents, and attorneys (the “Canadian
Indemnitees”) harmless from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, claims, and costs and
expenses (including all reasonable fees and expenses of counsel to such
Indemnitees) of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against any Canadian Indemnitee as a result of such Canadian
Indemnitees being a party to this Agreement or the transactions consummated
pursuant to this Agreement or otherwise relating to any of the Loan Documents or
Related Transactions; provided, that Canadian Borrowers shall have no obligation
to a Canadian Indemnitee hereunder with respect to liabilities to the extent
resulting from the gross negligence or willful misconduct of that Canadian
Indemnitee as determined by a court of competent jurisdiction; provided,
further, that such amounts payable under this Section 9.1(a) shall be without
duplication of amounts to which such Indemnitee is entitled under Section 1.12
and shall exclude Excluded Taxes

9.2 Amendments and Waivers.

     (a) Except for actions expressly permitted to be taken by US Agent or
Canadian Agent, as the case may be, no amendment, modification, termination or
waiver of any provision of this Agreement or any other Loan Document, or any
consent to any departure by any Credit Party therefrom, shall in any event be
effective unless the same shall be in writing and

99

--------------------------------------------------------------------------------




signed by Borrowers, and by Requisite Lenders, Supermajority Lenders or all
affected Lenders, as applicable. Except as set forth in clauses (b) and (c)
below, all such amendments, modifications, terminations or waivers requiring the
consent of any Lenders shall require the written consent of Requisite Lenders.

     (b) No amendment, modification, termination or waiver of or consent with
respect to any provision of this Agreement that increases the percentage advance
rates set forth in the definition of US Tranche A Borrowing Base, US Tranche A1
Borrowing Base, Canadian Tranche A Borrowing Base, Canadian Tranche A1 Borrowing
Base, Aggregate US Borrowing Base, Aggregate US Tranche A Borrowing Base,
Aggregate US Tranche A1 Borrowing Base, Aggregate Canadian Borrowing Base,
Aggregate Canadian Tranche A Borrowing Base, or Aggregate Canadian Tranche A1
Borrowing Base or that makes less restrictive the nondiscretionary criteria for
exclusion from Eligible Accounts and Eligible Inventory set forth in Section 1.8
or Section 1.9, as applicable, shall be effective unless the same shall be in
writing and signed by Agents, Supermajority Lenders and Borrowers. No amendment,
modification, termination or waiver of or consent with respect to any provision
of this Agreement that waives compliance with the conditions precedent set forth
in Section 2.2 to the making of any Loan or the incurrence of any Letter of
Credit Obligations shall be effective unless the same shall be in writing and
signed by Agents, Requisite Lenders and Borrowers. Notwithstanding anything
contained in this Agreement to the contrary, no waiver or consent with respect
to any Default or any Event of Default shall be effective for purposes of the
conditions precedent to the making of Loans or the incurrence of Letter of
Credit Obligations set forth in Section 2.2 unless the same shall be in writing
and signed by Agents, Requisite Lenders and Borrowers.

     (c) No amendment, modification, termination or waiver shall, unless in
writing and signed by each Agent and each Lender directly affected thereby: (i)
increase the principal amount, or postpone or extend the scheduled date of
expiration, of any Lender’s Commitment (which action shall be deemed to directly
affect all Lenders); (ii) reduce the principal of, rate of interest on (other
than any determination or waiver to charge or not charge interest at the Default
Rate) or Fees payable with respect to any Loan or Letter of Credit Obligations
of any affected Lender; (iii) extend any scheduled payment date or final
maturity date of the principal amount of any Loan of any affected Lender or
postpone or extend the scheduled date of expiration of any Letter of Credit
beyond the date set forth in clause (b) of the initial sentence of Section
1.1(b)(iv) or Section 1.2(c)(iv), as applicable; (iv) waive, forgive, defer,
extend or postpone any payment of interest or Fees as to any affected Lender
(which action shall be deemed only to affect those Lenders to whom such payments
are made); (v) release any Guaranty or, except as otherwise permitted in Section
5.7 or Section 8.2(h), release Collateral (which action shall be deemed to
directly affect all Lenders); (vi) change the percentage of the Commitments or
of the aggregate unpaid principal amount of the Loans that shall be required for
Lenders or any of them to take any action hereunder (which action shall be
deemed to directly affect all Lenders); and (vii) amend or waive this Section
9.2 or the definitions of the terms “Requisite Lenders” or “Supermajority
Lenders” insofar as such definitions affect the substance of this Section 9.2 or
the term “Pro Rata Share” (which action shall be deemed to directly affect all
Lenders). Furthermore, no amendment, modification, termination or waiver
affecting the rights or duties of any Agent or L/C Issuers under this Agreement
or any other Loan Document shall be effective unless in writing and signed by
such Agent or L/C Issuers, as the case may be, in addition to Lenders required
hereinabove to take such action. Each amendment, modification, termination or
waiver shall be effective only in the specific instance and for the specific
purpose for which it was given. No amendment,

100

--------------------------------------------------------------------------------




modification, termination or waiver shall be required for Applicable Agent to
take additional Collateral pursuant to any Loan Document. No amendment,
modification, termination or waiver of any provision of any Note shall be
effective without the written concurrence of the holder of that Note. No notice
to or demand on any Credit Party in any case shall entitle such Credit Party or
any other Credit Party to any other or further notice or demand in similar or
other circumstances. Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 9.2 shall be binding upon each holder
of the Notes at the time outstanding and each future holder of the Notes.

     9.3 Notices; Electronic Communication. Addresses. All notices, demands,
requests, directions and other communications required or expressly authorized
to be made by this Agreement shall, whether or not specified to be in writing
but unless otherwise expressly specified to be given by any other means, be
given in writing and (i) addressed to the respective party as set forth below
and otherwise to the party to be notified at its address specified opposite its
name on the signature page hereof or of any applicable Assignment Agreement,
(ii) posted to any E-SystemIntralinks® (to the extent such system is available
and set up by or at the direction of the Applicable Agent or (prior to posting)
in an appropriate location by uploading such notice, demand, request, direction
or other communication to www.intralinks.com, faxing it to 866-545-6600 with an
appropriate bar-coded fax coversheet or using such other means of posting to
Intralinks® as may be available and reasonably acceptable to the Applicable
Agent prior to such posting), (iii) posted to any other E-System set up by or at
the direction of the Applicable Agent in an appropriate location or (iv)
addressed to such other address as shall be notified in writing (A) in the case
of the Borrowers, the Applicable Agent, to the other parties hereto and (B) in
the case of all other parties, to the Applicable Borrower Representative and the
Applicable Agent. Transmission by electronic mail (including E-Fax, even if
transmitted to the fax numbers set forth in clause (i) above) shall not be
sufficient or effective to transmit any such notice under this Subsection (a)
unless such transmission is an available means to post to any E-System.

Notices shall be addressed as follows:

If to Borrower Representatives:

     Exopack Holding Corp.

     3070 Southport Road

     (29302)

     P.O. Box 5687

     Spartanburg, South Carolina, 29304

     ATTN: Jon Heard

     Fax: (864) 596-7157

     Electronic address: jon.heard@exopack.com

With a copy to: Sun Capital Partners, Inc.

     5200 Town Center Circle, Suite 470

     Boca Raton, FL 33486

     ATTN: Scott Edwards

     Fax: (561) 394-0540

     Electronic address: sedwards@suncappart.com

And to:

     Morgan Lewis & Bockius LLP

101

--------------------------------------------------------------------------------




     101 Park Avenue

     New York, New York 10178

     Attn: Patricia F. Brennan

     Electronic address: pbrennan@morganlewis.com

If to US Agent or GE Capital:

     GENERAL ELECTRIC CORPORATION

     500 West Monroe Street

     Chicago, Illinois

     ATTN: Exopack Account Officer

     Fax: (312) 463-3840

     Electronic address: Jack.Morrone@ge.com

With a copy to:

     GENERAL ELECTRIC CAPITAL CORPORATION

     201 Merritt 7

     P.O. Box 5201

     Norwalk, Connecticut 06851

     ATTN: General Counsel Global Sponsor Finance

     Fax: (203) 956-4216

     Electronic address: Kim.Reich@ge.com

and

     GENERAL ELECTRIC CAPITAL CORPORATION

     500 West Monroe Street

     Chicago, Illinois 60661

     ATTN: Corporate Counsel Global Sponsor Finance

     Fax: (312) 441-6876

     Electronic address: Kim.Reich@ge.com

If to Canadian Agent or GE Canada:

     GE Canada Finance Holding Company

     123 Front Street East, Suite 1400

     Toronto, ON M5J 2M2

     Attn: Exopack Account Officer 

     Facsimile: (416) 202-6215

     Electronic address: Italo.Fortino@ge.com

If to a Lender:

     To the address set forth on the signature page hereto or in the applicable
Assignment Agreement

          (b) Effectiveness. All communications described in Subsection (a)
above and all other notices, demands, requests and other communications made in
connection with this Agreement shall be effective and be deemed to have been
received (i) if delivered by hand, upon

102

--------------------------------------------------------------------------------




personal delivery, (ii) if delivered by overnight courier service, one Business
Day after delivery to such courier service, (iii) if delivered by mail, when
deposited in the mails and, (iv) if delivered by facsimile (other than to post
to an E-System pursuant to Subsection (a)(ii) or (a)(iii) above), upon sender’s
receipt of confirmation of proper transmission, and (v) if delivered by posting
to any E-System, on the later of the date of such posting in an appropriate
location and the date access to such posting is given to the recipient thereof
in accordance with the standard procedures applicable to such E-System;
provided, however, that no communications to any Agent pursuant to Section 2 or
Section 8 shall be effective until received by such Agent.

     (c) Electronic Transmissions.

         (i) Authorization. Subject to the provisions of Subsection (a), each of
the Agents, the Borrowers, the Lenders, the L/C Issuers and each of their
authorized representatives is authorized (but not required) to transmit, post or
otherwise make or communicate, in its sole discretion, Electronic Transmissions
in connection with any Loan Document and the transactions contemplated therein.
Each of Holdings, the Borrowers and each Credit Party hereby acknowledges and
agrees, and each of Holdings and the Borrowers shall cause each other Credit
Party to acknowledge and agree, that the use of Electronic Transmissions is not
necessarily secure and that there are risks associated with such use, including
risks of interception, disclosure and abuse and each indicates it assumes and
accepts such risks by hereby authorizing the transmission of Electronic
Transmissions.

          (ii) Signatures. Subject to the provisions of Subsection (a) above,
(A) no posting to any E-System shall be denied legal effect merely because it is
made electronically, (B) each E Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any UCC, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter, (ii) each such posting that is
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such posting, an E-Signature, upon which each Credit
Party may rely and assume the authenticity thereof, (iii) each such posting
containing a signature, a reproduction of a signature or an E-Signature shall,
for all intents and purposes, have the same effect and weight as a signed paper
original and (iv) each party hereto or beneficiary hereto agrees not to contest
the validity or enforceability of any posting on any E-System or E-Signature on
any such posting under the provisions of any applicable Requirement of Law
requiring certain documents to be in writing or signed; provided, however, that
nothing herein shall limit such party’s or beneficiary’s right to contest
whether any posting to any E-System or E-Signature has been altered after
transmission.

          (iii) Separate Agreements. All uses of an E-System shall be governed
by and subject to, in addition to Subsections (a) and (b) and this Subsection
(c), separate terms and conditions posted or referenced in such E-System and
related Contractual Obligations executed by Credit Parties in connection with
the use of such E-System.

          (iv) LIMITATION OF LIABILITY.  ALL E-SYSTEMS AND ELECTRONIC
TRANSMISSIONS SHALL BE PROVIDED “AS IS” AND “AS AVAILABLE”. NO AGENT OR ANY OF
ITS RELATED PERSONS WARRANTS THE

103

--------------------------------------------------------------------------------




ACCURACY, ADEQUACY OR COMPLETENESS OF ANY E-SYSTEMS OR ELECTRONIC TRANSMISSION,
AND EACH DISCLAIMS ALL LIABILITY FOR ERRORS OR OMISSIONS THEREIN. NO WARRANTY OF
ANY KIND IS MADE BY THE ANY AGENT OR ANY OF ITS RELATED PERSONS IN CONNECTION
WITH ANY E SYSTEMS OR ELECTRONIC COMMUNICATION, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS. Each of
Holdings, the Borrowers and each Credit Party agrees (and each of Holdings and
the Borrowers shall cause each other Credit Party to agree) that no Agent has
responsibility for maintaining or providing any equipment, software, services or
any testing required in connection with any Electronic Transmission or otherwise
required for any E-System.

     9.4 Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or
delay on the part of any Agent or any Lender to exercise, nor any partial
exercise of, any power, right or privilege hereunder or under any other Loan
Documents shall impair such power, right, or privilege or be construed to be a
waiver of any Default or Event of Default. All rights and remedies existing
hereunder or under any other Loan Document are cumulative to and not exclusive
of any rights or remedies otherwise available.

     9.5 Marshaling; Payments Set Aside. No Agent nor any Lender shall be under
any obligation to marshal any assets in payment of any or all of the
Obligations. To the extent that Borrowers make payment(s) or any Agent enforces
its Liens or any Agent or any Lender exercises its right of set-off, and such
payment(s) or the proceeds of such enforcement or set-off is subsequently
invalidated, declared to be fraudulent or preferential, set aside, or required
to be repaid by anyone (whether as a result of any demand, litigation,
settlement or otherwise), then to the extent of such recovery, the Obligations
or part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor, shall be revived and continued in full force and effect as if
such payment had not been made or such enforcement or set-off had not occurred.

     9.6 Severability. The invalidity, illegality, or unenforceability in any
jurisdiction of any provision under the Loan Documents shall not affect or
impair the remaining provisions in the Loan Documents.

     9.7 Lenders’ Obligations Several; Independent Nature of Lenders’ Rights.
The obligation of each Lender hereunder is several and not joint and no Lender
shall be responsible for the obligation or commitment of any other Lender
hereunder. In the event that any Lender at any time should fail to make a Loan
as herein provided, the Lenders, or any of them, at their sole option, may make
the Loan that was to have been made by the Lender so failing to make such Loan.
Nothing contained in any Loan Document and no action taken by any Agent or any
Lender pursuant hereto or thereto shall be deemed to constitute Lenders to be a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt.

104

--------------------------------------------------------------------------------




     9.8 Headings. Section and subsection headings are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purposes or be given substantive effect.

     9.9 Applicable Law. THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS
WHICH DOES NOT EXPRESSLY SET FORTH APPLICABLE LAW SHALL BE GOVERNED BY AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK.

     9.10 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns except that Borrowers may not assign, transfer, hypothecate or
otherwise convey their rights or obligations hereunder without the written
consent of all Lenders and any such purported assignment without such written
consent shall be void.

     9.11 No Fiduciary Relationship; Limited Liability. No provision in the Loan
Documents and no course of dealing between the parties shall be deemed to create
any fiduciary duty owing to any Credit Party by any Agent or any Lender.
Borrowers and each other Credit Party agree that no Agent nor any Lender shall
have liability to Borrowers or any other Credit Party (whether sounding in tort,
contract or otherwise) for losses suffered by Borrowers or any other Credit
Party in connection with, arising out of, or in any way related to the
transactions contemplated and the relationship established by the Loan
Documents, or any act, omission or event occurring in connection therewith,
unless and to the extent that it is determined that such losses resulted from
the gross negligence or willful misconduct of the party from which recovery is
sought as determined by a final non-appealable order by a court of competent
jurisdiction. Neither Agent nor any Lender shall have any liability with respect
to, and Borrowers and each other Credit Party hereby waive, release and agree
not to sue for, any special, indirect or consequential damages suffered by
Borrowers and any other Credit Party in connection with, arising out of, or in
any way related to the Loan Documents or the transactions contemplated thereby.

     9.12 Construction. Each Agent, each Lender, Borrowers and each other Credit
Party acknowledge that each of them has had the benefit of legal counsel of its
own choice and has been afforded an opportunity to review the Loan Documents
with its legal counsel and that the Loan Documents shall be construed as if
jointly drafted by each Agent, each Lender, Borrowers and each other Credit
Party.

     9.13 Confidentiality. Until the Termination Date, each Agent and each
Lender agree to exercise their best efforts to keep confidential any non-public
information delivered pursuant to the Loan Documents and identified as such by
Borrowers and not to disclose such information to Persons other than to
potential assignees or participants or to any Affiliate of, or Persons employed
by or engaged, by a Agent, a Lender or any of their respective Affiliates, or a
Lender’s assignees or participants including attorneys, auditors, professional
consultants, rating agencies, insurance industry associations and portfolio
management services. The confidentiality provisions contained in this Section
9.13 shall not apply to disclosures (i) required to be made by any Agent or any
Lender to any regulatory or governmental agency or pursuant to law, rule,
regulations or legal process or (ii) consisting of general portfolio information
that does not specifically identify Borrowers. Each Credit Party consents to the
publication by any Agent or any Lender after the Closing Date of a tombstone or
similar advertising material relating to the

105

--------------------------------------------------------------------------------




financing transactions contemplated by this Agreement. Such Agent or such Lender
shall provide a draft of any such tombstone or similar advertising material to
each Credit Party for review and comment prior to the publication thereof. Any
Agent may provide to industry trade organizations information with respect to
the Credit Facility that is necessary and customary for inclusion in league
table measurements. The obligations of Agents and Lenders under this Section
9.13 shall supersede and replace the obligations of Agents and Lenders under any
confidentiality agreement in respect of this financing executed and delivered by
any Agent or any Lender prior to the date hereof. Notwithstanding anything to
the contrary set forth herein or in any other agreement to which the parties
hereto are parties or by which they are bound, the obligations of
confidentiality contained herein and therein, as they relate to the transactions
contemplated by this Agreement, shall not apply to the federal tax structure or
federal tax treatment of the transactions contemplated by this Agreement, and
each party hereto (and any employee, representative, or agent of any party
hereto) may disclose to any and all persons, without limitation of any kind, the
federal tax structure and federal tax treatment of the transactions contemplated
by this Agreement. The preceding sentence is intended to cause the transaction
contemplated by this Agreement to be treated as not having been offered under
conditions of confidentiality for purposes of Section 1.6011-4(b)(3) (or any
successor provision) of the Treasury Regulations promulgated under Section 6011
of the IRC, and shall be construed in a manner consistent with such purpose. In
addition, each party hereto acknowledges that it has no proprietary or exclusive
rights to the federal tax structure of the transaction contemplated by this
Agreement or any federal tax matter or federal tax idea related to the
transaction contemplated by this Agreement.

9.14 CONSENT TO JURISDICTION.  BORROWERS AND CREDIT PARTIES HEREBY CONSENT TO
THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN NEW YORK COUNTY,
STATE OF NEW YORK AND IRREVOCABLY AGREE THAT, ALL ACTIONS OR PROCEEDINGS ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL BE
LITIGATED IN SUCH COURTS. BORROWERS AND CREDIT PARTIES EXPRESSLY SUBMIT AND
CONSENT TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVE ANY DEFENSE OF
FORUM NON CONVENIENS. BORROWERS AND CREDIT PARTIES HEREBY WAIVE PERSONAL SERVICE
OF ANY AND ALL PROCESS AND AGREE THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE
UPON BORROWERS AND CREDIT PARTIES BY CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED, ADDRESSED TO BORROWER REPRESENTATIVE, AT THE ADDRESS SET
FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS
AFTER THE SAME HAS BEEN POSTED; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE
DEEMED OR OPERATE TO PRECLUDE THE US AGENT OR CANADIAN AGENT FROM BRINGING SUIT
OR OTHER LEGAL ACTIONS IN ANY JURISDICTION OR TO REALIZE ON COLLATERAL OR ANY
OTHER SECURITY FOR THE OBLIGATIONS OR TO ENFORCE ANY JUDGMENT OR OTHER COURT
ORDER IN FAVOR OF THE US AGENT, CANADIAN AGENT OR US AGENT.

9.15 WAIVER OF JURY TRIAL.  BORROWERS, CREDIT PARTIES, AGENTS AND EACH LENDER
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.
BORROWERS, CREDIT PARTIES, AGENTS AND EACH LENDER ACKNOWLEDGE THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT

106

--------------------------------------------------------------------------------




EACH HAS RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED
FUTURE DEALINGS. BORROWERS, CREDIT PARTIES, AGENTS AND EACH LENDER WARRANT AND
REPRESENT THAT EACH HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH
LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS.

     9.16 Survival of Warranties and Certain Agreements. All agreements,
representations and warranties made herein shall survive the execution and
delivery of this Agreement, the making of the Loans, issuances of Letters of
Credit and the execution and delivery of the Notes. Notwithstanding anything in
this Agreement or implied by law to the contrary, the agreements of Borrowers
set forth in Sections 1.3(g), 1.11, 1.12 and 9.1 shall survive the repayment of
the Obligations and the termination of this Agreement.

9.17 Survival of Warranties and Certain Agreements.  Documents embody the entire
agreement among the parties hereto and supersede all prior commitments,
agreements, representations, and understandings, whether oral or written,
relating to the subject matter hereof (other than the GE Capital Fee Letter),
and may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto. All Exhibits,
Schedules and Annexes referred to herein are incorporated in this Agreement by
reference and constitute a part of this Agreement.

9.18 Counterparts; Effectiveness.  This Agreement and any amendments, waivers,
consents or supplements may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all of which
counterparts together shall constitute but one in the same instrument. This
Agreement shall become effective upon the execution of a counterpart hereof by
each of the parties hereto.

9.19 Replacement of Lenders.

     (a) Within fifteen (15) days after receipt by Applicable Borrower
Representative of written notice and demand from any Lender for payment pursuant
to Section 1.11 or 1.12 or, as provided in Section 9.19(c), in the case of
certain refusals by any Lender to consent to certain proposed amendments,
modifications, terminations or waivers with respect to this Agreement that have
been approved by Requisite Lenders, Supermajority Lenders or all affected
Lenders, as applicable (any such Lender demanding such payment or refusing to so
consent being referred to herein as an “Affected Lender”), Borrowers may, at
their option, notify Applicable Agent and such Affected Lender of its intention
to do one of the following:

          (i) Borrowers may obtain, at Borrowers’ expense, a replacement Lender
(“Replacement Lender”) for such Affected Lender, which Replacement Lender shall
be reasonably satisfactory to Applicable Agent. In the event Borrowers obtain a
Replacement Lender that will purchase all outstanding Obligations owed to such
Affected Lender and assume its Commitments hereunder within ninety (90) days
following notice of Borrowers’ intention to do so, the Affected Lender shall
sell and assign all of its rights and delegate all of its obligations under this
Agreement to such Replacement Lender in accordance with the provisions of
Section 8.1, provided that Borrowers have reimbursed such Affected Lender for

107

--------------------------------------------------------------------------------




any administrative fee payable pursuant to Section 8.1 and, in any case where
such replacement occurs as the result of a demand for payment pursuant to
Section 1.11 or 1.12, paid all amounts required to be paid to such Affected
Lender pursuant to Section 1.11 or 1.12 through the date of such sale and
assignment; or

          (ii) Borrowers may, with Applicable Agent’s consent, prepay in full
all outstanding Obligations owed to such Affected Lender and terminate such
Affected Lender’s Pro Rata Share of the Commitments, in which case the
Commitments will be reduced by the amount of such Pro Rata Share. Borrowers
shall, within ninety (90) days following notice of their intention to do so,
prepay in full all outstanding Obligations owed to such Affected Lender
(including, in any case where such prepayment occurs as the result of a demand
for payment for increased costs, such Affected Lender’s increased costs for
which it is entitled to reimbursement under this Agreement through the date of
such prepayment), and terminate such Affected Lender’s obligations under the
Commitments.

     (b) In the case of a US Non-Funding Lender pursuant to Section 8.5(a)(i) or
a Canadian Non-Funding Lender pursuant to Section 8.5(a)(ii), at Applicable
Borrower Representative’s request, Applicable Agent or a Person acceptable to
Applicable Agent who, in the case of a purchase from a Canadian Non-Funding
Lender, shall be a Canadian Person, shall have the right with Applicable Agent’s
consent and in Applicable Agent’s sole discretion (but shall have no obligation)
to purchase from any US Non-Funding Lender or any Canadian Non-Funding Lender,
as the case may be, and each US Non-Funding Lender or Canadian Non-Funding
Lender, as applicable, agrees that it shall, at Applicable Agent’s request, sell
and assign to such Agent or such Person, all of the Loans and Commitments of
that US Non-Funding Lender or Canadian Non-Funding Lender, as applicable, for an
amount equal to the principal balance of all Loans held by such US Non-Funding
Lender or Canadian Non-Funding Lender, as applicable, and all accrued interest
and Fees with respect thereto through the date of sale, such purchase and sale
to be consummated pursuant to an executed Assignment Agreement.

     (c) If, in connection with any proposed amendment, modification, waiver or
termination pursuant to Section 9.2 (a “Proposed Change”):

          (i) requiring the consent of all affected Lenders, the consent of
Requisite Lenders is obtained, but the consent of other Lenders whose consent is
required is not obtained (any such Lender whose consent is not obtained as
described in this clause (i) and in clause (ii) below being referred to as a
“Non-Consenting Lender”), or

          (ii) requiring the consent of Supermajority Lender, the consent of
Requisite Lenders, is obtained, but the consent of Supermajority Lenders, is not
obtained,then, so long as the Applicable Agent is not a Non-Consenting Lender,
at the Applicable Borrower Representative’s request the Applicable Agent, or a
Person reasonably acceptable to Applicable Agent who, if the Non-Consenting
Lender is a Canadian Lender, shall be a Canadian Person, shall have the right
with Applicable Agent’s consent and in Applicable Agent’s sole discretion (but
shall have no obligation) to purchase from such Non-Consenting Lenders, and such
Non-Consenting Lenders agree that they shall, upon such Agent’s request, sell
and assign to such Agent or such Person, all (except as provided in the
immediately succeeding sentence) of the Loans and Commitments of such
Non-Consenting Lenders for an amount equal to the principal balance of all Loans
held by the Non-Consenting Lenders and all accrued interest and

108

--------------------------------------------------------------------------------




Fees with respect thereto through the date of sale, such purchase and sale to be
consummated pursuant to an executed Assignment Agreement. If such Non-Consenting
Lender holds (i) Canadian Tranche A Loans and/or Canadian Tranche A1 Loans and
(ii) US Tranche A Loans and/or US Tranche A1 Loans (x) clause (b)(i) above
applies, and the consent of all Lenders is required or clause (b)(ii) above
applies and the consent of Supermajority Lenders is required, then all Loans and
Commitments of such Non-Consenting Lender must be sold and assigned, (y) clause
(b)(i) above applies and the consent of all US Lenders is required, then only
the US Tranche A Loans, US Tranche A1 Loans and US Commitments of such
Non-Consenting Lender must be sold and assigned, and (z) clause (b)(i) above
applies and the consent of all Canadian Lenders is required, then only the
Canadian Tranche A Loans, Canadian Tranche A1 Loans and Canadian Commitments of
such Non-Consenting Lender must be sold and assigned.

9.20 Delivery of Termination Statements and Releases. On the Termination Date
Applicable Agent shall deliver to Applicable Borrower Representative termination
statements, releases and other documents necessary or appropriate to evidence
the termination of the Liens securing payment of the Obligations.

9.21 Subordination of Intercompany Debt.

     (a) Each Credit Party hereby agrees that any intercompany Indebtedness or
other intercompany payables or receivables, or intercompany advances directly or
indirectly made by or owed to such Credit Party by any other Credit Party
(collectively, “Intercompany Debt”), of whatever nature at any time outstanding
shall be subordinate and subject in right of payment to the prior payment in
full in cash of the Obligations. Each Credit Party hereby agrees that it will
not, while any Event of Default is continuing, accept any payment, including by
offset, on any Intercompany Debt until the Termination Date, in each case,
except with the prior written consent of Applicable Agent.

     (b) In the event that any payment on any Intercompany Debt shall be
received by a Credit Party other than as permitted by this Section 9.21 before
the Termination Date, such Credit Party shall receive such payments and hold the
same in trust for, segregate the same from its own assets and shall immediately
pay over to, the Applicable Agent for the benefit of the Applicable Agent and US
Lenders or the Canadian Lenders, as the case may be, all such sums to the extent
necessary so that such Agent and such Lenders shall have been paid in full, in
cash, all Obligations owed or which may become owing.

     (c) Upon any payment or distribution of any assets of any Credit Party of
any kind or character, whether in cash, property or securities by set-off,
recoupment or otherwise, to creditors in any liquidation or other winding-up of
such Credit Party or in the event of any Proceeding, Agents and Lenders shall
first be entitled to receive payment in full in cash, in accordance with the
terms of the Obligations and of this Agreement, of all amounts payable under or
in respect of such Obligations, before any payment or distribution is made on,
or in respect of, any Intercompany Debt, in any such Proceeding, any
distribution or payment, to which any Agent or any Lender would be entitled
except for the provisions hereof shall be paid by such Credit Party, or by any
receiver, trustee in bankruptcy, liquidating trustee, agent or other person
making such payment or distribution directly to Applicable Agent (for the
benefit of Applicable Agent and the Lenders, as applicable) to the extent
necessary to pay all such Obligations in full in cash, after giving effect to
any concurrent payment or distribution to Agents and Lenders (or to Agents for
the benefit of Agents and Lenders).

109

--------------------------------------------------------------------------------




SECTION 10.
US CROSS-GUARANTY

     10.1 US Cross-Guaranty. Each US Borrower hereby agrees that such US
Borrower is jointly and severally liable for, and hereby absolutely and
unconditionally guarantees to Agents and Lenders and their respective successors
and assigns, the full and prompt payment (whether at stated maturity, by
acceleration or otherwise) and performance of, all Obligations owed or hereafter
owing to Agents and Lenders by each other Borrower. Each US Borrower agrees that
its guaranty obligation hereunder is a continuing guaranty of payment and
performance and not of collection, that its obligations under this Section 10
shall not be discharged until payment and performance, in full, of the
Obligations has occurred, and that its obligations under this Section 10 shall
be absolute and unconditional, irrespective of, and unaffected by,

     (a) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, any other Loan Document or any other
agreement, document or instrument to which any Borrower is or may become a
party;

     (b) the absence of any action to enforce this Agreement (including this
Section 10) or any other Loan Document or the waiver or consent by any Agent or
Lender with respect to any of the provisions thereof;

     (c) the existence, value or condition of, or failure to perfect its Lien
against, any security for the Obligations or any action, or the absence of any
action, by any Agent or US Lender or Canadian Lender in respect thereof
(including the release of any such security);

     (d) the insolvency of any Credit Party; or

     (e) any other action or circumstances that might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor.

Each US Borrower shall be regarded, and shall be in the same position, as
principal debtor with respect to the Obligations guaranteed hereunder.

10.2 Waivers by US Borrowers. Each US Borrower expressly waives all rights it
may have now or in the future under any statute, or at common law, or at law or
in equity, or otherwise, to compel Agents or US Lenders to marshal assets or to
proceed in respect of the Obligations guaranteed hereunder against any other
Credit Party, any other party or against any security for the payment and
performance of the Obligations guaranteed hereunder before proceeding against,
or as a condition to proceeding against, such Borrower. It is agreed among each
Borrower, Agent and Lenders that the foregoing waivers are of the essence of the
transaction contemplated by this Agreement and the other Loan Documents and
that, but for the provisions of this Section 10 and such waivers, Agent and
Lenders would decline to enter into this Agreement.

10.3 Benefit of Guaranty. Each US Borrower agrees that the provisions of this
Section 10 are for the benefit of Agents and Lenders and their respective
successors, transferees, endorsees and assigns, and nothing herein contained
shall impair, as between any other US

110

--------------------------------------------------------------------------------




Borrower and Agents or Lenders, the obligations of such other US Borrower under
the Loan Documents.

10.4 Postponement of Subrogation, Etc.  Notwithstanding anything to the contrary
in this Agreement or in any other Loan Document, and except as set forth in
Section 10.7, each US Borrower hereby waives until the Termination Date all
rights at law or in equity to subrogation, reimbursement, exoneration,
contribution, indemnification or set off and any and all defenses available to a
surety, guarantor or accommodation co-obligor. Each US Borrower acknowledges and
agrees that this waiver is intended to benefit Agents and Lenders and shall not
limit or otherwise affect such US Borrower’s liability hereunder or the
enforceability of this Section 10, and that Agents, Lenders and their respective
successors and assigns are intended third party beneficiaries of the waivers and
agreements set forth in this Section 10.4.

10.5 Election of Remedies. If any Agent or any Lender may, under applicable law,
proceed to realize its benefits under any of the Loan Documents giving such
Agent or such Lender a Lien upon any Collateral, whether owned by any US
Borrower or by any other Person, either by judicial foreclosure or by
non-judicial sale or enforcement, any Agent or any Lender may, at its sole
option, determine which of its remedies or rights it may pursue without
affecting any of its rights and remedies under this Section 10. If, in the
exercise of any of its rights and remedies, any Agent or any Lender shall
forfeit any of its rights or remedies, including its right to enter a deficiency
judgment against any US Borrower or any other Person, whether because of any
applicable laws pertaining to “election of remedies” or the like, each US
Borrower hereby consents to such action by such Agent or such Lender and waives
any claim based upon such action, even if such action by such Agent or such
Lender shall result in a full or partial loss of any rights of subrogation that
each US Borrower might otherwise have had but for such action by such Agent or
such Lender. Any election of remedies that results in the denial or impairment
of the right of any Agent or any Lender to seek a deficiency judgment against
any US Borrower shall not impair any other US Borrower’s obligation to pay the
full amount of the Obligations. In the event any Agent or any Lender shall bid
at any foreclosure or trustee’s sale or at any private sale permitted by law or
the Loan Documents, such Agent or such Lender may bid all or less than the
amount of the Obligations guaranteed hereunder and the amount of such bid need
not be paid by such Agent or such Lender but shall be credited against the
Obligations guaranteed hereunder. The amount of the successful bid at any such
sale, whether any Agent, any Lender or any other party is the successful bidder,
shall be conclusively deemed to be the fair market value of the Collateral and
the difference between such bid amount and the remaining balance of the
Obligations shall be conclusively deemed to be the amount of the Obligations
guaranteed under this Section 10, notwithstanding that any present or future law
or court decision or ruling may have the effect of reducing the amount of any
deficiency claim to which any Agent or any Lender might otherwise be entitled
but for such bidding at any such sale.

10.6 Limitation. Notwithstanding any provision herein contained to the contrary,
each US Borrower’s liability under this Section 10 (which liability is in any
event in addition to amounts for which such US Borrower is primarily liable
under Section 1) shall be limited to an amount not to exceed as of any date of
determination the greater of:

     (a) the net amount of all Loans advanced to any other Borrower under this
Agreement and then re-loaned or otherwise transferred to, or for the benefit of,
such Borrower; and

111

--------------------------------------------------------------------------------




     (b) the amount that could be claimed by Agents and Lenders from such US
Borrower under this Section 10 without rendering such claim voidable or
avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law after taking into account, among other
things, such US Borrower’s right of contribution and indemnification from each
other US Borrower under Section 10.7.

10.7 Contribution with Respect to US Guaranty Obligations.    

     (a) To the extent tha any US Borrower shall make a payment under
this Section 10 of all or any of the US Obligations (other than Loans made to
that US Borrower for which it is primarily liable) (a “US Guarantor Payment”)
that, taking into account all other US Guarantor Payments then previously or
concurrently made by any other US Borrower, exceeds the amount that such US
Borrower would otherwise have paid if each US Borrower had paid the aggregate US
Obligations satisfied by such US Guarantor Payment in the same proportion that
such US Borrower’s “US Allocable Amount” (as defined below) (as determined
immediately prior to such US Guarantor Payment) bore to the aggregate US
Allocable Amounts of each of the US Borrowers as determined immediately prior to
the making of such US Guarantor Payment, then, following payment in full in cash
of the US Obligations and termination of the US Tranche A Loan Commitments, the
US Tranche A1 Loan Commitments and US Letters of Credit, such US Borrower shall
be entitled to receive contribution and indemnification payments from, and be
reimbursed by, each other US Borrower for the amount of such excess, pro rata
based upon their respective US Allocable Amounts in effect immediately prior to
such US Guarantor Payment.

     (b) As of any date of determination, the “US Allocable Amount” of any US
Borrower shall be equal to the maximum amount of the claim that could then be
recovered from such US Borrower under this Section 10 without rendering such
claim voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy
Code or under any applicable state Uniform Fraudulent Transfer Act, Uniform
Fraudulent Conveyance Act or similar statute or common law.

     (c) This Section 10.7 is intended only to define the relative rights of US
Borrowers and nothing set forth in this Section 10.7 is intended to or shall
impair the obligations of US Borrowers, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Agreement, including Section 10.1. Nothing contained in this
Section 10.7 shall limit the liability of any US Borrower to pay the Loans made
directly or indirectly to that US Borrower and accrued interest, Fees and
expenses with respect thereto for which such US Borrower shall be primarily
liable.

     (d) the parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the US Borrower to which
such contribution and indemnification is owing.

     (e) The rights of the indemnifying US Borrowers against other US Credit
Parties under this Section 10.7 shall be exercisable upon the full payment in
cash of the US Obligations and the termination of the US Tranche A Loan
Commitments, the US Tranche A1 Loan Commitments and US Letters of Credit.

10.8 Liability Cumulative. The liability of US Borrowers under this Section 10
is in addition to and shall be cumulative with all liabilities of each US
Borrower to Agents and

112

--------------------------------------------------------------------------------




Lenders under this Agreement and the other Loan Documents to which such US
Borrower is a party or in respect of any Obligations or obligation of the other
US Borrower, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.

SECTION 11.
CANADIAN CROSS-GUARANTY

11.1 Canadian Cross-Guaranty. Each of the Canadian Borrowers hereby agrees that
such Canadian Borrower is liable for, and hereby absolutely and unconditionally
guarantees to Canadian Agent and Canadian Lenders and their respective
successors and assigns, the full and prompt payment (whether at stated maturity,
by acceleration or otherwise) and performance of, all Canadian Obligations owed
or hereafter owing to Canadian Agent and Canadian Lenders by each other Canadian
Borrower. Each Canadian Borrower agrees that its guaranty obligation hereunder
is a continuing guaranty of payment and performance and not of collection, that
its obligations under this Section 11 shall not be discharged until payment and
performance, in full, of the Canadian Obligations has occurred, and that its
obligations under this Section 11 shall be absolute and unconditional,
irrespective of, and unaffected by,

     (a) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, any other Loan Document or any other
agreement, document or instrument to which any Canadian Borrower is or may
become a party;

     (b) the absence of any action to enforce this Agreement (including this
Section 11) or any other Loan Document or the waiver or consent by Canadian
Agent or any Canadian Lender with respect to any of the provisions thereof;

     (c) the existence, value or condition of, or failure to perfect its Lien
against, any security for the Canadian Obligations or any action, or the absence
of any action, by Canadian Agent or any Canadian Lender in respect thereof
(including the release of any such security);

     (d) the insolvency of any Credit Party; or

     (e) any other action or circumstances that might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor.

Each Canadian Borrower shall be regarded, and shall be in the same position, as
principal debtor with respect to the Canadian Obligations guaranteed hereunder.

11.2 Waivers by Canadian Borrowers. Each Canadian Borrower expressly waives all
rights it may have now or in the future under any statute, or at common law, or
at law or in equity, or otherwise, to compel Canadian Agent or Canadian Lenders
to marshal assets or to proceed in respect of the Canadian Obligations
guaranteed hereunder against any other Canadian Credit Party, any other party or
against any security for the payment and performance of the Canadian Obligations
guaranteed hereunder before proceeding against, or as a condition to proceeding
against, such Canadian Borrower. It is agreed among each Canadian Borrower,
Canadian Agent and Canadian Lenders that the foregoing waivers are of the
essence of the transaction contemplated by this Agreement and the other Loan
Documents and that, but for the

113

--------------------------------------------------------------------------------




provisions of this Section 11 and such waivers, Canadian Agent and Canadian
Lenders would decline to enter into this Agreement.

11.3 Benefit of Guaranty. Each Canadian Borrower agrees that the provisions of
this Section 11 are for the benefit of Canadian Agent and Canadian Lenders and
their respective successors, transferees, endorsees and assigns, and nothing
herein contained shall impair, as between any other Canadian Borrower and
Canadian Agent or Canadian Lenders, the obligations of such other Canadian
Borrower under the Loan Documents.

11.4 Postponement of Subrogation, Etc. Notwithstanding anything to the contrary
in this Agreement or in any other Loan Document, and except as set forth in
Section 11.7, each Canadian Borrower hereby waives until the Canadian Commitment
Termination Date all rights at law or in equity to subrogation, reimbursement,
exoneration, contribution, indemnification or set off and any and all defenses
available to a surety, guarantor or accommodation co-obligor. Each Canadian
Borrower acknowledges and agrees that this waiver is intended to benefit
Canadian Agent and Canadian Lenders and shall not limit or otherwise affect such
Canadian Borrower’s liability hereunder or the enforceability of this Section
11, and that Canadian Agent, Canadian Lenders and their respective successors
and assigns are intended third party beneficiaries of the waivers and agreements
set forth in this Section 11.4.

11.5 Election of Remedies. If Canadian Agent or any Canadian Lender may, under
applicable law, proceed to realize its benefits under any of the Loan Documents
giving Canadian Agent or such Canadian Lender a Lien upon any Canadian
Collateral, whether owned by any Canadian Borrower or by any other Person,
either by judicial foreclosure or by non-judicial sale or enforcement, Canadian
Agent or any Canadian Lender may, at its sole option, determine which of its
remedies or rights it may pursue without affecting any of its rights and
remedies under this Section 11. If, in the exercise of any of its rights and
remedies, Canadian Agent or any Canadian Lender shall forfeit any of its rights
or remedies, including its right to enter a deficiency judgment against any
Canadian Borrower or any other Person, whether because of any applicable laws
pertaining to “election of remedies” or the like, each Canadian Borrower hereby
consents to such action by Canadian Agent or such Canadian Lender and waives any
claim based upon such action, even if such action by Canadian Agent or such
Canadian Lender shall result in a full or partial loss of any rights of
subrogation that each Canadian Borrower might otherwise have had but for such
action by Canadian Agent or such Canadian Lender. Any election of remedies that
results in the denial or impairment of the right of Canadian Agent or any
Canadian Lender to seek a deficiency judgment against any Canadian Borrower
shall not impair any other Canadian Borrower’s obligation to pay the full amount
of the Canadian Obligations. In the event Canadian Agent or any Canadian Lender
shall bid at any foreclosure or trustee’s sale or at any private sale permitted
by law or the Loan Documents, Canadian Agent or such Canadian Lender may bid all
or less than the amount of the Canadian Obligations guaranteed hereunder and the
amount of such bid need not be paid by Canadian Agent or such Canadian Lender
but shall be credited against the Canadian Obligations guaranteed hereunder. The
amount of the successful bid at any such sale, whether Canadian Agent, any
Canadian Lender or any other party is the successful bidder, shall be
conclusively deemed to be the fair market value of the Canadian Collateral and
the difference between such bid amount and the remaining balance of the Canadian
Obligations shall be conclusively deemed to be the amount of the Canadian
Obligations guaranteed under this Section 11, notwithstanding that any present
or future law or court decision or ruling may have the effect of reducing the

114

--------------------------------------------------------------------------------




amount of any deficiency claim to which Canadian Agent or any Canadian Lender
might otherwise be entitled but for such bidding at any such sale.

11.6 Limitations.

     (a) Notwithstanding any provision herein contained to the contrary, each
Canadian Borrower’s liability under this Section 11 (which liability is in any
event in addition to amounts for which such Canadian Borrower is primarily
liable under Section 1) shall be limited to an amount not to exceed as of any
date of determination the greater of:

          (i) the net amount of all Canadian Loans advanced to any other
Canadian Borrower under this Agreement and then re-loaned or otherwise
transferred to, or for the benefit of, such Canadian Borrower; and

          (ii) the amount that could be claimed by Canadian Agent and Canadian
Lenders from such Canadian Borrower under this Section 11 without rendering such
claim voidable or avoidable under any Insolvency Law or similar statute or
common law after taking into account, among other things, such Canadian
Borrower’s right of contribution and indemnification from each other Canadian
Borrower under Section 11.7.

          (iii) Further, notwithstanding any provision herein contained to the
contrary, but without duplication of Section 11.6(a), (i) each Canadian
Borrower’s liability under this Section 11 shall be further limited to the
extent necessary after taking into account, among other things, the limitation
on liability set forth in Section 11.6(a) and such Canadian Borrower’s right of
contribution and indemnification from each other Canadian Borrower under Section
11.7, so that the enforcement of such liability shall not cause such Canadian
Borrower’s net assets to become lower than the minimum capital required under
any Insolvency Law.

11.7 Contribution with Respect to Canadian Guaranty Obligations.

     (a) To the extent that any Canadian Borrower shall make a payment under
this Section 11 of all or any of the Canadian Obligations (other than Loans made
to that Canadian Borrower for which it is primarily liable) (a “Canadian
Guarantor Payment”) that, taking into account all other Canadian Guarantor
Payments then previously or concurrently made by any other Canadian Borrower,
exceeds the amount that such Canadian Borrower would otherwise have paid if each
Canadian Borrower had paid the aggregate Canadian Obligations satisfied by such
Canadian Guarantor Payment in the same proportion that such Canadian Borrower’s
“Canadian Allocable Amount” (as defined below) (as determined immediately prior
to such Canadian Guarantor Payment) bore to the aggregate Canadian Allocable
Amounts of each of the Canadian Borrowers as determined immediately prior to the
making of such Canadian Guarantor Payment, then, following payment in full in
cash of the Canadian Obligations and termination of the Canadian Tranche A Loan
Commitments and Canadian Tranche A1 Loan Commitments, such Canadian Borrower
shall be entitled to receive contribution and indemnification payments from, and
be reimbursed by, each other Canadian Borrower for the amount of such excess,
pro rata based upon their respective Canadian Allocable Amounts in effect
immediately prior to such Canadian Guarantor Payment.

     (b) As of any date of determination, the “Canadian Allocable Amount” of any
Canadian Borrower shall be equal to the maximum amount of the claim that could
then be recovered from such Canadian Borrower under this Section 11 without
rendering such claim

115

--------------------------------------------------------------------------------




voidable or avoidable under any Insolvency Law or similar statue or common law
after taking into account, among other things, such Canadian Borrower’s right of
contribution and indemnification from each other Canadian Borrower under this
Section 11.7.

     (c) This Section 11.7 is intended only to define the relative rights of
Canadian Borrowers and nothing set forth in this Section 11.7 is intended to or
shall impair the obligations of Canadian Borrowers, jointly and severally, to
pay any amounts as and when the same shall become due and payable in accordance
with the terms of this Agreement, including Section 11.1. Nothing contained in
this Section 11.7 shall limit the liability of any Canadian Borrower to pay the
Loans made directly or indirectly to that Canadian Borrower and accrued
interest, Fees and expenses with respect thereto for which such Canadian
Borrower shall be primarily liable.

     (d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Canadian Borrower to
which such contribution and indemnification is owing.

     (e) The rights of the indemnifying Canadian Borrowers against other
Canadian Credit Parties under this Section 11.7 shall be exercisable upon the
full payment in cash of the Canadian Obligations and the termination of the
Canadian Tranche A Loan Commitments, the Canadian Tranche A1 Loan Commitments
and Canadian Letters of Credit.

11.8 Liability Cumulative. The liability of Canadian Borrowers under this
Section 11 is in addition to and shall be cumulative with all liabilities of
each Canadian Borrower to Canadian Agent and Canadian Lenders under this
Agreement and the other Loan Documents to which such Canadian Borrower is a
party or in respect of any Canadian Obligations or obligation of the other
Canadian Borrower, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.

[Signature pages follow.]

116

--------------------------------------------------------------------------------




     Witness the due execution hereof by the respective duly authorized officers
of the undersigned as of the date first written above.

BORROWERS:     EXOPACK, LLC By: /s/ Jonathan D. Heard Name: Jonathan D. Heard
Title: Chief Financial Officer       CELLO-FOIL PRODUCTS, INC. By: /s/ Jonathan
D. Heard Name: Jonathan D. Heard Title:  Chief Financial Officer    
EXOPACK-NEWMARKET, LTD. By: /s/ Jack. E. Knott Name: Jack E. Knott Title: Chief
Executive Officer     EXOPACK PERFORMANCE FILMS INC. By: /s/ Jack E. Knott Name:
Jack E. Knott Title: Chief Executive Officer

 

[Signature page to Credit Agreement]

--------------------------------------------------------------------------------




CREDIT PARTIES:   EXOPACK HOLDING CORP. By: /s/ Jonathan D. Heard Name: Jonathan
D. Heard Title: Chief Financial Officer     EXOPACK KEY HOLDINGS, LLC By: /s/
Jonathan D. Heard Name: Jonathan D. Heard Title: Chief Financial Officer     TPG
GROUP HOLDING CORP. By: /s/ Jonathan D. Heard Name: Jonathan D. Heard Title:
Chief Financial Officer     TPG ENTERPRISES, INC. By: /s/ Jonathan D. Heard
Name: Jonathan D. Heard Title: Chief Financial Officer     CELLO-FOIL HOLDING
CORP. By: /s/ Jonathan D. Heard Name: Jonathan D. Heard Title: Chief Financial
Officer   TPG (US), INC. By: /s/ Jonathan D. Heard Name: Jonathan D. Heard
Title: Chief Financial Officer

 

[Signature page to Credit Agreement]

--------------------------------------------------------------------------------




EXOPACK-THOMASVILLE, LLC By: /s/ Jonathan D. Heard Name: Jonathan D. Heard
Title: Chief Financial Officer     EXOPACK-HEBRON, L.L.C. By: /s/ Jonathan D.
Heard Name: Jonathan D. Heard Title: Chief Financial Officer    
EXOPACK-ONTARIO, INC. By: /s/ Jonathan D. Heard Name: Jonathan D. Heard Title:
Chief Financial Officer       EXOPACK-TECHNOLOGY, LLC By: /s/ Jonathan D. Heard
Name: Jonathan D. Heard Title: Chief Financial Officer     THE PACKAGING GROUP
(CANADA) CORPORATION By: /s/ Jack E. Knott Name: Jack E. Knott Title: Chief
Executive Officer     EXOPACK ADVANCED COATINGS, LLC By: /s/ Jonathan D. Heard
Name: Jonathan D. Heard Title: Chief Financial Officer

 

[Signature page to Credit Agreement]

--------------------------------------------------------------------------------




INTELICOAT TECHNOLOGIES IMAGE PRODUCTS MATTHEWS LLC   By: /s/ Jonathan D. Heard
Name: Jonathan D. Heard Title: Chief Financial Officer

 

[Signature page to Credit Agreement]

--------------------------------------------------------------------------------




GENERAL ELECTRIC CAPITAL CORPORATION, as US Agent, US L/C Issuer, a US Tranche A
Lender and a US Tranche A1 Lender By: /s/ Jack F. Morrone Name: Jack F. Morrone
Title: Its Duly Authorized Signatory     GE CANADA FINANCE HOLDING COMPANY, a
Nova Scotia unlimited liability company, as Canadian Agent, Canadian L/C Issuer,
a Canadian Tranche A Lender and a Canadian Tranche A1 Lender By: /s/ Italo
Fortino Name: Italo Fortino Title: Its Duly Authorized Signatory

 

[Signature page to Credit Agreement]

--------------------------------------------------------------------------------




ANNEX A
to
CREDIT AGREEMENT

DEFINITIONS

     Capitalized terms used in the Loan Documents shall have (unless otherwise
provided elsewhere in the Loan Documents) the following respective meanings and
all references to Sections, Exhibits, Schedules, Subschedules or Annexes in the
following definitions shall refer to Sections, Exhibits, Schedules, Subschedules
or Annexes of or to the Agreement:

     3181952 means 3181952, an unlimited liability company incorporated under
the laws of Nova Scotia.

     Acceleration of US Obligations has the meaning ascribed to it in Section
7.3(b).

     Account Debtor means any Person who may become obligated to any Credit
Party under, with respect to, or on account of, an Account, Chattel Paper or
General Intangibles (including a payment intangible).

     Accounting Changes means: (a) changes in accounting principles required by
GAAP and implemented by Holdings or any of its Subsidiaries; (b) changes in
accounting principles recommended by Holdings’ certified public accountants and
implemented by Holdings or any Borrower; and (c) changes in carrying value of
Holdings’, any Borrower’s or any of their Subsidiaries’ assets, liabilities or
equity accounts resulting from (i) the application of purchase accounting
principles (A.P.B. 16 and/or 17, FASB 141 and EITF 88-16 and FASB 109) to the
Related Transactions or (ii) as the result of any other adjustments that, in
each case, were applicable to, but not included in, the Pro Forma.

     Accounts means all “accounts,” as such term is defined in the Code, the
PPSA and all “claims” for the purpose of the Civil Code of Quebec (or similar
Applicable Law), now owned or hereafter acquired by any Credit Party, including
(a) all accounts receivable, other receivables, book debts and other forms of
obligations (other than forms of obligations evidenced by Chattel Paper or
Instruments), (including any such obligations that may be characterized as an
account or contract right under the Code), (b) all of each Credit Party’s rights
in, to and under all purchase orders or receipts for goods or services, (c) all
of each Credit Party’s rights to any goods represented by any of the foregoing
(including unpaid sellers’ rights of rescission, replevin, reclamation and
stoppage in transit and rights to returned, reclaimed or repossessed goods), (d)
all rights to payment due to any Credit Party for property sold, leased,
licensed, assigned or otherwise disposed of, for a policy of insurance issued or
to be issued, for a secondary obligation incurred or to be incurred, for energy
provided or to be provided, for the use or hire of a vessel under a charter or
other contract, arising out of the use of a credit card or charge card, or for
services rendered or to be rendered by such Credit Party or in connection with
any other transaction (whether or not yet earned by performance on the part of
such Credit Party), (e) all healthcare insurance receivables, and (f) all
collateral security of any kind, now or

--------------------------------------------------------------------------------




hereafter in existence, given by any Account Debtor or other Person with respect
to any of the foregoing.

     Acquisition Pro Forma has the meaning ascribed to it in Section 5.6(ix)(A).

     Acquisition Projections has the meaning ascribed to it in Section 5.6.

     Advances means any US Tranche A Revolving Credit Advance, US Tranche A1
Revolving Credit Advance, Canadian Tranche A Revolving Credit Advance or
Canadian Tranche A1Revolving Credit Advance, as the context may require.

     Affected Lender has the meaning ascribed to it in Section 9.19(a).

     Affiliate means, with respect to any Person, (a) each Person that, directly
or indirectly, owns or controls, whether beneficially, or as a trustee, guardian
or other fiduciary, 10% or more of the Stock having ordinary voting power in the
election of directors of such Person, (b) each Person that controls, is
controlled by or is under common control with such Person, and (c) each of such
Person’s officers, directors, joint venturers and partners. For the purposes of
this definition, “control” of a Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise; provided, however, that the term “Affiliate” shall specifically
exclude each Agent and each Lender, each unrelated portfolio company of Sponsor,
Sponsor’s affiliates and any purchaser of the Subordinated Debt, the Senior
Notes or the Bemis Debt.

     Agents means, collectively, the US Agent and the Canadian Agent.

     Aggregate Borrowing Availability means, at any given time, the sum of the
US Tranche A Borrowing Availability, US Tranche A1 Borrowing Availability,
Canadian Tranche A Borrowing Availability and Canadian Tranche A1 Borrowing
Availability.

     Aggregate Canadian Borrowing Base means as of any date of determination,
the sum of the Aggregate Canadian Tranche A Borrowing Base plus the Aggregate
Canadian Tranche A1 Borrowing Base.

     Aggregate Canadian Tranche A Borrowing Base means as of any date of
determination, an amount equal to (i) the sum of the Canadian Tranche A
Borrowing Base of each Canadian Borrower less (ii) all Reserves applicable to
the Canadian Borrowers.

     Aggregate Canadian Tranche A1 Borrowing Base means as of any date of
determination, an amount equal to (i) the sum of the Canadian Tranche A1
Borrowing Base of each Canadian Borrower less (ii) all Reserves applicable to
the Canadian Borrowers.

     Aggregate US Borrowing Base means as of any date of determination, the sum
of the Aggregate US Tranche A Borrowing Base plus the Aggregate US Tranche A1
Borrowing Base.

-2-

--------------------------------------------------------------------------------




     Aggregate US Tranche A Borrowing Base means as of any date of
determination, an amount equal to the sum of the US Tranche A Borrowing Base of
each US Borrower; less all Reserves applicable to the US Borrowers.

     Aggregate US Tranche A1 Borrowing Base means as of any date of
determination, an amount equal to (i) the sum of the US Tranche A1 Borrowing
Base of each US Borrower; less (ii) all Reserves applicable to the US Borrowers.

     Agreement means this Amended and Restated Credit Agreement (including all
Schedules, Subschedules, Annexes and Exhibits hereto), as the same may be
amended, supplemented, restated or otherwise modified from time to time.

     Applicable Agent means (i) with respect to the Canadian Borrowers, Canadian
Credit Parties, Canadian Lenders or Canadian Loans, Canadian Agent and (ii) with
respect to the US Borrowers, US Credit Parties, US Lenders, or US Loans, US
Agent.

     Applicable Borrower Representative means (i) with respect to the Canadian
Borrowers, Canadian Credit Parties, Canadian Lenders, Canadian Tranche A
Lenders, Canadian Tranche A1 Lenders, Canadian Tranche A Loans or Canadian
Tranche A1 Loans, Canadian Borrower Representative and (ii) with respect to the
US Borrowers, US Credit Parties, US Lenders, US Tranche A Lender, US Tranche A1
Lender, US Tranche A Loans or US Tranche A1 Loans, US Borrower Representative.

     Applicable Canadian Tranche A Index Margin means the per annum interest
rate margin from time to time in effect and payable in addition to the Canadian
Index Rate applicable to the Canadian Tranche A Loan, as determined by reference
to Section 1.3(a).

     Applicable Canadian Tranche A1 Index Margin means the per annum interest
rate margin from time to time in effect and payable in addition to the Canadian
Index Rate applicable to the Canadian Tranche A1 Loan, as determined by
reference to Section 1.3(a).

     Applicable Law means, in respect of any provision of law referred to
herein, the law applicable in each relevant jurisdiction to the issue or topic
addressed in such provision of law.

     Applicable Margins means collectively the Applicable US Tranche A Index
Margin, the Applicable US Tranche A LIBOR Margin, the Applicable Canadian
Tranche A Index Margin, the Applicable Canadian Tranche A1 Index Margin, the
Applicable Tranche A BA Rate Margin, the Applicable Tranche A1 BA Rate Margin,
the Applicable US Tranche A1 Index Margin and the Applicable US Tranche A1 LIBOR
Margin.

     Applicable Tranche A BA Rate Margin means the per annum interest rate
margin from time to time in effect and payable in addition to the BA Rate
applicable to the Canadian Tranche A Loan, as determined by reference to Section
1.3(a).

     Applicable Tranche A1 BA Rate Margin means the per annum interest rate
margin from time to time in effect and payable in addition to the BA Rate
applicable to the Canadian Tranche A1 Loan, as determined by reference to
Section 1.3(a).

-3-

--------------------------------------------------------------------------------




     Applicable US Tranche A Index Margin means the per annum interest rate
margin from time to time in effect and payable in addition to the US Index Rate
applicable to the US Tranche A Loans, as determined by reference to Section
1.3(a).

     Applicable US Tranche A1 Index Margin means the per annum interest rate
margin from time to time in effect and payable in addition to the US Index Rate
applicable to the US Tranche A1 Loans, as determined by reference to Section
1.3(a).

     Applicable US Tranche A LIBOR Margin means the per annum interest rate
margin from time to time in effect and payable in addition to the LIBOR Rate
applicable to the US Tranche A Loans, as determined by reference to Section
1.3(a).

     Applicable US Tranche A1 LIBOR Margin means the per annum interest rate
margin from time to time in effect and payable in addition to the LIBOR Rate
applicable to the US Tranche A1 Loans, as determined by reference to Section
1.3(a).

     Arm’s Length has the meaning such term has for purposes of the ITA.

     Asset Disposition means the disposition whether by sale, lease, transfer,
loss, damage, destruction, casualty, condemnation or otherwise of any of the
following: (a) any of the Stock or other equity or ownership interest of any of
Borrowers’ Subsidiaries or (b) any or all of the assets (other than property,
plant and Equipment) of Borrowers or any of their Subsidiaries other than sales
and dispositions described in Section 5.7(a).

     Assignment Agreement has the meaning given to such term in Section 8.1.

     Bankruptcy Code means the provisions of Title 11 of the United States Code,
11 U.S.C. §§ 101 et seq. or other applicable bankruptcy, insolvency or similar
laws.

     BA Period means with respect to any BA Rate Loan bearing interest at a rate
based on the BA Rate, a period of 30, 60 or 90 days commencing on a Business Day
selected by Canadian Borrower Representative in its irrevocable Notice of
Canadian Tranche A Revolving Credit Advance, Notice of Canadian Tranche A1
Revolving Credit Advance or Notice of Conversion/Continuation with respect to
such BA Rate Loan delivered to Canadian Agent in accordance with Sections 1.2
and 1.3 (as applicable), provided that the foregoing provision relating to BA
Periods is subject to the following:

          (a) any BA Period that would otherwise extend beyond the Canadian
Tranche A Commitment Termination Date or the Canadian Tranche A1 Commitment
Termination Date shall end on the Business Day immediately preceding such date;

          (b) Canadian Borrower Representative shall select BA Periods so as not
to require a payment or prepayment of any BA Rate Loan during a BA Period for
such Canadian Loan; and

-4-

--------------------------------------------------------------------------------



      

          (c) Canadian Borrower Representative shall select BA Periods so there
shall be no more than five (5) separate BA Rate Loans in existence at any one
time.

BA Rate means, in respect of any BA Period applicable to a BA Rate Loan, the
rate per annum determined by Canadian Agent by reference to the average rate
quoted on the Reuters Monitor Screen (Page CDOR, or such other Page as may
replace such Page on such Screen for the purpose of displaying Canadian
interbank bid rates for Canadian Dollar bankers' acceptances) applicable to
Canadian Dollar bankers' acceptances with a term comparable to such BA Period as
of 11:00 a.m. (Toronto time) two (2) Business Days before the first day of such
BA Period. If for any reason the Reuters Monitor Screen rates are unavailable,
BA Rate means the rate of interest determined by Canadian Agent that is equal to
the arithmetic mean (rounded upwards to the nearest basis point) of the rates
quoted by The Bank of Nova Scotia, Royal Bank of Canada and Canadian Imperial
Bank of Commerce in respect of Canadian Dollar bankers' acceptances with a term
comparable to such BA Period. No adjustment shall be made to account for the
difference between the number of days in a year on which the rates referred to
in this definition are based and the number of days in a year on the basis of
which interest is calculated in the Agreement.

     BA Rate Breakage Costs means an amount equal to the amount of any losses,
expenses, liabilities (including, without limitation, any loss (including
interest paid) and lost opportunity cost in connection with the re-employment of
such funds) that any Canadian Lender may sustain as a result of (i) any default
by any Canadian Borrower in making any borrowing of, conversion into or
continuation of any BA Rate Loan following Canadian Borrower Representative's
delivery to Canadian Agent of any BA Rate Loan request in respect thereof or
(ii) any payment of a BA Rate Loan on any day that is not the last day of the BA
Period applicable thereto (regardless of the source of such prepayment and
whether voluntary, by acceleration or otherwise). For purposes of calculating
amounts payable to a Canadian Lender under Section 1.4(f), each Canadian Lender
shall be deemed to have actually funded its relevant BA Rate Loan through the
purchase of a deposit bearing interest at the BA Rate in an amount equal to the
amount of that BA Rate Loan and having a maturity and repricing characteristics
comparable to the relevant BA Period; provided, however, that each Canadian
Lender may fund each of its BA Rate Loans in any manner it sees fit, and the
foregoing assumption shall be utilized only for the calculation of amounts
payable under Section 1.4(f).

     BA Rate Loan means a Canadian Tranche A Revolving Credit Advance or a
Canadian Tranche A1 Revolving Credit Advance denominated in Canadian Dollars
which bears interest at a rate based on the BA Rate.

     Bemis Acquisition means the acquisition by Holdings, and/or certain of its
Subsidiaries or Affiliates of the Business (as defined in the Bemis Purchase
Agreement) of Bemis Company, Inc., a Missouri corporation (“Bemis”), and certain
of its subsidiaries and affiliates pursuant to and in accordance with the Bemis
Purchase Agreement.

     Bemis Acquisition Closing Date means the date upon which the Bemis
Acquisition shall be consummated in accordance with and pursuant to the terms of
the Bemis Purchase Agreement.

-5-

--------------------------------------------------------------------------------




     Bemis Debt shall mean the senior, unsecured Indebtedness, pari passu with
the Obligations and the Senior Notes incurred by Holdings, which shall be on
terms and conditions as more fully set forth in the term sheet attached as
Exhibit A to the Consent, dated as of June 11, 2010, by and among the Credit
Parties and the Agents (or other terms not materially adverse to the Lenders),
and subject to such interest margin and flex provisions as have been previously
disclosed to Agents, and otherwise in form and substance satisfactory to the
Agents and any refinancings thereof on terms not materially adverse to the
interests of the Lenders (it being acknowledged that the terms governing the
Senior Notes are not materially adverse to the interests of the Lenders).

     Bemis Debt Agreement means any document, agreement or instrument evidencing
or pertaining to the Bemis Debt, as the same may be amended, amended and
restated, modified, supplemented, refinanced or replaced from time to time
(subject to the limitations on refinancings set forth in the definition of Bemis
Debt herein).

     Bemis Purchase Agreement means that certain Asset Purchase Agreement, dated
as of June 11, 2010, by and between and Holdings and Bemis, as amended by that
certain Amendment, dated as of June 29, 2010, including any amendments, waivers,
supplements and modifications on terms not materially adverse to the interests
of the Lenders.

     BIA shall mean the Bankruptcy and Insolvency Act (Canada), and any
successor act or statute.

     Borrower and Borrowers have the respective meanings ascribed to them in the
preamble to the Agreement.

     Borrower Representative means, either US Borrower Representative or
Canadian Borrower representative, in each case as applicable.

     Borrowing Base shall mean the Canadian Tranche A Borrowing Base, the
Canadian Tranche A1 Borrowing Base, the US Tranche A Borrowing Base and the US
Tranche A1 Borrowing Base, as the context may require.

Borrowing Base Certificate has the meaning ascribed to it in Section 6.1(d).

     Business Day means any day that is not a Saturday, a Sunday or a day on
which banks are required or permitted to be closed in the State of New York or
the Province of Ontario and in reference to LIBOR Loans shall mean any such day
that is also a LIBOR Business Day.

     CAM shall mean the mechanism for the allocation and exchange of interests
in the Credit Facilities and collections thereunder established under Section
8.6.

     CAM Exchange shall mean the exchange of the Lenders’ interests provided for
in Section 8.6.

-6-

--------------------------------------------------------------------------------




     CAM Exchange Date shall mean the date on which (a) any event referred to in
Section 7.1(f) or (g) shall occur or (b) an Acceleration of U.S. Obligations or
an Acceleration of Canadian Obligations shall occur.

     CAM Percentage shall mean, as to each Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the aggregate Dollar Equivalent of
the Specified Obligations owed to such Lender and such Lender’s participation in
the aggregate Letters of Credit immediately prior to the CAM Exchange Date and
(b) the denominator shall be the aggregate Dollar Equivalent of the Specified
Obligations owed to all the Lenders and the aggregate Letters of Credit
immediately prior to such CAM Exchange Date.

     Canadian Agent means GE Canada in its capacity as Canadian Agent for
Canadian Lenders or its successor appointed pursuant to Section 8.2 which
successor shall be a Canadian Person.

Canadian Allocable Amount has the meaning ascribed to it in Section 11.1(a).

     Canadian Benefit Plans means any plan, fund, program, or policy, whether
oral or written, formal or informal, funded or unfunded, insured or uninsured,
providing employee benefits, including medical, hospital care, dental, sickness,
accident, disability, life insurance, pension, retirement or savings benefits,
under which a Person has any liability with respect to any employee or former
employee, but excluding any Canadian Pension Plans and any plan fund, program or
policy established pursuant to statute and administered by a Governmental
Authority.

     Canadian Borrowers has the meaning ascribed thereto in the preamble to this
Agreement.

     Canadian Borrower Representative means Exopack Canada in its capacity as
Canadian Borrower Representative pursuant to the provisions of Section 1.13(b).

     Canadian Collateral means the property covered by the Canadian Security
Agreements and the other Canadian Collateral Documents and any other personal
property (other than real property, plants, Equipment and immovable property),
tangible or intangible, moveable, now existing or hereafter acquired, that may
at any time be or become subject to a security interest or Lien in favor of
Canadian Agent, on behalf of itself and Canadian Lenders, to secure the Canadian
Obligations or any portion thereof.

     Canadian Collateral Documents means the Canadian Security Agreements, the
Canadian Patent Security Agreements, the Canadian Trademark Security Agreements,
the Canadian Copyright Security Agreements and all similar agreements entered
into guaranteeing payment of, or granting a Lien upon property as security for
payment of, the Canadian Obligations or any portion thereof.

     Canadian Copyright Security Agreements means the Canadian Copyright
Security Agreements, if any, made in favor of Canadian Agent, on behalf of
itself and Canadian Lenders, by each applicable Canadian Credit Party.

-7-

--------------------------------------------------------------------------------




     Canadian Credit Party means the Canadian Borrowers and each of their
Subsidiaries that is a Guarantor with respect to Canadian Obligations.

     Canadian Disbursement Account has the meaning ascribed to it in Section
1.2(d).

     Canadian Dollars or “Cdn$” means the lawful currency of Canada.

     Canadian Foreign Lender has the meaning ascribed to it in Section 1.12(d).

     Canadian Guarantor Payment has the meaning ascribed to it in Section
11.7(a).

     Canadian Guarantors means each Canadian Subsidiary of Holdings (other than
Canadian Borrowers), if any, and each other Person, if any, that executes a
guaranty or other similar agreement in favor of Canadian Agent, for itself and
the ratable benefit of Canadian Lenders guarantying the Canadian Obligations, in
connection with the transactions contemplated by the Agreement and the other
Loan Documents.

     Canadian Guaranty means the guaranty, dated as of the Original Closing
Date, executed by each Canadian Subsidiary of Holdings (other than Canadian
Borrowers) in favor of Canadian Agent, on behalf of itself and Canadian Lenders.

     Canadian Indemnitees has the meaning ascribed to it in Section 9.1(b).

     Canadian Index Rate means a floating rate of interest per annum equal to
the higher of (i) the rate established by the Canadian Agent as the reference
rate then in effect for determining interest rates on Canadian Dollar
denominated commercial loans made by commercial banks in Canada and (ii) the BA
Rate in respect of a BA period for 30 days, plus 1.00%.

     Canadian Index Rate Loan means a Canadian Loan denominated in Canadian
Dollars that bears interest at a rate based on the Canadian Index Rate.

     Canadian L/C Issuer means GE Canada Finance Holding Company or a Subsidiary
thereof or a bank or other legally authorized Person selected by or acceptable
to Canadian Agent in its sole discretion, in such Person’s capacity as an issuer
of Canadian Letters of Credit hereunder provided that such Canadian Issuer shall
at all times be a Canadian Person.

     Canadian L/C Sublimit has the meaning ascribed to it in Section 1.2(c).

     Canadian Lenders means the Canadian Tranche A Lenders and the Canadian
Tranche A1 Lenders.

     Canadian Letters of Credit means standby letters of credit issued for the
account of Canadian Borrowers by Canadian L/C Issuers for which Canadian Agent
and Canadian Tranche A Lenders have incurred Canadian Letter of Credit
Obligations.

     Canadian Letter of Credit Fee has the meaning ascribed to it in Section
1.4(d)(iii).

-8-

--------------------------------------------------------------------------------




     Canadian Letter of Credit Obligations means all outstanding obligations
incurred by Canadian Agent and Canadian Tranche A Lenders at the request of
Canadian Borrower Representative, whether direct or indirect, contingent or
otherwise, due or not due, in connection with the issuance of Canadian Letters
of Credit by Canadian L/C Issuers or the purchase of a participation as set
forth in Section 1.2(c) with respect to any Canadian Letter of Credit. The
amount of such Canadian Letter of Credit Obligations shall equal the maximum
amount that may be payable by Canadian Agent and Canadian Tranche A Lenders
thereupon or pursuant thereto.

     Canadian Loans means the Canadian Tranche A Loans and the Canadian Tranche
A1 Loans.

     Canadian Loan Commitments means the Canadian Tranche A Loan Commitment and
the Canadian Tranche A1 Loan Commitment.

     Canadian Non-Funding Lender has the meaning ascribed to it in Section
8.5(a)(iv).

     Canadian Notes means the Canadian Tranche A Notes and the Canadian Tranche
A1 Notes.

     Canadian Obligations means all loans, advances, debts, liabilities and
obligations, for the performance of covenants, tasks or duties or for payment of
monetary amounts (whether or not such performance is then required or
contingent, or such amounts are liquidated or determinable), including Canadian
Letter of Credit Obligations, owing by any Credit Party to Canadian Agent or any
Canadian Lender, and all covenants and duties regarding such amounts, of any
kind or nature, present or future, whether or not evidenced by any note,
agreement or other instrument, arising under the Agreement or any of the other
Loan Documents. This term includes all principal, interest (including all
interest that accrues after the commencement of any case or proceeding by or
against any Canadian Credit Party in bankruptcy, whether or not allowed in such
case or proceeding), Fees, Charges, expenses, attorneys’ fees and any other sum
chargeable to any Canadian Credit Party under the Agreement or any of the other
Loan Documents.

     Canadian Overadvance has the meaning ascribed to it in Section 1.2(a).

     Canadian Patent Security Agreements means the Canadian Patent Security
Agreements, if any, made in favor of Canadian Agent, on behalf of itself and
Canadian Lenders, by each applicable Canadian Credit Party.

     Canadian Pension Event means (i) the termination in whole or in part of any
Canadian Pension Plan, (ii) the determination of a going concern unfunded
liability or a solvency deficiency in respect of any Canadian Pension Plan in an
actuarial report on the Canadian Pension Plan filed with the applicable
Governmental Authority, (iii) the failure of any Credit Party to make minimum
required contributions to amortize any funding deficiencies under a Canadian
Pension Plan within the time period required by law or failure by any Credit
Party to make a required contribution under any Canadian Pension Plan which
could result in the imposition of a Lien upon the assets of a Credit Party, or
(iv) any Credit Party makes any improper withdrawals or application of assets of
a Canadian Pension Plan.

-9-

--------------------------------------------------------------------------------




     Canadian Pension Plan means each pension plan required to be registered
under Canadian federal, provincial or territorial law (including, without
limitation, under the Pension Benefits Act (Ontario) or the ITA) that is
maintained or contributed to by a Canadian Credit Party for its employees or
former employees, but does not include the Canada Pension Plan or the Quebec
Pension Plan as maintained by the Government of Canada or the Province of
Quebec, respectively.

     Canadian Person means a resident of Canada for purposes of the ITA or an
authorized foreign bank for purposes of the ITA that receives each amount paid
or credited to it hereunder in respect of its Canadian banking business for
purposes of the ITA.

     Canadian Pledge Agreement means the US Pledge Agreement (Canadian Pledged
Entities), dated as of January 31, 2006, executed by TPG Enterprises and
Exopack-Ontario in favor of the Canadian Agent.

     Canadian Security Agreements means the Security Agreement, dated as of the
Original Closing Date, executed by each Canadian Credit Party in favor of
Canadian Agent, on behalf of itself and Canadian Lenders and each other
agreement now or hereafter executed and delivered by any Canadian Subsidiary
that creates a mortgage, charge, security interest or other Lien over any assets
of such Canadian Subsidiary for the benefit of Canadian Agent and Canadian
Lenders to secure the Canadian Obligations.

     Canadian Security Documents means the Canadian Pledge Agreements, the
Canadian Security Agreements, the Canadian Copyright Agreements, the Canadian
Patent Agreements, the Canadian Trademark Agreements and any security document
delivered pursuant thereto or in connection therewith and “Canadian Security
Document” means any one of them.

     Canadian Settlement Date has the meaning ascribed to it in Section
8.5(a)(iv).

     Canadian Subsidiary means each Subsidiary of Holdings organized under the
laws of Canada or any province or territory thereof.

     Canadian Trademark Security Agreements means the Canadian Trademark
Security Agreements, if any, made in favor of Canadian Agent, on behalf of
itself and Canadian Lenders, by each applicable Canadian Credit Party.

     Canadian Tranche A Borrowing Availability means, at any time the lesser of
(i) the amount of the Canadian Tranche A Loan Commitment of all Canadian Tranche
A Lenders at such time and (ii) the Aggregate Canadian Tranche A Borrowing Base
at such time, in each case less the sum of (x) the amount of the outstanding
Canadian Tranche A Loan at such time, plus (y) Reserves imposed by Canadian
Agent in its reasonable credit judgment at such time in accordance with the
terms hereof.

     Canadian Tranche A Borrowing Base means, for any Canadian Borrower, as of
any date of determination by Canadian Agent, from time to time, an amount equal
to the sum at such time of:

-10-

--------------------------------------------------------------------------------




          (a) up to 85% of the book value of the Eligible Accounts of such
Canadian Borrower and its Canadian Subsidiaries (which for the avoidance of
doubt, includes direct and indirect Canadian Subsidiaries) and TPG Canada;

          (b) up to the lesser of (i) 62.5% of the book value of the Eligible
Inventory of such Canadian Borrower and its Canadian Subsidiaries (which for the
avoidance of doubt, includes direct and indirect Canadian Subsidiaries) and TPG
Canada consisting of raw materials (other than Eligible Inventory consisting of
raw materials in-transit pursuant to Section 1.9(p)) and finished goods valued
at the lower of cost (determined on a first-in, first-out basis) or market and
(ii) 85% of the NOLV of such Eligible Inventory (such amount, the “Canadian
Tranche A Raw Materials Advance Rate”);

          (c) up to 45% of the book value of the Eligible Inventory of such
Canadian Borrower and its Canadian Subsidiaries (which for the avoidance of
doubt, includes direct and indirect Canadian Subsidiaries) and TPG Canada
consisting of work in process (eligible pursuant to Section 1.9(o); and;

          (d) up to the inverse of the then applicable Canadian Tranche A Raw
Materials Advance Rate on the Eligible Inventory of such Canadian Borrower and
its Canadian Subsidiaries (which for the avoidance of doubt, includes direct and
indirect Canadian Subsidiaries) and TPG Canada consisting of raw materials
in-transit (eligible pursuant to Section 1.9(p)), in an amount not to exceed
$1,000,000 in the aggregate .

     Canadian Tranche A Commitment Termination Date means the earliest of (a)
July 2, 2014, (b) ninety (90) days prior to the stated maturity of the Senior
Notes, (c) ninety (90) days prior to the stated maturity of the Bemis Debt, (d)
the date of termination (whichever is earliest) of Canadian Lenders’ obligations
to make Canadian Tranche A Revolving Credit Advances or incur Canadian Letter of
Credit Obligations or permit existing Canadian Tranche A Loans to remain
outstanding, in each case, pursuant to Section 7.2 or Section 7.3, and (e) the
date of (i) payment in full by Canadian Borrowers of Canadian Tranche A
Revolving Credit Advances, (ii) the cancellation and return (or stand-by
guarantee) of all Canadian Letters of Credit or the cash collateralization of
all Canadian Letter of Credit Obligations pursuant to Section 1.6(g), and (iii)
the permanent reduction of the Canadian Tranche A Commitments to zero dollars
($0).

     Canadian Tranche A Lenders means GE Canada, the other Lenders named on the
signature pages of the Agreement as Canadian Tranche A Lenders (in such capacity
only), and, if any such Canadian Tranche A Lender shall assign all or any
portion of the Canadian Obligations in accordance with the terms hereof, such
term shall include any such assignee of such Canadian Tranche A Lender provided
that, unless an Event of Default has occurred and is continuing, each Canadian
Tranche A Lender shall at all times be a Canadian Person.

     Canadian Tranche A Loan means, at any time, the sum of (i) the aggregate
amount of Canadian Tranche A Revolving Credit Advances outstanding to Canadian
Borrowers plus (ii) the aggregate Canadian Letter of Credit Obligations incurred
on behalf of Canadian Borrowers. Unless the context otherwise requires,
references to the outstanding principal balance of the Canadian Tranche A Loan
shall include the outstanding balance of Canadian Letter of Credit Obligations.

-11-

--------------------------------------------------------------------------------




     Canadian Tranche A Loan Commitment means (a) as to any Canadian Tranche A
Lender, the commitment of such Canadian Tranche A Lender to make its Pro Rata
Share of Canadian Tranche A Revolving Credit Advances or incur its Pro Rata
Share of Canadian Letter of Credit Obligations as set forth on Annex B or in the
most recent Assignment Agreement, if any, executed by such Canadian Tranche A
Lender and (b) as to all Canadian Tranche A Lenders, the aggregate commitment of
all Canadian Tranche A Lenders to make the Canadian Tranche A Revolving Credit
Advances or incur Canadian Letter of Credit Obligations, which aggregate
commitment shall be Twenty Million Dollars ($20,000,000) or the Canadian Dollar
equivalent thereof on the Closing Date, as such amount may be adjusted, if at
all, from time to time in accordance with the Agreement.

     Canadian Tranche A Note has the meaning ascribed to it in Section 1.2(a).

     Canadian Tranche A Raw Materials Advance Rate has the meaning ascribed to
it in the definition of “Canadian Tranche A Borrowing Base”.

     Canadian Tranche A Revolving Credit Advance has the meaning ascribed to it
in Section 1.2(a).

     Canadian Tranche A1 Borrowing Availability means, at any time the lesser of
(i) the amount of the Canadian Tranche A1 Loan Commitment of all Canadian
Tranche A1 Lenders at such time and (ii) the Aggregate Canadian Tranche A1
Borrowing Base at such time, in each case less the sum of (x) the amount of the
outstanding Canadian Tranche A1 Loan at such time, plus (y) Reserves imposed by
Canadian Agent in its reasonable credit judgment at such time in accordance with
the terms hereof.

     Canadian Tranche A1 Borrowing Base means, for any Canadian Borrower, as of
any date of determination by Canadian Agent, from time to time, an amount equal
to the sum at such time of:

     (a) up to an additional 5% of the book value of the Eligible Accounts of
such Canadian Borrower and its Canadian Subsidiaries (which for the avoidance of
doubt, includes direct and indirect Canadian Subsidiaries) and TPG Canada at
such time; and

     (b) up to the lesser of (i) an additional 5% of the book value of the
Eligible Inventory of such Canadian Borrower and its Canadian Subsidiaries
(which for the avoidance of doubt, includes direct and indirect Canadian
Subsidiaries) and TPG Canada consisting of raw materials and finished goods
valued at the lower of cost (determined on a first-in, first-out basis) or
market and (ii) an additional 5% of the NOLV of such Eligible Inventory.

     Canadian Tranche A1 Commitment Termination Date means the earliest of (a)
July 2, 2014, (b) ninety (90) days prior to the stated maturity of the Senior
Notes, (c) ninety (90) days prior to the stated maturity of the Bemis Debt, (d)
the date of termination (whichever is earliest) of Canadian Tranche A1 Lenders’
obligations to make Canadian Tranche A1 Revolving Credit Advances or permit
existing Canadian Tranche A1 Loans to remain outstanding, in each case, pursuant
to Section 7.2 or Section 7.3, and (e) the date of (i) payment in full by
Canadian Borrowers of Canadian Tranche A1 Revolving Credit Advances, and (ii)
the permanent reduction of the Canadian Tranche A1 Commitments to zero dollars
($0).

-12-

--------------------------------------------------------------------------------




     Canadian Tranche A1 Lenders means GE Canada, the other Lenders named on the
signature pages of the Agreement as Canadian Tranche A1 Lenders (in such
capacity only), and, if any such Canadian Tranche A1 Lender shall assign all or
any portion of the Canadian Obligations in accordance with the terms hereof,
such term shall include any such assignee of such Canadian Tranche A1 Lender
provided that, unless an Event of Default has occurred and is continuing, each
Canadian Tranche A1 Lender shall at all times be a Canadian Person.

     Canadian Tranche A1 Loan means, at any time, the sum of the aggregate
amount of Canadian Tranche A1 Revolving Credit Advances outstanding to Canadian
Borrowers.

     Canadian Tranche A1 Loan Commitment means (a) as to any Canadian Tranche A1
Lender, the commitment of such Canadian Tranche A1 Lender to make its Pro Rata
Share of Canadian Tranche A1 Revolving Credit Advances as set forth on Annex B
or in the most recent Assignment Agreement, if any, executed by such Canadian
Tranche A1 Lender and (b) as to all Canadian Tranche A1 Lenders, the aggregate
commitment of all Canadian Tranche A1 Lenders to make the Canadian Tranche A1
Revolving Credit Advances, which aggregate commitment shall be Five Million
Dollars ($5,000,000) or the Canadian Dollar equivalent thereof on the Closing
Date, as such amount may be adjusted, if at all, from time to time in accordance
with the Agreement.

     Canadian Tranche A1 Note has the meaning ascribed to it in Section 1.2(f).

     Canadian Tranche A1 Revolving Credit Advance has the meaning ascribed to it
in

Section 1.2(f).

     Capital Expenditures means, without duplication, any expenditure or
commitment to expend money for any purchase or other acquisition of any asset
which should be classified as a fixed or capital asset on a consolidated balance
sheet of Holdings and its Subsidiaries prepared in accordance with GAAP plus
deposits made during the applicable measuring period in connection with fixed
assets; less deposits of a prior period included above less Net Proceeds of
Asset Dispositions which Borrowers are permitted to reinvest under Section
1.6(c) and are included in the expenditures above.

     Capital Lease means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in accordance
with GAAP, would be required to be classified and accounted for as a capital
lease on a balance sheet of such Person.

     Capital Lease Obligation means, with respect to any Capital Lease of any
Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.

     Cash Equivalents means: (i) marketable securities (A) issued or directly
and unconditionally guaranteed as to interest and principal by the United States
government or Canadian government or (B) issued by any agency of the United
States government or Canadian government the obligations of which are backed by
the full faith and credit of the United States or Canada, in each case maturing
within one (1) year after acquisition thereof; (ii) marketable direct
obligations issued by any state of the United States of America, any province or
territory

-13-

--------------------------------------------------------------------------------




of Canada, or any political subdivision of any such state, province, territory
or any public instrumentality thereof, in each case maturing within one year
after acquisition thereof and having, at the time of acquisition, a rating of at
least A-1 from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing
no more than one year from the date of acquisition and, at the time of
acquisition, having a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances issued or accepted
by any Lender or by any commercial bank organized under the laws of the United
States of America or any state thereof or the District of Columbia or Canada
that is at least (A) ”adequately capitalized” (as defined in the regulations of
its primary Federal banking regulator) and (B) has Tier 1 capital (as defined in
such regulations) of not less than $250,000,000, in each case maturing within
one year after issuance or acceptance thereof; and (v) shares of any money
market mutual or similar funds that (A) has substantially all of its assets
invested continuously in the types of investments referred to in clauses (i)
through (iv) above, (B) has net assets of not less than $500,000,000 and (C) has
the highest rating obtainable from either S&P or Moody’s.

     Cello-Foil has the meaning given to such term in the recitals to this
Agreement.

     Change of Control means any event, transaction or occurrence as a result of
which (a) the Sponsor ceases to own and control directly or indirectly all of
the economic and voting rights associated with ownership of at least fifty one
percent (51%) of all classes of the outstanding Stock of Holdings on a fully
diluted basis, (b) Holdings ceases to own and control directly or indirectly all
of the economic and voting rights associated with all of the outstanding Stock
of any Borrower, (c) any Borrower ceases to own and control all of the economic
and voting rights associated with all of the outstanding Stock of any of its
Subsidiaries, (d) any “Change of Control” shall occur (as such term is defined
in the Indenture or any other agreement governing the Senior Notes) or (e) any
“Change of Control” shall occur (as such term is defined in the Bemis Debt
Agreement or any other agreement governing the Bemis Debt).

     Charges means all federal, state, provincial, territory, county, city,
municipal, local, foreign or other governmental taxes (including premiums and
other amounts owed to the PBGC at the time due and payable), levies,
assessments, charges, liens, claims or encumbrances upon or relating to (a) the
Collateral, (b) the Obligations, (c) the employees, payroll, income or gross
receipts of any Credit Party, (d) any Credit Party’s ownership or use of any
properties or other assets, or (e) any other aspect of any Credit Party’s
business.

     Chattel Paper means any “chattel paper,” as such term is defined in the
Code, the PPSA (or similar Applicable Law), including electronic chattel paper,
now owned or hereafter acquired by any Credit Party, wherever located.

     Closing Checklist means the schedule, including all appendices, exhibits or
schedules thereto, listing certain documents and information to be delivered in
connection with the Agreement, the other Loan Documents and the transactions
contemplated thereunder, substantially in the form attached hereto as Annex C.

     Closing Date means July 2, 2010.

-14-

--------------------------------------------------------------------------------




     Code means the Uniform Commercial Code as the same may, from time to time,
be enacted and in effect in the State of New York; provided, that to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of, or remedies with
respect to, any Agent’s or any Lender’s Lien on any Collateral is governed by
the Uniform Commercial Code as enacted and in effect in a jurisdiction other
than the State of New York, the term “Code” shall mean the Uniform Commercial
Code as enacted and in effect in such other jurisdiction solely for purposes of
the provisions thereof relating to such attachment, perfection, priority or
remedies and for purposes of definitions related to such provisions.

     Collateral means the Canadian Collateral and the US Collateral, as the
context may require.

     Collection Account means that certain account of US Agent, account number
502-328-54 in the name of US Agent at DeutscheBank Trust Company Americas in New
York, New York ABA No. 021 001 033, or such other account as may be specified in
writing by US Agent as the “Collection Account”, which account shall not be
maintained at an office of a Lender.

     Collateral Documents means the Canadian Collateral Documents and the US
Collateral Documents, as the context may require.

     Commitments means, collectively, the Canadian Tranche A Loan Commitments,
the Canadian Tranche A1 Loan Commitments, the US Tranche A Loan Commitments and
the US Tranche A1 Loan Commitments which shall be equal to $125,000,000 on the
Closing Date.

     Commitment Termination Dates means, collectively, the US Tranche A
Commitment Termination Date, the US Tranche A1 Commitment Termination Date, the
Canadian Tranche A Commitment Termination Date and the Canadian Tranche A1
Commitment Termination Date.

     Communication means any notice, information or other communication required
or permitted to be given or made under the Agreement, but excluding any Loan
Document requested by Agent to be delivered solely in a signed writing,
including without limitation, any Note, power of attorney, or Patent Security
Agreement, Trademark Security Agreement or Copyright Security Agreement.

     Compliance Certificate has the meaning ascribed to it in Section 6.1(k).

     Consolidated Net Income means, with respect to any specified Person for any
period, the aggregate of the Net Income of such Person and its Restricted
Subsidiaries for such period, on a consolidated basis, determined in accordance
with GAAP; provided that:

     (1)  the Net Income (but not loss) of any Person that is not a Restricted
Subsidiary or that is accounted for by the equity method of accounting will be
included only to the extent of the amount of dividends or similar distributions
paid in cash to the specified Person or a Restricted Subsidiary of the Person;





-15-

--------------------------------------------------------------------------------



     (2) the Net Income of any Restricted Subsidiary will be excluded to the
extent that the declaration or payment of dividends or similar distributions by
that Restricted Subsidiary of that Net Income is not at the date of
determination permitted without any prior governmental regulation applicable to
that Restricted Subsidiary or its stockholders, except that such exclusion shall
not apply to the extent such dividends or distributions are actually received by
such Person;

     (3) the cumulative effect of a change in accounting principles will be
excluded;

     (4) the effect of purchase accounting adjustments required or permitted by
GAAP in connection with (i) the Transactions (as such term is defined in the
Indenture) and (ii) the Bemis Acquisition, but only to the extent such Bemis
Acquisition is consummated, shall be excluded;

     (5) any goodwill impairment charges will be excluded;

     (6) non-cash compensation charges or other non-cash expenses or charges
arising from the grant or issuance of stock, stock options or other equity-based
awards to directors, officers or employees of Holdings and its Restricted
Subsidiaries will be excluded; and

     (7) payments of fees and expenses made by Holdings in connection with the
consummation of the Transactions for such period will be excluded.

     Contingent Obligation means, as applied to any Person, any direct or
indirect liability of that Person: (i) with respect to Guaranteed Indebtedness
and with respect to any Indebtedness, lease, dividend or other obligation of
another Person if the purpose or intent of the Person incurring such liability,
or the effect thereof, is to provide assurance to the obligee of such liability
that such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (ii) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (iii) under
any foreign exchange contract, currency swap agreement, interest rate swap
agreement (including US Interest Rate Agreements) or other similar agreement or
arrangement designed to alter the risks of that Person arising from fluctuations
in currency values or interest rates, (iv) any agreement, contract or
transaction involving commodity options or future contracts, (v) to make
take-or-pay or similar payments if required regardless of nonperformance by any
other party or parties to an agreement, or (vi) pursuant to any agreement to
purchase, repurchase or otherwise acquire any obligation or any property
constituting security therefor, to provide funds for the payment or discharge of
such obligation or to maintain the solvency, financial condition or any balance
sheet item or level of income of another. The amount of any Contingent
Obligation shall be equal to the amount of the obligation so guaranteed or
otherwise supported or, if not a fixed and determined amount, the maximum amount
so guaranteed.

-16-

--------------------------------------------------------------------------------




     Contractual Obligations means, as applied to any Person, any indenture,
mortgage, deed of trust, contract, undertaking, agreement or other instrument to
which that Person is a party or by which it or any of its properties is bound or
to which it or any of its properties is subject including the Related
Transactions Documents.

     Control Agreement means a tri-party deposit account, securities account or
commodities account control agreements by and among the applicable Credit Party,
Applicable Agent and the depository, securities intermediary or commodities
intermediary, and each in form and substance satisfactory in all respects to
Applicable Agent and in any event providing to Applicable Agent “control” of
such deposit account, securities or commodities account within the meaning of
Articles 8 and 9 of the Code (or similar provisions of its equivalent under
Applicable Law).

     Copyright License means any and all rights now owned or hereafter acquired
by any Credit Party under any written agreement granting any right to such
Credit Party to use any Copyright or Copyright registration owned by a third
party.

     Copyright Security Agreements means the US Copyright Security Agreements
and the Canadian Copyright Security Agreements.

     Copyrights means all of the following now owned or hereafter adopted or
acquired by any Credit Party: (a) all copyrights and General Intangibles of like
nature (whether registered or unregistered), all registrations and recordings
thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright Office
or Canadian Intellectual Property Office or in any similar office or agency of
the United States, any state or territory thereof, or any other country or any
political subdivision thereof; and (b) all reissues, extensions or renewals
thereof.

     CPG means CPG Finance, Inc., a Delaware corporation.

     CRA means the Canada Revenue Agency.

     Credit Facility shall mean the US Commitments and extensions of credit
thereunder or the Canadian Commitments and extensions of credit thereunder, as
applicable.

     Credit Parties means the US Credit Parties and Canadian Credit Parties.

     Default means any event that, with the passage of time or notice or both,
would, unless cured or waived, become an Event of Default.

     Default Rate has the meaning ascribed to it in Section 1.3(d).

     Disbursement Accounts means the US Disbursement Account and the Canadian
Disbursement Account.

     Disclosure Schedules means the Schedules prepared by Borrowers and
denominated as Schedules 3.1(a) through 5.9 in the index to the Agreement.

-17-

--------------------------------------------------------------------------------




     Division-by-Division Basis means (a) with respect to Projections prepared
and delivered hereunder on or prior to the Closing Date, each of Holdings and
its Subsidiaries and the Performance Films Group viewed as divisions of the
Credit Parties and (b) with respect to Projections prepared and delivered
hereunder after the Closing Date, each of the Credit Parties’ “plastics
division” and “paper division” viewed as divisions of the Credit Parties without
regard to the legal entities included therein.

     Documents means any “document,” as such term is defined in the Code, the
PPSA (or similar Applicable Law), including electronic documents, now owned or
hereafter acquired by any Credit Party, wherever located.

     Dollar Equivalent means the amount in Dollars for any amount denominated in
Dollars and the Equivalent Amount in Dollars of any amount denominated in any
other currency.

     Dollars or “$” means lawful currency of the United States of America.

     Domestic Subsidiaries means any Subsidiary organized under the laws of a
jurisdiction in the United States of America.

     EBITDA means, with respect to any specified Person for any period, the
Consolidated Net Income of such Person for such period plus, without
duplication:

(1)      an amount equal to any extraordinary loss plus any net loss realized by
such Person or any of its Restricted Subsidiaries in connection with an Asset
Disposition, to the extent such losses were deducted in computing such
Consolidated Net Income, plus (2)      provision for taxes (including, without
limitation, the Michigan Single Business Tax) based on income or profits of such
Person and its Restricted Subsidiaries for such period, to the extent that such
provision for taxes was deducted in computing such Consolidated Net Income; plus
(3)      the Fixed Charges (as such term is defined in the Indenture) of such
Person and its Restricted Subsidiaries for such period, to the extent that such
Fixed Charges were deducted in computing such Consolidated Net Income; plus (4) 
    non-recurring expenses and charges resulting from equity offerings,
investments, mergers, recapitalizations, option buyouts, dispositions, asset
acquisitions and similar transactions involving such Person or its Restricted
Subsidiaries for such period, in each case to the extent deducted in computing
Consolidated Net Income; plus (5)      non-recurring restructuring charges or
reserves, including severance, plant closings, restructurings and consolidations
and other like items for such period in an aggregate amount not to exceed
$7,500,000 per annum, to the extent such restructuring charges or reserves,
including, without limitation, severance, plant closings, restructurings and
consolidations and other like items were deducted in computing Consolidated Net
Income; plus

-18-

--------------------------------------------------------------------------------




(6)      payments pursuant to the Management Services Agreement for such period,
subject to the limitations set forth in the definition of “Permitted Payments to
Parent,” to the extent such payments were deducted in computing Consolidated Net
Income; plus (7)      depreciation, amortization (including amortization of
intangibles but excluding amortization of prepaid cash expenses that were paid
in a prior period) and other non-cash expenses (excluding any such non-cash
expense to the extent that it represents an accrual of or reserve for cash
expenses in any future period or amortization of a prepaid cash expense that was
paid in a prior period) of such Person and its Restricted Subsidiaries for such
period, to the extent that such depreciation, amortization and other non-cash
expenses were deducted in computing such Consolidated Net Income; plus (8)     
other nonrecurring expenses that in the opinion of management, subject to the
approval of the Applicable Agent, are appropriate additions to Consolidated Net
Income to the extent that such nonrecurring expenses were deducted in computing
such Consolidated Net Income; minus (9)      non-cash items increasing such
Consolidated Net Income for such period, other than the accrual of revenue in
the ordinary course of business.

     Electronic Transmission means each document, instruction, authorization,
file, information and any other communication transmitted, posted or otherwise
made or communicated by e-mail or E-Fax, or otherwise to or from an E-System or
other equivalent service.

     Eligible Accounts has the meaning ascribed to it in Section 1.8.

     Eligible Inventory has the meaning ascribed to it in Section 1.9.

     Environmental Laws means all applicable federal, state, provincial, local
and foreign laws, statutes, ordinances, codes, rules, legally binding standards
and regulations, now or hereafter in effect, and any legally binding applicable
judicial or administrative interpretation thereof, including any applicable
judicial or administrative order, consent decree, order or judgment, imposing
liability or standards of conduct for or relating to the regulation and
protection of human health, safety and the environment (including ambient air,
surface water, groundwater, wetlands, land surface or subsurface strata).
Environmental Laws include the Canadian Environmental Protection Act, 1999,
Fisheries Act, Transportation of Dangerous Goods Act, 1992, the Migratory Birds
Convention Act, 1994, the Species At Risk Act, the Hazardous Products Act, the
Canada Shipping Act, the Canada Wildlife Act, the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980 (42 U.S.C. §§ 9601 et seq.)
(“CERCLA”); the Hazardous Materials Transportation Authorization Act of 1994 (49
U.S.C. §§ 5101 et seq.); the Federal Insecticide, Fungicide, and Rodenticide Act
(7 U.S.C. §§ 136 et seq.); the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et
seq.); the Toxic Substance Control Act (15 U.S.C. §§ 2601 et seq.); the Clean
Air Act (42 U.S.C. §§ 7401 et seq.); the Federal Water Pollution Control Act (33
U.S.C. §§ 1251 et seq.); the Occupational Safety and Health Act (29

-19-

--------------------------------------------------------------------------------




U.S.C. §§ 651 et seq.); and the Safe Drinking Water Act (42 U.S.C. §§ 300(f) et
seq.), and any and all regulations promulgated thereunder, and all analogous
state, local and foreign counterparts or equivalents and any transfer of
ownership notification or approval statutes.

     Environmental Liabilities means, with respect to any Person, all
liabilities, obligations, responsibilities, response, remedial and removal
costs, investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of legal counsel,
experts and consultants), fines, penalties, sanctions and interest incurred as a
result of or related to any claim, suit, action, administrative order,
investigation, proceeding or demand by any Person, whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute
or regulation or equity or common law, including any arising under or related to
any Environmental Laws, Environmental Permits, or in connection with any Release
or threatened Release or presence of a Hazardous Material whether on, at, in,
under, from or about or in the vicinity of any real or personal property.

     Environmental Permits means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.

     Equipment means all “equipment,” as such term is defined in the Code, the
PPSA (or similar Applicable Law), now owned or hereafter acquired by any Credit
Party, wherever located and, in any event, including all such Credit Party’s
machinery and equipment, including processing equipment, conveyors, machine
tools, data processing and computer equipment, including embedded software and
peripheral equipment and all engineering, processing and manufacturing
equipment, office machinery, furniture, materials handling equipment, tools,
attachments, accessories, automotive equipment, trailers, trucks, forklifts,
molds, dies, stamps, motor vehicles, rolling stock and other equipment of every
kind and nature, trade fixtures and fixtures not forming a part of real
property, together with all additions and accessions thereto, replacements
therefor, all parts therefor, all substitutes for any of the foregoing, fuel
therefor, and all manuals, drawings, instructions, warranties and rights with
respect thereto, and all products and proceeds thereof and condemnation awards
and insurance proceeds with respect thereto.

     Equivalent Amount means, on any date of determination, with respect to
obligations or valuations denominated in one currency (the “first currency”),
the amount of another currency (the “second currency”) which would result from
the conversion of the relevant amount of the first currency into the second
currency, at the rate used by Applicable Agent’s treasury function on such date
or, if such date is not a Business Day, on the Business Day immediately
preceding such date of determination, or at such other rate as may have been
agreed in writing between the Applicable Borrower(s) and Applicable Agent.

     ERISA means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and all regulations promulgated thereunder.

-20-

--------------------------------------------------------------------------------




     ERISA Affiliate means, with respect to any Credit Party, any trade or
business (whether or not incorporated) that, together with such Credit Party,
are treated as a single employer under Section 4001(b)(1) of ERISA or Sections
414(b), (c), (m) or (o) of the IRC.

     ERISA Event means, with respect to any Credit Party or any ERISA Affiliate,
(a) any event described in Section 4043 of ERISA with respect to a Title IV
Plan; (b) the withdrawal of any Credit Party or ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any Credit Party or any ERISA Affiliate from
any Multiemployer Plan; (d) the filing of a notice of intent to terminate a
Title IV Plan or the treatment of a plan amendment as a termination under
Section 4041 of ERISA; (e) the institution of proceedings to terminate a Title
IV Plan or Multiemployer Plan by the PBGC; (f) the failure by any Credit Party
or ERISA Affiliate to make when due required contributions to a Multiemployer
Plan or Title IV Plan unless such failure is cured within 30 days; (g) any other
event or condition that might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or Multiemployer Plan or for the imposition of
liability under Section 4069 or 4212(c) of ERISA; (h) the termination of a
Multiemployer Plan under Section 4041A of ERISA or the reorganization or
insolvency of a Multiemployer Plan under Section 4241 or 4245 of ERISA; or (i)
the loss of a Qualified Plan’s qualification or tax exempt status; or (j) the
termination of a Plan described in Section 4064 of ERISA.

     E-Signature means the process of attaching to or logically associating with
an Electronic Transmission an electronic symbol, encryption, digital signature
or process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

     E-System means any electronic system, including Intralinks® and any other
Internet or extranet-based site, whether such electronic system is owned,
operated or hosted by the Agents or any other Person, providing for access to
data protected by passcodes or other security system.

     Event of Default has the meaning ascribed to it in Section 7.1.

     Excluded Subsidiaries means Exopack L.P., 3181952, Exopack UK Holdco, UK
Holdco and UK Engineered Films.

     Excluded Tax has the meaning ascribed to it in Section 1.12(a).

     Existing Subordinated Intercompany Note means that certain Subordinated
Demand Promissory Note, dated as of October 31, 2007, by and among each of the
“Obligors” and “Holders” (in each case as defined therein) thereunder as of the
date thereof.

     Exopack Canada has the meaning given to such term in the recitals to this
Agreement.

     Exopack Canada Consolidation means the consolidation of the businesses of
TPG Canada and Exopack Canada.

-21-

--------------------------------------------------------------------------------




     Exopack Coatings means Exopack Advanced Coatings, LLC, a Delaware limited
liability company.

     Exopack Holdings has the meaning given to such term in the recitals to this
Agreement.

     Exopack L.P. means Exopack L.P., an Ontario limited partnership.

     Exopack Op Co has the meaning given to such term in the recitals to this
Agreement.

     Exopack Ontario means Exopack-Ontario, Inc., a California corporation.

     Exopack Thomasville means Exopack-Thomasville, LLC, a Delaware limited
liability company.

     Exopack UK Holdco means Exopack Advanced Coatings Ltd. (formerly known as
Exopack Holdings UK, Ltd.), a company organized under the laws of England and
Wales.

     Fair Labor Standards Act means the Fair Labor Standards Act, 29 U.S.C. §201
et seq.

     Federal Funds Rate means, for any day, a floating rate equal to the
weighted average of the rates on overnight federal funds transactions among
members of the Federal Reserve System, as determined by Agent in its sole
discretion, which determination shall be final, binding and conclusive (absent
manifest error).

     Federal Reserve Board means the Board of Governors of the Federal Reserve
System.

     Fees means any and all fees payable to Agents or any Lender pursuant to the
Agreement or any of the other Loan Documents.

     Financial Statements means the consolidated and consolidating income
statements, statements of cash flows and balance sheets of Holdings, Borrowers
and their Subsidiaries delivered in accordance with Section 6.1.

     Fiscal Quarter means any of the quarterly accounting periods of Holdings,
ending on March 31, June 30, September 30 and December 31 of each year.

     Fiscal Year means any of the annual accounting periods of Holdings ending
on December 31 of each year.

     Fixtures means all “fixtures” as such term is defined in the Code, the PPSA
(or similar Applicable Law), now owned or hereafter acquired by any Credit
Party.

-22-

--------------------------------------------------------------------------------




     Foreign Lender has the meaning ascribed to it in Section 1.12(d).

     Foreign Subsidiary means any direct or indirect Subsidiary of Holdings
organized under the laws of a jurisdiction outside of the United States.

     Funded Debt means, with respect to any Person, without duplication, all
Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness and that by its terms matures more than one
year from, or is directly or indirectly renewable or extendible at such Person’s
option under a revolving credit or similar agreement obligating the lender or
lenders to extend credit over a period of more than one year from the date of
creation thereof, and specifically including Capital Lease Obligations, current
maturities of long-term debt, revolving credit and short-term debt extendible
beyond one year at the option of the debtor, and also including, in the case of
Borrowers, the Obligations (including Letter of Credit Obligations).

     Funding Date has the meaning ascribed to it in Section 2.2.

     GAAP means generally accepted accounting principles in the case of Canadian
Borrower, in Canada, and in the case of US Borrowers, in the United States of
America, as in effect from time to time, consistently applied.

     GE Canada has the meaning ascribed to it in the recitals to this Agreement.
GE Capital has the meaning ascribed to it in the recitals to this Agreement. GE
Capital Fee Letter has the meaning ascribed to it in Section 1.4(a).

     General Intangibles means “general intangibles,” as such term is defined in
the Code, and “intangibles” as defined in the PPSA (or, in each case, similar
Applicable Law), now owned or hereafter acquired by any Credit Party, including
all right, title and interest that such Credit Party may now or hereafter have
in or under any Contractual Obligation, all payment intangibles, customer lists,
Licenses, Copyrights, Trademarks, Patents, and all applications therefor and
reissues, extensions or renewals thereof, rights in Intellectual Property,
interests in partnerships, joint ventures and other business associations,
licenses, permits, copyrights, trade secrets, proprietary or confidential
information, inventions (whether or not patented or patentable), technical
information, procedures, designs, knowledge, know-how, software, data bases,
data, skill, expertise, experience, processes, models, drawings, materials and
records, goodwill (including the goodwill associated with any Trademark or
Trademark License), all rights and claims in or under insurance policies
(including insurance for fire, damage, loss and casualty, whether covering
personal property, real property, tangible rights or intangible rights, all
liability, life, key man and business interruption insurance, and all unearned
premiums), uncertificated securities, choses in action, deposit, checking and
other bank accounts, rights to receive tax refunds and other payments, rights to
receive dividends, distributions, cash, Instruments and other property in
respect of or in exchange for pledged Stock and Investment Property, rights of
indemnification, all books and records, correspondence, credit files, invoices
and other papers, including all tapes, cards, computer runs and other papers and
documents in the possession or under the control of such Credit Party or any
computer bureau or service company from time to time acting for such Credit
Party.

-23-

--------------------------------------------------------------------------------




     Goods means any “goods,” as such term is defined in the Code, the PPSA (or
similar Applicable Law), now owned or hereafter acquired by any Credit Party,
wherever located, including embedded software to the extent included in “goods”
as defined in the Code, the PPSA (or similar Applicable Law), manufactured
homes, standing timber that is cut and removed for sale and unborn young of
animals.

     Governmental Authority means any nation or government, any state, province
or other political subdivision thereof, and any agency, department or other
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

     Guaranteed Indebtedness means, as to any Person, any obligation of such
Person guaranteeing, providing comfort or otherwise supporting any Indebtedness,
lease, dividend, or other obligation (“primary obligation”) of any other Person
(the “primary obligor”) in any manner, including any obligation or arrangement
of such Person to (a) purchase or repurchase any such primary obligation, (b)
advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
condition of the primary obligor, (c) purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, (d) protect the beneficiary of such arrangement from loss (other
than product warranties given in the ordinary course of business) or (e)
indemnify the owner of such primary obligation against loss in respect thereof.
The amount of any Guaranteed Indebtedness at any time shall be deemed to be an
amount equal to the lesser at such time of (x) the stated or determinable amount
of the primary obligation in respect of which such Guaranteed Indebtedness is
incurred and (y) the maximum amount for which such Person may be liable pursuant
to the terms of the instrument embodying such Guaranteed Indebtedness, or, if
not stated or determinable, the maximum reasonably anticipated liability
(assuming full performance) in respect thereof.

     Guaranties means, collectively, the Canadian Guaranty, the US Guaranty, the
Luxco Guaranty and any other guaranty executed by any Guarantor in favor of any
Agent and any Lenders in respect of the Obligations.

     Guarantors means Holdings, each US Guarantor, each Canadian Guarantor,
Luxco and each other Person, if any, that executes a guaranty or other similar
agreement in favor of any Agent, for itself and the ratable benefit of any
Lenders, in connection with the transactions contemplated by the Agreement and
the other Loan Documents.

     Hazardous Material means any substance, material or waste that is regulated
by, or forms the basis of liability now or hereafter under, any Environmental
Laws, including any material or substance that is (a) defined as a “solid
waste,” “hazardous waste,” “hazardous material,” “hazardous substance,”
“dangerous goods,” “extremely hazardous waste,” “restricted hazardous waste,”
“pollutant,” “contaminant,” “hazardous constituent,” “special waste,” “toxic
substance” or other similar term or phrase under any Environmental Laws, or (b)
petroleum or any fraction or by-product thereof, asbestos, polychlorinated
biphenyls (“PCB’s”), or any radioactive substance.

-24-

--------------------------------------------------------------------------------





     Holdings has the meaning ascribed thereto in the recitals to the Agreement.

     Indebtedness means, with respect to any Person, without duplication (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property payment for which is deferred six (6) months or more, but
excluding obligations to trade creditors incurred in the ordinary course of
business that are unsecured and not overdue by more than six (6) months unless
being contested in good faith, (b) all reimbursement and other obligations with
respect to letters of credit, bankers’ acceptances and surety bonds, whether or
not matured, (c) all obligations evidenced by notes, bonds, debentures or
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations and the present
value (discounted at the US Index Rate as in effect on the Closing Date) of
future rental payments under all synthetic leases, (f) all obligations of such
Person under commodity purchase or option agreements or other commodity price
hedging arrangements, in each case whether contingent or matured, (g) all net
payment obligations of such Person under any foreign exchange contract, currency
swap agreement, interest rate swap (including US Interest Rate Agreements), cap
or collar agreement or other similar agreement or arrangement designed to alter
the risks of that Person arising from fluctuations in currency values or
interest rates, in each case whether contingent or matured, (h) all Indebtedness
referred to above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any Lien upon or
in property or other assets (including accounts and contract rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness, (i) “earnouts” and similar payment obligations
excluding bonus, phantom stock or other similar compensation payments owed to
employees, or officers and incurred in the ordinary course of business, and (j)
the Obligations.

     Indemnitees shall mean the US Indemnitees and Canadian Indemnitees.

     Indenture means that certain Indenture, dated as of the Original Closing
Date, by and among Holdings, the guarantors from time to time party thereto and
The Bank Of New York Trust Company, N.A., as Trustee, pursuant to which the
Senior Notes have been issued.

     Insolvency Law shall mean any applicable insolvency or other similar law of
any jurisdiction, including any other law of any jurisdiction permitting a
debtor to obtain a stay or a compromise of the claims of its creditors against
it and, for greater certainty, shall include the Companies Creditors Assignment
Act (Canada) and the BIA.

     Instruments means all “instruments,” as such term is defined in the Code
(or similar Applicable Law), now owned or hereafter acquired by any Credit
Party, wherever located, and, in any event, including all certificated
securities, all certificates of deposit, and all promissory notes and other
evidences of indebtedness, other than instruments that constitute, or are a part
of a group of writings that constitute, Chattel Paper.

     Intelicoat Acquisition means the acquisition by Holdings, Exopack UK Holdco
and Exopack Coatings of (i) 100% of the Stock of each of Matthews, UK Holdco and
U.K.

-25-

--------------------------------------------------------------------------------




Engineered Films and (ii) the other Acquired Assets (as defined in the
Intelicoat Purchase Agreement) of the Sellers, in each case pursuant to and in
accordance with the terms of the Intelicoat Purchase Agreement.

     Intelicoat Purchase Agreement means that certain Purchase Agreement, dated
as of August 6, 2007, by and among Holdings, Exopack UK Holdco, Exopack Coatings
and Sellers.

     Intellectual Property means any and all Licenses, Patents, Copyrights,
Trademarks, and the goodwill associated with such Trademarks.

     Intercompany Debt has the meaning ascribed to it in Section 9.21.

     Intercompany Notes has the meaning ascribed to it in Section 5.1(c).

     Interest Payment Date means (a) as to any US Index Rate Loan or Canadian
Index Rate Loan, the first Business Day of each month to occur while such Loan
is outstanding, and (b) as to any LIBOR Loan or BA Rate Loan, the last day of
the applicable LIBOR Period or BA Period; provided, that in the case of any
LIBOR Period or BA Period greater than three months in duration, interest shall
be payable at three month intervals and on the last day of such LIBOR Period or
BA Period, as applicable; provided further that, in addition to the foregoing,
each of (x) the date upon which all of the Commitments have been terminated and
the Loans have been paid in full and (y) each Commitment Termination Date shall
be deemed to be an "Interest Payment Date" with respect to any interest that has
then accrued under the Agreement.

     Inventory means any “inventory,” as such term is defined in the Code, the
PPSA (or similar Applicable Law), now owned or hereafter acquired by any Credit
Party, wherever located, including inventory, merchandise, goods and other
personal property that are held by or on behalf of any Credit Party for sale or
lease or are furnished or are to be furnished under a contract of service, or
that constitute raw materials, work in process, finished goods, returned goods,
supplies or materials of any kind, nature or description used or consumed or to
be used or consumed in such Credit Party’s business or in the processing,
production, packaging, promotion, delivery or shipping of the same, including
all supplies and embedded software.

     Investment means (i) any direct or indirect purchase or other acquisition
by Borrowers or any of their Subsidiaries of any Stock, or other ownership
interest in, any other Person, and (ii) any direct or indirect loan, advance or
capital contribution by Borrowers or any of their Subsidiaries to any other
Person, including all indebtedness and accounts receivable due from that other
Person that are not current assets and did not arise from sales to that other
Person in the ordinary course of business.

     Investment Property means all “investment property,” as such term is
defined in the Code, the PPSA (or similar Applicable Law), now owned or
hereafter acquired by any Credit Party, wherever located, including: (i) all
securities, whether certificated or uncertificated, including stocks, bonds,
interests in limited liability companies, partnership interests, treasuries,
certificates of deposit, and mutual fund shares; (ii) all securities
entitlements of any Credit Party, including the rights of such Credit Party to
any securities account and the financial assets held by a securities
intermediary in such securities account and any free credit balance or other
money

-26-

--------------------------------------------------------------------------------




owing by any securities intermediary with respect to that account; (iii) all
securities accounts of any Credit Party; (iv) all commodity contracts of any
Credit Party; and (v) all commodity accounts held by any Credit Party.

     IRC means the Internal Revenue Code of 1986, as amended, and all
regulations promulgated thereunder.

     IRS means the United States Internal Revenue Service.

     ITA means the Income Tax Act (Canada), as amended from time to time.
Judgment Conversion Date has the meaning ascribed to it in Section 1.15(a).
Judgment Currency has the meaning ascribed to it in Section 1.15(a).

     L/C Issuers means, collectively, the US L/C Issuers and the Canadian L/C
Issuers.

     L/C Reserve Account has the meaning ascribed to it in Section 8.6(b).

     Lenders means US Lenders and Canadian Lenders.

     Letters of Credit means, collectively, the US Letters of Credit and the
Canadian Letters of Credit.

     Letter of Credit Obligations means, collectively, the US Letter of Credit
Obligations and the Canadian Letter of Credit Obligations.

     LIBOR Breakage Costs means an amount equal to the amount of any losses,
expenses, liabilities (including, without limitation, any loss (including
interest paid) and lost opportunity cost (consisting of the present value of the
difference between the LIBOR Rate in effect for the Interest Period and any
lower LIBOR Rate in effect at the time of prepayment for the remainder of that
Interest Period) in connection with the re-employment of such funds) that any
Lender may sustain as a result of (a) any default by any Borrower in making any
borrowing of, conversion into or continuation of any LIBOR Loan following
Borrower Representative’s delivery to Agent of any LIBOR Loan request in respect
thereof or (b) any payment of a LIBOR Loan on any day that is not the last day
of the LIBOR Period applicable thereto (regardless of the source of such
prepayment and whether voluntary, by acceleration or otherwise). For purposes of
calculating amounts payable to a Lender under Section 1.4(e), each Lender shall
be deemed to have actually funded its relevant LIBOR Loan through the purchase
of a deposit bearing interest at LIBOR in an amount equal to the amount of that
LIBOR Loan and having a maturity and repricing characteristics comparable to the
relevant LIBOR Period; provided, however, that each Lender may fund each of its
LIBOR Loans in any manner it sees fit, and the foregoing assumption shall be
utilized only for the calculation of amounts payable under Section 1.4(e).

     LIBOR Business Day means a Business Day on which banks in the City of
London are generally open for interbank or foreign exchange transactions.

-27-

--------------------------------------------------------------------------------




     LIBOR Loans means a Loan or any portion thereof bearing interest by
reference to the LIBOR Rate.

     LIBOR Period means, with respect to any LIBOR Loan, each period commencing
on a LIBOR Business Day selected by US Borrower Representative pursuant to the
Agreement and ending one, two, three or six months thereafter, as selected by US
Borrower Representative’s irrevocable notice to US Agent as set forth in Section
1.3(e); provided, that the foregoing provision relating to LIBOR Periods is
subject to the following:

     (a) if any LIBOR Period would otherwise end on a day that is not a LIBOR
Business Day, such LIBOR Period shall be extended to the next succeeding LIBOR
Business Day unless the result of such extension would be to carry such LIBOR
Period into another calendar month in which event such LIBOR Period shall end on
the immediately preceding LIBOR Business Day;

     (b) any LIBOR Period that would otherwise extend beyond the date set forth
in clause (a) of the definition of “US Tranche A Commitment Termination Date” or
“US Tranche A1 Commitment Termination Date” shall end two (2) LIBOR Business
Days prior to such date;

     (c) any LIBOR Period that begins on the last LIBOR Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such LIBOR Period) shall end on the last
LIBOR Business Day of a calendar month;

     (d) US Borrower Representative shall select LIBOR Periods so as not to
require a payment or prepayment of any LIBOR Loan during a LIBOR Period for such
Loan; and

     (e) US Borrower Representative shall select LIBOR Periods so that there
shall be no more than 5 separate LIBOR Loans in existence at any one time.

     LIBOR Rate means for each LIBOR Period, a rate of interest determined by
Agent equal to:

     (a) the offered rate for deposits in United States Dollars for the
applicable LIBOR Period that appears on Telerate Page 3750 as of 11:00 a.m.
(London time), on the second full LIBOR Business Day next preceding the first
day of such LIBOR Period (unless such date is not a Business Day, in which event
the next succeeding Business Day will be used); divided by

     (b) a number equal to 1.0 minus the aggregate (but without duplication) of
the rates (expressed as a decimal fraction) of reserve requirements in effect on
the day that is two (2) LIBOR Business Days prior to the beginning of such LIBOR
Period (including basic, supplemental, marginal and emergency reserves under any
regulations of the Federal Reserve Board or other Governmental Authority having
jurisdiction with respect thereto, as now and from time to time in effect) for
Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Federal Reserve Board that are required to be maintained by
a member bank of the Federal Reserve System).

-28-

--------------------------------------------------------------------------------




 

     If such interest rates shall cease to be available from Telerate News
Service, the LIBOR Rate shall be determined from such financial reporting
service or other information as shall be available to US Agent.

     License means any Copyright License, Patent License, Trademark License or
other license of rights or interests now held or hereafter acquired by any
Credit Party.

     Lien means any mortgage or deed of trust, pledge, hypothecation,
assignment, deposit arrangement, lien, charge, claim, security interest,
easement or encumbrance, or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including any lease
or title retention agreement, any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of, or agreement to
give, any financing statement perfecting a security interest under the Code or
comparable law of any jurisdiction).

     Litigation has the meaning ascribed to it in Section 6.1(i).

     Liqui-box Acquisition means the acquisition by Performance Films of the
Business (as defined in the Liqui-box Purchase Agreement) of the Liqui-box
Sellers, in each case pursuant to and in accordance with the terms of the
Liqui-box Purchase Agreement.

     Liqui-box Acquisition Closing Date means the date upon which the Liqui-box
Acquisition shall be consummated in accordance with and pursuant to the terms of
the Liqui-box Purchase Agreement.

     Liqui-box Acquisition Investment Transaction means (i) the dividend by
Exopack Op Co to Holdings in an amount equal to or less than $16,000,000, (the
“Exopack Dividend”) (ii) immediately thereafter the subsequent contribution by
Holdings to Cello-Foil Holding Corp. of all of the proceeds of the Exopack
Dividend to TPG Group Holding Corp. (the “Holdings Contribution”), (iii)
immediately thereafter the subsequent contribution by TPG Group Holding Corp. of
all of the proceeds of the Holdings Contribution to TPG Enterprises, (the “TPG
Contribution”), (iv) immediately thereafter (A) if the Luxco Formation
Transaction Closing Date has occurred, the proceeds of the TPG Contribution
shall be available to TPG Enterprises to consummate the transactions described
in sub-clause (ii)(x) and (ii)(y) of the definition of Luxco Investment
Transaction, at the discretion of the Credit Parties, or (B) if the Luxco
Formation Transaction Closing Date has not yet occurred, the subscription by TPG
Enterprises for common shares of Performance Films for cash subscription
proceeds not to exceed the greater of $5,000,000 Dollars and $5,000,000 Canadian
Dollars, all of the proceeds of which shall be used solely to consummate the
Liqui-box Acquisition and (v) if the transactions described in subclause (ii)(y)
of the definition of Luxco Investment Transaction have not occurred, the
concurrent loan by TPG Enterprises to Performance Films in an amount not to
exceed the greater of $11,000,000 Canadian Dollars and the Canadian Dollar
Equivalent Amount of $11,000,000 Dollars, in the aggregate, all of the proceeds
of which shall be used to consummate the Liqui-box Acquisition.

-29-

--------------------------------------------------------------------------------




     Liqui-box Purchase Agreement means that certain Asset Purchase Agreement,
dated as of October 31, 2007, by and among Performance Films and Liqui-box
Sellers.

     Liqui-box Sellers means Liqui-Box Canada, Inc.

     Loan Account as the meaning ascribed to it in Section 1.10.

     Loan Documents means the Agreement, the Notes, the Collateral Documents,
the GE Capital Fee Letter, the subordination provisions applicable to any
Subordinated Debt and intercreditor provisions applicable to any Indebtedness
that is pari passu in right of payment to the Obligations and all other
agreements, instruments, documents and certificates identified in the Closing
Checklist executed and delivered to, or in favor of, any Agent or any Lenders
and including all other pledges, powers of attorney, consents, assignments,
contracts, notices, and all other written matter whether heretofore, now or
hereafter executed by or on behalf of any Credit Party, or any employee of any
Credit Party, and delivered to any Agent or any Lender in connection with the
Agreement or the transactions contemplated thereby. Any reference in the
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to the Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.

     Loans means the US Tranche A Loan, the US Tranche A1 Loan, the Canadian
Tranche A Loans and the Canadian Tranche A1 Loans.

     Luxco means a société à responsabilité limitée incorporated under the laws
of Luxembourg pursuant to the Luxco Formation Transaction.

     Luxco Formation Transaction means (i) the formation of Luxco as a
wholly-owned Subsidiary of TPG Enterprises; (ii) the initial capitalization of
Luxco by TPG Enterprises with an equity contribution in an amount not to exceed
a nominal amount and (iii) the joinder of Luxco to this Credit Agreement in
accordance with the terms of Sections 4.8 and 4.15 hereof.

     Luxco Formation Transaction Closing Date means the date on which the Luxco
Formation Transaction has been consummated.

     Luxco Guaranty means the guaranty, dated as of the Luxco Formation
Transaction Closing Date, executed by Luxco in favor of Agents, on behalf of
Agents and Lenders.

     Luxco Investment Transaction means any one or more of the following
transactions, the consummation of each of which shall be at the sole discretion
of the Credit Parties:

          (i) on or prior to the Liqui-box Acquisition Closing Date if the Luxco
Formation Transaction has occurred, the transfer by TPG Enterprises of all of
the shares of Performance Films to Luxco in exchange for consideration
consisting of newly-issued Stock of Luxco;

-30-

--------------------------------------------------------------------------------




          (ii) on the Liqui-box Acquisition Date, in connection with the closing
of the Liqui-box Acquisition Transaction, (x) the subscription by TPG
Enterprises for Stock of Luxco for cash subscription proceeds not to exceed the
greater of $5,000,000 Dollars and $5,000,000 Canadian Dollars, in the aggregate,
followed by the subscription by Luxco for common shares of Performance Films for
cash subscription proceeds not to exceed the greater of $5,000,000 Dollars and
$5,000,000 Canadian Dollars, in the aggregate, and (y) the issuance by Luxco of
(A) the Luxco-TPG Enterprises Intercompany Note, or (B) PECs of Luxco, in each
case followed by and secured by the issuance by Performance Films of the
Performance Films-Luxco Intercompany Note (as further described in Section 4.16
hereof);

          (iii) in the event that the Performance Films-Luxco Intercompany Note
has not already been issued pursuant to sub-clause (ii)(y) above, at any time
following the Liqui-box Acquisition Closing Date, the issuance by Luxco of
either (A) the Luxco-TPG Enterprises Intercompany Note or (B) PEC’s of Luxco, in
each case as consideration for the transfer by TPG Enterprises of its interest
in the intercompany note issued by Performance Films to TPG Enterprises pursuant
to Section 5.1(m) hereof in connection with the Liqui-box Acquisition (which
intercompany note shall be pledged to TPG Enterprises to secure the Luxco-TPG
Intercompany Note or such PEC’s, as the case may be (as further described in
Section 4.16 hereof)); and

          (iv) in the event that the Luxco Formation Transaction Closing Date
has not yet occurred on the Liqui-box Acquisition Closing Date, the transfer,
subsequent to the Liqui-box Acquisition Closing Date, by TPG Enterprises, at any
time thereafter, of all of the shares of Performance Films to Luxco in exchange
for consideration consisting of newly-issued Stock of Luxco.

     Luxco Investment Transaction Closing Date means the date on which any Luxco
Investment Transaction has been consummated.

     Luxco-TPG Enterprises Intercompany Note means any intercompany note issued
by Luxco to TPG Enterprises in an amount not to exceed (for the avoidance of
doubt, less any interest accruing thereon) the greater of $11,0000,000 Canadian
Dollars and the Canadian Dollar Equivalent Amount of $11,000,000 Dollars in the
aggregate to be incurred in connection with any Luxco Investment Transaction and
the proceeds of which will be used solely to consummate such Luxco Investment
Transaction, which Indebtedness, for the avoidance of doubt, may be
interest-free and which Indebtedness may be replaced at the discretion of the
Credit Parties within seventy (70) days of the Liqui-box Acquisition Transaction
Closing Date, with Indebtedness in the same aggregate principal amount that is
interest-bearing.

     Management Services Agreement means the agreement dated October 13, 2005
between Holding and Sun Capital Partners Management IV, LLC, as in effect on the
Closing Date.

     Master Standby Agreement means the Master Agreement for Standby Letters of
Credit dated as of the Closing Date between US Borrowers and/or Canadian
Borrowers, as Joint Applicants, and GE Capital and/or GE Canada, as LC Issuer,
as the same may be amended,

-31-

--------------------------------------------------------------------------------




restated, modified and/or supplemented from time to time including, without
limitation, by joinder thereto.

     Material Adverse Effect means a material adverse effect on (a) the
business, assets, operations, or financial or other condition of any Borrower or
of the Credit Parties taken as a whole, (b) Borrowers’ ability to pay any of the
Loans or any of the other Obligations in accordance with the terms of the
Agreement, (c) the Collateral or any Agent’s Liens, on behalf of itself and
Lenders, on the Collateral or the priority of such Liens, or (d) any Agent’s or
any Lender’s rights and remedies under the Agreement and the other Loan
Documents.

     Matthews means Intelicoat Technologies Image Products Matthews LLC, a
Delaware limited liability company.

     Maximum Lawful Rate has the meaning ascribed to it in Section 1.3(f).

     Moody’s means Moody’s Investors Service, Inc.

     Multiemployer Plan means a “multiemployer plan” as defined in Section
(3)(7) of ERISA, and to which any Credit Party or ERISA Affiliate is making, is
obligated to make or has made or been obligated to make in the past five years
contributions on behalf of participants who are or were employed by any of them
or withdrawal liability payments.

     Net Income means, with respect to any specified Person, the net income
(loss) of such Person, determined in accordance with GAAP and before any
reduction in respect of preferred stock dividends, excluding, however:

     (a) any gain (but not loss), together with any related provision for taxes
on such gain (but not loss), realized in connection with: (a) any Asset
Disposition; or (b) the disposition of any securities by such Person or any of
its Restricted Subsidiaries or the extinguishment of any Indebtedness of such
Person or any of its Restricted Subsidiaries; and

     (b) any extraordinary gain or loss, together with any related provision for
taxes on such extraordinary gain or loss.

     Net Proceeds means (i) cash proceeds received by Borrowers or any of their
Subsidiaries from any Asset Disposition (including insurance proceeds, awards of
condemnation, and payments under notes or other debt securities received in
connection with any Asset Disposition), net of (a) the costs of such Asset
Disposition (including taxes attributable to such sale, lease or transfer) and
any commissions and other customary transaction fees, costs and expenses, other
than any costs payable to any Affiliate of a Credit Party, (b) amounts applied
to repayment of Indebtedness (other than the Obligations) secured by a Lien
permitted under the Agreement on the asset or property disposed, and (c) any
amounts required to be held in escrow until such time as such amounts are
released from escrow whereupon such amounts shall be considered Net Proceeds,
and (ii) cash proceeds attributable to any working capital, earnings, balance
sheet or similar adjustment under any acquisition agreement or similar purchase
agreement.

-32-

--------------------------------------------------------------------------------




     Net Tax Benefit means (a) the total amount of reduction in such
shareholders’, members’, or partners’, as the case may be, income tax liability
previously realized as a result of any loss generated by Borrowers’ business
during any prior tax year, assuming in calculating such amount that the full
amount of such loss has been used to reduce such shareholders’, members’, or
partners’, as the case may be, adjusted gross income in the same tax year that
such loss was generated by Borrowers’ business, plus, (b) the amount by which
(i) the aggregate amount of Tax Distributions made, based on good faith
estimates, to such shareholders’, members’, or partners’, as the case may be, in
such tax year is in excess of (ii) the tax obligations owing by such
shareholders’, members’, or partners’, as the case may be, for income generated
by Borrowers’ business during such year; provided, however, to the extent that
any loss is generated by Borrowers’ business during any tax year and such loss
is included in clause (a) above in calculating Net Tax Benefit, then the amount
to be used in clause (b)(ii) above in calculating the Net Tax Benefit shall be
deemed to be zero dollars ($0).

     NOLV means, at any time, with respect to any Inventory, the net orderly
liquidation value of such Inventory made most recently at or prior to such time
in writing by an independent appraiser selected by Applicable Agent.

     Non-Consenting Lender has the meaning given to such term in Section
9.19(c).

     Non-Excluded Taxes has the meaning ascribed to it in Section 1.12(a).

     Non-Voting Stock of any Person means Stock of such Person other than the
Voting Stock of such Person.

     Notes means, collectively, the US Tranche A Notes, the US Tranche A1 Notes,
the Canadian Tranche A Notes and the Canadian Tranche A1 Notes.

     Notice of Conversion/Continuation has the meaning ascribed to it in Section
1.3(e).

     Notice of Tranche A Canadian Revolving Credit Advance has the meaning
ascribed to it in Section 1.2(a).

     Notice of Tranche A1 Canadian Revolving Credit Advance has the meaning
ascribed to it in Section 1.2(f).

     Notice of US Tranche A Revolving Credit Advance has the meaning ascribed to
it in Section 1.1(a).

     Notice of US Tranche A1 Revolving Credit Advance has the meaning ascribed
to it in Section 1.1(e)

     Obligation Currency has the meaning ascribed to it in Section 1.15(a).

     Obligations means, collectively, the US Obligations and the Canadian
Obligations.

-33-

--------------------------------------------------------------------------------





     Original Closing Date means January 31, 2006.

     Original Credit Agreement has the meaning assigned to such term in the
recitals of this Agreement.

     Other Canadian Lender has the meaning ascribed to it in Section 8.5(d).
Other US Lender has the meaning ascribed to it in Section 8.5(d). Other Taxes
has the meaning ascribed to it in Section 1.12(c).

     Patent License means rights under any written agreement now owned or
hereafter acquired by any Credit Party granting any right to such Credit Party
with respect to any invention on which a Patent owned by a third party is in
existence.

     Patent Security Agreements means the US Patent Security Agreements and the
Canadian Patent Security Agreements.

     Patents means all of the following in which any Credit Party now holds or
hereafter acquires any interest: (a) all letters patent of the United States,
Canada or any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States, Canada or of any other
country, including registrations, recordings and applications in the United
States Patent and Trademark Office, the Canadian Intellectual Property Office or
in any similar office or agency of the United States, Canada any State or any
other country, and (b) all reissues, continuations, continuations-in-part or
extensions thereof.

     PBGC means the Pension Benefit Guaranty Corporation.

     PEC means preferred equity certificates issued by Luxco.

     Performance Films has the meaning given to such term in the recitals to
this Agreement.

     Performance Films-Luxco Intercompany Note means any intercompany note
issued by Performance Films to Luxco in an amount not to exceed (for the
avoidance of doubt, less any interest accruing thereon) the greater of
$11,0000,000 Canadian Dollars and the Canadian Dollar Equivalent Amount of
$11,000,000 Dollars in the aggregate to be incurred in connection with the
Liqui-box Acquisition Transaction and the proceeds of which will be used solely
to consummate the Liqui-box Acquisition Transaction, which Indebtedness, for the
avoidance of doubt, may be interest-free and which Indebtedness may be replaced
at the discretion of the Credit Parties within seventy (70) days of the
Liqui-box Acquisition Transaction Closing Date, with Indebtedness in the same
aggregate Canadian Dollar principal amount that is interest-bearing.

     Permitted Acquisition has the meaning given to such term in Section 5.6.

     Permitted Amalgamation means (i) the continuance of any one or more of
Exopack Canada, TPG Canada and Performance Films from its respective
jurisdiction or

-34-

--------------------------------------------------------------------------------




organization on the date hereof to another Canadian jurisdiction and the
amalgamation of any of Exopack Canada, TPG Canada and Performance Films pursuant
to the laws of the applicable Canadian jurisdiction or (ii) the liquidation,
wind-up or dissolution of any of Exopack Canada, TPG Canada and Performance
Films with and into any other of such entities.

     Permitted Encumbrances means the following encumbrances: (a) Liens for
taxes, assessments or governmental charges or levies not yet due and payable or
Liens for taxes, assessments or governmental charges or levies being contested
in good faith and by appropriate proceedings for which adequate reserves have
been established in accordance with GAAP, excluding federal income tax Liens and
Liens in favor of the PBGC under ERISA; (b) Liens in respect of property or
assets of any Borrower or any of its Subsidiaries imposed by law which were
incurred in the ordinary course of business and which have not arisen to secure
Indebtedness for borrowed money, such as carriers’, materialmen’s,
warehousemen’s and mechanics’ Liens, statutory and common law landlord’s Liens,
and other similar Liens arising in the ordinary course of business, and which
either (1) do not in the aggregate materially detract from the value of such
property or assets or materially impair the use thereof in the operation of the
business of any Borrower or any of its Subsidiaries or (2) are being contested
in good faith by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of the property or asset subject to such Lien;
(c) Liens created by or pursuant to this Agreement, the Collateral Documents or
the other Loan Documents; (d) Liens in existence on the Closing Date which are
listed, and the property subject thereto described, on Schedule 5.2, without
giving effect to any extensions or renewals thereof except to the extent that
extensions or renewals of the underlying secured obligations are permitted
hereunder; (e) Liens arising from judgments, decrees, awards or attachments in
circumstances not constituting an Event of Default, provided that the amount of
cash and property (determined on a fair market value basis) deposited or
delivered to secure the respective judgment or decree or subject to attachment
shall not exceed $250,000 or the Dollar Equivalent thereof in the aggregate at
any time; (f) Liens (other than any Lien imposed by ERISA) (1) incurred or
deposits made in the ordinary course of business in connection with general
insurance maintained by any Borrower and its Subsidiaries, (2) incurred or
deposits made in the ordinary course of business of any Borrower and its
Subsidiaries in connection with workers’ compensation, unemployment insurance
and other types of social security, (3) to secure the performance by any
Borrower and its Subsidiaries of tenders, statutory obligations (other than
excise taxes), surety, stay, customs and appeal bonds, statutory bonds, bids,
leases, government contracts, trade contracts, performance and return of money
bonds and other similar obligations (exclusive of obligations for the payment of
borrowed money) to the extent incurred in the ordinary course of business, (4)
to secure the performance by any Borrower and its Subsidiaries of leases of real
property, to the extent incurred or made in the ordinary course of business
consistent with past practices, and (5) other deposits not to exceed $250,000 in
the aggregate; (g) licenses, sublicenses, leases or subleases granted to third
Persons in the ordinary course of business not interfering in any material
respect with the business of any Borrower or any of its Subsidiaries; (h)
easements, rights-of-way, restrictions, minor defects or irregularities in
title, encroachments and other similar charges or encumbrances, in each case not
securing Indebtedness and not interfering in any material respect with the
ordinary conduct of the business of any Borrower or any of its Subsidiaries; (i)
Liens arising from precautionary UCC financing statements regarding operating
leases; (j) Liens created pursuant to or in connection with leases or Capital
Leases or purchase money Indebtedness contemplated by Sections 5.1(e) and (f) or
otherwise permitted pursuant to this Agreement, provided that (1) such Liens
only

-35-

--------------------------------------------------------------------------------




serve to secure the payment of rent or Indebtedness arising under such leases or
Capital Leases and (2) the Liens encumbering the assets leased or purported to
be leased under such leases or Capital Leases do not encumber any other assets
of any Borrower or any of its Subsidiaries (other than letters of credit,
payment undertaking agreements, guaranteed investment contracts, deposits of
cash or Cash Equivalents and other credit support arrangements, in each case
having an aggregate value not exceeding the fair market value of the assets
leased or purported to be leased under such leases or Capital Leases (each of
such values determined at the time when the lease agreement relating to the
relevant lease or Capital Lease is signed and delivered)); (k) (1) liens,
encumbrances, hypothecs and other matters affecting title to any real property,
(2) as to any particular real property at any time, such easements,
encroachments, covenants, rights of way, minor defects, irregularities or
encumbrances on title which would not reasonably be expected to materially
impair such real property for the purpose for which it is held by the mortgagor
or grantor thereof, (3) zoning and other municipal ordinances which are not
violated in any material respect by the existing improvements and the present
use made by the mortgagor or grantor thereof of the premises, (4) general real
estate taxes and assessments not yet delinquent, and (5) any Lien that would be
disclosed on a true, correct and complete survey of the real property that does
not materially affect the use or enjoyment of the real property as it is
currently being used; (l) Liens arising pursuant to purchase money security
interests securing Indebtedness representing the purchase price (or financing of
the purchase price within 90 days after the respective purchase) of assets
acquired after the Closing Date, provided that (1) any such Liens attach only to
the assets so purchased, upgrades thereon and, if the asset so purchased is an
upgrade, the original asset itself (and such other assets financed by the same
financing source), (2) the Indebtedness (other than Indebtedness incurred from
the same financing source to purchase other assets and excluding Indebtedness
representing obligations to pay installation and delivery charges for the
property so purchased) secured by any such Lien does not exceed 100% of the
lesser of the fair market value or the purchase price of the property being
purchased at the time of the incurrence of such Indebtedness and (3) the
Indebtedness secured thereby is permitted to be incurred pursuant to this
Agreement; (m) Liens arising out of consignment or similar arrangements for the
sale of goods entered into by any Borrower or any of its Subsidiaries in the
ordinary course of business; and (n) rights of setoff upon deposits of cash in
favor of banks or other depository institutions as permitted by any Control
Agreement or, with respect to deposits of cash not subject to a Control
Agreement, customary rights of setoff in favor of such banks or depository
institutions; (o) Liens securing Indebtedness or leases that refinance, refund,
extend, renew and/or replace Indebtedness or leases secured by Liens described
in clauses (a) through (n) above and (p) Liens created by or pursuant to that
certain Cash Pledge and Security Agreement, dated as of October 13, 2005, by and
between Exopack Op Co and The CIT Group/Business Credit, Inc., provided that the
amount of cash deposited or delivered pursuant thereto shall not exceed
$2,250,000 or the Dollar Equivalent thereof in the aggregate at any time.

     Person means any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation, limited
liability company, institution, public benefit corporation, other entity or
government (whether federal, state, county, city, municipal, local, foreign, or
otherwise, including any instrumentality, division, agency, body or department
thereof).

-36-

--------------------------------------------------------------------------------




     Plan means, at any time, an “employee benefit plan,” as defined in Section
3(3) of ERISA, that any Credit Party or ERISA Affiliate maintains, contributes
to or has an obligation to contribute to on behalf of its employees.

     Pledge Agreements means the US Pledge Agreement, the Canadian Pledge
Agreement, the UK Shareholder Pledge and any other pledge agreement entered into
after the Closing Date by any Credit Party in favor of an Agent or any Lender.

     PPSA means the Personal Property Security Act as the same may, from time to
time, be in effect in the Province of Ontario; provided, that in the event that,
by reason of mandatory provisions of law, any or all of the attachment,
perfection or priority of any Lender's security interest in any Collateral is
governed by the Personal Property Security Act as in effect in a jurisdiction
other than the Province of Ontario, the term “PPSA” shall mean the Personal
Property Security Act or a similar act or statute as in effect in such other
jurisdiction for purposes of the provisions of this Agreement relating to such
attachment, perfection or priority and for purposes of definition related to
such provisions.

     Prepayment Date has the meaning ascribed to it in Section 1.6(e)(iii).

     Pro Forma means the unaudited consolidated and consolidating balance sheets
of Holdings and its Subsidiaries prepared in accordance with GAAP as of January
1, 2006, after giving effect to the Related Transactions. The Pro Forma is
annexed hereto as Annex D.

     Pro Rata Share means (A) with respect to all matters relating to any Lender
(a) with respect to the Revolving Loan prior to the occurrence of the Commitment
Termination Dates, the percentage obtained by dividing (i) the Revolving Loan
Commitment of that Lender by (ii) the aggregate Revolving Loan Commitments of
all Lenders, and (b) with respect to the Revolving Loan on and after the
occurrence of the Commitment Termination Dates, the percentage obtained by
dividing (i) the aggregate outstanding principal balance of the Revolving Loan
(including Letter of Credit Obligations) held by that Lender by (ii) the
outstanding principal balance of the Revolving Loan (including Letter of Credit
Obligations) held by all Lenders, as such percentages may be adjusted by
assignments pursuant to Section 8.1; (B) with respect to all matters relating to
any US Tranche A Lender only (a) with respect to the US Tranche A Loan prior to
the occurrence of the US Tranche A Commitment Termination Date, the percentage
obtained by dividing (i) the US Tranche A Loan Commitment of that US Tranche A
Lender by (ii) the aggregate US Tranche A Loan Commitments of all US Tranche A
Lenders, (b) with respect to the US Tranche A Loan on and after the occurrence
of the US Tranche A Commitment Termination Date, the percentage obtained by
dividing (i) the aggregate outstanding principal balance of the US Tranche A
Loan held by that US Tranche A Lender, by (ii) the outstanding principal balance
of the US Tranche A Loan held by all US Tranche A Lenders, as such percentages
may be adjusted by assignments pursuant to Section 8.1, (C) with respect to all
matters relating to any US Tranche A1 Lender only (a) with respect to the US
Tranche A1 Loan prior to the occurrence of the US Tranche A1 Commitment
Termination Date, the percentage obtained by dividing (i) the US Tranche A1 Loan
Commitment of that US Tranche A1 Lender by (ii) the aggregate US Tranche A1 Loan
Commitments of all US Tranche A1 Lenders, (b) with respect to the US Tranche A1
Loan on and after the occurrence of the US Tranche A1 Commitment Termination
Date, the percentage obtained by dividing (i) the

-37-

--------------------------------------------------------------------------------




aggregate outstanding principal balance of the US Tranche A1 Loan held by that
US Tranche A1 Lender, by (ii) the outstanding principal balance of the US
Tranche A1 Loan held by all US Tranche A1 Lenders, as such percentages may be
adjusted by assignments pursuant to Section 8.1, (D) with respect to all matters
relating to any Canadian Tranche A Lender only (a) with respect to all Canadian
Tranche A Loans prior to the occurrence of the Canadian Tranche A Commitment
Termination Date, the percentage obtained by dividing (i) the aggregate Canadian
Tranche A Loan Commitments of that Canadian Tranche A Lender by (ii) the
aggregate Canadian Tranche A Loan Commitments of all Canadian Tranche A Lenders,
and (b) with respect to all Canadian Tranche A Loans on and after the occurrence
of the Canadian Tranche A Commitment Termination Date, the percentage obtained
by dividing (i) the aggregate outstanding principal balance of the Canadian
Tranche A Loans held by that Canadian Tranche A Lender, by (ii) the outstanding
principal balance of the Canadian Tranche A Loans held by all Canadian Tranche A
Lenders, as such percentages may be adjusted by assignments pursuant to Section
8.1. and (E) with respect to all matters relating to any Canadian Tranche A1
Lender only (a) with respect to all Canadian Tranche A1 Loans prior to the
occurrence of the Canadian Tranche A1 Commitment Termination Date, the
percentage obtained by dividing (i) the aggregate Canadian Tranche A1 Loan
Commitments of that Canadian Tranche A1 Lender by (ii) the aggregate Canadian
Tranche A1 Loan Commitments of all Canadian Tranche A1 Lenders, and (b) with
respect to all Canadian Tranche A1 Loans on and after the occurrence of the
Canadian Tranche A1 Commitment Termination Date, the percentage obtained by
dividing (i) the aggregate outstanding principal balance of the Canadian Tranche
A1 Loans held by that Canadian Tranche A1 Lender, by (ii) the outstanding
principal balance of the Canadian Tranche A1 Loans held by all Canadian Tranche
A1 Lenders, as such percentages may be adjusted by assignments pursuant to
Section 8.1.

     Proceeding means a proceeding under the United States Bankruptcy Code,
Insolvency Laws or any similar law in any jurisdiction, in which any Credit
Party or any Subsidiary thereof is a debtor.

     Projections means Holdings’ forecasted consolidated and consolidating: (a)
balance sheets; (b) profit and loss statements; (c) cash flow statements; and
(d) capitalization statements, all prepared on a Subsidiary by Subsidiary or
Division-by-Division basis, if applicable, and otherwise consistent with the
historical Financial Statements of Holdings, together with appropriate
supporting details and a statement of underlying assumptions.

     Proposed Change has the meaning ascribed to it in Section 9.19(c).

     Qualified Assignee means (a) any Lender, any Affiliate of any Lender and,
with respect to any Lender that is an investment fund that invests in commercial
loans, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor, and (b) any commercial bank, savings and
loan association or savings bank or any other entity which is an “accredited
investor” (as defined in Regulation D under the Securities Act of 1933 or in
respect of Canadian Loans, the Ontario Securities Commission Rule 45-501) which
extends credit or buys loans as one of its businesses, including insurance
companies, mutual funds, lease financing companies and commercial finance
companies, in each case, which has a rating of BBB or higher from S&P and a
rating of Baa2 or higher from Moody’s at the date that it becomes a

-38-

--------------------------------------------------------------------------------




Lender and which, in each case, through its applicable lending office, is
capable of lending to Borrowers without the imposition of any withholding or
similar taxes; provided that such Person shall not be a Qualified Assignee if
the assigning Lender is entitled to receive additional amounts from the
Borrowers under Section 1.12 hereof immediately prior to such assignment in an
amount greater than the amount imposed by such assignee; and provided, further,
that no Person that (directly or through an Affiliate) holds a cash Investment
in the Subordinated Debt or equity of any Credit Party in excess of 20% of its
Commitments or cash Investment in the Loans shall be a Qualified Assignee.

     Qualified Plan means a Plan that is intended to be tax-qualified under
Section 401(a) of the IRC.

     Real Estate has the meaning ascribed to it in Section 3.14.

     Related Transactions means the initial borrowing under the Revolving Loans
on the Original Closing Date, any borrowing under the Revolving Loans on the
Closing Date, the payment of all Fees, costs and expenses associated with all of
the foregoing and the execution and delivery of all of the Related Transactions
Documents.

     Related Transactions Documents means the Loan Documents, the Senior Notes,
the Indenture, and all other agreements or instruments executed in connection
with the Related Transactions.

     Release means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material in
the indoor or outdoor environment, including the movement of Hazardous Material
through or in the air, soil, surface water, ground water or property.

     Replacement Lender has the meaning ascribed to it in Section 9.19(a).

     Report has the meaning ascribed to it in Section 8.2(1).

     Requisite Lenders means Lenders having (a) more than 50% of the Commitments
of all Lenders, or (b) if the Commitments have been terminated, more than 50% of
the aggregate outstanding amount of the Loans.

     Reserves means, with respect to any Borrowing Base (a) reserves established
by Applicable Agent from time to time against Eligible Accounts and Eligible
Inventory pursuant to Exhibit 6.1(d) and (b) such other reserves against
Eligible Accounts, Eligible Inventory, Aggregate Borrowing Availability, US
Tranche A Borrowing Availability, US Tranche A1 Borrowing Availability, Canadian
Tranche A Borrowing Availability, or Canadian Tranche A1 Borrowing Availability
that Applicable Agent may, in its reasonable credit judgment acting in good
faith, establish from time to time without double-counting. Without limiting the
generality of the foregoing, Reserves established to ensure the payment of
accrued Interest Expenses or Indebtedness shall be deemed to be a reasonable
exercise of Applicable Agent’s credit judgment.

-39-

--------------------------------------------------------------------------------




     Restricted Payment means, with respect to any Credit Party (a) the
declaration or payment of any dividend or the incurrence of any liability to
make any other payment or distribution of cash or other property or assets in
respect of Stock; (b) any payment on account of the purchase, redemption,
defeasance, sinking fund or other retirement of such Credit Party’s Stock or any
other payment or distribution made in respect thereof, either directly or
indirectly; (c) any payment or prepayment of principal of, premium, if any, or
interest, fees or other charges on or with respect to, and any redemption,
purchase, retirement, defeasance, sinking fund or similar payment and any claim
for rescission with respect to, any Subordinated Debt; (d) any payment made to
redeem, purchase, repurchase or retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire Stock of such Credit
Party now or hereafter outstanding; (e) any payment of a claim for the
rescission of the purchase or sale of, or for material damages arising from the
purchase or sale of, any shares of such Credit Party’s Stock or of a claim for
reimbursement, indemnification or contribution arising out of or related to any
such claim for damages or rescission; (f) any payment, loan, contribution, or
other transfer of funds or other property to any Stockholder of such Credit
Party other than payment of compensation in the ordinary course of business to
Stockholders who are employees of such Credit Party; and (g) any payment of
management fees (or other fees of a similar nature), out-of-pocket expenses in
connection therewith and indemnities payable in connection with any management
services, consulting or like agreement by such Credit Party to any Stockholder
of such Credit Party or its Affiliates.

     Restricted Subsidiaries has the meaning given to such term in the
Indenture.

     Revolving Credit Advances means the Canadian Tranche A Revolving Credit
Advances, the Canadian Tranche A1 Revolving Credit Advances, the US Tranche A
Revolving Credit Advances and the US Tranche A1 Revolving Credit Advances.

     Revolving Lenders means, collectively, the US Tranche A Lenders, the US
Tranche A1 Lenders, the Canadian Tranche A Lenders and the Canadian Tranche A1
Lenders.

     Revolving Loan means, collectively, the US Tranche A Loan, the US Tranche
A1 Loan, the Canadian Tranche A Loan and the Canadian Tranche A1 Loan.

     Revolving Loan Commitment means, collectively, the US Tranche A Loan
Commitment, US Tranche A1 Loan Commitment, the Canadian Tranche A Loan
Commitment and Canadian Tranche A1 Loan Commitment.

     S&P means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc.

     Security Agreements means, collectively, the US Security Agreement and the
Canadian Security Agreements.

     Sellers means, collectively, Intelicoat Technologies Image Products Holdco
LLC, a Delaware limited liability company, and Image Products Group LLC, a
Delaware limited liability company.

-40-

--------------------------------------------------------------------------------





     Senior Notes means those certain 11 1 / 4 % Senior Unsecured Notes due 2014
issued by Holdings in an aggregate original principal amount up to $245,000,000,
as amended and as may be further amended or supplemented from time to time
pursuant to the terms hereof and the terms of the Indenture.

     Settlement Date means the US Settlement Date or Canadian Settlement Date,
as the context may require.

     Software means all “software” as such term is defined in the Code, the PPSA
(or similar Applicable Law), now owned or hereafter acquired by any Credit
Party, other than software embedded in any category of Goods, including all
computer programs and all supporting information provided in connection with a
transaction related to any program.

     Solvent means, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including subordinated and contingent liabilities,
of such Person; (b) the present fair saleable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts and liabilities, including subordinated and
contingent liabilities as they become absolute and matured; (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay as such debts and liabilities mature; and
(d) such Person is not engaged in a business or transaction, and is not about to
engage in a business or transaction, for which such Person’s property would
constitute an unreasonably small capital. The amount of contingent liabilities
(such as Litigation, guaranties and pension plan liabilities) at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that would be reasonably be expected
to become an actual or matured liability.

     Specified Obligations means Obligations consisting of (a) the principal and
interest on Loans and (b) reimbursement obligations in respect of Letters of
Credit.

     Sponsor means, collectively, Sun Capital Partners III, LP, Sun Capital
Partners II QP, LP and Sun Capital Partners IV, LP.

     Statement has the meaning ascribed to it in Section 6.1(b).

     Stock means all shares, options, warrants, general or limited partnership
interests, membership interests or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity whether voting or nonvoting, including common stock, preferred
stock, convertible preferred equity certificates, preferred equity certificates
(other than PEC’s) or any other “equity security” (as such term is defined in
Rule 3a11-1 of the General Rules and Regulations promulgated by the Securities
and Exchange Commission under the Securities Exchange Act of 1934).

     Stockholder means, with respect to any Person, each holder of Stock of such
Person.

-41-

--------------------------------------------------------------------------------




     Subordinated Debt means any Indebtedness of any Credit Party subordinated
to the Obligations as to right and time of payment and as to any other rights
and remedies thereunder and having such other terms as are satisfactory to
Agents and Requisite Lenders.

     Subsidiary means, with respect to any Person, (a) any corporation of which
an aggregate of more than 50% of the outstanding Stock having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, Stock of any other class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time, directly or indirectly, owned
legally or beneficially by such Person or one or more Subsidiaries of such
Person, or with respect to which any such Person has the right to vote or
designate the vote of 50% or more of such Stock whether by proxy, agreement,
operation of law or otherwise, and (b) any partnership or limited liability
company in which such Person and/or one or more Subsidiaries of such Person
shall have an interest (whether in the form of voting or participation in
profits or capital contribution) of more than 50% or of which any such Person is
a general partner or may exercise the powers of a general partner. Unless the
context otherwise requires, each reference to a Subsidiary shall be a reference
to a Subsidiary of Holdings. Notwithstanding the foregoing, the Excluded
Subsidiaries shall not be considered “Subsidiaries” for purposes of this
Agreement.

     Supermajority Lenders means Lenders having (a) 65% or more of the
Commitments of all Lenders, or (b) if the Commitments have been terminated, 65%
or more of the aggregate outstanding amount of the Loans.

     Target has the meaning ascribed to it in Section 5.6.

     Taxes has the meaning ascribed to it in Section 1.12(a).

     Tax Distributions means, for so long as any Borrowers is a Subchapter S
corporation, limited liability company or partnership dividends and/or
distributions paid by such Borrower to its shareholders, members or general
partners, as the case may be, in an amount equal to the product of (a) taxable
income related to such persons’ ownership interest in such Borrower multiplied
by (b) the sum of the highest effective individual federal and state income tax
rates in a state in which any such shareholder, member or general partner, as
the case may be, resides which were applicable in such year.

     Tax Returns means all reports, returns, information returns, claims for
refund, elections, estimated Tax filings or payments, requests for extension,
documents, statements, declarations and certifications and other information
required to be filed with respect to Taxes, including attachments thereto and
amendments thereof.

     Termination Date means the date on which (a) the Loans have been
indefeasibly repaid in full, (b) all other Obligations under the Agreement and
the other Loan Documents have been completely discharged (other than contingent
indemnification obligations as to which no unsatisfied claim has been asserted),
(c) all Letter of Credit Obligations have been cash collateralized in the amount
set forth in Section 1.6(g), cancelled or, with the consent of US Agent in each
instance, backed by standby letters of credit acceptable to US Agent, (d) all

-42-

--------------------------------------------------------------------------------




Commitments have been terminated and (e) Agents and Lenders have been released
by Credit Parties of all claims against Agents and Lenders.

     Title IV Plan means a Plan (other than a Multiemployer Plan), that is
covered by Title IV of ERISA or Section 412 of the IRC, and that any Credit
Party or ERISA Affiliate maintains, contributes to or has an obligation to
contribute to on behalf of participants who are or were employed by any of them.

     TPG has the meaning given to such term in the recitals to this Agreement.

     TPG Canada means The Packaging Group (Canada) Corporation, a Nova Scotia
unlimited liability company.

     TPG Enterprises means TPG Enterprises, Inc., a Delaware corporation.

     TPG Recapitalization means the recapitalization of TPG Canada with the
result being that the amount of paid up capital of TPG Canada for the purposes
of the ITA is reduced by approximately two-thirds of the amount thereof on the
Closing Date and an amount equal to such reduction is paid to TPG Enterprises as
a return of capital and an amount equal to such return of capital is lent by TPG
Enterprises to TPG Canada on an interest bearing basis.

     Trademark Security Agreements means the US Trademark Security Agreements
and Canadian Trademark Security Agreements.

     Trademark License means rights under any written agreement now owned or
hereafter acquired by any Credit Party granting any right to such Credit Party
to use any Trademark owned by a third party.

     Trademarks means all of the following now owned or hereafter adopted or
acquired by any Credit Party: (a) all trademarks, trade names, corporate names,
business names, trade styles, service marks, logos, internet domain names, other
source or business identifiers, prints and labels on which any of the foregoing
have appeared or appear, designs and general intangibles of like nature (whether
registered or unregistered), all registrations and recordings thereof, and all
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office, the Canadian
Intellectual Property Office or in any similar office or agency of the United
States, Canada any state or territory thereof, or any other country or any
political subdivision thereof; (b) all reissues, extensions or renewals thereof;
and (c) all goodwill associated with or symbolized by any of the foregoing.

     UK Group Member means Exopack UK Holdco and each of its Subsidiaries.

     UK Holdco means Intelicoat Technologies EF Holdco Ltd., a company organized
under the laws of England and Wales.

     U.K. Engineered Films means Intelicoat Technologies Engineered Films Ltd.,
a company organized under the laws of England and Wales.

-43-

--------------------------------------------------------------------------------




     UK Shareholder Pledge means the UK Shareholder Pledge Agreement dated as of
October 3, 2007, executed by US Borrower, pledging 65% of the Stock of Exopack
UK Holdco in favor of US Agent, on behalf of itself and US Lenders.

     Unfunded Pension Liability means, at any time, the aggregate amount, if
any, of the amount by which the present value of all accrued benefits under each
Title IV Plan exceeds the fair market value of all assets of such Title IV Plan
allocable to such benefits in accordance with Title IV of ERISA, all determined
as of the most recent valuation date for each such Title IV Plan using the
actuarial assumptions for purposes of determining the funded status of such
Title IV Plan under Section 412 of the IRC.

     US means the United States of America.

     US Agent means GE Capital in its capacity as US Agent for US Lenders or its
successor appointed pursuant to Section 8.2.

     US Allocable Amount has the meaning ascribed to it in Section 10.7(b).

     US Borrowers has the meaning ascribed thereto in the recitals to the
Agreement.

     US Borrower Representative means Exopack Op Co, in its capacity as US
Borrower Representative pursuant to the provisions of Section 1.13(a).

     US Collateral means the property covered by the US Security Agreement and
the other US Collateral Documents and any other property (other than real
property, plants and Equipment), tangible or intangible, now existing or
hereafter acquired, that may at any time be or become subject to a security
interest or Lien in favor of US Agent, on behalf of itself and Lenders, to
secure the Obligations or any portion thereof.

     US Collateral Documents means the US Security Agreement, the US Guaranty,
the US Pledge Agreement, the Luxco Guaranty, the Patent Security Agreements, the
Trademark Security Agreements, the Copyright Security Agreements and all similar
agreements entered into guaranteeing payment of, or granting a Lien upon
property as security for payment of, the Obligations or any portion thereof.

     US Copyright Security Agreements means the US Copyright Security
Agreements, if any, made in favor of US Agent, on behalf of itself and Lenders,
by each applicable US Credit Party.

     US Credit Parties means Exopack Holdings and its Domestic Subsidiaries. US
Disbursement Account has the meaning ascribed to it in Section 1.1(c). US
Foreign Lender has the meaning ascribed to it in Section 1.12(d).

     US Guarantor Payment has the meaning ascribed to it in Section 10.7(a).

-44-

--------------------------------------------------------------------------------




     US Guarantors means each of Exopack Holdings, Holdings and each Domestic
Subsidiary of Holdings and each other Person, if any, that executes a guaranty
or other similar agreement in favor of US Agent, for itself and the ratable
benefit of Lenders guarantying the Obligations, in connection with the
transactions contemplated by the Agreement and the other Loan Documents.

     US Guaranty means the guaranty dated as of the Original Closing Date
executed by each Domestic Subsidiary of Holdings (other than US Borrowers) in
favor of US Agent, on behalf of Agents and Lenders.

     US Indemnitees has the meaning ascribed to it in Section 9.1(a).

     US Index Rate means, for any day, a floating rate equal to the higher of
(i) the rate publicly quoted from time to time by The Wall Street Journal as the
“base rate on corporate loans posted by at least 75% of the nation’s 30 largest
banks” (or, if The Wall Street Journal ceases quoting a base rate of the type
described, the highest per annum rate of interest published by the Federal
Reserve Board in Federal Reserve statistical release H.15 (519) entitled
“Selected Interest Rates” as the Bank prime loan rate or its equivalent), and
(ii) the Federal Funds Rate plus 50 basis points per annum. Each change in any
interest rate provided for in the Agreement based upon the US Index Rate shall
take effect at the time of such change in the US Index Rate.

     US Index Rate Loan means a Loan or portion thereof bearing interest by
reference to the US Index Rate.

     US Interest Rate Agreement means any interest rate swap agreement, interest
rate cap agreement, interest rate collar agreement or similar agreement or
arrangement designed to protect US Borrowers against fluctuations in interest
rates entered into between one or more US Borrowers and one or more US Lenders
to the extent permitted hereunder.

     US L/C Issuer means GE Capital or a Subsidiary thereof or a bank or other
legally authorized Person selected by or acceptable to US Agent in its sole
discretion, in such Person’s capacity as an issuer of US Letters of Credit
hereunder.

     US L/C Sublimit has the meaning ascribed to it in Section 1.1(b)(i).

     US Lenders means the US Tranche A Lenders and the US Tranche A1 Lenders.

     US Letters of Credit means standby letters of credit issued for the account
of US Borrowers by US L/C Issuers for which US Agent and US Tranche A Lenders
have incurred US Letter of Credit Obligations.

     US Letters of Credit Fee has the meaning ascribed to it in Section 1.4(d).

     US Letter of Credit Obligations means all outstanding obligations incurred
by US Agent and US Tranche A Lenders at the request of US Borrower
Representative, whether direct or indirect, contingent or otherwise, due or not
due, in connection with the issuance of US Letters of Credit by US L/C Issuers
or the purchase of a participation as set forth in Section 1.1(b) with respect
to any US Letter of Credit. The amount of such US Letter of Credit

-45-

--------------------------------------------------------------------------------




Obligations shall equal the maximum amount that may be payable by US Agent and
US Tranche A Lenders thereupon or pursuant thereto.

     US Loans means the US Tranche A Loans and the US Tranche A1 Loans.

     US Loan Commitments means the US Tranche A Loan Commitment and the US
Tranche A1 Loan Commitment.

     US Non-Funding Lender has the meaning ascribed to it in Section 8.5(a).

     US Notes means the US Tranche A Notes and the US Tranche A1 Notes.

     US Obligations means all loans, advances, debts, liabilities and
obligations, for the performance of covenants, tasks or duties or for payment of
monetary amounts (whether or not such performance is then required or
contingent, or such amounts are liquidated or determinable), including US Letter
of Credit Obligations, owing by any US Credit Party to US Agent or any US
Lender, and all covenants and duties regarding such amounts, of any kind or
nature, present or future, whether or not evidenced by any note, agreement or
other instrument, arising under the Agreement or any of the other Loan Documents
and all liabilities and obligations of the US Credit Parties under the US
Interest Rate Agreements to the extent the counterparty is a US Lender. This
term includes all principal, interest (including all interest that accrues after
the commencement of any case or proceeding by or against any US Credit Party in
bankruptcy, whether or not allowed in such case or proceeding), Fees, Charges,
expenses, attorneys’ fees and any other sum chargeable to any US Credit Party
under the Agreement or any of the other Loan Documents.

     US Overadvance has the meaning ascribed to it in Section 1.1(a).

     US Patent Security Agreement means the US Patent Security Agreement, if
any, made in favor of US Agent, on behalf of itself and Lenders, by each
applicable US Credit Party.

     US Pledge Agreement means the Pledge Agreement dated as of the Original
Closing Date, executed by each of Exopack Holdings, Holdings and each US Credit
Party in favor of US Agent, on behalf of itself, US Lenders, the Canadian Agent
and Canadian Lenders.

     US Security Agreement means the Security Agreement dated as of the Original
Closing Date, entered into by and among US Agent, on behalf of itself and
Lenders, and each US Credit Party that is a signatory thereto.

US Settlement Date has the meaning ascribed to it in Section 8.5(a)(ii).

     US Trademark Security Agreements means the US Trademark Security
Agreements, if any, made in favor of US Agent, on behalf of itself and Lenders,
by each applicable US Credit Party.

     US Tranche A Borrowing Availability means, at any time the lesser of (i)
the amount of the US Tranche A Loan Commitment of all US Tranche A Lenders at
such time and (ii) the Aggregate US Tranche A Borrowing Base at such time, in
each case less the sum of (x)

-46-

--------------------------------------------------------------------------------




the amount of the outstanding US Tranche A Loan (including, without duplication,
US Letter of Credit Obligations) plus the Dollar Equivalent of the outstanding
Canadian Tranche A Loans at such time, plus (y) Reserves imposed by Agents in
their reasonable credit judgment at such time in accordance with the terms
hereof.

     US Tranche A Borrowing Base means, for any US Borrower, as of any date of
determination by US Agent, from time to time, an amount equal to the sum at such
time of:

     (a) up to 85% of the book value of the Eligible Accounts of such US
Borrower and its Domestic Subsidiaries (which for the avoidance of doubt,
includes direct and indirect Domestic Subsidiaries) at such time;

     (b) up to the lesser of (i) 62.5% of the book value of the Eligible
Inventory of such US Borrower and its Domestic Subsidiaries (which for the
avoidance of doubt, includes direct and indirect Domestic Subsidiaries but
excluding any UK Group Member) consisting of raw materials (other than Eligible
Inventory consisting of raw materials in-transit, eligible pursuant to Section
1.9(p)) and finished goods valued at the lower of cost (determined on a
first-in, first-out basis) or market and (ii) 85% of the NOLV of such Eligible
Inventory (such amount the “US Tranche A Raw Materials Advance Rate”);

     (c) up to 45% of the book value of the Eligible Inventory of such US
Borrower and its Domestic Subsidiaries (which for the avoidance of doubt,
includes direct and indirect Domestic Subsidiaries) consisting of work in
process (eligible pursuant to Section 1.9(o))in an amount not to exceed
$6,500,000 in the aggregate; and

     (d) up to the inverse of the then applicable US Tranche A Raw Materials
Advance Rate on the Eligible Inventory of such US Borrower and its Domestic
Subsidiaries (which for the avoidance of doubt, includes direct and indirect
Domestic Subsidiaries) consisting of raw materials in-transit (eligible pursuant
to Section 1.9(p)), in an amount not to exceed $1,000,000 in the aggregate.

Notwithstanding the foregoing, (i) no assets or receivables of any UK Group
Member generated pursuant to Section 5.1(c)(ii) or (iii) shall be included in
the US Tranche A Borrowing Base and (ii) no assets or receivables acquired in
the Bemis Acquisition shall be included in the US Tranche A Borrowing Base until
the Agents shall have completed reasonably satisfactory audits and appraisals of
such assets and receivables.

     US Tranche A Commitment Termination Date means the earliest of (a) July 2,
2014, (b) ninety (90) days prior to the stated maturity of the Senior Notes, (c)
ninety (90) days prior to the stated maturity of the Bemis Debt, (d) the date of
termination (whichever is earliest) of US Tranche A Lenders’ obligations to make
US Tranche A Revolving Credit Advances or incur US Letter of Credit Obligations
or permit existing US Tranche A Loans to remain outstanding, in each case,
pursuant to Section 7.2 or Section 7.3, and (e) the date of (i) payment in full
by US Borrowers of the US Tranche A Loans, (ii) the cancellation and return (or
stand-by guarantee) of all US Letters of Credit or the cash collateralization of
all US Letter of Credit Obligations pursuant to Section 1.6(g), and (iii) the
permanent reduction of the US Tranche A Loan Commitments to zero dollars ($0).

-47-

--------------------------------------------------------------------------------




     US Tranche A Lenders means GE Capital, the other Lenders named on the
signature pages of the Agreement as US Tranche A Lenders (in such capacity
only), and, if any such US Tranche A Lender shall assign all or any portion of
the US Obligations in accordance with the terms hereof, such term shall include
any assignee of such US Tranche A Lender.

     US Tranche A Loans means, at any time, the sum of (i) the aggregate amount
of US Tranche A Revolving Credit Advances outstanding to US Borrowers plus (ii)
the aggregate US Letter of Credit Obligations incurred on behalf of US
Borrowers. Unless the context otherwise requires, references to the outstanding
principal balance of the US Tranche A Loan shall include the outstanding balance
of US Letter of Credit Obligations.

     US Tranche A Loan Commitment means (a) as to any US Tranche A Lender, the
commitment of such US Tranche A Lender to make its Pro Rata Share of US Tranche
A Revolving Credit Advances or incur its Pro Rata Share of US Letter of Credit
Obligations as set forth on Annex B or in the most recent Assignment Agreement,
if any, executed by such US Tranche A Lender and (b) as to all US Tranche A
Lenders, the aggregate commitment of all US Tranche A Lenders to make the US
Tranche A Revolving Credit Advances or incur US Letter of Credit Obligations,
which aggregate commitment shall be the Dollar Equivalent of One Hundred Twenty
Million dollars ($120,000,000) on the Closing Date, as such amount may be
adjusted, if at all, from time to time in accordance with the Agreement.

     US Tranche A Notes has the meaning ascribed to it in Section 1.1(a).

     US Tranche A Raw Materials Advance Rate has the meaning ascribed to it in
the definition of “US Tranche A Borrowing Base”.

     US Tranche A Revolving Credit Advances has the meaning ascribed to it in

Section 1.1(a).

     US Tranche A1 Borrowing Availability means, at any time the lesser of (i)
the amount of the US Tranche A1 Loan Commitment of all US Tranche A1 Lenders at
such time and (ii) the Aggregate US Tranche A1 Borrowing Base at such time, in
each case less the sum of (x) the amount of the outstanding US Tranche A1 Loan
plus the Dollar Equivalent of the outstanding Canadian Tranche A1 Loans at such
time plus (y) Reserves imposed by Agents in their reasonable credit judgment at
such time in accordance with the terms hereof.

     US Tranche A1 Borrowing Base means, for any US Borrower, as of any date of
determination by US Agent, from time to time, an amount equal to the sum at such
time of:

     (a) up to an additional 5% of the book value of the Eligible Accounts of
such US Borrower and its Domestic Subsidiaries (which for the avoidance of
doubt, includes direct and indirect Domestic Subsidiaries) at such time; and

     (b) up to the lesser of (i) an additional 5% of the book value of the
Eligible Inventory of such US Borrower and its Domestic Subsidiaries (which for
the avoidance of doubt, includes direct and indirect Domestic Subsidiaries but
excluding any UK Group Member) consisting of raw materials and finished goods
valued at the lower

-48-

--------------------------------------------------------------------------------




of cost (determined on a first-in, first-out basis) or market and (ii) an
additional 5% of the NOLV of such Eligible Inventory.

Notwithstanding the foregoing, (i) no assets or receivables of any UK Group
Member generated pursuant to Section 5.1(c)(ii) or (iii) shall be included in
the US Tranche A1 Borrowing Base and (ii) no assets or receivables acquired in
the Bemis Acquisition shall be included in the US Tranche A1 Borrowing Base
until the Agents shall have completed reasonably satisfactory audits and
appraisals of such assets and receivables.

     US Tranche A1 Commitment Termination Date means the earliest of (a) July 2,
2014, (b) ninety (90) days prior to the stated maturity of the Senior Notes, (c)
ninety (90) days prior to the stated maturity of the Bemis Debt, (d) the date of
termination (whichever is earliest) of US Tranche A1 Lenders’ obligations to
make US Tranche A1 Revolving Credit Advances or permit existing US Tranche A1
Loans to remain outstanding, in each case, pursuant to Section 7.2 or Section
7.3, and (e) the date of (i) payment in full by US Borrowers of the US Tranche
A1 Loans, and (ii) the permanent reduction of the US Tranche A1 Loan Commitments
to zero dollars ($0).

     US Tranche A1 Lenders means GE Capital, the other Lenders named on the
signature pages of the Agreement as US Tranche A1 Lenders (in such capacity
only), and, if any such US Tranche A1 Lender shall assign all or any portion of
the US Obligations in accordance with the terms hereof, such term shall include
any assignee of such US Tranche A1 Lender.

     US Tranche A1 Loan Commitment means (a) as to any US Tranche A1 Lender, the
commitment of such US Tranche A1 Lender to make its Pro Rata Share of US Tranche
A1 Revolving Credit Advances as set forth on Annex B or in the most recent
Assignment Agreement, if any, executed by such US Tranche A1 Lender and (b) as
to all US Tranche A1 Lenders, the aggregate commitment of all US Tranche A1
Lenders to make the US Tranche A1 Revolving Credit Advances, which aggregate
commitment shall be the Dollar Equivalent of Five Million dollars ($5,000,000)
on the Closing Date, as such amount may be adjusted, if at all, from time to
time in accordance with the Agreement.

     US Tranche A1 Loans means, at any time, the aggregate amount of US Tranche
A1 Revolving Credit Advances outstanding to US Borrowers.

     US Tranche A1 Notes has the meaning ascribed to it in Section 1.1(e).

     US Tranche A1 Revolving Credit Advances has the meaning ascribed to it in
Section 1.1(e)

     Welfare Plan means a Plan described in Section 3(1) of ERISA.

     Voting Stock of any Person means Stock having the right to vote for
election of directors of such Person under ordinary circumstances.

     Rules of construction with respect to accounting terms used in the
Agreement or the other Loan Documents shall be as set forth or referred to in
this Annex A. All other undefined terms contained in any of the Loan Documents
shall, unless the context indicates

-49-

--------------------------------------------------------------------------------




otherwise, have the meanings provided for by the Code to the extent the same are
used or defined therein; in the event that any term is defined differently in
different Articles or Divisions of the Code, the definition contained in Article
or Division 9 shall control. Unless otherwise specified, references in the
Agreement or any of the Appendices to a section, subsection or clause refer to
such section, subsection or clause as contained in the Agreement. The words
“herein,” “hereof” and “hereunder” and other words of similar import refer to
the Agreement as a whole, including all Annexes, Exhibits and Schedules, as the
same may from time to time be amended, restated, modified or supplemented, and
not to any particular section, subsection or clause contained in the Agreement
or any such Annex, Exhibit or Schedule.

     Wherever from the context it appears appropriate, each term stated in
either the singular or plural shall include the singular and the plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, feminine and neuter genders. The words “including”, “includes” and
“include” shall be deemed to be followed by the words “without limitation”; the
word “or” is not exclusive; references to Persons include their respective
successors and assigns (to the extent and only to the extent permitted by the
Loan Documents) or, in the case of governmental Persons, Persons succeeding to
the relevant functions of such Persons; and all references to statutes and
related regulations shall include any amendments of the same and any successor
statutes and regulations. Whenever any provision in any Loan Document refers to
the knowledge (or an analogous phrase) of any Credit Party, such words are
intended to signify that such Credit Party has actual knowledge or awareness of
a particular fact or circumstance or that such Credit Party, if it had exercised
reasonable diligence, would have known or been aware of such fact or
circumstance. Definitions of agreements and instruments in Annex A shall mean
and refer to such agreements and instruments as amended, modified, supplemented,
restated, substituted or replaced from time to time in accordance with their
respective terms and the terms of this Agreement and the other Loan Documents.

-50-

--------------------------------------------------------------------------------




ANNEX B (from Annex A - Commitments definition) to

CREDIT AGREEMENT

PRO RATA SHARES AND COMMITMENT AMOUNTS

                                                                             Lender(s)

US Tranche A Loan Commitment $120,000,000 GENERAL ELECTRIC CAPITAL    
CORPORATION     US Tranche A1 Loan Commitment   $5,000,000 GENERAL ELECTRIC
CAPITAL     CORPORATION

 

  Canadian Tranche A Loan GE CANADA FINANCE HOLDING   Commitment (Subfacility)
COMPANY $20,000,000       Canadian Tranche A1 Loan GE CANADA FINANCE HOLDING  
Commitment (Subfacility) COMPANY $5,000,000  

 

--------------------------------------------------------------------------------




ANNEX C to

CREDIT AGREEMENT

CLOSING CHECKLIST

Part I: Financial Closing Checklist

A. DOCUMENTS

1. Credit Agreement: This Agreement or counterparts hereof shall have been duly
executed by, and delivered to, each Credit Party, Agents and Lenders.

2. Revolving Notes: Duly executed originals of the US Notes and Canadian Notes
for each applicable Lender, dated the date hereof, if requested by the
respective Lenders, shall have been delivered to the Applicable Agent.

3. US Reaffirmation: Duly executed originals of Reaffirmation of the US
Collateral Documents, dated the date hereof, shall have been delivered to the
Applicable Agent.

4. Canadian Reaffirmation: Duly executed originals of Reaffirmation of the
Canadian Collateral Documents, dated the date hereof, shall have been delivered
to the Applicable Agent.

5. Certificate of Formation and Good Standing: For each Credit Party, (a) its
articles or certificate of incorporation or certificate of formation or
equivalent organizational document, as applicable, and all amendments thereto,
(b) good standing certificates or similar certificates (including verification
of tax status) in its state, province or jurisdiction of incorporation or
formation, as applicable, but only if such concept has legal consequence in such
state, province or jurisdiction and (c) good standing certificates or similar
certificates (including verification of tax status) and certificates of
qualification to conduct business in each jurisdiction where its ownership or
lease of property or the conduct of its business requires such qualification,
but only if such concept has legal consequence in such jurisdiction except, with
respect to foreign qualifications, where the failure to be in good standing
could not reasonably be expected to have a Material Adverse Effect, each dated a
recent date prior to the date hereof and certified by the applicable Secretary
of State or other authorized Governmental Authority shall have been delivered to
Agents.

6. By-laws and Resolutions: For each Credit Party, (a) its by-laws or operating
agreement, or equivalent organizational documents, as applicable, together with
all amendments thereto and (b) resolutions of such Person’s Board of Directors,
Board of Members or equivalent body, as applicable, approving and authorizing
the execution, delivery and performance of the Loan Documents to which it is a
party and the transactions to be consummated in connection therewith, each
certified as of the date hereof by such Person’s secretary or an assistant
secretary or other officer acceptable to the Applicable

--------------------------------------------------------------------------------




Agent as being in full force and effect without any modification or amendment
shall have been delivered to Agents.

7. Incumbency Certificates: For each Credit Party, signature and incumbency
certificates of the officers of such Person executing any of the Loan Documents,
certified as of the date hereof by such Person’s secretary or an assistant
secretary or other officer acceptable to the Applicable Agent as being true,
accurate, correct and complete shall have been delivered to Agents.

8. Opinions of Counsel: Duly executed originals of opinions of (i) Morgan, Lewis
& Bockius LLP, including, without limitation, as to no conflict with applicable
law or other material agreements and no conflict with the Indenture and (ii)
Blake, Cassels & Graydon LLP, counsel for the Credit Parties, dated the date
hereof, shall have been delivered to Agents, together with such other opinions
as the Agents may reasonably require and, which shall be in form and substance
reasonably satisfactory to the Agents.

9. Officer’s Certificate: Duly executed originals of a certificate of an
authorized officer of Holdings, dated the Closing Date, shall have been
delivered to Agents, certifying on behalf of each Credit Party that, (a) since
December 31, 2010, there have been no events or changes in facts or
circumstances affecting any Credit Party or any of its Subsidiaries which in the
aggregate have had a Material Adverse Effect and that, as of the Closing Date;
(b) both before and after giving effect to the Closing Date, there has been no
Default or Event of Default under the Loan Documents or under any material
contract or agreement of Holdings, the Borrowers or their respective
Subsidiaries; (c) all representations and warranties are true and correct in all
material respects; and (d) as of the Closing Date, there shall not exist any
action, suit, investigation, litigation or proceeding pending or, to the
knowledge of the Borrowers, threatened in any court or before any arbitrator or
governmental authority that has or could reasonably be expected to have a
Material Adverse Effect on Borrowers and their Subsidiaries (taken as a whole)
or that seeks to enjoin the entry into the Loan Documents.

10. Approvals: Copies of all governmental approvals necessary to consummate the
Related Transactions shall have been delivered to Agents.

B. NON-DOCUMENTARY CONDITIONS

11. Payment of Fees: Borrowers shall have paid the Fees required to be paid on
the Closing Date, including but not limited to such Fees specified in the GE
Capital Fee Letter and all expenses that shall then be payable hereunder .

--------------------------------------------------------------------------------




ANNEX D to

CREDIT AGREEMENT

PRO FORMA

[Insert Pro Forma]

--------------------------------------------------------------------------------




ANNEX E to

CREDIT AGREEMENT

WIRE TRANSFER INFORMATION

 

US Agent:

Name: Bank:

General Electric Capital Corporation

Deutsche Bank Trust Company Americas

Newark, New Jersey

ABA #: Account #:

Account Name: Reference:

Canadian Agent:

Name: Bank:

XXXXXXXXX XXXXXXXX

GECC/CAF Depository CFN8476

GE Canada Finance Company

Royal Bank Of Canada – Main Branch

Toronto, Ontario M5J 2J5

Bank Swift:

XXXXXXXX 

Bank No. 0003

Transfer No. 00002

Account #:

Account Name: Reference:

XXXXXXX

GE Canada Finance Co., Receipts

 Exopack Newmarket. – CUD6032

 

--------------------------------------------------------------------------------



 

ANNEX F

to

CREDIT AGREEMENT

 

COMPLIANCE CERTIFICATE

EXOPACK HOLDING CORP.

Date: __________, _____

This Compliance Certificate (this “Certificate”) is given by EXOPACK HOLDING
CORP. (“Holdings”) pursuant to Section 6.1(k) of that certain Second Amended and
Restated Credit Agreement dated as of January 31, 2006, as amended and restated
as of October 31, 2007, and as further amended and restated as of July 2, 2010,
by and among Exopack, LLC, Cello-Foil Products, Inc., Exopack Performance Films
Inc. and Exopack-Newmarket, Ltd., as Borrowers, the other Credit Parties party
thereto, the Lenders from time to time party thereto and General Electric
Capital Corporation, as US Agent for the US Lenders and GE Canada Finance
Holding Company, as Canadian Agent for the Canadian Lenders (as such agreement
may have been amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”).  Capitalized terms used herein without definition
shall have the meanings set forth in the Credit Agreement.

The undersigned is duly authorized to execute and deliver this Certificate on
behalf of Borrowers.  By executing this Certificate such officer hereby
certifies to US Agent, Canadian Agent and Lenders (acting as an officer of and
on behalf of the Borrowers and not in an individual capacity) that:

(a)              the financial statements delivered with this Certificate in
accordance with Section 6.1(a) and/or 4.8 of the Credit Agreement fairly present
in all material respects the results of operations and financial condition of
Holdings, Borrowers and their Subsidiaries as of the dates of such financial
statements;

(b)              I have reviewed the terms of the Credit Agreement and have
made, or caused to be made under my supervision, a review in reasonable detail
of the transactions and conditions of the Credit Parties during the accounting
period covered by such financial statements;

(c)              such review has not disclosed the existence during or at the
end of such accounting period, and I have no knowledge of the existence as of
the date hereof, of any condition or event that constitutes a Default or an
Event of Default, except as set forth on Schedule 1 hereto, which includes a
description of the nature and period of existence of such Default or an Event of
Default and what action Borrowers have taken, is taking and proposes to take
with respect thereto;

 

-1-

--------------------------------------------------------------------------------



 

(d)              except as set forth on Schedule 1 hereto, Borrowers are in
compliance with the covenants contained in Sections 5.1, 5.3, 5.4, 5.5, 5.7 and
5.8 of the Credit Agreement, as demonstrated on Schedule 1 hereto;

(e)                 except as set forth on Schedule 2 hereto, subsequent to the
date of the most recent Certificate submitted by Holdings pursuant to Section
6.1(k) of the Credit Agreement, no Credit Party has (i) changed its name as it
appears in official filings in the jurisdiction of its organization, (ii)
changed its chief executive office, principal place of business, corporate
offices, warehouses or locations at which Collateral is held or stored, or the
location of its records concerning Collateral, (iii) changed the type of entity
that it is, (iv) changed (or has had changed) its organization identification
number, if any, issued by its jurisdiction of organization, (v) changed its
jurisdiction of organization, (vi) changed the end of its Fiscal Year or (vii)
formed any new Subsidiary or entered into any partnership or joint venture with
any other Person; and

(f)                  except as set forth on Schedule 3 hereto, subsequent to the
date of the most recent Certificate submitted by Holdings pursuant to Section
6.1(k) of the Credit Agreement, there has been no event which would alter any of
the disclosures set forth on Schedule 3.1 of the Credit Agreement (after giving
effect to any supplement to Schedule 3.1(c) made pursuant to Section 4.8 of the
Credit Agreement).

IN WITNESS WHEREOF, Holdings has caused this Certificate to be executed by its
[Chief Executive Officer][Chief Financial Officer] this ____ day of ___________,
____.

EXOPACK HOLDING CORP.

 

 

By   ______________________________________
Its   ______________________________________

 

 



 

-2-

 

--------------------------------------------------------------------------------



 

SCHEDULE 1

Annex F

 

 

ALL AMOUNTS IN ANNEX F ARE WITHOUT DUPLICATION AND, UNLESS OTHERWISE INDICATED,
ARE CALCULATED FOR HOLDINGS, BORROWERS AND ITS SUBSIDIARIES ON A CONSOLIDATED
BASIS

INDEBTEDNESS
(Section 5.1)

Intercompany Indebtedness among Borrowers and their Subsidiaries:

 

Actual in the aggregate

$_______________

 

Permitted in the aggregate

$_______________

 

In Compliance

Yes/No

Intercompany Indebtedness owing by the Canadian Credit Parties to US Credit
Parties:

 

Actual in the aggregate

$______________

 

Permitted in the aggregate

$5,000,000

 

In Compliance

Yes/No

Intercompany Indebtedness owing by the Credit Parties to any UK Group Member:

 

 

Actual in the aggregate

Permitted in the aggregate

In Compliance

$______________

$5,000,000

Yes/No

Intercompany Indebtedness owing by any UK Group Member to the Credit Parties:

 

Actual in the aggregate

Permitted in the aggregate

In Compliance

$_______________

$5,000,000

Yes/No

Senior Debt of Borrowers to Senior Noteholders pursuant to the Subordinated
Notes:

 

Actual in the aggregate

$_______________

 

Permitted in the aggregate

$245,000,000

 

In Compliance

Yes/No

 

In Compliance

Yes/No

Unsecured subordinated Indebtedness (excluding Indebtedness evidenced by the
Subordinated Notes):

 

Actual in the aggregate

$_______________

 

Permitted in the aggregate

$10,000,000 (excluding Indebtedness evidenced by the Subordinated Notes)

 

In Compliance

Yes/No

Indebtedness of Exopack Canada to TPG Canada of up to Cdn $10,000,000, as such
amount may be increased in accordance with Section 5.5(j) of the Credit
Agreement, as a result of the Exopack Canada Consolidation provided, that TPG
Canada shall have contributed such Intercompany Note to Exopack L.P. in exchange
for a 99.99999% limited partnership interest in Exopack L.P.:

 

Actual in the aggregate

$_______________

 

 

Permitted in the aggregate (for

Cdn $10,000,000

 

 

In Compliance

Yes/No

 

Indebtedness of Exopack Canada to Exopack L.P. of up to Cdn $10,000,000, as such
amount may be increased in accordance with Section 5.5(j) of the Credit
Agreement, as a result of the Exopack Canada Consolidation, provided, that,
Exopack Canada shall have executed and delivered to Exopack L.P. an Intercompany
Note, which shall have been delivered to Canadian Agent, to evidence such
Indebtedness:

 

Actual in the aggregate

$_______________

 

 

Permitted in the aggregate (for

Cdn $10,000,000

 

 

In Compliance

Yes/No

 

 

 

 

 

Indebtedness of Exopack UK Holdco to the US Borrowers or the Canadian Borrowers,
in an amount not to exceed $10,000,000 in the aggregate, except for Indebtedness
of Exopack UK Holdco to the US Borrowers or Canadian Borrowers incurred in
connection with the Intelicoat Acquisition:

 

Actual in the aggregate

$_______________

 

Permitted in the aggregate

$10,000,000 (except with respect to Indebtedness of Exopack UK Holdco to US
Borrowers or Canadian Borrowers incurred in connection with the Intelicoat
Acquisition)

 

In Compliance

Yes/No

 

Indebtedness of Performance Films to TPG Enterprises, in an amount not to exceed
$11,000,000 Canadian Dollars in the aggregate to be incurred in connection with
the Liqui-box Acquisition and the proceeds of which will be used solely to
consummate the Liqui-box Acquisition:

 

Actual in the aggregate

$_______________

 

Permitted in the aggregate

Cdn $11,000,000

 

In Compliance

Yes/No

 

The Bemis Debt in an amount not to exceed $100,000,000 in an aggregate principal
amount at any time outstanding:

Actual in the aggregate                                                  
$_______________

Permitted in the aggregate                                             
$100,000,000

In Compliance                                                                 
Yes/No

 

--------------------------------------------------------------------------------

[1] $20,000,000 threshold applicable only if the Bemis Acquisition shall have
been consummated.

 

-3-

--------------------------------------------------------------------------------


 
 

 



 

INVESTMENTS
(Section 5.3)

Loans and advances to employees for moving, traveling and other similar expenses
in the ordinary course of business:

 

Actual in the aggregate

$_______________

 

Permitted in the aggregate

$2,000,000

 

In Compliance

Yes/No

Capital contributions to wholly-owned domestic Subsidiaries:

 

Actual in the aggregate

$_______________

 

Permitted in the aggregate

$1,000,000

 

In Compliance

Yes/No

Investments consisting of loans made by TPG Enterprises to TPG Canada as part of
the TPG Recapitalization:

 

Actual in the aggregate

$_______________

 

Permitted in the aggregate

Cdn $10,000,000

 

In Compliance

Yes/No

Other Investments:

 

Actual in the aggregate

$_______________

 

Permitted in the aggregate

$10,000,000

 

In Compliance

Yes/No

Other Investments in Foreign Subsidiaries and Excluded Subsidiaries (excluding
Investments in Exopack UK Holdco made in connection with the Intelicoat
Acquisition):

 

               Actual in the aggregate            
                               $________________

 

               Permitted in the aggregate                                      
$5,000,000

 

               In
Compliance                                                          Yes/No

 

Investments consisting of loans may be TPG Canada to Exopack Canada as part of
the Exopack Canada Consolidation:

 

               Actual in the
aggregate                                            $________________

 

               Permitted in the aggregate                   
                   Cdn $10,000,000

 

               In
Compliance                                                          Yes/No

 

 

Investments consisting of loans made by TPG Enterprises to Performance Films of
up to $11,000,000 Canadian Dollars as part of the Liqui-box Acquisition, to be
used solely to consummate the Liqui-box Acquisition:

 

Actual in the aggregate

$_______________

 

Permitted in the aggregate

$11,000,000

 

In Compliance

Yes/No

 

-4-

 

--------------------------------------------------------------------------------


 

 

CONTINGENT OBLIGATIONS
(Section 5.4)

Contingent Obligations incurred in the ordinary course of business with respect
to surety and appeal bonds, performance and return-of-money bonds and other
similar obligations:

 

Actual in the aggregate

$_______________

 

Permitted in the aggregate

$_______________

 

In Compliance

Yes/No

Other Contingent Obligations not otherwise permitted in Sections 5.4(a) through
(h) of the Credit Agreement:

 

Actual in the aggregate

$_______________

 

Permitted in the aggregate

$2,500,000

 

In Compliance

Yes/No

 

 

-5-

 

--------------------------------------------------------------------------------



RESTRICTED PAYMENTS
(Section 5.5)

Management fees paid:

 

Actual

$_______________

 

Permitted

$1% of the aggregate consideration (including assumed debt and long-term
liabilities) paid to or by Holdings or any of its Subsidiaries in connection
with refinancings, restructurings, equity or debt offerings, acquisitions,
mergers, consolidations, business combinations, sales and divestitures involving
Holding and its Subsidiaries (whether directly or through sequential upstream
Restricted Payments)

 

In Compliance

Yes/No

Dividends paid to Holdings to permit repurchase of Stock:

 

Actual (current Fiscal Year)

$_______________

 

Current (current Fiscal Year)

$500,000

 

In Compliance

Yes/No

 

Actual (term of Credit Agreement)

$_______________

 

Permitted (term of Credit Agreement)

$1,000,000

 

In Compliance

Yes/No

 

 

 

-6-

--------------------------------------------------------------------------------



DISPOSAL OF ASSETS
(Section 5.7)

Describe any Asset Dispositions made during the period (list each transaction by
market value of assets sold):

 

_______________________________________________

$______________

 

_______________________________________________

$______________

 

_______________________________________________

$______________

 

_______________________________________________

$______________

Permitted Asset Dispositions in a single transaction or series of related
transactions (asset market value)


$______________

In Compliance

Yes/No

Aggregate market value of Asset Dispositions in Fiscal Year

$______________

Permitted aggregate market value of Asset Dispositions in Fiscal Year


$20,000,000

In Compliance

Yes/No

-7-

--------------------------------------------------------------------------------



TRANSACTIONS WITH AFFILIATES
(Section 5.8)

Directors fees paid in current Fiscal Year:

 

Actual in the aggregate

$_______________

 

Permitted in the aggregate

$250,000

 

In Compliance

Yes/No

-8-

--------------------------------------------------------------------------------



CONDITIONS OR EVENTS WHICH CONSTITUTE A DEFAULT OR
EVENT OF DEFAULT

 

[If any condition or event exists that constitutes a Default or Event of
Default, specify nature and period of existence and what action Borrowers have
taken, is taking or proposes to take with respect thereto; if no condition or
event exists, state "None.]



-9-

--------------------------------------------------------------------------------



SCHEDULE 2
Annex F

ORGANIZATION/LOCATION CHANGES

 

[If any Credit Party has (i) changed its name as it appears in official filings
in the state of its organization, (ii) changed its chief executive office,
principal place of business, corporate offices, warehouses or locations at which
Collateral is held or stored, or the location of its records concerning
Collateral, (iii) changed the type of entity that it is, (iv) changed (or has
had changed) its organization identification number, if any, issued by its
jurisdiction or organization, (v) changed its jurisdiction of organization, (vi)
changed the end of its Fiscal Year, or (vii) formed any new Subsidiary or
entered into any partnership or joint venture with any Person, such change shall
be specified below; if no such change has been made, state “None.”]

-10-



--------------------------------------------------------------------------------



SCHEDULE 3
Annex F

CAPITALIZATION CHANGES

[If with respect to any Credit Party there has been a change in authorized
Stock, issued and outstanding Stock or the identity of the holders of any Stock,
or if with respect to any Credit Party there has been a change pertaining to
preemptive rights or any other outstanding rights, options, warrants, conversion
rights or similar agreements or understandings for the purchase or acquisition
of any Stock, such change shall be set forth below; if no such change has
occurred, state “None.”]

 

-11-




--------------------------------------------------------------------------------

 

 

EXHIBIT 1.1(a)(i)

FORM OF US TRANCHE A NOTE

 

New York, New York



$__________                                                                                     
                                                                                                                                                                     
__________, ____



            FOR VALUE RECEIVED, each of the undersigned (each individually a
“Borrower” and collectively, the “Borrowers”), HEREBY PROMISES TO PAY __________
(“Lender”), at the offices of GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation, as US Agent for US Lenders (“US Agent”), at its address at 299 Park
Avenue, New York, New York 10171, or at such other place as US Agent may
designate from time to time in writing, in lawful money of the United States of
America and in immediately available funds, the amount of __________
($__________) or, if less, the aggregate unpaid amount of all US Tranche A
Revolving Credit Advances made to the undersigned under the “Credit Agreement”
(as hereinafter defined).  All capitalized terms used but not otherwise defined
herein have the meanings given to them in the Credit Agreement or in Annex A
thereto.

            This US Tranche A Note is one of the US Notes issued pursuant to
that certain Second Amended and Restated Credit Agreement dated as of January
31, 2006, as amended and restated as of October 31, 2007 and as further amended
and restated as of July 2, 2010, by and among, among others, the Borrowers, the
other Persons named therein as Credit Parties, US Agent, GE Canada Finance
Holding Company, a Nova Scotia unlimited liability company, in its capacity as
Canadian Agent for the Canadian Lenders, Lender, the persons signatory thereto
from time to time as US Lenders, and the other Persons signatory thereto from
time to time as Canadian Lenders (including all annexes, exhibits and schedules
thereto, and as from time to time amended, restated, supplemented or otherwise
modified, the “Credit Agreement”), and is entitled to the benefit and security
of the Credit Agreement and all of the other Loan Documents referred to
therein.  Reference is hereby made to the Credit Agreement for a statement of
all of the terms and conditions under which the Loans evidenced hereby are made
and are to be repaid.  The date and amount of each US Tranche A Revolving Credit
Advance made by US Lenders to US Borrowers, the rates of interest applicable
thereto and each payment made on account of the principal thereof, shall be
recorded by US Agent on its books; provided that the failure of US Agent to make
any such recordation shall not affect the obligations of US Borrowers to make a
payment when due of any amount owing under the Credit Agreement or this US
Tranche A Note in respect of the US Tranche A Revolving Credit Advances made by
US Lender to US Borrowers.

 

--------------------------------------------------------------------------------



 

            The principal amount of the indebtedness evidenced hereby shall be
payable in the amounts and on the dates specified in the Credit Agreement, the
terms of which are hereby incorporated herein by reference.  Interest thereon
shall be paid until such principal amount is paid in full at such interest rates
and at such times, and pursuant to such calculations, as are specified in the
Credit Agreement. The terms of the Credit Agreement are hereby incorporated
herein by reference.

            If any payment on this US Tranche A Note becomes due and payable on
a day other than a Business Day, the payment thereof shall be extended to the
next succeeding Business Day and, with respect to payments of principal,
interest thereon shall be payable at the then applicable rate during such
extension.

            Upon and after the occurrence of any Event of Default, this US
Tranche A Note may, as provided in the Credit Agreement, and without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other legal requirement of any kind (all of which are hereby
expressly waived by US Borrowers), be declared, and immediately shall become,
due and payable.

            Time is of the essence of this US Tranche A Note. 

            Except as provided in the Credit Agreement, this US Tranche A Note
may not be assigned by Lender to any Person.

            This US Tranche A Note and the other US Tranche A Notes issued
pursuant to the Credit Agreement are amendments and replacements of the “US
Notes” issued pursuant to the Original Credit Agreement and are not intended by
the parties to be, and shall not be construed to be, a novation of the
Indebtedness outstanding under the Original Credit Agreement or the “US Notes”
issued thereunder or an accord and satisfaction in regard thereto.

 

 

 

 

(signature page to follow)



   

--------------------------------------------------------------------------------



 

THIS US TRANCHE A NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES.

 

EXOPACK, LLC

 

By:                                                     

Name:                                                   

Title:                                                   

 

 

CELLO-FOIL PRODUCTS, INC.

 

By:                                                     

Name:                                                 

Title:                                                   

 

 

 



 

--------------------------------------------------------------------------------



 

EXHIBIT 1.1(a)(ii)

FORM OF NOTICE OF US TRANCHE A REVOLVING CREDIT ADVANCE

 

__________ __, ____

General Electric Capital Corporation,
for itself, as US Lender, and as US Agent
for US Lenders

299 Park Avenue

New York, New York 10171

Attention:              Exopack Account Officer

Ladies and Gentlemen:

The undersigned, Exopack, LLC (“US Borrower Representative”) refers to the
Second Amended and Restated Credit Agreement dated as of January 31, 2006, as
amended and restated as of October 31, 2007 and as further amended and restated
as of July 2, 2010, (the “Credit Agreement,” the terms defined therein being
used herein as therein defined), by and among the undersigned, the other persons
named therein as Borrowers, the other Credit Parties signatory thereto, General
Electric Capital Corporation, for itself, as a US Lender, and as US Agent for
the US Lenders, GE Canada Finance Holding Company, for itself, as Canadian
Lender, and as Canadian Agent for the Canadian Lenders, the US Lenders and the
Canadian Lenders, and hereby gives you notice, irrevocably, pursuant to Section
1.1(a) of the Credit Agreement, that the undersigned hereby requests a US
Tranche A Revolving Credit Advance under the Credit Agreement, and in that
connection sets forth below the information relating to such US Tranche A
Revolving Credit Advance as required by Section 1.1(a) of the Credit Agreement:

(i)                 The date of the requested US Tranche A Revolving Credit
Advance is __________ __, ____

(ii)               The aggregate amount of the requested US Tranche A Revolving
Credit Advance is $__________.

(iii)             The requested US Tranche A Revolving Credit Advance is a [US
Index Rate Loan][LIBOR Loan].

(iv)             The US Borrower for such requested US Tranche A Revolving
Credit Advance is:  __________.

(v)               [The applicable LIBOR Period for such loan is
[one][two][three][six] month[s].]

 

--------------------------------------------------------------------------------



 

(vi)             The requested US Tranche A Revolving Credit Advance is to be
sent to:

                                                            Bank of America

                                                            101 S. Tryon Street

                                                            Charlotte, North
Carolina 28255

                                                            ABA No.:  XXXXXXXX

                                                            Account No.: 
XXXXXXXXX

 

The undersigned hereby certifies that all of the conditions set forth in
Section 2.2 of the Credit Agreement are satisfied in all material respects on
the date hereof, and will be satisfied in all material respects on the date of
the requested US Tranche A Revolving Credit Advance, before and after giving
effect thereto and to the application of the proceeds therefrom.

 

[Signature on Following Page]



 

--------------------------------------------------------------------------------



 

                                                                        US
BORROWER REPRESENTATIVE:

EXOPACK, LLC

By:                                               
      Name:                                     
      Title:                                       

 

 

 

 



 

--------------------------------------------------------------------------------



 

 

EXHIBIT 1.1(b)(iii)

FORM OF REQUEST FOR ISSUANCE OF LETTER OF CREDIT

 

___________, _____

 

General Electric Capital Corporation,
for itself, as US Lender, and as US Agent
for US Lenders

500 West Monroe Street

Chicago, Illinois 60661

Attention:        [Name of US Borrower Representative].
                        Account Manager

 

 

Ladies and Gentlemen:

 

The undersigned, [______________] (“US Borrower Representative”) refers to the
Second Amended and Restated Credit Agreement dated as of January 31, 2006, as
amended and restated as of October 31, 2007 and as further amended and restated
as of July 2, 2010, (the “Credit Agreement,” the terms defined therein being
used herein as therein defined), by and among the undersigned, the other persons
named therein as Borrowers, the other Credit Parties signatory thereto, General
Electric Capital Corporation, for itself, as US Lender, and as US Agent for US
Lenders, GE Canada Finance Holding Company, for itself, as Canadian Lender and
as Canadian Agent for Canadian Lenders, US Lenders and Canadian Lenders, and
hereby requests, pursuant to Section 1.1(b) of the Credit Agreement, the
issuance of a Letter of Credit under the Credit Agreement, and in that
connection sets forth below the information relating to such Letter of Credit as
required by Section 1.1(b)(iii) of the Credit Agreement:

 

(i)         The date of issuance [or effective date of increase or extension] of
the requested Letter of Credit is __________, ____.

 

(ii)        The amount [or the amount of increase] of the Letter of Credit is
$_________.

 

(iii)       The name of the beneficiary of the Letter of Credit is:
____________.

 

(iv)       The transaction(s) for which such Letter of Credit is to be issued is
described as follows: [________].

 

(v)        The Borrower for whose account such Letter of Credit is to be issued
is:____.

 

(vi)       The expiry [or extended expiry] date of such Letter of Credit
is:____.



 

--------------------------------------------------------------------------------



 

The undersigned hereby certifies that all of the conditions set forth in
Section 2.2 of the Credit Agreement are satisfied on the date hereof, and will
be satisfied on the date of the requested Letter of Credit, before and after
giving effect thereto and to the issuance thereof.

 

EXOPACK, LLC

By:                                                                       

Name:                                           

Title:                                             



 

--------------------------------------------------------------------------------



 

 

EXHIBIT 1.1(e)(i)

FORM OF US TRANCHE A1 NOTE

 

New York, New York



$__________                                                                                     
                                                      
                                                                                                                __________,
____



            FOR VALUE RECEIVED, each of the undersigned (each individually a
“Borrower” and collectively, the “Borrowers”), HEREBY PROMISES TO PAY __________
(“Lender”), at the offices of GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation, as US Agent for US Lenders (“US Agent”), at its address at 299 Park
Avenue, New York, New York 10171, or at such other place as US Agent may
designate from time to time in writing, in lawful money of the United States of
America and in immediately available funds, the amount of __________
($__________) or, if less, the aggregate unpaid amount of all US Tranche A1
Revolving Credit Advances made to the undersigned under the “Credit Agreement”
(as hereinafter defined).  All capitalized terms used but not otherwise defined
herein have the meanings given to them in the Credit Agreement or in Annex A
thereto.

            This US Tranche A1 Note is one of the US Notes issued pursuant to
that certain Second Amended and Restated Credit Agreement dated as of January
31, 2006, as amended and restated as of October 31, 2007 and as further amended
and restated as of July 2, 2010, by and among, among others, the Borrowers, the
other Persons named therein as Credit Parties, US Agent, GE Canada Finance
Holding Company, a Nova Scotia unlimited liability company, in its capacity as
Canadian Agent for the Canadian Lenders, Lender, the persons signatory thereto
from time to time as US Lenders, and the other Persons signatory thereto from
time to time as Canadian Lenders (including all annexes, exhibits and schedules
thereto, and as from time to time amended, restated, supplemented or otherwise
modified, the “Credit Agreement”), and is entitled to the benefit and security
of the Credit Agreement and all of the other Loan Documents referred to
therein.  Reference is hereby made to the Credit Agreement for a statement of
all of the terms and conditions under which the Loans evidenced hereby are made
and are to be repaid.  The date and amount of each US Tranche A1 Revolving
Credit Advance made by US Lenders to US Borrowers, the rates of interest
applicable thereto and each payment made on account of the principal thereof,
shall be recorded by US Agent on its books; provided that the failure of US
Agent to make any such recordation shall not affect the obligations of US
Borrowers to make a payment when due of any amount owing under the Credit
Agreement or this US Tranche A1 Note in respect of the US Tranche A1 Revolving
Credit Advances made by US Lender to US Borrowers.

 

--------------------------------------------------------------------------------



            The principal amount of the indebtedness evidenced hereby shall be
payable in the amounts and on the dates specified in the Credit Agreement, the
terms of which are hereby incorporated herein by reference.  Interest thereon
shall be paid until such principal amount is paid in full at such interest rates
and at such times, and pursuant to such calculations, as are specified in the
Credit Agreement. The terms of the Credit Agreement are hereby incorporated
herein by reference.

            If any payment on this US Tranche A1 Note becomes due and payable on
a day other than a Business Day, the payment thereof shall be extended to the
next succeeding Business Day and, with respect to payments of principal,
interest thereon shall be payable at the then applicable rate during such
extension.

            Upon and after the occurrence of any Event of Default, this US
Tranche A1 Note may, as provided in the Credit Agreement, and without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other legal requirement of any kind (all of which are hereby
expressly waived by US Borrowers), be declared, and immediately shall become,
due and payable.

            Time is of the essence of this US Tranche A1 Note. 

            Except as provided in the Credit Agreement, this US Tranche A1 Note
may not be assigned by Lender to any Person.

            This US Tranche A1 Note and the other US Tranche A1 Notes issued
pursuant to the Credit Agreement are amendments and replacements of the “US
Notes” issued pursuant to the Original Credit Agreement and are not intended by
the parties to be, and shall not be construed to be, a novation of the
Indebtedness outstanding under the Original Credit Agreement or the “US Notes”
issued thereunder or an accord and satisfaction in regard thereto.

 

 

 

 

 

(signature page to follow)



--------------------------------------------------------------------------------



THIS US TRANCHE A1 NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES.

 

EXOPACK, LLC

 

By:                                                     

Name:                                                   

Title:                                                   

 

 

CELLO-FOIL PRODUCTS, INC.

 

By:                                                     

Name:                                                 

                                                                                   
Title:                                                   



--------------------------------------------------------------------------------



 

EXHIBIT 1.1(e)(ii)

FORM OF NOTICE OF US TRANCHE A1 REVOLVING CREDIT ADVANCE

 

__________ __, ____

General Electric Capital Corporation,
for itself, as US Lender, and as US Agent
for US Lenders

299 Park Avenue

New York, New York 10171

Attention:              Exopack Account Officer

Ladies and Gentlemen:

The undersigned, Exopack, LLC (“US Borrower Representative”) refers to the
Second Amended and Restated Credit Agreement dated as of January 31, 2006, as
amended and restated as of October 31, 2007 and as further amended and restated
as of July 2, 2010, (the “Credit Agreement,” the terms defined therein being
used herein as therein defined), by and among the undersigned, the other persons
named therein as Borrowers, the other Credit Parties signatory thereto, General
Electric Capital Corporation, for itself, as a US Lender, and as US Agent for
the US Lenders, GE Canada Finance Holding Company, for itself, as Canadian
Lender, and as Canadian Agent for the Canadian Lenders, the US Lenders and the
Canadian Lenders, and hereby gives you notice, irrevocably, pursuant to Section
1.1(e) of the Credit Agreement, that the undersigned hereby requests a US
Tranche A1 Revolving Credit Advance under the Credit Agreement, and in that
connection sets forth below the information relating to such US Tranche A1
Revolving Credit Advance as required by Section 1.1(e) of the Credit Agreement:

(i)                 The date of the requested US Tranche A1 Revolving Credit
Advance is __________ __, ____

(ii)               The aggregate amount of the requested US Tranche A1 Revolving
Credit Advance is $__________.

(iii)             The requested US Tranche A1 Revolving Credit Advance is a [US
Index Rate Loan][LIBOR Loan].

(iv)             The US Borrower for such requested US Tranche A1 Revolving
Credit Advance is:  __________.

(v)               [The applicable LIBOR Period for such loan is
[one][two][three][six] month[s].]

--------------------------------------------------------------------------------



(vi)             The requested US Tranche A1 Revolving Credit Advance is to be
sent to:

                                                            Bank of America

                                                            101 S. Tryon Street

                                                            Charlotte, North
Carolina 28255

                                                            ABA No.:  XXXXXXXXXX

                                                            Account No.: 
XXXXXXXXX

 

The undersigned hereby certifies that all of the conditions set forth in
Section 2.2 of the Credit Agreement are satisfied in all material respects on
the date hereof, and will be satisfied in all material respects on the date of
the requested US Tranche A1 Revolving Credit Advance, before and after giving
effect thereto and to the application of the proceeds therefrom.

 

[Signature on Following Page]



--------------------------------------------------------------------------------



                                                                        US
BORROWER REPRESENTATIVE:

EXOPACK, LLC

                                                                        By:                                          
                                                                       
Name:                                      
                                                                       
Title:                                       



--------------------------------------------------------------------------------



 

EXHIBIT 1.2(a)(i)

FORM OF CANADIAN TRANCHE A NOTE

 

New York, New York



$__________                
                                                                    
                                                                                                                                                                         __________,
____



            FOR VALUE RECEIVED, each of the undersigned (each individually a
“Canadian Borrower” and collectively, the “Canadian Borrowers”) HEREBY PROMISES
TO PAY __________ (“Lender”), at the offices of GE CANADA FINANCE HOLDING
COMPANY, a Nova Scotia unlimited liability company, as Canadian Agent for
Canadian Tranche A Lenders (“Canadian Agent”), at its address at 123 Front
Street East, Suite 1400, Toronto, ON M5J 2M2, or at such other place as Canadian
Agent may designate from time to time in writing, in lawful money of the United
States of America and in immediately available funds, the amount of __________
($__________) or, if less, the aggregate unpaid amount of all Canadian Tranche A
Revolving Credit Advances made to the undersigned under the “Credit Agreement”
(as hereinafter defined).  All capitalized terms used but not otherwise defined
herein have the meanings given to them in the Credit Agreement or in Annex A
thereto.

            This Canadian Tranche A Note is one of the Canadian Notes issued
pursuant to that certain Second Amended and Restated Credit Agreement dated as
of January 31, 2006, as amended and restated as of October 31, 2007 and as
further amended and restated as of July 2, 2010, by and among, among others,
Canadian Borrowers, the other Persons named therein as Credit Parties, Canadian
Agent, General Electric Capital Corporation, a Delaware corporation, in its
capacity as US Agent for the US Lenders, the persons signatory thereto from time
to time as Canadian Lenders, and the other Persons signatory thereto from time
to time as US Lenders (including all annexes, exhibits and schedules thereto,
and as from time to time amended, restated, supplemented or otherwise modified,
the “Credit Agreement”), and is entitled to the benefit and security of the
Credit Agreement and all of the other Loan Documents referred to therein. 
Reference is hereby made to the Credit Agreement for a statement of all of the
terms and conditions under which the Loans evidenced hereby are made and are to
be repaid.  The date and amount of each Canadian Tranche A Revolving Credit
Advance made by Canadian Lenders to Canadian Borrowers, the rates of interest
applicable thereto and each payment made on account of the principal thereof,
shall be recorded by Canadian Agent on its books; provided that the failure of
Canadian Agent to make any such recordation shall not affect the obligations of
Canadian Borrowers to make a payment when due of any amount owing under the
Credit Agreement or this Canadian Tranche A Note in respect of the Canadian
Tranche A Revolving Credit Advances made by Canadian Lender to Canadian
Borrowers.

--------------------------------------------------------------------------------



            The principal amount of the indebtedness evidenced hereby shall be
payable in the amounts and on the dates specified in the Credit Agreement, the
terms of which are hereby incorporated herein by reference.  Interest thereon
shall be paid until such principal amount is paid in full at such interest rates
and at such times, and pursuant to such calculations, as are specified in the
Credit Agreement. The terms of the Credit Agreement are hereby incorporated
herein by reference.

            If any payment on this Canadian Tranche A Note becomes due and
payable on a day other than a Business Day, the payment thereof shall be
extended to the next succeeding Business Day and, with respect to payments of
principal, interest thereon shall be payable at the then applicable rate during
such extension.

            Upon and after the occurrence of any Event of Default, this Canadian
Tranche A Note may, as provided in the Credit Agreement, and without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other legal requirement of any kind (all of which are hereby
expressly waived by Canadian Borrowers), be declared, and immediately shall
become, due and payable.

            Time is of the essence of this Canadian Tranche A Note. 

            Except as provided in the Credit Agreement, this Canadian Tranche A
Note may not be assigned by Lender to any Person.

            This Canadian Tranche A Note and the other Canadian Tranche A Notes
issued pursuant to the Credit Agreement are amendments and replacements of the
“Canadian Notes” issued pursuant to the Original Credit Agreement and are not
intended by the parties to be, and shall not be construed to be, a novation of
the Indebtedness outstanding under the Original Credit Agreement or the
“Canadian Notes” issued thereunder or an accord and satisfaction in regard
thereto.

[Signature on the Following Page]



--------------------------------------------------------------------------------



THIS CANADIAN TRANCHE A NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES.

 

EXOPACK-NEWMARKET, LTD.

 

By:                                                     

Name:                                                   

Title:                                                   

 

 

 

EXOPACK PERFORMANCE FILMS INC.

 

By:                                                     

Name:                                                   

Title:                                                   

 



--------------------------------------------------------------------------------



 

EXHIBIT 1.2(a)(ii)

FORM OF NOTICE OF CANADIAN TRANCHE A REVOLVING CREDIT ADVANCE

 

__________ __, ____

GE Canada Finance Holding Company,
for itself, as Canadian Lender, and as Canadian Agent
for Canadian Lenders

123 Front Street East, Suite 1400

Toronto, ON M5J 2M2

Attention:              Exopack-Newmarket, Ltd.
                              Account Officer

Ladies and Gentlemen:

The undersigned, Exopack-Newmarket, Ltd. (“Canadian Borrower Representative”)
refers to the Second Amended and Restated Credit Agreement dated as of January
31, 2006, as amended and restated as of October 31, 2007 and as further amended
and restated as of July 2, 2010, (the “Credit Agreement,” the terms defined
therein being used herein as therein defined), by and among the undersigned, the
other persons named therein as Borrowers, the other Credit Parties signatory
thereto, General Electric Capital Corporation, for itself, as a US Lender, and
as US Agent for the US Lenders, GE Canada Finance Holding Company, for itself,
as Canadian Lender, and as Canadian Agent for the Canadian Lenders, the US
Lenders and the Canadian Lenders, and hereby gives you notice, irrevocably,
pursuant to Section 1.2(a) of the Credit Agreement, that the undersigned hereby
requests a Canadian Tranche A Revolving Credit Advance under the Credit
Agreement, and in that connection sets forth below the information relating to
such Canadian Tranche A Revolving Credit Advance as required by Section 1.2(a)
of the Credit Agreement:

(i)                 The date of the requested Canadian Tranche A Revolving
Credit Advance is __________ __, ____

(ii)               The aggregate amount of the requested Canadian Tranche A
Revolving Credit Advance is $__________.

(iii)             The requested Canadian Tranche A Revolving Credit Advance is a
[Canadian Index Rate Loan][BA Rate Loan].

(iv)             The Canadian Borrower for such requested Canadian Tranche A
Revolving Credit Advance is:  __________.

(v)               [The applicable BA Period is [30, 60 or 90 days]: __________]

--------------------------------------------------------------------------------



(vi)             The requested Canadian Tranche A Revolving Credit Advance is to
be sent to:

                                                            Bank of America
Canada Branch

                                                            200 Front Street
West

                                                            Toronto, Ontario M5V
3L2

                                                            XXXXXXXXX

                                                            Account No.: 
XXXXXXX

 

The undersigned hereby certifies that all of the conditions set forth in
Section 2.2 of the Credit Agreement are satisfied in all material respects on
the date hereof, and will be satisfied in all material respects on the date of
the requested Canadian Tranche A Revolving Credit Advance, before and after
giving effect thereto and to the application of the proceeds therefrom.

 

[Signature on Following Page]



--------------------------------------------------------------------------------



CANADIAN BORROWER REPRESENTATIVE:

EXOPACK-NEWMARKET, LTD.

By:                                               
Name:                                           
Title:                                             



--------------------------------------------------------------------------------



 

EXHIBIT 1.2(f)(i)

FORM OF CANADIAN TRANCHE A1 NOTE

 

New York, New York



$__________                
                                                                    
                                                                                                                                                                       __________,
____



            FOR VALUE RECEIVED, each of the undersigned (each individually a
“Canadian Borrower” and collectively, the “Canadian Borrowers”) HEREBY PROMISES
TO PAY __________ (“Lender”), at the offices of GE CANADA FINANCE HOLDING
COMPANY, a Nova Scotia unlimited liability company, as Canadian Agent for
Canadian Tranche A1 Lenders (“Canadian Agent”), at its address at 123 Front
Street East, Suite 1400, Toronto, ON M5J 2M2, or at such other place as Canadian
Agent may designate from time to time in writing, in lawful money of the United
States of America and in immediately available funds, the amount of __________
($__________) or, if less, the aggregate unpaid amount of all Canadian Tranche
A1 Revolving Credit Advances made to the undersigned under the “Credit
Agreement” (as hereinafter defined).  All capitalized terms used but not
otherwise defined herein have the meanings given to them in the Credit Agreement
or in Annex A thereto.

            This Canadian Tranche A1 Note is one of the Canadian Notes issued
pursuant to that certain Second Amended and Restated Credit Agreement dated as
of January 31, 2006, as amended and restated as of October 31, 2007 and as
further amended and restated as of July 2, 2010, by and among, among others,
Canadian Borrowers, the other Persons named therein as Credit Parties, Canadian
Agent, General Electric Capital Corporation, a Delaware corporation, in its
capacity as US Agent for the US Lenders, the persons signatory thereto from time
to time as Canadian Lenders, and the other Persons signatory thereto from time
to time as US Lenders (including all annexes, exhibits and schedules thereto,
and as from time to time amended, restated, supplemented or otherwise modified,
the “Credit Agreement”), and is entitled to the benefit and security of the
Credit Agreement and all of the other Loan Documents referred to therein. 
Reference is hereby made to the Credit Agreement for a statement of all of the
terms and conditions under which the Loans evidenced hereby are made and are to
be repaid.  The date and amount of each Canadian Tranche A1 Revolving Credit
Advance made by Canadian Lenders to Canadian Borrowers, the rates of interest
applicable thereto and each payment made on account of the principal thereof,
shall be recorded by Canadian Agent on its books; provided that the failure of
Canadian Agent to make any such recordation shall not affect the obligations of
Canadian Borrowers to make a payment when due of any amount owing under the
Credit Agreement or this Canadian Tranche A1 Note in respect of the Canadian
Tranche A1 Revolving Credit Advances made by Canadian Lender to Canadian
Borrowers.

--------------------------------------------------------------------------------



            The principal amount of the indebtedness evidenced hereby shall be
payable in the amounts and on the dates specified in the Credit Agreement, the
terms of which are hereby incorporated herein by reference.  Interest thereon
shall be paid until such principal amount is paid in full at such interest rates
and at such times, and pursuant to such calculations, as are specified in the
Credit Agreement. The terms of the Credit Agreement are hereby incorporated
herein by reference.

            If any payment on this Canadian Tranche A1 Note becomes due and
payable on a day other than a Business Day, the payment thereof shall be
extended to the next succeeding Business Day and, with respect to payments of
principal, interest thereon shall be payable at the then applicable rate during
such extension.

            Upon and after the occurrence of any Event of Default, this Canadian
Tranche A1 Note may, as provided in the Credit Agreement, and without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other legal requirement of any kind (all of which are hereby
expressly waived by Canadian Borrowers), be declared, and immediately shall
become, due and payable.

            Time is of the essence of this Canadian Tranche A1 Note. 

            Except as provided in the Credit Agreement, this Canadian Tranche A1
Note may not be assigned by Lender to any Person.

            This Canadian Tranche A1 Note and the other Canadian Tranche A1
Notes issued pursuant to the Credit Agreement are amendments and replacements of
the “Canadian Notes” issued pursuant to the Original Credit Agreement and are
not intended by the parties to be, and shall not be construed to be, a novation
of the Indebtedness outstanding under the Original Credit Agreement or the
“Canadian Notes” issued thereunder or an accord and satisfaction in regard
thereto.

 

[Signature on the Following Page]



--------------------------------------------------------------------------------



THIS CANADIAN TRANCHE A1 NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES.

 

EXOPACK-NEWMARKET, LTD.

 

By:                                                     

Name:                                                   

Title:                                                   

 

 

EXOPACK PERFORMANCE FILMS INC.

 

By:                                                     

Name:                                                   

                                                                                  
 Title:                                                   



--------------------------------------------------------------------------------



 

EXHIBIT 1.2(f)(ii)

FORM OF NOTICE OF CANADIAN TRANCHE A1 REVOLVING CREDIT ADVANCE

 

__________ __, ____

GE Canada Finance Holding Company,
for itself, as Canadian Lender, and as Canadian Agent
for Canadian Lenders

123 Front Street East, Suite 1400

Toronto, ON M5J 2M2

Attention:              Exopack-Newmarket, Ltd.
                              Account Officer

Ladies and Gentlemen:

The undersigned, Exopack-Newmarket, Ltd. (“Canadian Borrower Representative”)
refers to the Second Amended and Restated Credit Agreement dated as of January
31, 2006, as amended and restated as of October 31, 2007 and as further amended
and restated as of July 2, 2010 (the “Credit Agreement,” the terms defined
therein being used herein as therein defined), by and among the undersigned, the
other persons named therein as Borrowers, the other Credit Parties signatory
thereto, General Electric Capital Corporation, for itself, as a US Lender, and
as US Agent for the US Lenders, GE Canada Finance Holding Company, for itself,
as Canadian Lender, and as Canadian Agent for the Canadian Lenders, the US
Lenders and the Canadian Lenders, and hereby gives you notice, irrevocably,
pursuant to Section 1.2(f) of the Credit Agreement, that the undersigned hereby
requests a Canadian Tranche A1 Revolving Credit Advance under the Credit
Agreement, and in that connection sets forth below the information relating to
such Canadian Tranche A1 Revolving Credit Advance as required by Section 1.2(f)
of the Credit Agreement:

(i)                 The date of the requested Canadian Tranche A1 Revolving
Credit Advance is __________ __, ____

(ii)               The aggregate amount of the requested Canadian Tranche A1
Revolving Credit Advance is $__________.

(iii)             The requested Canadian Tranche A1 Revolving Credit Advance is
a [Canadian Index Rate Loan][BA Rate Loan].

(iv)             The Canadian Borrower for such requested Canadian Tranche A1
Revolving Credit Advance is:  __________.

(v)               [The applicable BA Period is [30, 60 or 90 days]: __________]

--------------------------------------------------------------------------------



(vi)             The requested Canadian Tranche A1 Revolving Credit Advance is
to be sent to:

                                                            Bank of America
Canada Branch

                                                            200 Front Street
West

                                                            Toronto, Ontario M5V
3L2

                                                            XXXXXXXXX

                                                            Account No.: 
XXXXXXXX

 

The undersigned hereby certifies that all of the conditions set forth in
Section 2.2 of the Credit Agreement are satisfied in all material respects on
the date hereof, and will be satisfied in all material respects on the date of
the requested Canadian Tranche A1 Revolving Credit Advance, before and after
giving effect thereto and to the application of the proceeds therefrom.

 

[Signature on Following Page]



--------------------------------------------------------------------------------



CANADIAN BORROWER REPRESENTATIVE:

EXOPACK-NEWMARKET, LTD.

By:                                               
Name:                                           
Title:                                             



--------------------------------------------------------------------------------



EXHIBIT 1.3(e)

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

 

Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of January 31, 2006, as amended and restated as of October 31, 2007 and
as further amended and restated as of July 2, 2010, by and among the undersigned
(“[US] [Canadian] Borrower Representative”), the other Persons named therein as
Borrowers, the other Persons named therein as Credit Parties, General Electric
Capital Corporation (“US Agent”), GE Canada Finance Holding Company (“Canadian
Agent”), the US Lenders from time to time signatory thereto and the Canadian
Lenders from time to time signatory thereto (including all annexes, exhibits or
schedules thereto, and as from time to time amended, restated, supplemented or
otherwise modified, the “Credit Agreement”).  Capitalized terms used herein
without definition are so used as defined in the Credit Agreement.

[US] [Canadian] Borrower Representative hereby gives irrevocable notice,
pursuant to Section 1.3(e) of the Credit Agreement, of its request to:


(a)        on [    date    ] convert $[________] of the aggregate outstanding
principal amount of the [_______] Loan, bearing interest at the [________] Rate,
into a(n) [________] Loan [and, in the case of a LIBOR Loan, having a LIBOR
Period of [_____] month(s)] [and, in the case of a BA Rate Loan, having a BA
Period of [_____] month(s)];


[(b)      on [    date    ] continue $[________] of the aggregate outstanding
principal amount of the [_______] Loan, [bearing interest at the LIBOR Rate, as
a LIBOR Loan having a LIBOR Period of [_____] month(s)] [bearing interest at the
BA Rate as a BA Rate Loan having a BA Period of [_____] month(s)].

[US] [Canadian] Borrower Representative certifies that the conversion and/or
continuation of the Loans requested above is for the separate account(s) of the
following Borrowers[s] in the following [respective] amount[s]:  [Name: 
$_____________] and [Name:  $_______________].

[US] [Canadian] Borrower Representative hereby (i) certifies that all of the
conditions set forth in Section 2.2 of the Credit Agreement are satisfied in all
material respects on the date hereof, and will be satisfied in all material
respects on the date of the requested conversion/continuation, before and after
giving effect thereto and (ii) reaffirms the cross-guaranty provisions set forth
in Section 10 or 11, as applicable, of the Credit Agreement and the guaranty and
continuance of Applicable Agents’ Liens, pursuant to the Collateral Documents.

[Signature on Following Page]

--------------------------------------------------------------------------------



 

[US] [CANADIAN] [BORROWER REPRESENTATIVE]

 

By:                                                     

Name:                                                 

Title:                                                   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------




EXHIBIT 5.19

MINIMUM FIXED CHARGE COVERAGE RATIO

EBITDA (calculated in Section 6.1(b) of this Exhibit) $ Less: any provision for
income taxes (whether paid or payable in   cash)   Capital Expenditures other
than the portion thereof funded by   third party financing   Operating Cash Flow
$ Fixed Charge Coverage Ratio is defined as follows:   Interest expense (whether
cash or non-cash) deducted in the   determination of Consolidated Net Income,
including interest expense   with respect to any Funded Debt and interest
expense that has been   capitalized $ Less: Amortization of capitalized fees and
expenses incurred with   respect to the Related Transactions included in
interest   expense above   Amortization of any original discount attributable to
any   Funded Debt or warrants included in interest expense above   Interest paid
in kind and included in interest expense above   Interest Expense $ Plus:
Scheduled payments of principal with respect to all   Indebtedness   Fixed
Charges1 $ Fixed Charge Coverage Ratio (Operating Cash Flow from above,  
divided by Fixed Charges)  

 

1      If any material dividends or distributions are permitted that are not
deducted in the calculation of EBITDA, such distributions should be added to
fixed charges.

--------------------------------------------------------------------------------



 

 

EXHIBIT 6.1(d)(i)

FORM OF CANADIAN TRANCHE A BORROWING BASE CERTIFICATE

 

Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of January 31, 2006, as amended and restated as of October 31, 2007 and
as further amended and restated as of July 2, 2010, by and among the undersigned
(“Canadian Borrower”), the other Persons named therein as Borrowers, the other
Persons named therein as Credit Parties, General Electric Capital Corporation
(“US Agent”), GE Canada Finance Holding Company (“Canadian Agent”) and the
Persons signatory thereto from time to time as Lenders (including all annexes,
exhibits and schedules thereto, and as from time to time amended, restated,
supplemented or otherwise modified, the “Credit Agreement”).  Capitalized terms
used herein without definition are so used as defined in the Credit Agreement.

The undersigned, being the chief financial officer or chief executive officer of
Canadian Borrower, hereby certifies that the Canadian Tranche A Borrowing Base
calculated herein is true and correct in all respects and, without limiting the
generality of the foregoing, with respect to the information supporting the
determination of Eligible Accounts and Eligible Inventory.

IN WITNESS WHEREOF, the undersigned has executed and delivered this Borrowing
Base Certificate as of the date first set forth above.

[EXOPACK-NEWMARKET, LT D.]

[EXOPACK PERFORMANCE FILMS INC.]

 

 

By:                                                                       

Title:                                                                       

 

--------------------------------------------------------------------------------


 

 

 

 

SCHEDULE 1

to Exhibit 6.1(d)(i)

 

FORM OF CANADIAN TRANCHE A BORROWING BASE CALCULATION

Accounts of Canadian Borrowers, their Canadian Subsidiaries (which, for the
avoidance of doubt, includes direct and indirect Canadian Subsidiaries) and TPG
Canada reflected as accounts receivable on Canadian Borrowers, their Canadian
Subsidiaries (which, for the avoidance of doubt, includes direct and indirect
Canadian Subsidiaries) and TPG Canada’s consolidating balance sheet (as of the
date above), but solely to the extent of the unpaid portion of the obligations
stated on the respective invoices issued to a customer of Canadian Borrowers,
their Canadian Subsidiaries (which, for the avoidance of doubt, includes direct
and indirect Canadian Subsidiaries) and TPG Canada with respect to inventory
sold and shipped or services performed in the ordinary course of business, net
of any credits, rebates or offsets owed by Canadian Borrowers, their Canadian
Subsidiaries (which, for the avoidance of doubt, includes direct and indirect
Canadian Subsidiaries) and TPG Canada to the respective customer.

 

 

 

$___________

Less:    Ineligible Accounts:

 

            Accounts that do not arise from the sale of goods or the            
performance of services by such Credit Party in the ordinary             course
of its business;

 

 

 

 

 

 

$___________

Accounts (i) upon which such Credit Party’s right to receive payment is not
absolute or is contingent upon the fulfillment of any condition whatsoever or
(ii) as to which such Credit Party is not able to bring suit or otherwise
enforce its remedies against the Account Debtor through judicial process, or
(iii) if the Account represents a progress billing consisting of an invoice for
goods sold or used or services rendered pursuant to a contract under which the
Account Debtor’s obligation to pay that invoice is subject to such Credit
Party’s completion of further performance under such contract or is subject to
the equitable lien of a surety bond issuer;

 

 

 

 

 

 

 

 

 

 

 

 

$____________

Any Account to the extent that any defense, counterclaim, setoff or dispute is
asserted as to such Account (it being understood and agreed that (i) only the
portion of the Account that is subject to such defense, counterclaim, setoff or
dispute shall not be an Eligible Account and (ii) the remaining portion of such
Account shall not be rendered ineligible under this clause);

 

 

 

$____________

 

Accounts that are not true and correct statements of bona fide indebtedness
incurred in the amount of such Account for merchandise sold to or services
rendered and accepted by the applicable Account Debtor;

 

 

 

 

 

$____________

Accounts with respect to which an invoice has not been sent to the applicable
Account Debtor;

 

 

 

 

$____________

Accounts that (i) are not owned by such Credit Party or (ii) are subject to any
right, claim, security interest or other interest of any other Person, other
than Liens in favor of Canadian Agent, on behalf of itself and applicable
Lenders and Prior Claims that are unregistered and that secure amounts that are
not yet due and payable;

 

 

 

 

 

$___________

Accounts that arise from a sale to any director, officer, other employee or
Affiliate of such Credit Party, or to any entity that has any common officer or
director with such Credit Party other than any unrelated portfolio company of
Sponsor, Sponsor’s affiliates and any purchaser of the Subordinated Debt, the
Senior Notes or the Bemis Debt;

 

 

 

 

$____________

Accounts that are the obligation of an Account Debtor that is the United States
government or a political subdivision thereof, or any state, county or
municipality or department, agency or instrumentality thereof unless Canadian
Agent, in its sole discretion, has agreed to the contrary in writing or such
Credit Party, if necessary, has complied with respect to such obligation with
the Federal Assignment of Claims Act of 1940, or any applicable state, county or
municipal law restricting the assignment thereof with respect to such
obligation;

 

 

 

 

 

$____________

Accounts that are the obligation of an Account Debtor that is the Canadian
government (Her Majesty The Queen in Right of Canada) or a political subdivision
thereof, or any province or territory, or any municipality or department, agency
or instrumentality thereof, unless (i) Lenders have agreed to the contrary in
writing, (ii) such Account is assignable by way of security or (iii) such Credit
Party, if necessary, has complied with the Financial Administration Act (Canada)
and any amendments thereto, or any applicable territorial, provincial, county or
municipal law of similar purpose and effect restricting the assignment thereof
with respect to such obligation;

 

 

 

 

 

 

$_____________

Accounts that are the obligation of an Account Debtor located in a country other
than the United States or Canada unless payment thereof is assured by a letter
of credit assigned and delivered to Canadian Agent or is covered by adequate
credit insurance for such Account Debtor, each satisfactory to Canadian Agent as
to form, amount and issuer; provided that, obligations of EI Dupont de Nemours,
a Mexican company and, so long as that certain guaranty from Mars, Inc. in favor
of Effem Mexico Inc., a Mexican corporation remains in full force and effect,
Effem Mexico, Inc. shall not be excluded;

 

 

 

 

 

$____________

Accounts to the extent such Credit Party is liable for goods sold or services
rendered  by the applicable Account Debtor to such Credit Party but only to the
extent of the potential offset;

 

 

 

 

$____________

 

Accounts that arise with respect to goods that are delivered on a bill and hold,
cash on delivery basis, guaranteed sale or other terms by reason of which the
payment by the Account Debtor is or may be conditional;

 

 

 

 

 

$____________

 

Accounts that are in default; provided, that, without limiting the generality of
the foregoing, an Account shall be deemed in default upon the occurrence of any
of the following:

 

(i)          the Account is not paid within the earlier of: 60 days following
its due date or 90 days following its original invoice date; provided that, such
Accounts shall not be excluded so long as they are not past due in accordance
with their terms and are not in an aggregate amount in excess of $1,000,000;

(ii)         the Account Debtor obligated upon such Account suspends business,
makes a general assignment for the benefit of creditors or fails to pay its
debts generally as they come due; or

(iii)        a petition is filed by or against any Account Debtor obligated upon
such Account under any bankruptcy law or any other federal, state or foreign
(including         any provincial) receivership, insolvency relief or other law
or laws for the relief of debtors until such time, if ever, as such petition is
dismissed;

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$____________

 

Accounts that are the obligations of an Account Debtor if 50% or more of the
Dollar amount of all Accounts owing by that Account Debtor are ineligible under
the other criteria set forth in Section 1.8 of the Credit Agreement (other than
clauses (a), (b), (d), (e), (f) or (l) thereof);

 

 

 

 

$____________

 

Accounts as to which Canadian Agent’s Lien thereon, on behalf of itself and
Lenders, is not a first priority perfected Lien;

 

 

$____________

 

Accounts as to which any of the representations or warranties in the Loan
Documents are untrue;

 

 

$____________

 

Accounts to the extent such Accounts are evidenced by a judgment, Instrument or
Chattel  Paper;

 

 

$____________

 

Accounts to the extent such Account exceeds any credit limit established by
Canadian Agent, in its reasonable credit judgment acting in good faith,
following prior written or electronic notice of such limit by Canadian Agent to
Canadian Borrower Representative;

 

 

 

 

$____________

 

Accounts to the extent that such Account, together with all other Accounts owing
to such Account Debtor and its Affiliates as of any date of determination exceed
20% of all Eligible Accounts of all Credit Parties

 

 

 

 

$____________

 

Accounts that are payable in any currency other than Dollars or Canadian
Dollars; or

 

 

$____________

 

Accounts that are otherwise unacceptable to Canadian Agent in its reasonable
credit judgment acting in good faith.

 

 

$____________

 

 

Total Ineligible Accounts

 

 

 

$____________

 

 

Total Eligible Accounts (Accounts less Total Ineligible Accounts)

 

 

 

$____________

 

 

Advance Rate

up to 85% of the book value of the Eligible Accounts of Canadian Borrowers,
their Canadian Subsidiaries (which, for the avoidance of doubt, includes direct
and indirect Canadian Subsidiaries) and TPG Canada

 

 

 

Accounts Availability

 

 

 

$____________

 

6.1(d)(i)-2

--------------------------------------------------------------------------------


 

 



 

SCHEDULE 1

to Exhibit 6.1(d)(i)

 

 

 

Inventory owned by, and in the possession of Canadian Borrowers, their Canadian
Subsidiaries (which, for the avoidance of doubt, includes direct and indirect
Canadian Subsidiaries) and TPG Canada, reflected as inventory on the Canadian
Borrowers, their Canadian Subsidiaries (which, for the avoidance of doubt,
includes direct and indirect Canadian Subsidiaries) and TPG Canada’s
consolidating balance sheet (as of the date above), valued at the lower of cost
or market (including adequate reserves for obsolete, slow moving or excess
quantities), on a first-in, first-out basis

 

 

 

 

 

 

 

 $___________

 

Less:        Ineligible Inventory:

 

Inventory that is not owned by such Credit Party free and clear of all Liens and
rights of any other Person (including the rights of a purchaser that has made
progress payments and the rights of a surety that has issued a bond to assure
such Credit Party’s performance with respect to that Inventory and the rights of
suppliers under Section 81.1 of the Bankruptcy and Insolvency Act (Canada)),
except the Liens in favor of Canadian Agent, on behalf of the Lenders and Prior
Claims that are unregistered and that secure amounts that are not yet due and
payable (other than the claims of suppliers under Section 81.1 of the Bankruptcy
and Insolvency Act (Canada)), except the Liens in favor of Canadian Agent, on
behalf of itself and the Lenders and other Permitted Encumbrances described in
clauses (a), (b), (c), (e) and (f)(3) in such definition;

 

 

 

 

 

 

 

 

 

 

$___________

 

Inventory that (i) is not located on premises owned, leased or rented by such
Credit Party and set forth in Disclosure Schedule (3.14) of the Credit Agreement
or (ii) is stored at a leased location, unless (x) the Canadian Agent has given
its prior consent thereto, (y) a reasonably satisfactory landlord waiver has
been delivered to Canadian Agent, or (z) Reserves satisfactory to Canadian Agent
have been established with respect thereto in an amount not to exceed three (3)
months rent, (iii) is stored with a bailee or warehouseman unless a reasonably
satisfactory, acknowledged bailee letter has been received by the Canadian Agent
or Reserves reasonably satisfactory to Canadian Agent have been established with
respect thereto, or (iv) is located at an owned location subject to a mortgage
in favor of a lender other than the Canadian Agent, unless a reasonably
satisfactory mortgagee waiver has been delivered to the Canadian Agent, or (v)
is located at any site if the aggregate book value of Inventory at any such
location is less than $100,000;

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$___________

 

Inventory that is placed on consignment or is in transit, except for Inventory
in transit between United States and Canadian locations of Credit Parties as to
which the Canadian Agent’s Liens have been perfected at origin and destination;
and except for (i) Inventory in transit between domestic locations of Credit
Parties and (ii) consigned Inventory that arises with respect to goods that are
delivered on a bill and hold, cash on delivery basis or placed on consignment,
guaranteed sale or other terms by reason of which the payment by the Account
Debtor is or may be conditional, provided that in the case of such consigned
Inventory, (A) as to each consignee (it being understood that for the purposes
of this paragraph, the term consignee shall include any Person to whom such
Credit Party has provided possession of Inventory prior to the consummation of
an irrevocable sale of such Inventory to such Person), the applicable Credit
Party has, at such Credit Party’s cost and expense (i) conducted Code, PPSA, tax
lien and judgment searches against such consignee, (ii) filed UCC-1 financing
statements against such consignee naming such Credit Party as secured party and
Canadian Agent as assignee of secured party, and (iii) provided to each secured
party of record that has filed a financing statement against such consignee
(whether or not such Inventory is Inventory in the hands of such consignee) a
notice, in form and substance reasonably satisfactory to Canadian Agent,
pursuant to Section 9-324 of the Code or similar provision of the PPSA of such
Credit Party’s intent to provide purchase money financing to such consignee and
(iv) obtained from such consignee a letter agreement, in form and substance
reasonably satisfactory to Canadian Agent, in which such consignee acknowledges
the Lien of Canadian Agent and agrees that to the extent that such consignee has
not paid the purchase price of any item of Inventory, Canadian Agent can take
possession of and remove such item of Inventory upon an Event of Default and
(B) such Credit Party holds a perfected first priority security interest against
such consignee, such security interest having been assigned of record to
Canadian Agent;

 

 

 

 

 

$___________

Inventory that is covered by a negotiable document of title, unless such
document has been delivered to Canadian Agent with all necessary endorsements,
free and clear of all Liens except those in favor of Canadian Agent and Lenders;

 

 

 

 

$___________

 

Inventory that is excess, obsolete, unsaleable, shopworn, seconds, damaged or
unfit for sale;

 

 

$___________

 

Inventory that consists of display items or packing or shipping materials,
manufacturing supplies or replacement parts;

 

 

 

$___________

 

Inventory that consists of goods which have been returned by the buyer and are
not capable of readily being resold to another buyer;

 

 

$___________

 

Inventory that is not of a type held for sale in the ordinary course of such
Credit Party’s business;

 

 

 

$___________

Inventory that is not subject to a first priority lien in favor of Canadian
Agent on behalf of itself and Lenders subject to Permitted Encumbrances;

 

 

 

$___________

 

Inventory that breaches any of the representations or warranties pertaining to
Inventory set forth in the Loan Documents;

 

 

$___________

Inventory that consists of any costs associated with "freight‑in" charges;

 

 

 

$___________

Inventory that consists of Hazardous Materials or goods that can be transported
or sold only with licenses that are not readily available;

 

 

 

$___________

Inventory that is not covered by casualty insurance reasonably acceptable to
Canadian Agent;

 

 

 

$___________

Inventory that is otherwise unacceptable to Canadian Agent in its reasonable
credit judgment acting in good faith;

 

 

 

$____________

Inventory that consists of work in process in an amount not to exceed $6,500,000
in the aggregate; or

 

 

$____________

Inventory that consists of raw materials in-transit, except raw materials
in-transit that are adequately insured and in which such Credit Party has
perfected title under Applicable Law in such raw materials in an amount not to
exceed $1,000,000 in the aggregate.

 

 

$____________

Total Ineligible Inventory

 

 

$____________

Total Eligible Inventory (Inventory less Total

Ineligible Inventory)

 

 

 

$____________

Advance Rate

 

(a)  up to the lesser of (i) 62.5% of the book value of the Eligible Inventory
of such Canadian Borrower, its Canadian Subsidiaries (which, for the avoidance
of doubt, includes direct and indirect Canadian Subsidiaries) and TPG Canada
consisting of raw materials (other than Eligible Inventory consisting of raw
materials in-transit pursuant to Section 1.9(p) of the Credit Agreement) and
finished goods valued at the lower of cost (determined on a first‑in, first‑out
basis) or market and (ii) 85% of the NOLV of such Eligible Inventory (such
amount the “Canadian Tranche A Raw Materials Advance Rate”);

 

(b)  up to 45% of the book value of the Eligible Inventory of such Canadian
Borrower and its Canadian Subsidiaries (which for the avoidance of doubt,
includes direct and indirect Canadian Subsidiaries) and TPG Canada consisting of
work in process (eligible pursuant to Section 1.9(o) of the Credit Agreement);

 

(c)  up to the inverse of the then applicable Canadian Tranche A Raw Materials
Advance Rate on the Eligible Inventory of such Canadian Borrower and its
Canadian Subsidiaries (which for the avoidance of doubt, includes direct and
indirect Canadian Subsidiaries) and TPG Canada consisting of raw materials
in-transit (eligible pursuant to Section 1.9(p) of the Credit Agreement), in an
amount not to exceed $1,000,000 in the aggregate.

 

 

 

Inventory Availability (sum of (a) and (b) and (c) above)

 

 

$____________

Borrowing Base (Accounts Availability plus Inventory Availability)

 

 

 

$____________

6.1(d)(i)-3

--------------------------------------------------------------------------------


 
 
 
 
 

 

 

EXHIBIT 6.1(d)(ii)

FORM OF US TRANCHE A BORROWING BASE CERTIFICATE

 

Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of January 31, 2006, as amended and restated as of October 31, 2007 and
as further amended and restated as of July 2, 2010, by and among the undersigned
(“US Borrower”), the other Persons named therein as Borrowers, the other Persons
named therein as Credit Parties, General Electric Capital Corporation (“US
Agent”), GE Canada Finance Holding Company (“Canadian Agent”) and the Persons
signatory thereto from time to time as Lenders (including all annexes, exhibits
and schedules thereto, and as from time to time amended, restated, supplemented
or otherwise modified, the “Credit Agreement”).  Capitalized terms used herein
without definition are so used as defined in the Credit Agreement.

The undersigned, being the chief financial officer or chief executive officer of
US Borrower, hereby certifies that the US Tranche A Borrowing Base calculated
herein is true and correct in all respects and, without limiting the generality
of the foregoing, with respect to the information supporting the determination
of Eligible Accounts and Eligible Inventory.

IN WITNESS WHEREOF, the undersigned has executed and delivered this Borrowing
Base Certificate as of the date first set forth above.

[EXOPACK, LLC]

[CELLO- FOIL PRODUCTS, INC.]

 

 

 

By:                                                                       

Title:                                                                       

 

--------------------------------------------------------------------------------


 

 

SCHEDULE 1

to Exhibit 6.1(d)(ii)

 

FORM OF US TRANCHE A BORROWING BASE CALCULATION

Accounts of US Borrowers and their Domestic Subsidiaries (which, for the
avoidance of doubt, includes direct and indirect Domestic Subsidiaries)
reflected as accounts receivable on US Borrowers and their Domestic
Subsidiaries’ (which, for the avoidance of doubt, includes direct and indirect
Domestic Subsidiaries) consolidating balance sheet (as of the date above), but
solely to the extent of the unpaid portion of the obligations stated on the
respective invoices issued to a customer of US Borrowers and their Domestic
Subsidiaries (which, for the avoidance of doubt, includes direct and indirect
Domestic Subsidiaries) with respect to inventory sold and shipped or services
performed in the ordinary course of business, net of any credits, rebates or
offsets owed by US Borrowers and their Domestic Subsidiaries (which, for the
avoidance of doubt, includes direct and indirect Domestic Subsidiaries) to the
respective customer.

 

 

 

 

 

 

 

 

 

$___________

Less:    Ineligible Accounts:

 

            Accounts that do not arise from the sale of goods or the            
performance of services by such Credit Party in the ordinary             course
of its business;

 

 

 

 

 

 

$___________

Accounts (i) upon which such Credit Party’s right to receive payment is not
absolute or is contingent upon the fulfillment of any condition whatsoever or
(ii) as to which such Credit Party is not able to bring suit or otherwise
enforce its remedies against the Account Debtor through judicial process, or
(iii) if the Account represents a progress billing consisting of an invoice for
goods sold or used or services rendered pursuant to a contract under which the
Account Debtor’s obligation to pay that invoice is subject to such Credit
Party’s completion of further performance under such contract or is subject to
the equitable lien of a surety bond issuer;

 

 

 

 

 

 

 

 

 

 

 

 

$____________

Any Account to the extent that any defense, counterclaim, setoff or dispute is
asserted as to such Account (it being understood and agreed that (i) only the
portion of the Account that is subject to such defense, counterclaim, setoff or
dispute shall not be an Eligible Account and (ii) the remaining portion of such
Account shall not be rendered ineligible under this clause);

 

 

 

$____________

 

Accounts that are not true and correct statements of bona fide indebtedness
incurred in the amount of such Account for merchandise sold to or services
rendered and accepted by the applicable Account Debtor;

 

 

 

 

 

$____________

Accounts with respect to which an invoice has not been sent to the applicable
Account Debtor;

 

 

 

 

$____________

Accounts that (i) are not owned by such Credit Party or (ii) are subject to any
right, claim, security interest or other interest of any other Person, other
than Liens in favor of US Agent, on behalf of itself and applicable Lenders and
Prior Claims that are unregistered and that secure amounts that are not yet due
and payable;

 

 

 

 

 

$___________

Accounts that arise from a sale to any director, officer, other employee or
Affiliate of such Credit Party, or to any entity that has any common officer or
director with such Credit Party other than any unrelated portfolio company of
Sponsor, Sponsor’s affiliates and any purchaser of the Subordinated Debt, the
Senior Notes or the Bemis Debt;

 

 

 

 

$____________

Accounts that are the obligation of an Account Debtor that is the United States
government or a political subdivision thereof, or any state, county or
municipality or department, agency or instrumentality thereof unless US Agent,
in its sole discretion, has agreed to the contrary in writing or such Credit
Party, if necessary, has complied with respect to such obligation with the
Federal Assignment of Claims Act of 1940, or any applicable state, county or
municipal law restricting the assignment thereof with respect to such
obligation;

 

 

 

 

 

$____________

Accounts that are the obligation of an Account Debtor that is the Canadian
government (Her Majesty The Queen in Right of Canada) or a political subdivision
thereof, or any province or territory, or any municipality or department, agency
or instrumentality thereof, unless (i) Lenders have agreed to the contrary in
writing, (ii) such Account is assignable by way of security or (iii) such Credit
Party, if necessary, has complied with the Financial Administration Act (Canada)
and any amendments thereto, or any applicable territorial, provincial, county or
municipal law of similar purpose and effect restricting the assignment thereof
with respect to such obligation;

 

 

 

 

 

 

$_____________

Accounts that are the obligation of an Account Debtor located in a country other
than the United States or Canada unless payment thereof is assured by a letter
of credit assigned and delivered to US Agent or is covered by adequate credit
insurance for such Account Debtor, each satisfactory to US Agent as to form,
amount and issuer; provided that, obligations of EI Dupont de Nemours, a Mexican
company and, so long as that certain guaranty from Mars, Inc. in favor of Effem
Mexico Inc., a Mexican corporation remains in full force and effect, Effem
Mexico, Inc. shall not be excluded;

 

 

 

 

 

$____________

Accounts to the extent such Credit Party is liable for goods sold or services
rendered  by the applicable Account Debtor to such Credit Party but only to the
extent of the potential offset;

 

 

 

 

$____________

 

Accounts that arise with respect to goods that are delivered on a bill and hold,
cash on delivery basis, guaranteed sale or other terms by reason of which the
payment by the Account Debtor is or may be conditional;

 

 

 

 

 

$____________

 

Accounts that are in default; provided, that, without limiting the generality of
the foregoing, an Account shall be deemed in default upon the occurrence of any
of the following:

 

(i)          the Account is not paid within the earlier of: 60 days following
its due date or 90 days following its original invoice date; provided that, such
Accounts shall not be excluded so long as they are not past due in accordance
with their terms and are not in an aggregate amount in excess of $1,000,000;

(ii)         the Account Debtor obligated upon such Account suspends business,
makes a general assignment for the benefit of creditors or fails to pay its
debts generally as they come due; or

(iii)        a petition is filed by or against any Account Debtor obligated upon
such Account under any bankruptcy law or any other federal, state or foreign
(including         any provincial) receivership, insolvency relief or other law
or laws for the relief of debtors until such time, if ever, as such petition is
dismissed;

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$____________

 

Accounts that are the obligations of an Account Debtor if 50% or more of the
Dollar amount of all Accounts owing by that Account Debtor are ineligible under
the other criteria set forth in Section 1.8 of the Credit Agreement (other than
clauses (a), (b), (d), (e), (f) or (l) thereof);

 

 

 

 

$____________

 

Accounts as to which US Agent’s Lien thereon, on behalf of itself and Lenders,
is not a first priority perfected Lien;

 

 

$____________

 

Accounts as to which any of the representations or warranties in the Loan
Documents are untrue;

 

 

$____________

 

Accounts to the extent such Accounts are evidenced by a judgment, Instrument or
Chattel  Paper;

 

 

$____________

 

Accounts to the extent such Account exceeds any credit limit established by US
Agent, in its reasonable credit judgment acting in good faith, following prior
written or electronic notice of such limit by US Agent to US Borrower
Representative;

 

 

 

 

$____________

 

Accounts to the extent that such Account, together with all other Accounts owing
to such Account Debtor and its Affiliates as of any date of determination exceed
20% of all Eligible Accounts of all Credit Parties

 

 

 

 

$____________

 

Accounts that are payable in any currency other than Dollars or Canadian
Dollars; or

 

 

$____________

 

Accounts that are otherwise unacceptable to US Agent in its reasonable credit
judgment acting in good faith.

 

 

$____________

 

 

Total Ineligible Accounts

 

 

 

$____________

 

 

Total Eligible Accounts (Accounts less Total Ineligible Accounts)

 

 

 

$____________

 

Advance Rate

up to 85% of the book value of the Eligible Accounts of US Borrowers and their
Domestic Subsidiaries (which, for the avoidance of doubt, includes direct and
indirect Domestic Subsidiaries) at such time

 

 

 

Accounts Availability

 

 

 

$____________

6.1(d)(ii)-2

--------------------------------------------------------------------------------



 

 
 

 

SCHEDULE 1

to Exhibit 6.1(d)(ii)

 

 

 

Inventory owned by, and in the possession of US Borrowers and their Domestic
Subsidiaries (which, for the avoidance of doubt, includes direct and indirect
Domestic Subsidiaries), reflected as inventory on the US Borrowers and their
Domestic Subsidiaries’ (which, for the avoidance of doubt, includes direct and
indirect Domestic Subsidiaries) consolidating balance sheet (as of the date
above), valued at the lower of cost or market (including adequate reserves for
obsolete, slow moving or excess quantities), on a first-in, first-out basis

 

 

 

 

 

 

 

 $___________

 

Less:        Ineligible Inventory:

 

Inventory that is not owned by such Credit Party free and clear of all Liens and
rights of any other Person (including the rights of a purchaser that has made
progress payments and the rights of a surety that has issued a bond to assure
such Credit Party’s performance with respect to that Inventory and the rights of
suppliers under Section 81.1 of the Bankruptcy and Insolvency Act (Canada)),
except the Liens in favor of US Agent, on behalf of the Lenders and Prior Claims
that are unregistered and that secure amounts that are not yet due and payable
(other than the claims of suppliers under Section 81.1 of the Bankruptcy and
Insolvency Act (Canada)), except the Liens in favor of US Agent, on behalf of
itself and the Lenders and other Permitted Encumbrances described in clauses
(a), (b), (c), (e) and (f)(3) in such definition;

 

 

 

 

 

 

 

 

 

 

$___________

 

Inventory that (i) is not located on premises owned, leased or rented by such
Credit Party and set forth in Disclosure Schedule (3.14) of the Credit Agreement
or (ii) is stored at a leased location, unless (x) the US Agent has given its
prior consent thereto, (y) a reasonably satisfactory landlord waiver has been
delivered to US Agent, or (z) Reserves satisfactory to US Agent have been
established with respect thereto in an amount not to exceed three (3) months
rent, (iii) is stored with a bailee or warehouseman unless a reasonably
satisfactory, acknowledged bailee letter has been received by the US Agent or
Reserves reasonably satisfactory to US Agent have been established with respect
thereto, or (iv) is located at an owned location subject to a mortgage in favor
of a lender other than the US Agent, unless a reasonably satisfactory mortgagee
waiver has been delivered to the US Agent, or (v) is located at any site if the
aggregate book value of Inventory at any such location is less than $100,000;

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$___________

 

Inventory that is placed on consignment or is in transit, except for Inventory
in transit between United States and Canadian locations of Credit Parties as to
which the US Agent’s Liens have been perfected at origin and destination; and
except for (i) Inventory in transit between domestic locations of Credit Parties
and (ii) consigned Inventory that arises with respect to goods that are
delivered on a bill and hold, cash on delivery basis or placed on consignment,
guaranteed sale or other terms by reason of which the payment by the Account
Debtor is or may be conditional, provided that in the case of such consigned
Inventory, (A) as to each consignee (it being understood that for the purposes
of this paragraph, the term consignee shall include any Person to whom such
Credit Party has provided possession of Inventory prior to the consummation of
an irrevocable sale of such Inventory to such Person), the applicable Credit
Party has, at such Credit Party’s cost and expense (i) conducted Code, PPSA, tax
lien and judgment searches against such consignee, (ii) filed UCC-1 financing
statements against such consignee naming such Credit Party as secured party and
US Agent as assignee of secured party, and (iii) provided to each secured party
of record that has filed a financing statement against such consignee (whether
or not such Inventory is Inventory in the hands of such consignee) a notice, in
form and substance reasonably satisfactory to US Agent, pursuant to Section
9-324 of the Code or similar provision of the PPSA of such Credit Party’s intent
to provide purchase money financing to such consignee and (iv) obtained from
such consignee a letter agreement, in form and substance reasonably satisfactory
to US Agent, in which such consignee acknowledges the Lien of US Agent and
agrees that to the extent that such consignee has not paid the purchase price of
any item of Inventory, US Agent can take possession of and remove such item of
Inventory upon an Event of Default and (B) such Credit Party holds a perfected
first priority security interest against such consignee, such security interest
having been assigned of record to US Agent;

 

 

 

 

 

$___________

Inventory that is covered by a negotiable document of title, unless such
document has been delivered to US Agent with all necessary endorsements, free
and clear of all Liens except those in favor of US Agent and Lenders;

 

 

 

 

$___________

 

Inventory that is excess, obsolete, unsaleable, shopworn, seconds, damaged or
unfit for sale;

 

 

$___________

 

Inventory that consists of display items or packing or shipping materials,
manufacturing supplies or replacement parts;

 

 

 

$___________

 

Inventory that consists of goods which have been returned by the buyer and are
not capable of readily being resold to another buyer;

 

 

$___________

 

Inventory that is not of a type held for sale in the ordinary course of such
Credit Party’s business;

 

 

 

$___________

Inventory that is not subject to a first priority lien in favor of US Agent on
behalf of itself and Lenders subject to Permitted Encumbrances;

 

 

 

$___________

 

Inventory that breaches any of the representations or warranties pertaining to
Inventory set forth in the Loan Documents;

 

 

$___________

Inventory that consists of any costs associated with "freight‑in" charges;

 

 

 

$___________

Inventory that consists of Hazardous Materials or goods that can be transported
or sold only with licenses that are not readily available;

 

 

 

$___________

Inventory that is not covered by casualty insurance reasonably acceptable to US
Agent;

 

 

 

$___________

Inventory that is otherwise unacceptable to US Agent in its reasonable credit
judgment acting in good faith;

 

 

 

$____________

Inventory that consists of work in process in an amount not to exceed $6,500,000
in the aggregate; or

 

 

$____________

Inventory that consists of raw materials in-transit, except raw materials
in-transit that are adequately insured and in which such Credit Party has
perfected title under Applicable Law in such raw materials in an amount not to
exceed $1,000,000 in the aggregate.

 

 

$____________

Total Ineligible Inventory

 

 

$____________

Total Eligible Inventory (Inventory less Total

Ineligible Inventory)

 

 

 

$____________

Advance Rate

 

(a)  up to the lesser of (i) 62.5% of the book value of the Eligible Inventory
of US Borrowers and their Domestic Subsidiaries (which, for the avoidance of
doubt, includes direct and indirect Domestic Subsidiaries but excluding any UK
Group Member) consisting of raw materials (other than Eligible Inventory
consisting of raw materials in-transit pursuant to Section 1.9(p) of the Credit
Agreement) and finished goods valued at the lower of cost (determined on a
first‑in, first‑out basis) or market and (ii) 85% of the NOLV of such Eligible
Inventory (such amount the “US Tranche A Raw Materials Advance Rate”);

 

(b)  up to 45% of the book value of the Eligible Inventory of such US Borrower
and its Domestic Subsidiaries (which for the avoidance of doubt, includes direct
and indirect Domestic Subsidiaries) consisting of work in process (eligible
pursuant to Section 1.9(o) of the Credit Agreement) in an amount not to exceed
$6,500,000 in the aggregate;

 

(c)  up to the inverse of the then applicable US Tranche A Raw Materials Advance
Rate on the Eligible Inventory of such US Borrower and its Domestic Subsidiaries
(which for the avoidance of doubt, includes direct and indirect Domestic
Subsidiaries) consisting of raw materials in-transit (eligible pursuant to
Section 1.9(p) of the Credit Agreement), in an amount not to exceed $1,000,000
in the aggregate.

 

 

 

Inventory Availability (sum of (a) and (b) and (c) above)

 

 

$____________

Notwithstanding the foregoing, (i) no assets or receivables of any UK Group
Member generated pursuant to Section 5.1(c)(ii) or (iii) of the Credit Agreement
shall be included in the US Tranche A Borrowing Base and (ii) no assets or
receivables acquired in the Bemis Acquisition shall be included in the US
Tranche A Borrowing Base until the Agents shall have completed reasonably
satisfactory audits and appraisals of such assets and receivables.

 

Borrowing Base (Accounts Availability plus Inventory Availability)

 

 

 

$____________

6.1(d)(ii)-3

--------------------------------------------------------------------------------


 
 

 

 
 

 

EXHIBIT 6.1(d)(iii)

FORM OF CANADIAN TRANCHE A1 BORROWING BASE CERTIFICATE

 

Reference is made to that certain Amended and Restated Credit Agreement dated as
of January 31, 2006, as amended and restated as of October 31, 2007 and as
further amended and restated as of July 2, 2010 by and among the undersigned
(“Canadian Borrower”), the other Persons named therein as Borrowers, the other
Persons named therein as Credit Parties, General Electric Capital Corporation
(“US Agent”), GE Canada Finance Holding Company (“Canadian Agent”) and the
Persons signatory thereto from time to time as Lenders (including all annexes,
exhibits and schedules thereto, and as from time to time amended, restated,
supplemented or otherwise modified, the “Credit Agreement”).  Capitalized terms
used herein without definition are so used as defined in the Credit Agreement.

The undersigned, being the chief financial officer or chief executive officer of
Canadian Borrower, hereby certifies that the Canadian Tranche A1 Borrowing Base
calculated herein is true and correct in all respects and, without limiting the
generality of the foregoing, with respect to the information supporting the
determination of Eligible Accounts and Eligible Inventory.

IN WITNESS WHEREOF, the undersigned has executed and delivered this Borrowing
Base Certificate as of the date first set forth above.

[EXOPACK-NEWMARKET, LTD.

[EXOPACK PERFORMANCE FILMS INC.]

 

 

 

By:                                                           

Title:                                                           

 

--------------------------------------------------------------------------------


 
 

SCHEDULE 1

to Exhibit 6.1(d)(iii)

 

FORM OF CANADIAN TRANCHE A1 BORROWING BASE CALCULATION

Accounts of Canadian Borrowers, their Canadian Subsidiaries (which, for the
avoidance of doubt, includes direct and indirect Canadian Subsidiaries) and TPG
Canada reflected as accounts receivable on Canadian Borrowers, their Canadian
Subsidiaries (which, for the avoidance of doubt, includes direct and indirect
Canadian Subsidiaries) and TPG Canada’s consolidating balance sheet (as of the
date above), but solely to the extent of the unpaid portion of the obligations
stated on the respective invoices issued to a customer of Canadian Borrowers,
their Canadian Subsidiaries (which, for the avoidance of doubt, includes direct
and indirect Canadian Subsidiaries) and TPG Canada with respect to inventory
sold and shipped or services performed in the ordinary course of business, net
of any credits, rebates or offsets owed by Canadian Borrowers, their Canadian
Subsidiaries (which, for the avoidance of doubt, includes direct and indirect
Canadian Subsidiaries) and TPG Canada to the respective customer.

 

 

 

$___________

Less:    Ineligible Accounts:

 

            Accounts that do not arise from the sale of goods or the            
performance of services by such Credit Party in the ordinary             course
of its business;

 

 

 

 

 

 

$___________

Accounts (i) upon which such Credit Party’s right to receive payment is not
absolute or is contingent upon the fulfillment of any condition whatsoever or
(ii) as to which such Credit Party is not able to bring suit or otherwise
enforce its remedies against the Account Debtor through judicial process, or
(iii) if the Account represents a progress billing consisting of an invoice for
goods sold or used or services rendered pursuant to a contract under which the
Account Debtor’s obligation to pay that invoice is subject to such Credit
Party’s completion of further performance under such contract or is subject to
the equitable lien of a surety bond issuer;

 

 

 

 

 

 

 

 

 

 

 

 

$____________

Any Account to the extent that any defense, counterclaim, setoff or dispute is
asserted as to such Account (it being understood and agreed that (i) only the
portion of the Account that is subject to such defense, counterclaim, setoff or
dispute shall not be an Eligible Account and (ii) the remaining portion of such
Account shall not be rendered ineligible under this clause);

 

 

 

$____________

 

Accounts that are not true and correct statements of bona fide indebtedness
incurred in the amount of such Account for merchandise sold to or services
rendered and accepted by the applicable Account Debtor;

 

 

 

 

 

$____________

Accounts with respect to which an invoice has not been sent to the applicable
Account Debtor;

 

 

 

 

$____________

Accounts that (i) are not owned by such Credit Party or (ii) are subject to any
right, claim, security interest or other interest of any other Person, other
than Liens in favor of Canadian Agent, on behalf of itself and applicable
Lenders and Prior Claims that are unregistered and that secure amounts that are
not yet due and payable;

 

 

 

 

 

$___________

Accounts that arise from a sale to any director, officer, other employee or
Affiliate of such Credit Party, or to any entity that has any common officer or
director with such Credit Party other than any unrelated portfolio company of
Sponsor, Sponsor’s affiliates and any purchaser of the Subordinated Debt, the
Senior Notes or the Bemis Debt;

 

 

 

 

$____________

Accounts that are the obligation of an Account Debtor that is the United States
government or a political subdivision thereof, or any state, county or
municipality or department, agency or instrumentality thereof unless Canadian
Agent, in its sole discretion, has agreed to the contrary in writing or such
Credit Party, if necessary, has complied with respect to such obligation with
the Federal Assignment of Claims Act of 1940, or any applicable state, county or
municipal law restricting the assignment thereof with respect to such
obligation;

 

 

 

 

 

$____________

Accounts that are the obligation of an Account Debtor that is the Canadian
government (Her Majesty The Queen in Right of Canada) or a political subdivision
thereof, or any province or territory, or any municipality or department, agency
or instrumentality thereof, unless (i) Lenders have agreed to the contrary in
writing, (ii) such Account is assignable by way of security or (iii) such Credit
Party, if necessary, has complied with the Financial Administration Act (Canada)
and any amendments thereto, or any applicable territorial, provincial, county or
municipal law of similar purpose and effect restricting the assignment thereof
with respect to such obligation;

 

 

 

 

 

 

$_____________

Accounts that are the obligation of an Account Debtor located in a country other
than the United States or Canada unless payment thereof is assured by a letter
of credit assigned and delivered to Canadian Agent or is covered by adequate
credit insurance for such Account Debtor, each satisfactory to Canadian Agent as
to form, amount and issuer; provided that, obligations of EI Dupont de Nemours,
a Mexican company and, so long as that certain guaranty from Mars, Inc. in favor
of Effem Mexico Inc., a Mexican corporation remains in full force and effect,
Effem Mexico, Inc. shall not be excluded;

 

 

 

 

 

$____________

Accounts to the extent such Credit Party is liable for goods sold or services
rendered  by the applicable Account Debtor to such Credit Party but only to the
extent of the potential offset;

 

 

 

 

$____________

 

Accounts that arise with respect to goods that are delivered on a bill and hold,
cash on delivery basis, guaranteed sale or other terms by reason of which the
payment by the Account Debtor is or may be conditional;

 

 

 

 

 

$____________

 

Accounts that are in default; provided, that, without limiting the generality of
the foregoing, an Account shall be deemed in default upon the occurrence of any
of the following:

 

(i)          the Account is not paid within the earlier of: 60 days following
its due date or 90 days following its original invoice date; provided that, such
Accounts shall not be excluded so long as they are not past due in accordance
with their terms and are not in an aggregate amount in excess of $1,000,000;

(ii)         the Account Debtor obligated upon such Account suspends business,
makes a general assignment for the benefit of creditors or fails to pay its
debts generally as they come due; or

(iii)        a petition is filed by or against any Account Debtor obligated upon
such Account under any bankruptcy law or any other federal, state or foreign
(including         any provincial) receivership, insolvency relief or other law
or laws for the relief of debtors until such time, if ever, as such petition is
dismissed;

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$____________

 

Accounts that are the obligations of an Account Debtor if 50% or more of the
Dollar amount of all Accounts owing by that Account Debtor are ineligible under
the other criteria set forth in Section 1.8 of the Credit Agreement (other than
clauses (a), (b), (d), (e), (f) or (l) thereof);

 

 

 

 

$____________

 

Accounts as to which Canadian Agent’s Lien thereon, on behalf of itself and
Lenders, is not a first priority perfected Lien;

 

 

$____________

 

Accounts as to which any of the representations or warranties in the Loan
Documents are untrue;

 

 

$____________

 

Accounts to the extent such Accounts are evidenced by a judgment, Instrument or
Chattel  Paper;

 

 

$____________

 

Accounts to the extent such Account exceeds any credit limit established by
Canadian Agent, in its reasonable credit judgment acting in good faith,
following prior written or electronic notice of such limit by Canadian Agent to
Canadian Borrower Representative;

 

 

 

 

$____________

 

Accounts to the extent that such Account, together with all other Accounts owing
to such Account Debtor and its Affiliates as of any date of determination exceed
20% of all Eligible Accounts of all Credit Parties

 

 

 

 

$____________

 

Accounts that are payable in any currency other than Dollars or Canadian
Dollars; or

 

 

$____________

 

Accounts that are otherwise unacceptable to Canadian Agent in its reasonable
credit judgment acting in good faith.

 

 

$____________

 

 

Total Ineligible Accounts

 

 

 

$____________

 

 

Total Eligible Accounts (Accounts less Total Ineligible Accounts)

 

 

 

$____________

 

Advance Rate

up to an additional 5% of the book value of the Eligible Accounts of Canadian
Borrowers, their Canadian Subsidiaries (which, for the avoidance of doubt,
includes direct and indirect Canadian Subsidiaries) and TPG Canada at such time

 

 

 

Accounts Availability

 

 

 

$____________

 

                                                                                                                                              
6.1(d)(iii)-2

--------------------------------------------------------------------------------

 
 

 

 

SCHEDULE 1

to Exhibit 6.1(d)(iii)

 

 

Inventory owned by, and in the possession of Canadian Borrowers, their Canadian
Subsidiaries (which, for the avoidance of doubt, includes direct and indirect
Canadian Subsidiaries) and TPG Canada, reflected as inventory on the Canadian
Borrowers, their Canadian Subsidiaries (which, for the avoidance of doubt,
includes direct and indirect Canadian Subsidiaries) and TPG Canada’s
consolidating balance sheet (as of the date above), valued at the lower of cost
or market (including adequate reserves for obsolete, slow moving or excess
quantities), on a first-in, first-out basis

 

 

 

 

 

 

 

 $___________

 

Less:        Ineligible Inventory:

 

Inventory that is not owned by such Credit Party free and clear of all Liens and
rights of any other Person (including the rights of a purchaser that has made
progress payments and the rights of a surety that has issued a bond to assure
such Credit Party’s performance with respect to that Inventory and the rights of
suppliers under Section 81.1 of the Bankruptcy and Insolvency Act (Canada)),
except the Liens in favor of Canadian Agent, on behalf of the Lenders and Prior
Claims that are unregistered and that secure amounts that are not yet due and
payable (other than the claims of suppliers under Section 81.1 of the Bankruptcy
and Insolvency Act (Canada)), except the Liens in favor of Canadian Agent, on
behalf of itself and the Lenders and other Permitted Encumbrances described in
clauses (a), (b), (c), (e) and (f)(3) in such definition;

 

 

 

 

 

 

 

 

 

 

$___________

 

Inventory that (i) is not located on premises owned, leased or rented by such
Credit Party and set forth in Disclosure Schedule (3.14) of the Credit Agreement
or (ii) is stored at a leased location, unless (x) the Canadian Agent has given
its prior consent thereto, (y) a reasonably satisfactory landlord waiver has
been delivered to Canadian Agent, or (z) Reserves satisfactory to Canadian Agent
have been established with respect thereto in an amount not to exceed three (3)
months rent, (iii) is stored with a bailee or warehouseman unless a reasonably
satisfactory, acknowledged bailee letter has been received by the Canadian Agent
or Reserves reasonably satisfactory to Canadian Agent have been established with
respect thereto, or (iv) is located at an owned location subject to a mortgage
in favor of a lender other than the Canadian Agent, unless a reasonably
satisfactory mortgagee waiver has been delivered to the Canadian Agent, or (v)
is located at any site if the aggregate book value of Inventory at any such
location is less than $100,000;

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$___________

 

Inventory that is placed on consignment or is in transit, except for Inventory
in transit between United States and Canadian locations of Credit Parties as to
which the Canadian Agent’s Liens have been perfected at origin and destination;
and except for (i) Inventory in transit between domestic locations of Credit
Parties and (ii) consigned Inventory that arises with respect to goods that are
delivered on a bill and hold, cash on delivery basis or placed on consignment,
guaranteed sale or other terms by reason of which the payment by the Account
Debtor is or may be conditional, provided that in the case of such consigned
Inventory, (A) as to each consignee (it being understood that for the purposes
of this paragraph, the term consignee shall include any Person to whom such
Credit Party has provided possession of Inventory prior to the consummation of
an irrevocable sale of such Inventory to such Person), the applicable Credit
Party has, at such Credit Party’s cost and expense (i) conducted Code, PPSA, tax
lien and judgment searches against such consignee, (ii) filed UCC-1 financing
statements against such consignee naming such Credit Party as secured party and
Canadian Agent as assignee of secured party, and (iii) provided to each secured
party of record that has filed a financing statement against such consignee
(whether or not such Inventory is Inventory in the hands of such consignee) a
notice, in form and substance reasonably satisfactory to Canadian Agent,
pursuant to Section 9-324 of the Code or similar provision of the PPSA of such
Credit Party’s intent to provide purchase money financing to such consignee and
(iv) obtained from such consignee a letter agreement, in form and substance
reasonably satisfactory to Canadian Agent, in which such consignee acknowledges
the Lien of Canadian Agent and agrees that to the extent that such consignee has
not paid the purchase price of any item of Inventory, Canadian Agent can take
possession of and remove such item of Inventory upon an Event of Default and
(B) such Credit Party holds a perfected first priority security interest against
such consignee, such security interest having been assigned of record to
Canadian Agent;

 

 

 

 

 

$___________

Inventory that is covered by a negotiable document of title, unless such
document has been delivered to Canadian Agent with all necessary endorsements,
free and clear of all Liens except those in favor of Canadian Agent and Lenders;

 

 

 

 

$___________

 

Inventory that is excess, obsolete, unsaleable, shopworn, seconds, damaged or
unfit for sale;

 

 

$___________

 

Inventory that consists of display items or packing or shipping materials,
manufacturing supplies or replacement parts;

 

 

 

$___________

 

Inventory that consists of goods which have been returned by the buyer and are
not capable of readily being resold to another buyer;

 

 

$___________

 

Inventory that is not of a type held for sale in the ordinary course of such
Credit Party’s business;

 

 

 

$___________

Inventory that is not subject to a first priority lien in favor of Canadian
Agent on behalf of itself and Lenders subject to Permitted Encumbrances;

 

 

 

$___________

 

Inventory that breaches any of the representations or warranties pertaining to
Inventory set forth in the Loan Documents;

 

 

$___________

Inventory that consists of any costs associated with "freight‑in" charges;

 

 

 

$___________

Inventory that consists of Hazardous Materials or goods that can be transported
or sold only with licenses that are not readily available;

 

 

 

$___________

Inventory that is not covered by casualty insurance reasonably acceptable to
Canadian Agent;

 

 

 

$___________

Inventory that is otherwise unacceptable to Canadian Agent in its reasonable
credit judgment acting in good faith;

 

 

 

$____________

Inventory that consists of work-in-progress inventory in an amount not to exceed
$6,500,000; or

 

 

$____________

Inventory that consists of raw materials in transit, except raw materials in
transit that are adequately insured and in which such Credit Party has perfected
title under Applicable Law in such raw materials in an amount not to exceed
$1,000,000 in the aggregate.

 

 

$____________

Total Ineligible Inventory

 

 

$____________

Total Eligible Inventory (Inventory less Total

Ineligible Inventory)

 

 

 

$____________

Advance Rate

 

up to the lesser of (i) an additional 5% of the book value of the Eligible
Inventory of Canadian Borrowers, their Canadian Subsidiaries (which, for the
avoidance of doubt, includes direct and indirect Canadian Subsidiaries) and TPG
Canada consisting of raw materials and finished goods valued at the lower of
cost (determined on a first‑in, first‑out basis) or market and (ii) an
additional 5% of the NOLV of such Eligible Inventory.

 

 

 

Inventory Availability (sum of (a) and (b) above)

 

 

$____________

Borrowing Base (Accounts Availability plus Inventory Availability)

 

 

 

$____________

 
                                                                                                                                          
6.1(d)(iii)-3

--------------------------------------------------------------------------------



 

 
 

 

 

EXHIBIT 6.1(d)(iv)

FORM OF US TRANCHE A1 BORROWING BASE CERTIFICATE

 

Reference is made to that certain Amended and Restated Credit Agreement dated as
of January 31, 2006, as amended and restated as of October 31, 2007 and as
further amended and restated as of July 2, 2010, by and among the undersigned
(“US Borrower”), the other Persons named therein as Borrowers, the other Persons
named therein as Credit Parties, General Electric Capital Corporation (“US
Agent”), GE Canada Finance Holding Company (“Canadian Agent”) and the Persons
signatory thereto from time to time as Lenders (including all annexes, exhibits
and schedules thereto, and as from time to time amended, restated, supplemented
or otherwise modified, the “Credit Agreement”).  Capitalized terms used herein
without definition are so used as defined in the Credit Agreement.

The undersigned, being the chief financial officer or chief executive officer of
US Borrower, hereby certifies that the US Tranche A1 Borrowing Base calculated
herein is true and correct in all respects and, without limiting the generality
of the foregoing, with respect to the information supporting the determination
of Eligible Accounts and Eligible Inventory.

IN WITNESS WHEREOF, the undersigned has executed and delivered this Borrowing
Base Certificate as of the date first set forth above.

[EXOPACK, LLC]

[CELLO-FOIL PRODUCTS, INC.]

 

 

 

By:                                                                       

Title:                                                                      



--------------------------------------------------------------------------------


 

SCHEDULE 1

to Exhibit 6.1(d)(iv)

 

FORM OF US TRANCHE A1 BORROWING BASE CALCULATION

 

Accounts of US Borrowers and their Domestic Subsidiaries (which, for the
avoidance of doubt, includes direct and indirect Domestic Subsidiaries)
reflected as accounts receivable on US Borrowers and their Domestic
Subsidiaries’ (which, for the avoidance of doubt, includes direct and indirect
Domestic Subsidiaries) consolidating balance sheet (as of the date above), but
solely to the extent of the unpaid portion of the obligations stated on the
respective invoices issued to a customer of US Borrowers and their Domestic
Subsidiaries (which, for the avoidance of doubt, includes direct and indirect
Domestic Subsidiaries) with respect to inventory sold and shipped or services
performed in the ordinary course of business, net of any credits, rebates or
offsets owed by US Borrowers and their Domestic Subsidiaries (which, for the
avoidance of doubt, includes direct and indirect Domestic Subsidiaries) to the
respective customer.

 

 

 

 

 

 

 

 

 

$___________

Less:    Ineligible Accounts:

 

            Accounts that do not arise from the sale of goods or the            
performance of services by such Credit Party in the ordinary             course
of its business;

 

 

 

 

 

 

$___________

Accounts (i) upon which such Credit Party’s right to receive payment is not
absolute or is contingent upon the fulfillment of any condition whatsoever or
(ii) as to which such Credit Party is not able to bring suit or otherwise
enforce its remedies against the Account Debtor through judicial process, or
(iii) if the Account represents a progress billing consisting of an invoice for
goods sold or used or services rendered pursuant to a contract under which the
Account Debtor’s obligation to pay that invoice is subject to such Credit
Party’s completion of further performance under such contract or is subject to
the equitable lien of a surety bond issuer;

 

 

 

 

 

 

 

 

 

 

 

 

$____________

Any Account to the extent that any defense, counterclaim, setoff or dispute is
asserted as to such Account (it being understood and agreed that (i) only the
portion of the Account that is subject to such defense, counterclaim, setoff or
dispute shall not be an Eligible Account and (ii) the remaining portion of such
Account shall not be rendered ineligible under this clause);

 

 

 

$____________

 

Accounts that are not true and correct statements of bona fide indebtedness
incurred in the amount of such Account for merchandise sold to or services
rendered and accepted by the applicable Account Debtor;

 

 

 

 

 

$____________

Accounts with respect to which an invoice has not been sent to the applicable
Account Debtor;

 

 

 

 

$____________

Accounts that (i) are not owned by such Credit Party or (ii) are subject to any
right, claim, security interest or other interest of any other Person, other
than Liens in favor of US Agent, on behalf of itself and applicable Lenders and
Prior Claims that are unregistered and that secure amounts that are not yet due
and payable;

 

 

 

 

 

$___________

Accounts that arise from a sale to any director, officer, other employee or
Affiliate of such Credit Party, or to any entity that has any common officer or
director with such Credit Party other than any unrelated portfolio company of
Sponsor, Sponsor’s affiliates and any purchaser of the Subordinated Debt, the
Senior Notes or the Bemis Debt;

 

 

 

 

$____________

Accounts that are the obligation of an Account Debtor that is the United States
government or a political subdivision thereof, or any state, county or
municipality or department, agency or instrumentality thereof unless US Agent,
in its sole discretion, has agreed to the contrary in writing or such Credit
Party, if necessary, has complied with respect to such obligation with the
Federal Assignment of Claims Act of 1940, or any applicable state, county or
municipal law restricting the assignment thereof with respect to such
obligation;

 

 

 

 

 

$____________

Accounts that are the obligation of an Account Debtor that is the Canadian
government (Her Majesty The Queen in Right of Canada) or a political subdivision
thereof, or any province or territory, or any municipality or department, agency
or instrumentality thereof, unless (i) Lenders have agreed to the contrary in
writing, (ii) such Account is assignable by way of security or (iii) such Credit
Party, if necessary, has complied with the Financial Administration Act (Canada)
and any amendments thereto, or any applicable territorial, provincial, county or
municipal law of similar purpose and effect restricting the assignment thereof
with respect to such obligation;

 

 

 

 

 

 

$_____________

Accounts that are the obligation of an Account Debtor located in a country other
than the United States or Canada unless payment thereof is assured by a letter
of credit assigned and delivered to US Agent or is covered by adequate credit
insurance for such Account Debtor, each satisfactory to US Agent as to form,
amount and issuer; provided that, obligations of EI Dupont de Nemours, a Mexican
company and, so long as that certain guaranty from Mars, Inc. in favor of Effem
Mexico Inc., a Mexican corporation remains in full force and effect, Effem
Mexico, Inc. shall not be excluded;

 

 

 

 

 

$____________

Accounts to the extent such Credit Party is liable for goods sold or services
rendered  by the applicable Account Debtor to such Credit Party but only to the
extent of the potential offset;

 

 

 

 

$____________

 

Accounts that arise with respect to goods that are delivered on a bill and hold,
cash on delivery basis, guaranteed sale or other terms by reason of which the
payment by the Account Debtor is or may be conditional;

 

 

 

 

 

$____________

 

Accounts that are in default; provided, that, without limiting the generality of
the foregoing, an Account shall be deemed in default upon the occurrence of any
of the following:

 

(i)          the Account is not paid within the earlier of: 60 days following
its due date or 90 days following its original invoice date; provided that, such
Accounts shall not be excluded so long as they are not past due in accordance
with their terms and are not in an aggregate amount in excess of $1,000,000;

(ii)         the Account Debtor obligated upon such Account suspends business,
makes a general assignment for the benefit of creditors or fails to pay its
debts generally as they come due; or

(iii)        a petition is filed by or against any Account Debtor obligated upon
such Account under any bankruptcy law or any other federal, state or foreign
(including         any provincial) receivership, insolvency relief or other law
or laws for the relief of debtors until such time, if ever, as such petition is
dismissed;

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$____________

 

Accounts that are the obligations of an Account Debtor if 50% or more of the
Dollar amount of all Accounts owing by that Account Debtor are ineligible under
the other criteria set forth in Section 1.8 of the Credit Agreement (other than
clauses (a), (b), (d), (e), (f) or (l) thereof);

 

 

 

 

 

$____________

 

Accounts as to which US Agent’s Lien thereon, on behalf of itself and Lenders,
is not a first priority perfected Lien;

 

 

$____________

 

Accounts as to which any of the representations or warranties in the Loan
Documents are untrue;

 

 

$____________

 

Accounts to the extent such Accounts are evidenced by a judgment, Instrument or
Chattel  Paper;

 

 

$____________

 

Accounts to the extent such Account exceeds any credit limit established by US
Agent, in its reasonable credit judgment acting in good faith, following prior
written or electronic notice of such limit by US Agent to US Borrower
Representative;

 

 

 

 

$____________

 

Accounts to the extent that such Account, together with all other Accounts owing
to such Account Debtor and its Affiliates as of any date of determination exceed
20% of all Eligible Accounts of all Credit Parties

 

 

 

 

$____________

 

Accounts that are payable in any currency other than Dollars or Canadian
Dollars; or

 

 

$____________

 

Accounts that are otherwise unacceptable to US Agent in its reasonable credit
judgment acting in good faith.

 

 

$____________

 

 

Total Ineligible Accounts

 

 

 

$____________

 

 

Total Eligible Accounts (Accounts less Total Ineligible Accounts)

 

 

 

$____________

 

Advance Rate

up to an additional 5% of the book value of the Eligible Accounts of US
Borrowers and their Domestic Subsidiaries (which, for the avoidance of doubt,
includes direct and indirect Domestic Subsidiaries) at such time

 

 

 

Accounts Availability

 

 

 

$____________

 

6.1(d)(iv)-2

--------------------------------------------------------------------------------

 
 
 
 

 

SCHEDULE 1

to Exhibit 6.1(d)(iv)

 

 

Inventory owned by, and in the possession of US Borrowers and their Domestic
Subsidiaries (which, for the avoidance of doubt, includes direct and indirect
Domestic Subsidiaries), reflected as inventory on the US Borrowers and their
Domestic Subsidiaries’ (which, for the avoidance of doubt, includes direct and
indirect Domestic Subsidiaries) consolidating balance sheet (as of the date
above), valued at the lower of cost or market (including adequate reserves for
obsolete, slow moving or excess quantities), on a first-in, first-out basis

 

 

 

 

 

 

 

 $___________

 

Less:        Ineligible Inventory:

 

Inventory that is not owned by such Credit Party free and clear of all Liens and
rights of any other Person (including the rights of a purchaser that has made
progress payments and the rights of a surety that has issued a bond to assure
such Credit Party’s performance with respect to that Inventory and the rights of
suppliers under Section 81.1 of the Bankruptcy and Insolvency Act (Canada)),
except the Liens in favor of US Agent, on behalf of the Lenders and Prior Claims
that are unregistered and that secure amounts that are not yet due and payable
(other than the claims of suppliers under Section 81.1 of the Bankruptcy and
Insolvency Act (Canada)), except the Liens in favor of US Agent, on behalf of
itself and the Lenders and other Permitted Encumbrances described in clauses
(a), (b), (c), (e) and (f)(3) in such definition;

 

 

 

 

 

 

 

 

 

 

$___________

 

Inventory that (i) is not located on premises owned, leased or rented by such
Credit Party and set forth in Disclosure Schedule (3.14) of the Credit Agreement
or (ii) is stored at a leased location, unless (x) the US Agent has given its
prior consent thereto, (y) a reasonably satisfactory landlord waiver has been
delivered to US Agent, or (z) Reserves satisfactory to US Agent have been
established with respect thereto in an amount not to exceed three (3) months
rent, (iii) is stored with a bailee or warehouseman unless a reasonably
satisfactory, acknowledged bailee letter has been received by the US Agent or
Reserves reasonably satisfactory to US Agent have been established with respect
thereto, or (iv) is located at an owned location subject to a mortgage in favor
of a lender other than the US Agent, unless a reasonably satisfactory mortgagee
waiver has been delivered to the US Agent, or (v) is located at any site if the
aggregate book value of Inventory at any such location is less than $100,000;

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$___________

 

Inventory that is placed on consignment or is in transit, except for Inventory
in transit between United States and Canadian locations of Credit Parties as to
which the US Agent’s Liens have been perfected at origin and destination; and
except for (i) Inventory in transit between domestic locations of Credit Parties
and (ii) consigned Inventory that arises with respect to goods that are
delivered on a bill and hold, cash on delivery basis or placed on consignment,
guaranteed sale or other terms by reason of which the payment by the Account
Debtor is or may be conditional, provided that in the case of such consigned
Inventory, (A) as to each consignee (it being understood that for the purposes
of this paragraph, the term consignee shall include any Person to whom such
Credit Party has provided possession of Inventory prior to the consummation of
an irrevocable sale of such Inventory to such Person), the applicable Credit
Party has, at such Credit Party’s cost and expense (i) conducted Code, PPSA, tax
lien and judgment searches against such consignee, (ii) filed UCC-1 financing
statements against such consignee naming such Credit Party as secured party and
US Agent as assignee of secured party, and (iii) provided to each secured party
of record that has filed a financing statement against such consignee (whether
or not such Inventory is Inventory in the hands of such consignee) a notice, in
form and substance reasonably satisfactory to US Agent, pursuant to Section
9-324 of the Code or similar provision of the PPSA of such Credit Party’s intent
to provide purchase money financing to such consignee and (iv) obtained from
such consignee a letter agreement, in form and substance reasonably satisfactory
to US Agent, in which such consignee acknowledges the Lien of US Agent and
agrees that to the extent that such consignee has not paid the purchase price of
any item of Inventory, US Agent can take possession of and remove such item of
Inventory upon an Event of Default and (B) such Credit Party holds a perfected
first priority security interest against such consignee, such security interest
having been assigned of record to US Agent;

 

 

 

 

 

$___________

Inventory that is covered by a negotiable document of title, unless such
document has been delivered to US Agent with all necessary endorsements, free
and clear of all Liens except those in favor of US Agent and Lenders;

 

 

 

 

$___________

 

Inventory that is excess, obsolete, unsaleable, shopworn, seconds, damaged or
unfit for sale;

 

 

$___________

 

Inventory that consists of display items or packing or shipping materials,
manufacturing supplies or replacement parts;

 

 

 

$___________

 

Inventory that consists of goods which have been returned by the buyer and are
not capable of readily being resold to another buyer;

 

 

$___________

 

Inventory that is not of a type held for sale in the ordinary course of such
Credit Party’s business;

 

 

 

$___________

Inventory that is not subject to a first priority lien in favor of US Agent on
behalf of itself and Lenders subject to Permitted Encumbrances;

 

 

 

$___________

 

Inventory that breaches any of the representations or warranties pertaining to
Inventory set forth in the Loan Documents;

 

 

$___________

Inventory that consists of any costs associated with "freight‑in" charges;

 

 

 

$___________

Inventory that consists of Hazardous Materials or goods that can be transported
or sold only with licenses that are not readily available;

 

 

 

$___________

Inventory that is not covered by casualty insurance reasonably acceptable to US
Agent;

 

 

 

$___________

Inventory that is otherwise unacceptable to US Agent in its reasonable credit
judgment acting in good faith;

 

 

 

$____________

Inventory that consists of work-in-progress in an amount not to exceed
$6,500,000; or

 

 

$____________

Inventory that consists of raw materials in transit, except raw materials in
transit that are adequately insured and in which such Credit Party has perfected
title under Applicable Law in such raw materials in an amount not to exceed
$1,000,000 in the aggregate.

 

 

$____________

Total Ineligible Inventory

 

 

$____________

Total Eligible Inventory (Inventory less Total

Ineligible Inventory)

 

 

 

$____________

Advance Rate

 

up to the lesser of (i) an additional 5% of the book value of the Eligible
Inventory of US Borrowers and their Domestic Subsidiaries (which, for the
avoidance of doubt, includes direct and indirect Domestic Subsidiaries but
excluding any UK Group Member) consisting of raw materials (other than Eligible
Inventory consisting of raw materials in-transit pursuant to Section 1.9(p) of
the Credit Agreement) and finished goods valued at the lower of cost (determined
on a first‑in, first‑out basis) or market and (ii) an additional 5% of the NOLV
of such Eligible Inventory.

 

 

 

Inventory Availability (sum of (a) and (b) above)

 

 

$____________

Notwithstanding the foregoing, (i) no assets or receivables of any UK Group
Member generated pursuant to Section 5.1(c)(ii) or (iii) of the Credit Agreement
shall be included in the US Tranche A Borrowing Base and (ii) no assets or
receivables acquired in the Bemis Acquisition shall be included in the US
Tranche A Borrowing Base until the Agents shall have completed reasonably
satisfactory audits and appraisals of such assets and receivables.

 

Borrowing Base (Accounts Availability plus Inventory Availability)

 

 

 

$____________

6.1(d)(iv)-3

--------------------------------------------------------------------------------


 
 
 
 

EXHIBIT 8.1

FORM OF ASSIGNMENT AGREEMENT

 

This Assignment, dated as of the Effective Date, is entered into between the
Assignor and the Assignee (each as defined below).

The parties hereto hereby agree as follows:

Borrowers:

EXOPACK, LLC, a Delaware limited liability company; CELLO-FOIL PRODUCTS, INC., a
Michigan corporation; EXOPACK-NEWMARKET, LTD., an Ontario company; and EXOPACK
PERFORMANCE FILMS INC., an Ontario corporation (the “Borrowers”)

Applicable Agent:

[General Electric Capital Corporation, as US agent for the US Lenders and L/C
Issuer (in such capacity and together with its successors and permitted assigns,
the “US Agent”)] / [GE Canada Finance Holding Company, as Canadian Agent for the
Canadian Lenders (in such capacity and together with its successors and
permitted assigns, the “Canadian Agent”)]

Credit Agreement:

Second Amended and Restated Credit Agreement dated as of January 31, 2006, as
amended and restated as of October 31, 2007 and as further amended and restated
as of July 2, 2010, among the Borrowers, the other credit parties signatory
thereto, the US Agent, Canadian Agent,  US lenders and Canadian Lenders (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; capitalized terms used herein without definition
are used as defined in the Credit Agreement)

[Trade Date:

_________, ____] [1]

Effective Date:

_________, ____ [2]

 

--------------------------------------------------------------------------------

[1] Insert for informational purposes only if needed to determine other
arrangements between the assignor and the assignee.

[2] To be filled out by Applicable Agent upon entry in the Loan Account.

--------------------------------------------------------------------------------



Assignor
(collectively, the “Assignors”) [3]

Assignee
(collectively, the “Assignees”) [4]

Loan

Assigned [5]

Aggregate amount of Commitments or principal amount of Loans for all Lenders

Aggregate amount of Commitments [6] or principal amount of Loans Assigned [7]

Percentage Assigned [8]

[Name of Assignor]

[Name of Assignee]
[Affiliate][Approved Fund] of [Name of Lender]

 

$____________

$____________

__._________%

[Name of Assignor]

[Name of Assignee]
[Affiliate][Approved Fund] of [Name of Lender]

 

$____________

$____________

__._________%

[Name of Assignor]

[Name of Assignee]
[Affiliate][Approved Fund] of [Name of Lender]

 

$____________

$____________

__._________%

 

[The Remainder of this  Page Was Intentionally Left Blank]



--------------------------------------------------------------------------------

[3] List each Assignor, as appropriate.

[4] List each Assignee, as appropriate.

[5] Fill in the appropriate defined term for the type of facilities under the
Credit Agreement that are being assigned under this Assignment.  (e.g., “US
Loan”, “Canadian Loan”, etc.)

[6] Includes Loans and interests, participations and obligations to participate
in Letter of Credit Obligations, if applicable.

[7] Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.  The
aggregate amounts are inserted for informational purposes only to help in
calculating the percentages assigned which, themselves, are for informational
purposes only.

[8] Set forth, to at least 9 decimals, the Assigned Interest as a percentage of
the aggregate Commitment or Loans in the Credit Facility.  This percentage is
set forth for informational purposes only and is not intended to be binding. 
The assignments are based on the amounts assigned not on the percentages listed
in this column.

--------------------------------------------------------------------------------



            Section 1.        Assignment.  Each Assignor hereby sells and
assigns to the Assignee set forth above opposite such Assignor, and such
Assignee hereby purchases and assumes from such Assignor, such Assignor’s rights
and obligations in its capacity as Lender under the Credit Agreement (including
Liabilities owing to or by such Assignor thereunder) and the other Loan
Documents, in each case to the extent related to the amounts identified above
opposite such Assignor (such Assignor’s “Assigned Interest”).

            Section 2.        Representations, Warranties and Covenants of
Assignors.  Each Assignor severally but not jointly (a) represents and warrants
to its corresponding Assignee and the [US] [Canadian] Agent that (i) it has full
power and authority, and has taken all actions necessary for it, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and (ii) it is the legal and beneficial owner of its Assigned Interest and that
such Assigned Interest is free and clear of any Lien and other adverse claims,
(b) makes no other representation or warranty and assumes no responsibility,
including with respect to the aggregate amount of the Loans, the percentage of
the Loans represented by the amounts assigned, any statements, representations
and warranties made in or in connection with any Loan Document or any other
document or information furnished pursuant thereto, the execution, legality,
validity, enforceability or genuineness of any Loan Document or any document or
information provided in connection therewith and the existence, nature or value
of any Collateral, (c) assumes no responsibility (and makes no representation or
warranty) with respect to the financial condition of any Credit Party or the
performance or nonperformance by any Credit Party of any obligation under any
Loan Document or any document provided in connection therewith and (d) attaches
any Notes held by it evidencing at least in part the Assigned Interest of such
Assignor (or, if applicable, an affidavit of loss or similar affidavit therefor)
and requests that the [US] [Canadian] Agent exchange such Notes for new Notes in
accordance with Sections 1.1 or 1.2 of the Credit Agreement, as applicable.

            Section 3.        Representations, Warranties and Covenants of
Assignees.  Each Assignee severally but not jointly (a) represents and warrants
to its corresponding Assignor and the [US/Canadian] Agent that (i) it has full
power and authority, and has taken all actions necessary for such Assignee, to
execute and deliver this Assignment and to consummate the transactions
contemplated hereby, (ii) to the extent indicated above, is an Affiliate or an
Approved Fund of the Lender set forth above and (iii) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest assigned to it hereunder and either such Assignee or the Person
exercising discretion in making the decision for such assignment is experienced
in acquiring assets of such type, (b) appoints and authorizes the [US]
[Canadian] Agent to take such action as administrative agent and collateral
agent on its behalf and to exercise such powers under the Loan Documents as are
delegated to the [US] [Canadian] Agent by the terms thereof, together with such
powers as are reasonably incidental thereto, (c) shall perform in accordance
with their terms all obligations that, by the terms of the Loan Documents, are
required to be performed by it as a Lender, (d) confirms it has received such
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and shall continue to make
its own credit decisions in taking or not taking any action under any Loan
Document independently and without reliance upon any Secured Party and based on
such documents and information as it shall deem appropriate at the time, (e)
acknowledges and agrees that, as a Lender, it may receive material non-public
information and confidential information concerning the Loan Parties and their
Affiliates and Securities and agrees to use such information in accordance with
Section 9.13 of the Credit Agreement, (f) specifies as its applicable lending
offices (and addresses for notices) the offices at the addresses set forth
beneath its name on the signature pages hereof, (g) shall pay to the [US]
[Canadian] Agent an assignment fee in the amount of $3,500 to the extent such
fee is required to be paid under Section 8.1(a) of the Credit Agreement and (h)
to the extent required pursuant to Section 1.12(d) of the Credit Agreement,
attaches two completed originals of Forms W-8ECI, W-8BEN or W-9.



--------------------------------------------------------------------------------



            Section 4.        Determination of Effective Date; Loan Account. 
Following the due execution and delivery of this Assignment by each Assignor,
each Assignee and, to the extent required by Section 8.1(a) of the Credit
Agreement, the Borrowers, this Assignment (including its attachments) will be
delivered to the [US] [Canadian] Agent for its acceptance and recording in the
Loan Account.  The effective date of this Assignment (the “Effective Date”)
shall be the later of (i) the acceptance of this Assignment by the [US]
[Canadian] Agent and (ii) the recording of this Assignment in the Loan Account. 
The [US] [Canadian] Agent shall insert the Effective Date when known in the
space provided therefor at the beginning of this Assignment.

            Section 5.        Effect.  As of the Effective Date, (a) each
Assignee shall be a party to the Credit Agreement and, to the extent provided in
this Assignment, have the rights and obligations of a Lender under the Credit
Agreement and (b) each Assignor shall, to the extent provided in this
Assignment, relinquish its rights (except those surviving the termination of the
Commitments and payment in full of the Obligations) and be released from its
obligations under the Loan Documents other than those obligations relating to
events and circumstances occurring prior to the Effective Date.

            Section 6.        Distribution of Payments.  On and after the
Effective Date, the [US] [Canadian] Agent shall make all payments under the Loan
Documents in respect of each Assigned Interest of any Assignor (a) in the case
of amounts accrued to but excluding the Effective Date, to such Assignor and (b)
otherwise, to the corresponding Assignee.

            Section 7.        Miscellaneous.  This Assignment is a Loan Document
and, as such, is subject to certain provisions of the Credit Agreement,
including Sections 9.14 (Consent to Jurisdiction) and 9.15 (Waiver of Jury
Trial) thereof.  On and after the Effective Date, this Assignment shall be
binding upon, and inure to the benefit of, the Assignors, Assignees, the [US]
[Canadian] Agent and their Related Persons and their successors and assigns. 
This Assignment shall be governed by, and be construed and interpreted in
accordance with, the law of the State of New York.  This Assignment may be
executed in any number of counterparts and by different parties in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement. 
Signature pages may be detached from multiple separate counterparts and attached
to a single counterpart.  Delivery of an executed signature page of this
Assignment by facsimile transmission or Electronic Transmission shall be as
effective as delivery of a manually executed counterpart of this Assignment.

[Signature Pages Follow]



--------------------------------------------------------------------------------



In witness whereof, the parties hereto have caused this Assignment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

                                                                        [NAME OF
ASSIGNOR]
                                                                        as
AssignorBy:                                                            
                                                                       
Name:                                                            
                                                                       
Title:                                                           

 

[NAME OF ASSIGNEE]
as Assignee

By:                                                           
Name:                                                           
Title:                                                           

Lending

Office for LIBOR Loans or BA Rate Loans: [9]

[Insert Address (including contact name, fax number and e-mail address)]

 

Lending Office (and address for notices)
for any other purpose:

[Insert Address (including contact name, fax number and e-mail address)]

 

 

 





--------------------------------------------------------------------------------

[9] Insert for each Assignee.

 



--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



 
                                                                      Accepted
and Agreed
                                                                      this __
day of ______ ____ _:
 
                                                                     [GENERAL
ELECTRIC CAPITAL CORPORATION,
                                                                     as US
AGENT ]
 
                                                                     [GENERAL
CANADA FINACE HOLDING COMPANY,
                                                                     AS CANADIAN
AGENt]
                                                                    
By:          ____________  
                                                                    
Name:           _________ 
                                                                    
Title:          __________ 
                    
                                                                     [EXOPACK,
LLC
                                                                    
By:                                                      
                                                                     Name:                                    
                                                                     Title:                                   _
]
                 
                                                                    [EXOPACK-NEWMARKET,
LTD.
                                                                   
By:                                                     
                                                                    Name:                                    
                                                                    Title:                       
_______] [10]

 

--------------------------------------------------------------------------------





 

[10] Consent of Applicable Borrower Representative Required so long as no
Default or Event of Default has occurred and is continuing.  Such consent is not
required for an assignment between Lenders or from a Lender to an Affiliate of a
Lender that is controlled by or under common control with such Lender, which
consent shall not be unreasonably withheld or delayed.



--------------------------------------------------------------------------------

 
 

 

 
 
 
 
 
 

 
 
 
 
 



EXECUTION VERSION


  SCHEDULES TO EXOPACK CREDIT FACILITY   Schedules     Schedule 3.1(a) -
Jurisdictions of Organization and Qualifications Schedule 3.1(c) -
Capitalization Schedule 3.5 - Financial Statements Schedule 3.7 - Use of
Proceeds Schedule 3.8 - Brokers Schedule 3.10 - Intellectual Property Schedule
3.11 - Investigations and Audits Schedule 3.12 - Employee Matters Schedule 3.13
- Litigation Schedule 3.14 - Real Estate Schedule 3.15 - Environmental Matters
Schedule 3.16 - ERISA / Canadian Pension Plans Schedule 3.17 - Deposit and
Disbursement Accounts Schedule 3.18 - Agreements and Other Documents Schedule
3.19 - Insurance Schedule 4.7 - Corporate and Trade Names Schedule 4.10 - Bank
Accounts Subject to Existing Control Agreements Schedule 5.1 - Indebtedness
Schedule 5.2 - Liens Schedule 5.3 - Investments Schedule 5.4 - Contingent
Obligations Schedule 5.8 - Affiliate Transactions Schedule 5.9 - Business
Description

1

--------------------------------------------------------------------------------




Schedule 3.1(a)

1. The jurisdiction of organization and all jurisdictions in which each Credit
Party is qualified to do business as of the Closing Date, current location of
each Credit Party’s chief executive office, principal place of business,
domicile (within the meaning of the Civil Code of Québec)

Item   Entity Jurisdiction of Foreign Chief Principal Domicile1      
Organization Qualification Executive Place of             Office Business   1 .

Exopack Key

 Delaware  Florida  3070 Southport  3070 Southport  N/A     Holdings, Road Road
    LLC     Spartanburg, Spartanburg,             SC 29302 SC 29302            
                  2 . Exopack  Delaware  South Carolina,  3070 Southport  3070
Southport N/A     Holding Florida Road, Road,       Corp.   Spartanburg,
Spartanburg,             SC 29302 SC 29302                                3  .
Exopack, Delaware California, 3070 3070  N/A      LLC   Georgia,

Southport

Southport           Indiana, Iowa, Road Road,           New Jersey, Spartanburg,
Spartanburg,           Pennsylvania, SC 29302  SC 29302           South        
      Carolina,               Texas,               Wisconsin         4 .
Exopack- Delaware South Carolina 3070 3070  N/A     Hebron,     Southport
Southport       L.L.C.     Road, Road,             Spartanburg, Spartanburg,    
         SC 29302 SC 29302     5 . Exopack- Delaware Texas, North 3070 3070  N/A
    Thomasville,   Carolina Southport Southport       LLC     Road, Road,      
      Spartanburg, Spartanburg,              SC 29302 SC 29302                  
6 . Exopack-  California  None 3070 3070  N/A     Ontario, Inc.      Southport
 Southport   Road, Road, Spartanburg, Spartanburg, SC 29302 SC 29302 7 .

Exopack-

Ontario, None 300 300 300 Newmarket, Canada Spinnaker Spinnaker Spinnaker Ltd.
Way, Way, Way, Concord, Concord Concord, Ontario L4K Ontario L4K Ontario L4K 4W1
4W1 4W1

 

1 Within the meaning of the Civil Code of Quèbec.

2



--------------------------------------------------------------------------------





 

 

--------------------------------------------------------------------------------




Schedule 3.1(a)

8 . Exopack- California None 3070 Southport   3070 Southport   N/A      
Technology,     Road,   Road,           LLC     Spartanburg,   Spartanburg,    
            SC 29302   SC 29302                             9 . Cello-Foil
 Delaware  Michigan,  155 Brook Street,   155 Brook Street   N/A       Holding
Florida  Battle Creek, MI    Battle Creek, MI           Corp.   49017   49017  
                                            10 . Cello-Foil Michigan Georgia 155
Brook   155 Brook Street,    N/A       Products, Inc.     Battle Creek, MI   
Battle Creek, MI                  49017   49017                              11
 .  TPG Group  Delaware  Florida  3070   3070   N/A   Holding  Southport  
Southport           Corp.     Road,   Road,               Spartanburg,  
Spartanburg,                 SC 29302   SC 29302         12 . TPG (US), Delaware
None 3070 Southport   3070 Southport    N/A       Inc.     Road,   Road,        
        Spartanburg,   Spartanburg,                 SC 29302   SC 29302        
13 . TPG  Delaware  None  3070 Southport   3070 Southport   N/A      
Enterprises, Road,   Road,           Inc.     Spartanburg,   Spartanburg,      
          SC 29302   SC 29302                            14  . The Nova Scotia,
Ontario 300 Spinnaker   300 Spinnaker   Suite 1100,       Packaging Canada   Way
  Way   1959 Upper       Group     Concord,   Concord,   Water Street,      
(Canada)     Ontario, L4K   Ontario, L4K   Halifax,        Corporation     4W12
4W1 Nova Scotia,                     B3J 3E5    15  . Exopack Delaware North
Carolina 3070 Southport   3070 Soutport   N/A       Advanced     Road,   Road,  
        Coatings,     Spartanburg,   Spartnaburg,            LLC     SC 29302   
SC 29302       16 . Intelicoat Delware North Carolina 3070 Southport 700
Crestdale N/A Technologies

Road,

Road, Image Spartanburg, Matthews, Products SC 29302 NC 28105 Matthews LLC 17 .
Exopack Ontario None 201 South 201 South 201 South Performance Blair St., Blair
St., Blair St., Films Inc. Whitby, Whitby, Whitby, Ontario L1N Ontario, L1N
Ontario, L1N 5S6 5S6 5S6

 

2 Minute books are located at the registered office/domicile. The head office
and main business are located and accounts are issued out of 300 Spinnaker Way,
Concord, Ontario, L4K 4W1.

3

--------------------------------------------------------------------------------



 

 

--------------------------------------------------------------------------------




Schedule 3.1(a)

2.      Warehouses and premises at which any Collateral is located as of the
Closing Date a. Locations of Collateral in Possession of Exopack Key Holdings,
LLC or any Subsidiary

Item   State/Province; City Address 1 . California; Hanford 10801 Iona Avenue
93230 2 . California; Ontario 5601 Santa Ana Street 91761 3 . Georgia; Albany
1801 Oak Haven Drive 31701 4 . Georgia; Griffin 1304 Arthur K. Bolton Parkway
30224 5 . Georgia; Savannah (Garden City) 108 Airport Industrial Drive 31408 6 .
Georgia; Tifton 390 Southwell Boulevard 31794 7 . Georgia; Tifton 375 Southwell
Boulevard 31794 8 . Iowa; Sibley 1400 Chase Boulevard 51249 9 . Indiana; Seymour
2200 D Avenue E 47274 10 . Indiana; Seymour 2212 4th Avenue 47274 11 . Michigan;
Battle Creek 155 Brook Street 49017 12 . Michigan; Battle Creek Rail Pit, 4950
W. Dickman Road 49015 13 . Michigan; Battle Creek North Warehouse, 4950 W.
Dickman Road 49015 14 . Michigan; Battle Creek South Warehouse, 4950 W. Dickman
Road 49015 15 . North Carolina; Thomasville 1308 Blair Street 27360 16 . North
Carolina; Matthews 700 Crestdale St. 28106 17 . Ontario; Concord 300 Spinnaker
Way L4K 4W1 18 . Pennsylvania; Hazelton 3 Maplewood Drive 18202 19 . South
Carolina; Spartanburg 3070 Southport Road 29302 20 . South Carolina; Spartanburg
345 Cedar Springs Avenue 29302 21 . South Carolina; Spartanburg 1078 Union St.
29302-3318 22 . Texas; Longview 900 Jordan Valley Road 75604 23 . Wisconsin;
Tomah 501 Williams Street 54660 24 . Ontario; Whitby 201 South Blair Street L1N
5S6

4

--------------------------------------------------------------------------------




Schedule 3.1(a)

b.      Locations of Collateral in Possession of Persons other than Exopack Key
Holdings, LLC or any Subsidiary:

Entity Location Name Address Purpose Exopack, LLC CertainTeed Athena Industrial
Park, Athens, GA Consignment   Karchner Warehouse 11 Maplewood Dr., Hazleton, PA
Inventory Storage   CertainTeed 1220 Oak Hill Rd., Mountaintop, PA Consignment  
CertainTeed 103 Funston Road, Kansas City, KS Consignment   Columbus Container
(1) 2212 Fourth Ave., Seymour, IN Inventory/Consignment   Holman Warehouse
222430 76th Ave, Kent, WA Inventory Storage   Warehouse Specialties, Inc. 5915
N. Marine Drive, Portland, OR Consignment   Twin Brick Warehouse (3) 101 South
Tift Ave, Tifton, GA Inventory Storage   CertainTeed 17775 Ave 23 1/2,
Chowchilla, CA Consignment   LeMars Public Storage 1889 24th ST SW, LeMars, IA
Inventory Storage   Hill's Pet 151 Turner Court, Bowling Green, KY 42101
Consignment   Hill's Pet 2325 Union Pike, Richmond, IN 47374 Consignment  
Hill's Pet 6041 South Malt Ave., Los Angeles, CA 90040 Consignment   Tift
Warehouse PO Box 7328 Tifton, GA 31793 Inventory Storage   Penn Warehousing &  
Inventory Storage   Distribution 2147 S. Columbus Blvd., Philadelphia, PA 19148
    Absopure 8835 General Dr., Plymouth, MI 48170 Consignment   Waters of
America 7359 Hazelwood Ave., Hazelwood, MO 63042 Consignment   Hydration Source
10409 Sanden Dr., Dallas, TX 75238 Consignment   Hydration Source 4324 Leckron
Rd., Modesto, CA 95357 Consignment   Classic Packaging 4058 Highway 79, Homer,
LA 71040 Toll Laminator   Hill’s CJ Foods 121 Main Street, Bern, KS 66408
Consignment Exopack Performance Films Inc. Celplast 67 Commander Blvd, Toronto,
Ontario M1S 3M7 Toller   Multipak Mississauga 6417 Viscount Road, Mississauga,
Ontario L4V 1K8 Toller Exopack Advanced Coatings, LLC Interfilm 127 Turningstone
Ct., Greenville, SC 29611 Film Slitter   Penn Color 2801 Richmond Rd., Hatfield,
PA 19440 Mixer     Industrias Quimicas No. 105, 50200 Toluca, Edo de Mixer  
Stahl Mexico, Mexico   Cello-Foil Products, Inc. Behnke Warehouse 186 Nevada
St., Battlecreek, MI Obsolete cylinder storage   Behnke Warehouse 433 E.
Michigan Ave., Battle Creek, MI Inventory Storage The Packaging Group (Canada)  
    Corporation Coastal Converters 140-9969 River Way, Delta, BC, Canada L4K 4W1
Inventory Storage

5

--------------------------------------------------------------------------------




Schedule 3.1(c)

Capitalization

1.      The authorized Stock of each of the Credit Parties and each of their
Subsidiaries:

Entity Authorized Stock Exopack Advanced Coatings, LLC Uncertificated Exopack
Key Holdings, LLC Uncertificated Cello-Foil Holding Corp. 3,000,000 Cello-Foil
Products, Inc. 3,000,000 Exopack Holding Corp. 3,000,000 Exopack-Technology, LLC
Uncertificated Exopack, LLC Uncertificated Exopack-Hebron, L.L.C. Uncertificated
Exopack - Newmarket, Ltd. Unlimited Exopack-Ontario, Inc. 1,000
Exopack-Thomasville, LLC Uncertificated Intelicoat Technologies Image Products
Uncertificated Matthews LLC   TPG Group Holding Corp. 1,000 TPG (US), Inc. 1,000
TPG Enterprises, Inc. 1,000 The Packaging Group (Canada) 100,000,000 Corporation
  Exopack Performance Films Inc. Unlimited Exopack Advanced Coatings Ltd.
3,000,000 Intelicoat Technologies EF Holdco Ltd. 1,000 Exopack Advanced Coatings
1,000 (North Wales) Ltd.   (f/k/a/ Intelicoat Technologies Engineered Films
Limited) 3189125 100,000,000 Exopack L.P. Unlimited

 

6

--------------------------------------------------------------------------------


 

 

--------------------------------------------------------------------------------




Schedule 3.1(c)

2.      Identity of the holders of the Stock of each of the Credit Parties and
each of their   Subsidiaries      and the percentage of their fully-diluted
ownership of the Stock or   uncertificated      LLC interest of each of the
Credit Parties and each of their Subsidiaries:   a.      Exopack Advanced
Coatings, LLC

Record Owner Ownership   Subsidiaries Ownership   Exopack, LLC 100 % Intelicoat
Technologies 100 %       Image Products Matthews           LLC    

 

b.      Exopack Key Holdings, LLC

Record Owner Ownership   Subsidiaries Ownership   CPG Finance, Inc. 100 %
Exopack Holding Corp. 100 %

 

c.      Exopack Holding Corp.

Record Owner Ownership   Subsidiaries Ownership   Exopack Key 100 % Cello-Foil
Holding Corp. 100 % Holdings, LLC                   Exopack, LLC 100 %

 

d.      Exopack, LLC

Record Owner Ownership   Subsidiaries Ownership   Exopack Holding 100 %
Exopack-Thomasville, 100 % Corp.     LLC           Exopack-Hebron, L.L.C. 100 %
      Exopack-Ontario, Inc. 100 %       Exopack Advanced 100 %       Coatings,
LLC           Exopack Advanced 100 %       Coatings Ltd.    

 

e.      Exopack-Ontario, Inc.

Record Owner Ownership   Subsidiaries Ownership   Exopack, LLC 100 % Exopack
Technology, 100 % LLC

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------




          Schedule 3.1(c)   f. Exopack-Thomasville, LLC           Record Owner
Ownership   Subsidiaries Ownership     Exopack, LLC 100 % None N/A   g.
Exopack-Hebron, L.L.C.             Record Owner Ownership   Subsidiaries
Ownership     Exopack, LLC 100 % None N/A   h. Exopack-Newmarket, Ltd.          
Record Owner Ownership   Subsidiaries Ownership     The Packaging Group 100 %
None N/A     (Canada) Corporation           i. Exopack-Technology, LLC          
Record Owner Ownership   Subsidiaries Ownership     Exopack-Ontario, 100 % None
N/A     Inc.           j. Cello-Foil Holding Corp.             Record Owner
Ownership   Subsidiaries Ownership     Exopack Holding 100 % Cello-Foil
Products, Inc. 100 %   Corp.                   TPG Group Holding 100 %        
Corp.     k. Intelicoat Technologies Image Products Matthews LLC       Record
Owner Ownership   Subsidiaries Ownership     Exopack Advanced 100 % None N/A    
Coatings, LLC           l. Cello-Foil Products, Inc.             Record Owner
Ownership   Subsidiaries Ownership     Cello-Foil Holding 100 % None N/A    
Corp.          

8

--------------------------------------------------------------------------------




          Schedule 3.1(c)       m. TPG Group Holding Corp.             Record
Owner Ownership   Subsidiaries Ownership     Cello-Foil Holding 100 % TPG
Enterprises, Inc. 100 %   Corp.                   TPG (US), Inc. 100 %   n. TPG
(US), Inc.               Record Owner Ownership   Subsidiaries Ownership     TPG
Group Holding 100 % None N/A     Corp.             o. TPG Enterprises, Inc.    
          Record Owner Ownership   Subsidiaries Ownership     TPG Group Holding
100 % The Packaging Group 100 %   Corp.     (Canada) Corporation            
Exopack Performance 100 %         Films Inc.       p. The Packaging Group
(Canada) Corporation         Record Owner Ownership   Subsidiaries Ownership    
TPG Enterprises, Inc. 100 % 3181952 Nova Scotia 100 %         Company          
  Exopack-Newmarket Ltd. 100 %         Exopack, L.P. 99.99 %   q. Exopack
Performance Films Inc.             Record Owner Ownership   Subsidiaries
Ownership     TPG Enterprises, Inc. 100 % None N/A     r. 3181952 Nova Scotia
Company             Record Owner Ownership   Subsidiaries Ownership     The
Packaging Group 100 % None N/A     (Canada) Corporation                  
Exopack L.P. .01 %

9

--------------------------------------------------------------------------------




                    Schedule 3.1(c)           s. Exopack L.P.                  
      Record Owner Ownership       Subsidiaries Ownership         The Packaging
Group   99.99 % None N/A         (Canada) Corporation                      
318952 Nova Scotia   .01 % None N/A         Company                         t.
Exopack Advanced Coatings Ltd.                     Record Owner Ownership      
Subsidiaries Ownership         Exopack-Hebron,   100 % Intelicoat Technologies
100 %       L.L.C.       EF Holdco. Ltd           u. Intelicoat Technologies EF
Holdco Ltd.                 Record Owner Ownership       Subsidiaries Ownership
        Exopack Advanced   100 %     Exopack Advanced 100 %       Coatings Ltd.
      Coatings (North Wales)                       Ltd.                      
(f/k/a/ Intelicoat                   Technologies Engineered                    
  Films Limited)           v. Exopack Advanced Coatings (North Wales) Ltd.
(f/k/a Intelicoat Technologies         Engineered Films Limited)                
    Record Owner   Ownership   Subsidiaries Ownership         Intelicoat
Technologies EF 100 % None N/A         Holdco Ltd.                     3 .
Preemptive or other outstanding rights, options, warrants, conversion rights or
similar       agreements or understandings for the purchase or acquisition from
any Credit Party or       any of their Subsidiaries of any Stock of any such
entity as of the Closing Date:           None.                

10

--------------------------------------------------------------------------------




Schedule 3.5

FINANCIAL STATEMENTS

None.

11

--------------------------------------------------------------------------------




Schedule 3.7

Use of Proceeds

None.

12

--------------------------------------------------------------------------------




Schedule 3.8

Brokers

None.

13

--------------------------------------------------------------------------------




Schedule 3.10

Intellectual Property

1. As of the Closing Date, except as disclosed below, (i) each of the Credit
Parties and its Subsidiaries owns, is licensed to use or otherwise has the right
to use, all material Intellectual Property used in or necessary for the conduct
of its business as currently conducted that is material to the financial
condition, business or operations of such Credit Party and its Subsidiaries and
(ii) to their knowledge, the use of the Intellectual Property by the Credit
Parties and their Subsidiaries and the conduct of their business does not and
has not been alleged by any Person to infringe on the rights of any Person.

1. Exopack Technology, LLC et al. (plaintiffs) v. Packaging Concepts, Inc.
(defendant) v. General Mills (third party defendant), filed August 12, 2005,
U.S. District Court, Southern District of Texas, alleging infringement of U.S.
Patent Nos. 5,488,220 and 6,046,443. General Mills and PCI allege that at least
certain claims of the patents-in-suit are invalid based on prior art, obvious
extension of prior art, or sale of product with such claims more than a year
prior to the patent application filing date.

2. Letter dated August 2, 2005, and December 5, 2005, to Masterfoods USA, Inc.
and Exopack, LLC, respectively, from Frost Brown Todd, LLC (on behalf of MDH
Packaging Corporation (“MDH”)) regarding U.S. Patent No. 4,971,454 (the “’454
patent”). MDH claims that a bag with a recloseable opening (manufactured by
Exopack and sold by Exopack to Masterfoods USA for use in distribution of its
dog food products) falls within the scope of the claims of the ‘454 patent.
Exopack believes that the bag does not fall within the scope of the claims of
the ‘454 patent and has informed Masterfoods and counsel to MDH of the same. At
the present time, it appears that MDH is choosing to pursue Masterfoods directly
as a user of the bags, rather than Exopack as a manufacturer/seller of the bags.
Exopack is contractually obligated to indemnify Masterfoods for such claims of
intellectual property infringement.

3. In mid-2001 and early 2002, Exopack received notices from MDH alleging that
Exopack was in violation of or was planning to violate the terms of an exclusive
license to certain closure technology allegedly licensed to MDH by KCL, and that
Exopack was infringing or was planning to infringe the underlying patent
covering such closure technology. Exopack responded that it was the owner of a
license from KCL through its predecessors in interest, Union Camp Corporation
and International Paper. The parties then commenced negotiations of a materials
supply and replacement licensing arrangement, which, due to lack of Exopack
customer demand for such materials, never was completed.

4. In connection with a dispute between Exopack and Actinic Inc. regarding
ownership of a bag coating invention, Exopack and Actinic reached a settlement
of Exopack's misappropriation claims against Actinic. In connection with

14

--------------------------------------------------------------------------------




Schedule 3.10

the settlement, the parties executed an agreement perpetually and exclusively
licensing to Exopack all intellectual property rights in Actinic's patent, plus
improvements, including an option for Exopack to require assignment of patent in
question. Exopack was also granted an exclusive license to Actinic's proprietary
ink blend.

5. In mid to late 2003, FlexSol Corporation alleged orally that it had developed
a high clarity shrink film product similar to a product developed by Exopack
(i.e., the subject of a published Exopack patent application). Exopack
understands that FlexSol Corporation may have filed a patent application for the
product FlexSol allegedly invented. Exopack was the first to file for patent
protection and believes it reduced its product to practice before FlexSol
reduced the product it allegedly invented to practice. FlexSol maintains that it
invented this product prior to Exopack.

All Material Intellectual Property used in or necessary for the conduct of its
business as currently conducted that is material to the financial condition,
business or operations of such Credit Party and its Subsidiaries and that is
federally registered as of the Closing Date:

1. Copyrights

Cello-Foil Holding Corp. None

TPG Group Holding Corp. None

TPG Enterprises, Inc. None

 Exopack Key Holdings, LLC None

Exopack Holding Corp. None

Exopack, LLC None

Exopack-Ontario, Inc. None

Exopack-Thomasville, LLC None

Exopack-Hebron, LLC None

Exopack-Technology, LLC None

The Packaging Group (Canada) Corporation None

Owner Country Title   Registration Number Cello-Foil Products, Inc. US Quality
assurance TXu -1-108-708     lab database:         instruction manual    
Exopack - Newmarket, LLC Canada Plassein   Not registered.     Newmarket  
Copyright assignment     Manual outlining   number: 1015601

15

--------------------------------------------------------------------------------




Schedule 3.10

Owner Country Title Registration Number     business process     Canada Plassein
Not registered.     Newmarket Copyright assignment     Employee number: 1015601
    handbook   TPG (US), Inc. US Mission of the Recorded at V002662     shark;
picture P516

 

2 . Trademark Registrations and Applications       Cello-Foil Holding Corp. None
    TPG Group Holding Corp. None     TPG Enterprises, Inc. None     TPG (US),
Inc. None     Exopack Key Holdings, LLC None     Exopack Holding Corp. None    
Exopack, LLC None     Exopack-Ontario, Inc. None     Exopack-Thomasville, LLC
None     Exopack-Hebron, LLC None

16

--------------------------------------------------------------------------------




Schedule 3.10

EXOPACK-TECHNOLOGY, LLC

Registered Trademarks

REG. NO. REG. DATE COUNTRY   NAME   STATUS/NEXT ACTION 621,336 02/14/1956 US    
            TRIM TOWN and Design   ABANDONED/INACTIVE 2,413,945 12/19/2000 US  
SAFE T STRIP                 CANCELLED/INACTIVE 2,765,641 09/16/2003 US      
SECTION 8 & 15 AFFIDAVIT OF CONTINUOUS         EXOPACK   USE due 09/16/2009
2,765,640 09/16/2003 US       RENEWAL DUE 09/16/2013         Sphere Design    
2,846,598 05/25/2004 US       SECTION 8 & 15 AFFIDAVIT OF CONTINUOUS        
EXPRESSPV (Stylized)   USE due 05/25/2010. REGISTRATION WILL             NOT BE
MAINTAINED ANY FURTHER. 2,666,057 12/24/2002 US       ABANDONED/INACTIVE        
THE NEW WAY TO THINK FILM       1,356,584 08/27/1985 US       ABANDONED/INACTIVE
        TENO SPIN     2,680,175 01/26/2003 US       Section 8 & 15 AFFIDAVIT OF
CONTINUOUS         PLASSEIN INTERNATIONAL (Classes 35           & 42 ) USE due
01/28/2009. REGISTRATION WILL             NOT BE MAINTAINED ANY FURTHER.
2,876,019 08/24/2004 US       Section 8 & 15 AFFIDAVIT OF CONTINUOUS        
PLASSEIN INTERNATIONAL (Classes 16           & 22 ) USE due 08/24/2010.
REGISTRATION WILL             NOT BE MAINTAINED ANY FURTHER. 2,878,251
08/31/2004 US       Section 8 & 15 AFFIDAVIT OF CONTINUOUS         PLASSEIN
INTERNATIONAL (Class 16)   USE due 08/31/2010. REGISTRATION WILL             NOT
BE MAINTAINED ANY FURTHER. 3,220,481 03/20/2007 US       Section 8 & 15
AFFIDAVIT OF CONTINUOUS       SHUR -SEAL (Class 16)   USE due 03/20/2013.
3,319,958 10/23/2007 US   SEAL'N VENT (Class 16)   Renewal due 10/23/2017
3,319,960 10/23/2007 US   SEAL'N VENT & Design (Class 16)   Renewal due
10/23/2017 963,900 07/17/1973 US   DARTEK (01)   Renewal due 07/17/2013 252,590
10/07/1971 AUSTRALIA   DARTEK (16)   Renewal due 10/07/2016 632,709 02/14/2005
CANADA   Sphere Design (Classes 16 and 35)   Renewal due 02/14/2020 668,803
07/27/2006 CANADA   EXOPACK   Renewal due 07/27/2021 669,576 08/10/2006 CANADA  
EXPRESSPV (Stylized)   Renewal due 08/10/2021 2092151 02/22/1995 GERMANY  
DARTEK (16, 17)   Renewal due 04/30/2012 981341 10/04/1971 GREAT            
BRITIAN   DARTEK (16)   Renewal due 10/04/2016 981342 10/04/1971 GREAT   DARTEK
(17)   Renewal due 10/04/2016     BRITIAN        

17

--------------------------------------------------------------------------------




Schedule 3.10

REG. NO. REG. DATE COUNTRY NAME STATUS/NEXT ACTION 994138 02/22/2006 ITALY
DARTEK (16, 17) Renewal due 10/28/2012 2008469 12/18/1987 JAPAN DARTEK (16)
Renewal due 12/18/2017 3125722 03/29/1996 JAPAN DARTEK (16) Renewal due
03/29/2016 3087495 10/31/1995 JAPAN DARTEK (17) Renewal due 10/31/2015 4191387
09/25/1998 JAPAN DARTEK (17) Renewal due 09/25/2018 740,608 01/28/2002 MEXICO
Sphere Design (Class 16) Renewal due 01/28/2012 791,018 02/03/2003 MEXICO Sphere
Design (Class 39) Renewal due 02/03/2013 771,990 01/28/2002 MEXICO EXOPACK
(Class 16) Renewal due 01/28/2012 787,841 04/24/2003 MEXICO EXOPACK (Class 39)
Renewal due 02/03/2013 793,780 12/11/2002 MEXICO EXPRESSPV (Stylized) Renewal
due 12/11/2012 541,323 11/25/2003 MEXICO THE NEW WAY TO THINK FILM Renewal due
11/25/2013 119224 04/27/1977 NEW ZEALAND DARTEK Renewal due 04/27/2012 UK-
Exopack Advanced 08/25/2009 JAPAN Z-FLO CONDUCTIVE FILMS AND FOILS Renewal due
08/25/2019 IR – 1014727     & Design       Pending Applications      

 

SERIAL NO. FILE DATE COUNTRY NAME     STATUS/NEXT ACTION   77/748,938 06/01/2009
US POLARFLEX & Design (06, 16, 17, 35) Allegation of Use due 10/27/2010
77/811,502 08/24/2009 US CEDEX (17, 35)     Allegation of Use due 11/11/2010
1,468,590 02/05/2010 CANADA CEDEX     Office Action – Response due by 12/07/2010
1,463,857 12/30/2009 CANADA POLARFLEX & Design     Application filed 1070871
02/26/2010 MEXICO CEDEX (17)     Office Action – Response submitted 1070872
02/26/2010 MEXICO CEDEX (35)     Application filed 1058450 01/07/2010 MEXICO
POLARFLEX & Design (06)   Office Action – Response submitted 1058452 01/07/2010
MEXICO POLARFLEX & Design (16)   Office Action – Response submitted 1058455
01/07/2010 MEXICO POLARFLEX & Design (17)   Office Action – Response due by
07/12/2010 1058457 10/07/2010 MEXICO POLARFLEX & Design (35)   Office Action –
Response submitted UK – Exopack Advanced 08/19/2009 US Z-FLO CONDUCTIVE FILMS
AND Allegation of Use due by 10/13/2010 77/808,358     FOILS & Design       UK –
Exopack Advanced 08/26/2009 CANADA Z-FLO CONDUCTIVE FILMS AND Published
1,449,615     FOILS & Design       UK- Exopack Advanced 08/25/2009 CHINA Z-FLO
CONDUCTIVE FILMS AND Application filed IR – 1014727     FOILS & Design       UK-
Exopack Advanced 08/25/2009 EUROPEAN Z-FLO CONDUCTIVE FILMS AND Allowed IR –
1014727   COMMUNITY FOILS & Design       UK- Exopack Advanced 02/19/2010 MEXICO
Z-FLO CONDUCTIVE FILMS AND Application filed 1069053     FOILS & Design      

18

--------------------------------------------------------------------------------

 


Schedule 3.10

EXOPACK-NEWMARKET, LLC

REG. NO. REG. DATE COUNTRY NAME STATUS/NEXT ACTION TMA 505,478 12/15/1998 CA
VIZO-LOK Renewal due 12/15/2013 TMA 270,405 06/18/1982 CA DELI-SAVER Renewal due
06/18/2012

 

CELLO-FOIL PRODUCTS, INC.

[dex1018x206x1.jpg]


THE PACKAGING GROUP (CANADA) CORPORATION –TRADEMARK MATTERS

REG. NO. REG. DATE COUNTRY NAME STATUS/NEXT ACTION 458071 May 24, 1996 CANADA
THE PACKAGING GROUP Registered

19

--------------------------------------------------------------------------------




Schedule 3.10

3. Patents     Cello-Foil Holding Corp. None TPG Group Holding Corp. None TPG
(US), Inc. None TPG Enterprises, Inc. None Exopack Key Holdings, LLC None
Exopack Holding Corp. None Exopack-Ontario, Inc. None Exopack-Thomasville, LLC
None Exopack-Hebron, LLC None Exopack - Newmarket, LLC None The Packaging Group
(Canada) Corporation None

 

    CELLO-FOIL PRODUCTS INC.         DESCRIPTION SERIAL NO. FILING DATE
PUBLICATION NO.  PUBLICATION DATE PATENT NO. ISSUE DATE LAMINATE ANTIOXIDANT
09/887,836 6/22/2001 2002-0015542 2/7/02 7,101,624 09/05/2006 FILM            

20

--------------------------------------------------------------------------------




Schedule 3.10

EXOPACK, LLC

DESCRIPTION SERIAL NO. FILING DATE PUBLICATION NO.  PUBLICATION DATE PATENT NO.
ISSUE DATE CA - LOAD CARRYING BAG 2,136,877 11/29/1994     2,136,877 11/16/2004
WITH PERFORATED TEAR LINE             OPENING             CA – NON-FLUROCARBON
OIL 2,474,847 12/11/2002         AND GREASE BARRIER METHODS             OF
APPLICATION AND             PACKAGING             CA - TAMPER EVIDENT MULTI-
2,455,184 01/14/2004         WALL PACKAGING AND             ASSOCIATED METHODS  
          CA - BAG HAVING RECLOSABLE 2,459,657 03/02/2004     2,459,657
04/07/2009 SEAL AND ASSOCIATED             METHODS             CA - MULTI-/WALL
BAG 2,458,018 02/19/2004     2,458,108 09/23/2008 HAVING SLIDER ZIPPER AND FIN  
          COMBINATION AND ASSOCIATED             METHODS               CA –
ELASTOMER AND 2,484,254 10/06/2004         POLYOLEFIN RESIN BASED            
FILMS AND ASSOCIATED             METHODS             CA – ENHANCED SLIDER ZIPPER
2,509,057 06/02/2005         MULTIWALL BAG AND             ASSOCIATED METHODS  
          US – TAMPER EVIDENT MULTI- 12/021,296 01/28/2008 2008-0181537 A1
07/31/2008 7,563,027 07/21/2009 WALL PACKAGING AND             ASSOCIATED
METHODS             US – GREASE RESISTANT 12/341,080 12/22/2008        
COMPOSITE BAG SUITABLE FOR             SOME CLOSURE             US – MULTI-LAYER
BAGS AND 12/335,414 12/15/2008         METHODS OF MANUFACTURING             THE
SAME             US – MICROWAVABLE BAGS FOR 12/581,279 10/19/2009         USE
WITH LIQUID OIL AND             RELATED METHODS             US – BAGS HAVING
COMPOSITE 12/556,151 09/09/2009         STRUCTURES AND RELATED            
METHODS (CIP)             (CLAIMS PRIORITY TO             11/214,419)          
 

 

--------------------------------------------------------------------------------




Schedule 3.10

DESCRIPTION SERIAL NO. FILING DATE PUBLICATION NO.  PUBLICATION DATE PATENT NO.
ISSUE DATE US – BAGS HAVING ADHESIVE 12/625,960 11/25/2009         DRYING
STRUCTURES AND             RELATED METHODS             PCT – MULTI-LAYERED BAGS
PCT/US2009/067819 12/14/2009         AND METHODS OF             MANUFACTURING
THE SAME             PCT – MULTI-LAYERED BAGS PCT/US2009/068368 12/17/2009      
  AND METHODS OF             MANUFACTURING THE SAME            

22

--------------------------------------------------------------------------------




Schedule 3.10

EXOPACK-TECHNOLOGY, LLC

EXOPACK- TECHNOLOGY,             LLC             DESCRIPTION SERIAL NO. FILING
DATE PUBLICATION NO.  PUBLICATION DATE PATENT NO. ISSUE DATE US - FLEXIBLE
HINGED 09/522,698 03/10/2000     6,374,461 04/23/2002 HANDLE AND CARRYING BAG  
          EMPLOYING THE SAME             US -A MULTI-PLY BAG WITH 09/373,256
08/12/1999     6,213,644 04/10/2001 TEAR STRIP OPENING             MECHANISM    
          US -TUBING MACHINE WITH 09/156,303 09/17/1998     6,019,713 02/01/2000
ROTATING FORMER SECTION             FOR QUICK CHANGE-OVER             US
-GUSSETED BAG WITH 09/304,178 05/03/1999     6,046,443 04/04/2000 ANTI-LEAK
FEATURE                 US -LOAD CARRYING BAG 08/167,757 12/15/1993    
5,482,376 01/09/1996 WITH PERFORATED TEAR LINE             OPENING            
US -MICROWAVEABLE BAG 08/666,895 06/20/1996     5,770,839 06/23/1998 FOR COOKING
AND SERVING             FOOD               US -LAMINATED BAG WALL 08/810,043
03/04/1997     5,871,790 02/16/1999 CONSTRUCTION                 US
-ENVIRONMENTALLY 08/146,961 11/10/1993     5,529,396 06/25/1996 FRIENDLY PINCH
BOTTOM             BAG ASSEMBLY AND METHOD             OF MAKING             US
-ENVIRONMENTALLY 08/468,444 06/06/1995     5,728,037 03/17/1998 FRIENDLY PINCH
BOTTOM             BAG ASSEMBLY AND METHOD             OF MAKING             US
-BAG FOR MICROWAVE 08/282,647 07/29/1994     5,488,220 01/30/1996 COOKING      
      US – METHOD FOR CLEANING 08/391,878 02/22/1995     5,560,296 10/01/1996
PRINTING CYLINDERS            

23

--------------------------------------------------------------------------------




Schedule 3.10

EXOPACK- TECHNOLOGY,             LLC             DESCRIPTION SERIAL NO. FILING
DATE PUBLICATION NO.  PUBLICATION DATE PATENT NO. ISSUE DATE US -LOAD CARRYING
BAG 08/417,407 04/05/1995     5,601,369 02/11/1997 WITH PERFORATED TEAR LINE    
        OPENING               US -SYSTEM AND METHOD 07/909,554 07/06/1992    
5,345,399 09/06/1994 FOR MONITORING AND             CONTROLLING THE WIDTH OF    
        A PRODUCT             US -MICROWAVEABLE FOOD 07/676,901 03/27/1991    
5,171,594 12/15/1992 PACKAGE WITH PRINTED-ON             SUSCEPTOR            
US -PRINTED MICROWAVE 07/439,120 11/17/1989     5,038,009 08/06/1991 SUSCEPTOR
AND PACKAGE             CONTAINING THE SUSCEPTOR             US -HOT-FILL
POLYETHYLENE 07/299,861 01/19/1989     4,994,324 02/19/1991 BAGS             US
– CARRYING HANDLE FOR 06/408,209 08/16/1982     4,493,127 01/15/1985 HEAVY DUTY
OLEFIN BAGS             US -THERMAL INSULATION 07/154,159 02/09/1988    
4,952,441 08/28/1990 BATT             US -RECLOSABLE OPEN 07/012,146 02/06/1987
    4,946,289 08/07/1990 MOUTH BAG             MX - LOAD CARRYING BAG 9409292
11/30/1994     193,183 08/30/1999 WITH PERFORATED TEAR LINE             US -
NON-FLUOROCARBON 10/200,209 07/22/2002     6,893,686 05/17/2005 OIL/GREASE
BARRIER             PACKAGING AND METHODS OF             APPLICATION            
CA - A MULTI-PLY BAG WITH 2,304,261 03/31/2000     2,304,261 08/03/2004 TEAR
STRIP OPENING             MECHANISM1             US - MULTIWALL BAG 10/290,681
11/08/2002 2004-0091648 A1 05/13/2004 6,979,482 12/27/2005 HAVING SLIDER ZIPPER
AND             FIN COMBINATION AND             ASSOCIATED METHODS            
US - BAG HAVING 10/383,929 03/07/2003 2004-0175060 A1 09/09/2004 6,969,196
11/29/2005 RECLOSABLE SEAL AND             ASSOCIATED METHODS             PCT –
BAGS HAVING PCT/US/2010/036435 05/27/2010         COMPOSITE STRUCTURES AND      
      RELATED METHODS            

 

1 This is in the name of International Paper

24

--------------------------------------------------------------------------------




Schedule 3.10

EXOPACK- TECHNOLOGY,               LLC               DESCRIPTION   SERIAL NO.
FILING DATE PUBLICATION NO.  PUBLICATION DATE PATENT NO. ISSUE DATE US - TAMPER
EVIDENT MULTI-   10/366,490 2/13/2003 2004-0136616 A1 07/15/2004 6,994,471
02/07/2006 WALL PACKAGING AND               ASSOCIATE METHODS (CIP)            
  (CLAIMS PRIORITY TO               10/341,947)               US - MULTIWALL
VENTED   10/421,607 4/23/2003     6,986,605 01/17/2006 BAG, VENTED BAG FORMING  
            APPARATUS, AND ASSOCIATED               METHODS               US -
NON-FLUROCARBON   10/843,760 5/12/2004 2005-0008736-A1 01/13/2005     HIGH
TEMPERATURE               PACKAGING HAVING               FLEXIBLE STARCH-BASED  
            FILM AND METHODS OF               PRODUCING SAME               US -
NON-FLUROCARBON   10/843,771 05/12/2004         PAPER HAVING FLEXIBLE          
    STARCH-BASED FILM AND               METHODS OF PRODUCING               SAME
              US - ELASTOMER AND   10/760,337 01/20/2004 2004-0137206 A1
07-15-2004 7,083,838 08/01/2006 POLYOLEFIN RESIN BASED               SHRINK
FILMS AND               ASSOCIATED METHODS               US - ENHANCED SLIDER  
10/860,366 06/03/2004 2004-0228547 A1 11-18-2004 7,909,904 08/15/2006 ZIPPER
MULTIWALL BAG AND               ASSOCIATED METHODS               MX - BAG HAVING
PA/A/ 2004/002201 03/05/2004         RECLOSABLE SEAL AND              
ASSOCIATED METHODS               AU - MULTI-/WALL BAG   2004200680 02/20/2004  
  2004200680 02/07/2008 HAVING SLIDER ZIPPER AND               FIN COMBINATION
AND               ASSOCIATED METHODS               MX - MULTI-/WALL BAG PA/A/
2004/001911 02/27/2004     254497 11/14/2007 HAVING SLIDER ZIPPER AND          
    FIN COMBINATION AND               ASSOCIATED METHODS2              

 

2 Allowed

25

--------------------------------------------------------------------------------




Schedule 3.10

EXOPACK- TECHNOLOGY,               LLC                             DESCRIPTION  
SERIAL NO. FILING DATE PUBLICATION NO.  PUBLICATION DATE PATENT NO. ISSUE DATE  
            CA – NON-FLUOROCARBON   2,467,602 05/18/2004         HIGH
TEMPERATURE               PACKAGING HAVING FLEXIBLE               STARCH-BASED
FILM AND               METHOD OF PRODUCING SAME               MX –
NON-FLUOROCARBON PA/A/ 2004/004720 05/19/2004         HIGH TEMPERATURE          
    PACKAGING HAVING FLEXIBLE               STARCH-BASED FILM AND              
METHOD OF PRODUCING SAME               CA – NON-FLUOROCARBON   2,467,601
05/18/2004         PAPER HAVING FLEXIBLE               STARCH-BASED FILM AND    
          METHOD OF PRODUCING SAME               MX – NON-FLUOROCARBON PA/A/
2004/004721 05/19/2004         LOW TEMPERATURE               PACKAGING HAVING
FLEXIBLE               STARCH-BASED FILM AND               METHOD OF PRODUCING
SAME               US - BAG WITH ARCUATE-   09/858,984 05/16/2001     6,402,379
06/11/2002 TRANSITION TEAR LINE                 US - SIDE GUSSET BAG WITH  
09/650,478 08/29/2000     6,299,351 10/09/2001 CONVENIENT CARRY HANDLE          
      US - BAG WITH TEAR-   09/512,712 02/24/2000     6,231,232 05/15/2001
RESISTANT HANDLE                 US - BAG WITH REINFORCED   08/621,575
03/26/1996     5,611,626 03/18/1997 HANDLE AND RESEALABLE               POUR
SPOUT OPENING               US - BAG WITH TEAR-   09/261,986 03/04/1999    
6,065,871 05/23/2000 RESISTANT HANDLE                 US - HEAVY DUTY BAG WITH  
08/500,173 07/10/1995     5,593,229 01/14/1997 EASILY-REMOVABLE CORNER          
    FOR POURING               US - BAG WITH REINFORCED   08/509,831 08/01/1995  
  5,558,438 09/24/1996 HANDLE AND RESEALABLE               POUR SPOUT OPENING  
            US - PROTECTIVE WRAPPING   07/249,368 09/23/1988     5,051,284
09/24/1991 OF FILM              

26

--------------------------------------------------------------------------------




Schedule 3.10

EXOPACK- TECHNOLOGY,               LLC                             DESCRIPTION  
SERIAL NO. FILING DATE PUBLICATION NO.  PUBLICATION DATE PATENT NO. ISSUE DATE  
            US – BAG TO BE CARRIED IN   06/763,706 08/08/1985     4,610,029
09/02/1986 THE HAND AND PROCEDURE               FOR MANUFACTURING THE          
    BAG               CA - PERFORATION BLADE   2,398,198 08/15/2002    
2,398,198 03/21/2006 FOR FORMING A BURST-               RESISTANT EASY-OPEN    
          CORNER IN A HEAVY DUTY               BAG               MX – BAG WITH
ARCUATE- PA/A/ 2001/09630 09/24/2001     233956 01/26/2006 TRANSITION TEAR LINE
                CA – BAG WITH ARCUATE-   2,354,823 08/08/2001     2,354,823
07/05/2005 TRANSITION TEAR LINE                 CA – SIDE GUSSET BAG WITH  
2,352,353 07/04/2001     2,352,353 11/29/2005 CONVENIENT CARRY HANDLE          
      US – PERFORATION BLADE   09/934,417 08/21/2001 2003-0040411 A1 02-27-2003
6,609,999 08/26/2003 FOR FORMING A BURST-               RESISTANT EASY-OPEN    
          CORNER IN A HEAVY DUTY               BAG               US – METHOD OF
FORMING A   10/649,715 08/26/2003 2004-0038792 A1 02-26-2004 7,037,250
05/02/2006 BURST-RESISTANT EASY-               OPEN CORNER IN A HEAVY          
    DUTY BAG               US – GREASE-RESISTANT   11/240,944 09/30/2005
2007-0042146 A1 02/22/2007     HEAT-SEALABLE BAG AND               RELATED
METHODS               US – MICROWAVE COOKING   11/283,990 11/21/2005
2006-0289518 12/28/2006     PACKAGE FOR FOOD               PRODUCTS AND
ASSOCIATED               METHODS               AU - ENHANCED SLIDER   2005202393
06/02/2005 2005202393 03/12/2009 2005202393 06/25/2009 ZIPPER MULTIWALL BAG AND
              ASSOCIATED METHODS               MX - ENHANCED SLIDER PA/A/
2005/005930 06/03/2005     258031 06/19/2008 ZIPPER MULTIWALL BAG AND          
    ASSOCIATED METHODS               US – METHOD OF FORMING A   11/214,327
08/29/2005 2005-0281494 A1 12/22/2005     VENTED BAG               DIVISIONAL OF
10/421,607              

27

--------------------------------------------------------------------------------




Schedule 3.10

EXOPACK- TECHNOLOGY,               LLC                             DESCRIPTION  
SERIAL NO. FILING DATE PUBLICATION NO.  PUBLICATION DATE PATENT NO. ISSUE DATE
AU – METHOD OF FORMING A   2006285226 08/15/2006         VENTED BAG            
    CA – METHOD FOR FORMING A   2,610,911 08/15/2006         VENTED BAG        
        MX – METHOD FOR FORMING A MX/A/ 2008/000652 08/15/2006         VENTED
BAG                 NZ – METHOD FOR FORMING A   564194 08/15/2006         VENTED
BAG                 US – APPARATUS OF FORMING   11/218,477 09/02/2005         A
VENTED BAG               DIVISIONAL OF 10/421,607               US – METHOD OF
USING A   11/218,476 09/02/2005         VENTED BAG               DIVISIONAL OF
10/421,607               US – METHOD OF FORMING A   11/201,871 08/11/2005
2005-0272585 A1 12/08/2005 7,322,921 01/29/2008 BAG               DIVISIONAL OF
10/366,490               US – GREASE-RESISTANT   11/214,419 08/29/2005
2007-0047852 A1 03/01/2007     PINCH-BOTTOM BAG,               ADHESIVE CLOSURE
FOR BAG,               AND RELATED METHODS               US – GREASE-RESISTANT  
11/214,434 08/29/2005 2007-0047853 A1 03/01/2007     PINCH-BOTTOM BAG,          
    ADHESIVE CLOSURE FOR BAG,               AND RELATED METHODS               AU
– GREASE-RESISTANT   2006285224 08/14/2006         PINCH-BOTTOMBAG, ADHESIVE    
          CLOSURE FOR BAG, AND               RELATED METHODS               CA -
GREASE-RESISTANT   2,612,334 08/14/2006         PINCH-BOTTOM BAG,              
ADHESIVE CLOSURE FOR BAG,               AND RELATED METHODS               EP –
GREASE-RESISTANT   06801452.1 08/14/2006 1928754 06/11/2008     PINCH-BOTTOM
BAG,               ADHESIVE CLOSURE FOR BAG,               AND RELATED METHODS  
            MX – GREASE-RESISTANT MX/A/ 2007/016025 08/14/2006        
PINCH-BOTTOM BAG,               ADHESIVE CLOSURE FOR BAG,               AND
RELATED METHODS              

28

--------------------------------------------------------------------------------




Schedule 3.10

EXOPACK- TECHNOLOGY,        

 

 

    LLC                             DESCRIPTION SERIAL NO. FILING DATE
PUBLICATION NO.    PUBLICATION DATE PATENT NO. ISSUE DATE HK – GREASE-RESISTANT
08113496.4 12/11/2008 1122255 A 05/15/2009     PINCH-BOTTOM BAG,              
ADHESIVE CLOSURE FOR BAG,               AND RELATED METHODS               US –
METHOD OF FORMING A 11/265,620 11/02/2005 2006-0053746 A1   03/16/2006 7,549,269
06/23/2009 BAG HAVING RECLOSABLE               SEAL               DIVISIONAL OF
10/383,929               US – METHOD OF FILLING A 11/265,742 11/02/2005
2006-0053752   03/16/2006     PREFORMED BAG HAVING               RECLOSABLE SEAL
              DIVISIONAL OF 10/383,929               US - MULTIWALL BAG
11/265,946 11/03/2005 2006-0073292 A1   04/06/2006 7,544,403 06/09/2009 HAVING
SLIDER ZIPPER AND               FIN COMBINATION AND               ASSOCIATED
METHODS               CONTINUATION OF 10/290,681               US - MULTIWALL
BAG 11/285,698 11/22/2005 2006-0289519 A1   12/28/2006     HAVING SLIDER ZIPPER
AND               FIN COMBINATION AND               ASSOCIATED METHODS          
    CONTINUATION OF 11/283,990               US – ELASTOMER AND 11/352,066
02/10/2006 2006-0127657 A1   06/15/2006 7,582,341 09/01/2009 POLYOLEFIN RESIN
BASED               FILMS AND ASSOCIATED               METHODS               US
– OVENABLE 11/839,9953 08/16/2007           MULTILAYERED FILM                 US
– OVENABLE 12/038,796 02/27/2008           MULTILAYERED FILM              
CONTINUATION OF 11/839,995               US – POLYAMIDE RELEASE 08/828,919
03/28/1997       5,959,031 09/28/1999 FILM FOR USE IN THE              
PRODUCTION OF MOLDED               COMPOSITE PRODUCTS               US –
POLYAMIDE RELEASE 09/349,168 07/09/1999       6,251,974 06/26/2001 FILM FOR USE
IN THE               PRODUCTION OF MOLDED               COMPOSITE PRODUCTS      
       

 

3 Application not yet assigned

29

--------------------------------------------------------------------------------




Schedule 3.10

EXOPACK- TECHNOLOGY,             LLC                         DESCRIPTION SERIAL
NO. FILING DATE PUBLICATION NO.  PUBLICATION DATE PATENT NO. ISSUE DATE        
    US – HIGH TEMPERATURE AND 10/543,165 05/26/2006 2006-0257580 A1 11/16/2006
7,662,322 02/16/2010 HIGH HUMIDITY RELEASE             COATING FOR POLYMER FILM
            PCT – GREASE-RESISTANT PCT/US2006/031690 08/14/2006 WO 2007/027423
03/08/2007     PINCH-BOTTOM BAG,             ADHESIVE CLOSURE FOR BAG,          
  AND RELATED METHODS             PCT – METHOD OF FORMING A PCT/US2006/031704
08/15/2006 WO 2007/027425 03/08/2007     VENTED BAG               PCT –
MICROWAVE COOKING PCT/US2006/046315 11/30/2006 WO 2008/066540 06/05/2008    
PACKAGE FOR FOOD PRODUCTS             AND ASSOCIATED METHODS             PCT –
ELASTOMER AND PCT/US2007/003265 02/07/2007 WO 2007/095027 08/23/2007    
POLYOLEFIN RESIN BASED             FILMS AND ASSOCIATED             METHODS    
        CA – OVENABLE 2,597,4214 08/16/2007         MULTILAYERED FILM          
    AU – MULTIWALL BAG HAVING 2008200395 02/25/2008         SLIDER ZIPPER AND
FIN             COMBINATION AND             ASSOCIATED METHODS            

 

4 Applicant is Exopack, LLC

30

--------------------------------------------------------------------------------




Schedule 3.10

4.      Licenses:

Item   Description 1 . Product Development and Sales Agreement dated October 29,
1993 between Morton International, Inc. and Union Camp Corporation     (assigned
to Exopack). 2 . Joint Development Agreement dated November 20, 2000 between
International Paper Company and Actinic, Inc. 3 . License and Development
Agreement dated June 1, 2003 between Pactiv Corporation, on the one hand, and
Exopack and Hebron     (f/k/a Specialty Films & Associates, LLC), on the other
hand. 4 . License Agreement dated April 4, 2002 between UV Color, Inc. and
Exopack. 5 . Joint Development Agreement – Flexible Packaging dated June 24,
2005 between Exopack and Shandong Shouguang JianYuanChun     Co.Ltd. 6 .
International Program License Agreement dated May 21, 2003 between Exopack and
Navision a/s. 7 . Master Customer Agreement for Axapta for Converting System
dated May 21, 2003 between Concord Business Systems, Inc. and     Exopack. 8 .
Software License, Services and Maintenance Agreement dated August 9, 2001
between Exopack (f/k/a Exo-Tech Packaging) and     J.D. Edwards. 9 . Microsoft
Business Agreement dated February 26, 2002 between MSLI, GP and Exopack. 10 .
Confidentiality Agreement dated October 25, 2002 between Plassein International
(assigned to Thomasville) and Cargill. 11 . Unexecuted License Agreement for use
of Repasack recycling trademarks in Europe. 12 . Non-Exclusive License
Agreement, between Cargill, Inc. and Rex International (predecessor to Plassein
International, assigned to     Thomasville) [no date, unexecuted copy]. 13 .
Non-Exclusive License Agreement, between Salerno Plastics, Ltd. and Rex
International (predecessor to Plassein International,     assigned to
Thomasville) [no date, unexecuted copy]. 14 . Assignment, Transfer and License
Agreement dated as of September 1, 2004 between Actinic, Inc. and Exopack LLC.
15 . Trademark Usage Agreement dated September 1, 2005, between Shurfine Foods,
Inc. and Exopack-Technology LLC. 16 . License Agreement dated May 13, 1989,
between KCL Corporation and Union Camp Corporation. 17 . Joint Development
Agreement Addendum No. 1 dated February 24, 2003, between Color Converting
Industries, L.L.C. and     Exopack.

31

--------------------------------------------------------------------------------




Schedule 3.10

Item   Description 18 . Confidentiality, Nondisclosure and Limited Use Agreement
dated August 8, 2003, between Exopack and FlexSol Packaging Corp. 19 . License
Authorization Grant dated November 8, 2005 between McAfee, Inc. and Cello-Foil
Products, Inc. 20 . Software License Agreement dated January 21, 2000, between
JB Systems, Inc., DHA Mainsaver and Cello-Foil Products, Inc. 21 . Dedicated
Access Agreement dated April 2, 2003, between Corecomm – Voyager. and Cello-Foil
Products, Inc. 22 . Master Software License Agreement dated August 31, 2000
between Peregrine Connectivity, Inc. and Cello-Foil Products, Inc. 23 . Software
Schedule to the Master Software License Agreement dated August 31, 2000 between
Peregrine Connectivity, Inc. and     Cello-Foil Products, Inc. 24 . Purchase
Order dated November 20, 2000, between Harbinger Corporation and Cello-Foil
Products, Inc. 25 . License Agreement and Order Form between Computer Associated
Internal, Inc. and EDS for the exclusive use and benefit of Cello-     Foil
Products, Inc. 26 . Addendum to License Agreement and Order Form between
Computer Associated Internal, Inc. and EDS for the exclusive use and     benefit
of Cello-Foil Products, Inc. 27 . Master License Agreement dated July 27, 2005
between Option Software, Inc. and Cello-Foil Products, Inc. 28 . Vsupport
Certificate (expiration date March 25, 2004) between VERITAS Software Global
Corporation and Cello-Foil Products, Inc.     for the product of BACKUP
EXEC,WIN,MICROSOFT EXCHANGE SVR AGENT W/ CLIENT ACCESS LIC,V9.0 -VS2 1 Y 29 .
Vsupport Certificate (expiration date March 25, 2004) between VERITAS Software
Global Corporation and Cello-Foil Products, Inc.     for the product of BACKUP
EXEC,WIN,SVRS,V9.0 -VS2 1 Y 30 . Software License Certificate (order date March
25, 2003) between VERITAS Software Global Corporation and Cello-Foil Products,  
  Inc. for the product of BACKUP EXEC,WIN,SVRS,V9.0,LICENSE COMPETITIVE UPG 31 .
VERISTAS VIP Program License between VERITAS Software Global Corporation and
Cello-Foil Products, Inc. 32 . Software License Certificate (order date March
25, 2003) between VERITAS Software Global Corporation and Cello-Foil Products,  
  Inc. for the product of BACKUP EXEC,WIN,MICROSOFT EXCHANGE SVR AGENT W/ CLIENT
ACCESS LIC,V9.0,LIC 33 . License Agreement between Microsoft Corporation and
Cello-Foil Products, Inc. for the following intellectual properties: Office 97  
  standard, Office 2000 standard, Office 2000 professional, Office XP standard,
Office 2003 standard, Office 2003 professional,     BackOffice 2.5, Exchange
Server 5.5, SQL Server 7.0, Visio 2000, Visio 2003, Windows 2003 (CAL). Windows
Server 2003,     Windows Terminal Server 2003 (CAL), Project 2000, Publisher 98,
Visual Studio Net Pro 2003, Windows-98 and Windows XP     Professional. 34 .
License Agreements entered into by Exopack-Newmarket, LLC for the following
intellectual properties: Acrobat, ACT!, ADP     PC/Payroll for Windows – Client,
APICS Supply Chain Creates Net Value CD, Backup Exec Win NT/2000, Backup Exec
Win

32

--------------------------------------------------------------------------------




Schedule 3.10

Item   Description       NT/2000 exchange agent, Backup Exec Win NT/2000 open
file agent, Backup Exec Win NT/2000 remote agent, Bar-One Print only,    
Bar-One ProPlus, CADWizz, DesignCAD Express, MS Project Standard 2003, MS Visual
Basic, MS Win 2000 Pro, MS Win 2000     Server, MS-Office 95, MS-Office 97,
MS-Office2000Premium, MS-Office2000Pro, MS-Office2000Std, MS-Windows 95, MS-    
Windows 98, NT 4.0 Server, NT 4.0 Workstation, SmartDraw Standard (2 concurrent
users), SmartDraw Standard (Jim McMullan's     copy), Sterling Commerce -
Gentran/EDI, and Visio.   35 . License Agreements entered into by The Packaging
Group (Canada) for the following intellectual properties: pcAnywhere 10.5 Host  
  Only, Antivirus Enterprise Edition 9.0 Gold, Maint 1YR RNW, and pcAnywhere
10.5 Host & Remote.

33

--------------------------------------------------------------------------------




Schedule 3.11

Investigations and Audits

     Except as set forth below, no Credit Party or any of their Subsidiaries is
the subject of an audit by the IRS or CRA or, to each Credit Party’s knowledge,
any review by the IRS, CRA or any similar governmental agency or any
governmental investigation concerning the violation or possible violation of any
law:

1.      The State of Georgia Department of Revenue is currently conducting a
sales and use tax audit (2005-2009) of Exopack, LLC’s Griffin, GA facility in
connection with a refund claim.

34

--------------------------------------------------------------------------------




Schedule 3.12

Employee Matters

(a) Credit Party, Subsidiary and/or employee collective bargaining agreements as
of the Closing Date:

     Agreement dated March 1, 2007 expiring February 28, 2012, between Local
2150 United Steel, Paper and Forestry, Rubber, Manufacturing, Energy, Allied
Industrial and Service Workers International Union (USW), AFL-CIO, CLC & Cello
Foil Products.

     Collective Bargaining Agreement between Cello-Foil Products, Inc. and
Graphics Communications Union, AFL-CIO, Local Union No. 135-C, effective
February 5, 2006 –February 4, 2011.

     Collective Bargaining Agreement between Intelicoat Technologies Image
Products Matthews LLC and the Communication Workers of America and its Matthews,
North Carolina Local Union No. 3603 for the period of June 27, 2009 through June
26, 2012.

(b) The Credit Parties are aware of EEOC charges filed by Kentrayl Harris, an
employee of the Albany, GA facility, Poindexter Harper, an employee of the
Griffin, GA facility, and Baron Deloach, an employee of the Spartanburg, SC
facility. Employer response filed; decision pending.

(c) The Credit Parties are aware of a Wisconsin Equal Rights Division charge
filed by Lawrence Coenen, an employee of the Tomah, WI facility. Employer
response filed; decision pending.

(d) In the ordinary course, grievances are filed, processed and resolved at the
Credit Party’s three unionized locations: Tomah, Wisconsin; Matthews, North
Carolina; and Battle Creek, Michigan. No grievances are pending arbitration.

(e) Material employment contracts Borrower and/or any Subsidiaries is party to
as of the Closing Date:

35

--------------------------------------------------------------------------------




Schedule 3.12

Separation Benefit Agreement dated December 12, 2005 between Exopack and Jack
Knott.

Separation Benefit Agreement dated March 23, 2007 between Exopack and Jon Heard.

Separation Benefit Agreement dated December 12, 2005 between Exopack and Bob
Arvanites.

Separation Benefit Agreement dated November 11, 2008 between Exopack and Tom
Vale.

Separation Benefit Agreement dated November 11, 2008 between Exopack and Gary
McDaniel.

Separation Benefit Agreement dated March 29, 2010 between Exopack and Scott
Ross.

Confidential Termination Agreement dated November 20, 2009 between Exopack and
Gay Hoag.

Confidential Termination Agreement dated December 1, 2009 between Exopack and
Sherry Pero.

Confidential Termination Agreement dated December 7, 2009 between Exopack and
Bruce Seivert.

Confidential Termination Agreement dated December 7, 2009 between Exopack and
Linda Cantrell.

Confidential Termination Agreement dated December 7, 2009 between Exopack and
Randy Freerks.

Confidential Termination Agreement dated December 9, 2009 between Exopack and
John Howard.

Confidential Termination Agreement dated December 9, 2009 between Exopack and
Lynn Kieper.

Confidential Termination Agreement dated May 7, 2010 between Exopack and Robert
Sullivan.

Confidential Termination Agreement dated May 14, 2010 between Exopack and Sam
Sabbagh.

Confidential Termination Agreement dated May 18, 2010 between Exopack and Sandy
Schrink.

Confidential Termination Agreement dated May 26, 2010 between Exopack and Allen
Ling.

Confidential Termination Agreement dated May 26, 2010 between Exopack and Leroy
Stevenson.

Confidential Termination Agreement dated June 25, 2010 between Exopack and Nancy
Brake.

Voluntary Separation Agreement dated November 23, 2009 between Exopack Canada
and Dominic Valentini.

36

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------




Schedule 3.12

Termination Letter dated January 7, 2010 between Exopack Canada and Vince
Peduto.

Termination Letter dated February 11, 2010 between Exopack Canada and Elspeth
West.

Termination Letter dated May 28, 2010 between Exopack Canada and Hugh Ricketts.

Termination Letter dated June 4, 2010 between Exopack Canada and Michael
Olejnik.

Termination Letter dated June 11, 2010 between Exopack Canada and Andy Walker.

Termination Letter dated April 22, 2010 between Exopack Canada and Sal Ardizzi.

Termination Letter dated April 22, 2010 between Exopack Canada and Colin
Crawford.

Termination Letter dated April 22, 2010 between Exopack Canada and Thomas
Miller.

Termination Letter dated April 27, 2010 between Exopack Canada and Caroline
Franke.

Termination Letter dated April 27, 2010 between Exopack Canada and Nasir Khan.

Voluntary Separation Agreement dated November 3, 2009 between Exopack Canada and
Marc Lalonde.

Voluntary Separation Agreement dated November 3, 2009 between Exopack Canada and
Anthony Yue.

Voluntary Separation Agreement dated November 3, 2009 between Exopack Canada and
Roman Galinauskas.

Voluntary Separation Agreement dated November 3, 2009 between Exopack Canada and
Everett O’Reilly.

Voluntary Separation Agreement dated November 3, 2009 between Exopack Canada and
Jim Johnson.

Voluntary Separation Agreement dated January 22, 2010 between Exopack Canada and
Bruce Crouch.

Voluntary Separation Agreement dated December 18, 2009 between Exopack Canada
and Gail Probert.

Voluntary Separation Agreement dated January 28, 2010 between Exopack Canada and
Phil Green.

Voluntary Separation Agreement dated February 8, 2010 between Exopack Canada and
David Verowerd.

Retirement Agreement dated May 3, 2010 between Exopack Canada and Ronald Tutak.

37

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------




Schedule 3.12

Termination Letter dated April 23, 2010 between Exopack Canada and Steve
Halvorson.

Termination Letter dated May 17, 2010 between Exopack Canada and Doug Bacon.

Termination Letter dated May 17, 2010 between Exopack Canada and Eldon Smith.

Termination Letter dated June 9, 2010 between Exopack Canada and Sharon Hubbard.

Termination Letter dated June 11, 2010 between Exopack Canada and Warren
Dickinson.

Termination Letter dated June 14, 2010 between Exopack Canada and Larry Dadson.

Termination Letter dated June 14, 2010 between Exopack Canada and Steve Vemb.

Termination Letter dated June 14, 2010 between Exopack Canada and Frank
Wilkinson.

Termination Letter dated June 25, 2010 between Exopack Canada and Greg Sims.

38

--------------------------------------------------------------------------------




Schedule 3.13

Litigation

Except as set forth below, there are no judgments outstanding against any Credit
Party or any of its Subsidiaries or affecting any property of any Credit Party
or any of its Subsidiaries as of the Closing Date, nor is there any Litigation
pending, or to the best knowledge of any Credit Party threatened, against any
Credit Party or any of its Subsidiaries, in each case which would reasonably be
expected to result in any Material Adverse Effect:

None.

39

--------------------------------------------------------------------------------




Schedule 3.14

Real Estate

1.      Real property owned, leased, subleased, or used by any Credit Party or
any of its   Subsidiaries:        (a)      Owned Real Property

Item   Credit Party Property Location (Address including zip       code) 1 .
Cello-Foil Products, Inc. 155 Brook Street       Battle Creek, MI 49017 2 .
Cello-Foil Products, Inc. 1801 Oak Haven Drive       Albany, GA 31701 3 .
Exopack, LLC 3070 Southport Road       Spartanburg, SC 29302 4 . Exopack, LLC
345 Cedar Springs Avenue       Spartanburg, SC 29302 5 . Exopack, LLC 1400 Chase
Boulevard       Sibley, IA 51249 6 . Exopack, LLC 3 Maplewood Drive      
Hazleton, PA 18202 7 . Exopack, LLC 10801 Iona Avenue       Hanford, CA 93230 8
. Exopack, LLC 501 Williams Street       Tomah, WI 54660 9 . Exopack, LLC 1304
Arthur K. Bolton Parkway       Griffin, GA 30224 10 . Exopack, LLC 390 Southwell
Boulevard       Tifton, GA 31794 11 . Exopack, LLC 2200 D Avenue E, Seymour,    
  Indiana 47274 12 . Exopack-Thomasville, LLC 900 Jordan Valley Road      
Longview, TX 75604-5225 13 . Exopack Performance Films Inc. 201 South Blair
Street       Whitby, Ontario L1N 5S6

 

40

--------------------------------------------------------------------------------




Schedule 3.14

(b)      Leased Real Property

Item   Credit Party Property Location   County Name and Address of      
(Address including zip     Lessor       code)       1 . Cello-Foil Rail Pit  
Calhoun City of Battle Creek, N/K/A     Products, Inc. 4950 W. Dickman Road    
Battle Creek Unlimited, Inc.       Battle Creek, MI 49015       2 . Cello-Foil
North Warehouse   Calhoun City of Battle Creek, N/K/A     Products, Inc. 4950 W.
Dickman Road     Battle Creek Unlimited, Inc.       Battle Creek, MI 49015      
3 . Cello-Foil South Warehouse   Calhoun City of Battle Creek, N/K/A    
Products, Inc. 4950 W. Dickman Road     Battle Creek Unlimited, Inc.      
Battle Creek, MI 49015       4 . Exopack, LLC 2212 4th Avenue,   Jackson
Columbus Container, Inc.       Seymour, Indiana 47274     3460 Commerce Drive  
          Columbus, Indiana 47201 5 . Exopack, LLC 108 Airport Industrial  
Chatham Albert R. Howard, Trustee U/A       Drive, Savannah, GA     494      
31408 (Garden City)     104 West Gaston Street             Savannah, Georgia
31401 6 . Exopack, LLC 101 South Tift Avenue,   Tift Frances R. Bowen      
Tifton, GA 31794     c/o Harry B. Bowen             84 Springhill Drive        
    Tifton, Georgia 31794 7 . Exopack, LLC 375 Southwell Blvd,   Tift Tift
County Development       Tifton, GA 31794-8831     Authority P.O. Box 7238,    
        Tifton, GA 31793 8 . Exopack, LLC 1078 Union St.   Spartanburg Cleveland
S. Harley       Spartanburg, SC 29302-     1078 Union Street       3318 (“Harley
Facility”)   Spartanburg, SC 29302 9 . Exopack- 5601 Santa Ana Street,   San
Westates Holdings, LLC     Ontario, Inc. Ontario, CA 91761   Bernardino 988
Villa Montes Circle             Corona, California 92879 10 . Exopack- 1308
Blair Street   Davidson F. Stuart Kennedy and Helen J.     Thomasville,
Thomasville, NC 27360     Kennedy     LLC       P.O. Box 1050             1100
Dover Drive             Thomasville, NC 27360 11 . The Packaging 300 Spinnaker
Way   City of Spinnaker Langstaff     Group Concord, Ontario L4K   Vaughan,
Investments Limited     (Canada) 4W1 W1 Ontario, 3625 Dufferin Street, Suite
503,     Corporation     Canada Downsview, Ontario M3K 1N4

41

--------------------------------------------------------------------------------




            Schedule 3.14       12 . The Packaging 360 Spinnaker Way   City of
Spinnaker Langstaff     Group Vaughan, Ontario   Vaughan, Investments Limited
and 360     (Canada) L4 K4W1 Ontario, Spinnaker Portfolio, Inc.     Corporation
    Canada 3625 Dufferin Street, Suite 500,             Downsview, Ontario M3K
1N4 13 . Intelicoat 700 Crestdale Road,   Mecklenburg Lakestar Properties, LLC  
  Technologies Matthews, NC 80105     4583 Highway 9 North     Image      
Howell, New Jersey 07731     Products             Matthews             LLC      
  14 . Exopack None   N/A N/A     Performance             Films Inc.            
  (c) Leased and Subleased Real Property      

 

Advanced Printing Products, Inc., 1308 Blair Street, Thomasville, NC 27360

The property described in 3.14(b) #13 is subleased to Kamazu Fashion Inc.

The property described in 3.14(b) #14 is subleased to Buse Industries, Inc.,
1777 Northwest Industrial, Bridgeton, MO 63044.

(d) Locations of Collateral in Possession of Persons other than Exopack Key
Holdings, LLC or any Subsidiary:

Entity Address Purpose Exopack, LLC Athena Industrial Park, Athens, GA
Consignment   11 Maplewood Dr., Hazleton, PA Inventory Storage   1220 Oak Hill
Rd., Mountaintop, PA Consignment   103 Funston Road, Kansas City, KS Consignment
  2212 Fourth Ave., Seymour, IN Inventory/Consignment   222430 76th Ave, Kent,
WA Inventory Storage   5915 N. Marine Drive, Portland, OR Inventory Storage  
101 South Tift Ave, Tifton, GA Inventory Storage   17775 Ave 23 1/2, Chowchilla,
CA Consignment   1889 24th ST SW, LeMars, IA Inventory Storage   151 Turner
Court, Bowling Green, KY 42101 Consignment   2325 Union Pike, Richmond, IN 47374
Consignment   6041 South Malt Ave., Los Angeles, CA 90040 Consignment   PO Box
7328, Tifton, GA 31793 Inventory Storage   2147 Columbus Blvd, Philadelphia, PA
19148 Inventory Storage   8835 General Dr., Plymouth, MI 48170 Consignment  
7359 Hazelwood Ave., Hazelwood, MO 63042 Consignment   10409 Sanden Dr., Dallas,
TX 75238 Consignment

42

--------------------------------------------------------------------------------




Schedule 3.14

Entity Address Purpose   4324 Leckron Rd., Modesto, CA 95357 Consignment   4058
Highway 79, Homer, LA 71040 Toll Laminator   121 Main St., Bern, KS 66408
Consignment Cello-Foil Products, Inc. 186 Nevada St., Battle Creek, MI Obsolete
cylinder storage   433 E. Michigan Ave., Battle Creek, MI Inventory Storage The
Packaging Group     (Canada) Corporation 140-9969 River Road, Delta, BC L4K 4W1,
Canada Inventory Storage Exopack Advanced 127 Turningstone Ct., Greenville, SC
29611 Film Slitter Coatings, LLC 2801 Richmond Rd., Hatfield, PA 19440 Mixer  
Industrias Quimicas No. 105, 50200 Toluca, Edo de Mixer   Mexico, Mexico  
Exopack Performance Films 67 Commander Blvd, Toronto, Ontario M1S 3M7 Toller
Inc. 6417 Viscount Road, Mississauga, Ontario L4V 1K8 Toller

43

--------------------------------------------------------------------------------




Schedule 3.15

Environmental Matters

(a) None.

44

--------------------------------------------------------------------------------




Schedule 3.16

ERISA / Canadian Pension Plans

1 . Title IV Plans and Multiemployer Plans to which any Credit Party is subject
as of the     Closing Date:         Entity Plan       Exopack, LLC Savings Plans
      for the Companies of Exopack       Exopack, LLC Retirement       Plan of
Exopack, LLC

 

2.      Scheduled Exceptions:   (i)      Exopack, LLC     (a) The new Savings
Plan for the Companies of Exopack does not have an IRSdetermination letter.
Exopack,       LLC is scheduled to file a request for a determination
letter with respect to the plan’s qualified status in 2010, as per IRS
guidelines.  (ii) TPG Enterprises, Inc. TPG does not maintain any retirement
benefit plans

 



3.      Canadian Pension Plans to which any Credit Party is subject as of the
Closing Date:

Entity Plan   Exopack, LLC Registered   Retirement Savings Plan   (no employer
match)   Exopack Defined Contribution Performance Films Inc.  Pension Plan

 

45

--------------------------------------------------------------------------------


xxxxxxxxxxxx


        Schedule 3.17       Deposit and Disbursement Accounts     Company Bank
State of Type of Account Account     Incorporation   Number Exopack, LLC Union
Bank of California CA Hanford Payroll xxxxxxxxxxxx   Susquehanna Bank PA PA
Hazleton Payroll xxxxxxxxxxxx   Sibley State Bank IA Sibley Payroll xxxxxxxxxxxx
  Bank of America SC Spartanburg Payroll xxxxxxxxxxxx   Bank of America NC
Tifton Payroll xxxxxxxxxxxx   Bank of America SC CRC Disbursement xxxxxxxxxxxx  
Bank of America NC Master/Operating Account xxxxxxxxxxxx   Bank of America NC
Blocked Account/Lockbox xxxxxxxxxxxx   Bank of America NC Salaried Payroll
Account xxxxxxxxxxxx   Bank of America NC Accounts Payable Account xxxxxxxxxxxx
  Bank of America NC Blocked GE Sweep Account xxxxxxxxxxxx   Exopack-        
Thomasville, LLC Bank of America NC Thomasville Salaried Payroll xxxxxxxxxxxx  
Bank of America NC Thomasville Hourly Payroll xxxxxxxxxxxx   Exopack-Ontario,  
      Inc. Bank of America NC Ontario Salaried Payroll xxxxxxxxxxxx   Bank of
America NC Ontario Hourly Payroll xxxxxxxxxxxx   The Packaging         Group
(Canada)     CAD A/R Deposit Account   Corp. Bank of Montreal Ontario  
xxxxxxxxxxxx   Bank of Montreal Ontario U.S. Dollar A/R Deposit Account
xxxxxxxxxxxx   Bank of Montreal Ontario CAD Disbursement Account xxxxxxxxxxxx  
Bank of Montreal Ontario USD Disbursement Account xxxxxxxxxxxx   Cello-Foil
Products,         Inc. Bank of America NC Disbursement Account xxxxxxxxxxxx  
Bank of America NC Blocked Account/Lockbox xxxxxxxxxxxx   Bank of America NC
Albany Disbursement Account xxxxxxxxxxxx

 

46

--------------------------------------------------------------------------------




        Schedule 3.17     Company Bank State of Type of Account Account    
Incorporation   Number   Exopack Key         Holdings, LLC None N/A N/A N/A  
Exopack-Hebron,         L.L.C. None N/A N/A N/A   Exopack Advanced        
Coatings, LLC Bank of America NC Disbursement Account xxxxxxxxxxxx   Bank of
America NC Lockbox Account xxxxxxxxxxxx Intelicoat         Technologies Image  
      Products Matthews         LLC None N/A N/A N/A   Exopack        
Performance Films     CAD A/R Deposit Account/Blocked   Inc. Bank of Montreal
Ontario Account xxxxxxxxxxxx       USD A/R Deposit Account/Blocked     Bank of
Montreal Ontario Account xxxxxxxxxxxx   Bank of Montreal Ontario CAD
Disbursement Account xxxxxxxxxxxx   Bank of Montreal Ontario USD Disbursement
Account xxxxxxxxxxxx   Cello-Foil Holding         Corp. None N/A N/A N/A   TPG
(US), Inc. None N/A N/A N/A   TPG Group         Holding Corp. None N/A N/A N/A  
TPG Enterprises,         Inc. None N/A N/A N/A

47

--------------------------------------------------------------------------------




Schedule 3.18

Agreements and Other Documents

1.      Supply agreements and purchase agreements not terminable by such Credit
Party within sixty (60) days following written notice issued by such Credit
Party and involving transactions in excess of $2,500,000 per annum (other than
purchase orders entered into in the ordinary course of business):

Item Description   Supply Agreement Schedule by and between Exopack, LLC and
Coca-Cola Bottlers' Sales & 1 Services Company LLC, dated October 15, 2007.  
Supply Agreement by and between Exopack, LLC and Henkel Consumer Goods, Inc,
dated 2 May 1, 2009. 3 Purchase Agreement by and between Exopack, LLC and
Risenta AB, dated February 1, 2009.   Supply Agreement by and between Exopack,
LLC and Archer-Daniels-Midland Company, 4 dated January 1, 2008.   Purchase
Agreement by and between Exopack, LLC and U.S. Smokeless Tobacco 5 Manufacturing
Company, dated January 1, 2008.   Letter of Agreement by and between Exopack,
LLC and Diamond V, Inc. , dated February 1, 6 2010.   Packaging Agreement by and
between Exopack, LLC and E.E. Du Pont de Nemours and 7 Company, dated July 1,
2005.   Purchase Agreement by and between Exopack, LLC and Pioneer Hi-bred
International, Inc., 8 dated July 1, 2004.   Supply Agreement by and between
Exopack, LLC and Hubbard Feeds, Inc., dated July 1, 9 2009.   Supply Agreement
by and between Exopack, LLC and Mccormick & Co., Inc., dated October 1, 10 2008.
11 Purchase Contract by and between Exopack and Monsanto Company, dated June 1,
2008.   Corporate Purchasing Agreement by and between Exopack, LLC and Baker
Hughes Oilfield 12 Operations, Inc., dated February 1, 2009.   Alliance
Agreement by and between Exopack Thomasville, LLC and Exopack Ontario, LLC and
13 Cargill Incorporated, dated July 11, 2005.   Supply Agreement by and between
Exopack, LLC and Certainteed Corporation Insulation 14 Group, dated January 1,
2010.   Supply and Services Agreement by and between Exopack, LLC and Holcim
Group Support, 15 Inc., dated December 1, 2009.   Purchase and Supply Agreement
by and between Exopack, LLC and Lafarge North America, 16 dated January 1, 2009.
  Supply Agreement by and between Exopack, LLC and Ravago Shared Services LLC,
dated 17 May 1, 2009.   Supply Agreement by and between Exopack-Thomasville, LLC
and Luzenac America, Inc., 18 dated November 1, 2009.   Products and Services
Supply Agreement by and between Exopack-Thomasville, LLC and U.S. 19 Borax Inc.,
dated November 1, 2006.   Purchase Agreement by and between Exopack, LLC and US
Silica Company, dated January 1, 20 2010.   Supply Agreement by and between
Exopack, LLC and Hexion Specialty Chemicals, Inc, dated 21 March 1, 2009.

 

48

--------------------------------------------------------------------------------




Schedule 3.18

  Supply Agreement by and between Exopack Advanced Coatings, LLC & Exopack
Advanced 22 Coatings, LTDand Insight Equity A.P. X, LP (DBA) Vision-Ease Lens,
dated January 1, 2008.   Supply Agreement by and between Exopack Holding
Corporation and Josgood Electronic 23 Co.,LTD, dated January 1, 2008.   Supply
Agreement by and between Exopack Performance Films and Liqui-Box Canada Inc., 24
dated November 28, 2007.   Supplier Agreement by and between Exopack Performance
Films and Sabic Innovative Plastics 25 US LLC (DBA Sabic Polymershapes), dated
January 12, 2009.   Supply and Consignment Agreement by and between Exopack
Performance Films and Winpak 26 LTD, dated January 1, 2009. 27 Supply Agreement
between Exopack Canfor, Tolko, Premium One, dated January 1, 2008   Consignment
Agreement between Exopack and Chevron, dated April 1, 2009. (Partially 28
Executed) 29 Purchase Agreement between Exopack and DuPont Canada, dated
November 28, 2007.   Consignment Agreement between Exopack and ExxonMobil, Mobil
Chemical dated February 30 23, 2006. 31 Purchase Agreement between Exopack and
Fraser Paper, dated January 1, 2007. 32 Supply Agreement between Exopack and INX
International Ink Co, dated April 1, 2007. 33 Supply and Purchase Agreement
between Exopack and Kapstone, dated January 1, 2009.   Consignment Agreement
between Exopack and Longview Fibre Paper & Packaging, Inc. dated 34 January 1,
2006. 35 Letter of Intent between Exopack and M33, dated January 1, 2010.  
Supply Agreement between Exopack and Spartan Industrial Supply Co. Inc., dated
October 6, 36 2003.   Letter of Understanding between Exopack and Sun Chemical
Corporation, dated April 29, 37 2010. 38 Strategic Alliance Agreement between
Exopack and Wongi thru June 30, 2011. 39 Strategic Alliance Agreement between
Exopack and Indevco thru June 30, 2011. 40 Strategic Alliance Agreement between
Exopack and Supernova/Indopoly thru June 30, 2011. 41 Strategic Alliance
Agreement between Exopack and Veriplast thru June 30, 2011. 42 Strategic
Alliance Agreement between Exopack and Positive Packaging June 30, 2011.

 

2. Leases of Equipment having a remaining term of one year or longer and
requiring aggregate rental and other payments in excess of $1,000,000 per annum
(other than purchase orders entered into in the ordinary course of business):

     None.

3. Lease between GE Capital and Exopack, LLC for in-line pasted valve bag making
equipment in Exopack’s Tifton, GA facility.

4. Lease between Deutsche Leasing USA, Inc. and Exopack for in-line pasted value
bag making equipment in Exopack’s Hanford, CA facility.

5. Lease between ICON Capital Corp. and Exopack for a 3-layer blown film
extension line in Exopack’s Griffin, GA facility and an 8-color printing press
in Exopack’s Spartanburg, SC facility.

49

--------------------------------------------------------------------------------




Schedule 3.18

6. Licenses and permits held by the Credit Parties, the absence of which would
reasonably be expected to have a Material Adverse Effect: Air operating permits
held by Exopack, LLC, Cello-Foil Products, Inc and their respective
subsidiaries.

7. Instruments and documents evidencing any Indebtedness or Guaranteed
Indebtedness of such Credit Party and any Lien granted by such Credit Party with
respect thereto:

     a. $300,000 CAD Standby Letter of Credit by Cello-Foil Holding Corp. for
the benefit of Bank Spinnaker Langstaff Investments, Letter of Credit Number
SM218117, issued by Wachovia Bank.

     b. $33,000 Standby Letter of Credit by Exopack, LLC for the benefit of
Lumberman’s Mutual Casualty, Letter of Credit Number S871455, issued by ABN Amro
Bank.

     c. $35,000 Standby Letter of Credit by Exopack, LLC for the benefit of
Royal Indemnity Co., Letter of Credit Number S817488, issued by ABN Amro Bank.

     d. $30,000 Standby Letter of Credit by Exopack, LLC for the benefit of
Pennsylvania Manufacturing Indemnity, Letter of Credit Number S871443, issued by
ABN Amro Bank.

     e. $485,000 Standby Letter of Credit by Exopack, LLC for the benefit of
Federal Insurance Co., Letter of Credit Number S871442, issued by ABN Amro Bank.

     f. $1,950,000 Standby Letter of Credit by Exopack, LLC for the benefit of
United States Fire Insurance, Letter of Credit Number SE446661W, issued by
Wachovia Bank.

     g. $100,000 Standby Letter of Credit by Cello-Foil Holding Corp. for the
benefit of Michigan Dept. of Labor and Economic Growth, Letter of Credit Number
SM218121, issued by Wachovia Bank.

     h. $65,000 Standby Letter of Credit by Exopack, LLC for the benefit of
Southern California Edison, Letter of Credit Number SM236908, issued by ABN Amro
Bank.

     i. $205,000 CAD Standby Letter of Credit by Exopack Performance Films for
the benefit of Whitby Hydro Electric Corporation, Letter of Credit Number
SM229006W, issued by Wachovia Bank.

8. Instruments and agreements evidencing the issuance of any equity securities,
warrants, rights or options to purchase equity securities of such Credit Party:

     None.

50

--------------------------------------------------------------------------------




Schedule 3.19

Insurance

     Insurance policies of any nature maintained, as of the Closing Date, for
current occurrences by each Credit Party, as well as a summary of the key
business terms of each such policy such as deductibles, coverage limits and term
of policy:

      POLICY INS POLICY LIMITS OF LOSS   Broker COMPANY POLICY TYPE NUMBER
COMPANY EXPIRATION LIABILITY (U.S.$) RETENTION(U.S.$)     Marsh Exopack Holding
Corp CRIME PRIMARY xxxxxxxxxxxx AIG/National Union Fire 10/31/2008- 3,000,000
25,000     & Subsidaries       07/31/2010         Exopack Holding Corp CRIME
EXCESS xxxxxxxxxxxx Zurich 10/31/2008- 7,000,000 none     & Subsidaries      
07/31/2010         Exopack Holding Corp K&R CRIME xxxxxxxxxxxx US Specialty
Insurance Co. 7/31/2008- 10,000,000 Nil     & Subsidaries       7/31/2010      
  Exopack Holding Corp D&O /EPLI LIAB. xxxxxxxxxxxx AIG/National Union Fire
7/31/2008- 25 MILLION /AGG 50K/CLAIM     & Subsidaries PRIMARY     07/31/2010  
      Exopack Holding Corp D&O/EPLI LIAB. xxxxxxxxxxxx ZURICH 7/31/2008- 25
MILLION/AGG NONE     & Subsidaries EXCESS     07/31/2010         Exopack Holding
Corp FIDUCIARY xxxxxxxxxxxx AIG/National Union Fire 7/31/2007- 20 Million/AGG
10K/CLAIM     & Subsidaries       10/31/2010         Exopack Holding Corp
PROPERTY xxxxxxxxxxxx Layered Program w/Multiple 12/21/2009- 500 MILLION 150
k/OCC   & Subsidaries   xxxxxxxxxxxx Carriers 12/21/2010            
xxxxxxxxxxxx             Exopack Holding Corp CARGO xxxxxxxxxxxx American
Home(AIG) 9/1/2009- 1 MILLION None     & Subsidaries       9/1/2010        
Exopack Holding Corp PRINTERS E&O xxxxxxxxxxxx AIG/National Union Fire 11/23/09-
10 MILLION/AGG 50K/CLAIM     & Subsidaries       11/23/10         Exopack
Holding Corp Excess Flood for Sibley xxxxxxxxxxxx American Bankes 03/23/2010-
500,000 Building/ 500,000 Building     & Subsidaries IA   Insurance 03/23/2011
Contents 50k/Contents 50k     Exopack Holding Corp CREDIT INS. FOR US
xxxxxxxxxxxx EULER 4/16/10- 4,500,000 10% coinsurance     & Subsidaries to EAC &
EPF ACCTS     4/16/11         include EAC & EPF                       POLICY INS
POLICY LIMITS OF LOSS  

 

51

--------------------------------------------------------------------------------




            Schedule 3.19       ` COMPANY POLICY TYPE NUMBER COMPANY EXPIRATION
LIABILITY (U.S.$) RETENTION(U.S.$)   Willis Exopack Holding AUTO LIAB-CANADA
xxxxxxxxxxxx AVIVA 9/1/2009- 2 MILLION/OCC None     Corp+Newmkt+TPG+      
9/1/2010         Performance Films                 Exopack Holding AUTO PHY DAM-
xxxxxxxxxxxx AVIVA 9/1/2009- ACV 2500 Tractors/1000     Corp+Newmkt+TPG+ CANADA
    9/1/2010   Trailers/1000 Auto     Performance Films                 Exopack
Holding Corp AUTO LIAB-US xxxxxxxxxxxx United States Fire 9/1/2009- 1
MILLION/OCC 100 K/OCC   & Subsidaries       9/1/2010         Exopack Holding
Corp AUTO PHY DAM-US xxxxxxxxxxxx United States Fire 9/1/2009- ACV 1000 /ACC   &
Subsidaries       9/1/2010         Exopack Holding Corp GEN xxxxxxxxxxxx United
States Fire 9/1/2009- 1 MILLION/OCC 100 K/OCC   & Subsidaries LIAB/PRODUCTS-U.S.
    9/1/2010         Exopack Holding GEN xxxxxxxxxxxx Continental Casualty Co
9/1/2009- 2 Million/Occ CAD$ 2500 /OCC   Corp+Newmkt+TPG+ LIAB/PRODUCTS-CAN    
9/1/2010         Performance Films                 Exopack Holding Corp WORK
COMP(U.S.EX xxxxxxxxxxxx United States Fire 9/1/2009- 1 MILLION/ACC 250 K/ACC  
& Subsidaries MICH)     9/1/2010         Exopack Holding Corp WORK COMP-RETRO-
xxxxxxxxxxxx United States Fire 9/1/2009- 1 MILLION/ACC 250 K/ACC   &
Subsidaries TOMAH     9/1/2010         Exopack Holding WORK COMP- xxxxxxxxxxxx
WSIB (Bureau of WC) n/a STATE LAW NONE     Corp+Newmkt+TPG+ CANADA              
Performance Films                 Exopack Holding Corp Work Comp -OHIO
xxxxxxxxxxxx BWC n/a STATE LAW NONE     Exopack Holding Corp INTERNATIONAL
xxxxxxxxxxxx Ins. Co of State of PA(AIG) 9/1/2009- 1 MILLION/OCC 2500 /OCC   &
Subsidaries LIAB(DIC)     9/1/2010         Exopack Holding Corp UMBRELLA LIAB-
xxxxxxxxxxxx Continental Casualty Co. 9/1/2009- 25 Million/OCC None     &
Subsidaries PRIMARY     9/1/2010         Exopack Holding Corp UMBRELLA LIAB-
xxxxxxxxxxxx RSUI Indemnity Co. 9/1/2009- 25 Million/OCC None     & Subsidaries
EXCESS     9/1/2010         Exopack Holding Corp POLLUTION LIABILITY
xxxxxxxxxxxx ILLINOIS UNION INS. 9/1/2006- 10 Million/AGG 100K/Claim     &
Subsidaries     CO.(ACE) 9/1/2011           THE FOLLOWING COVERAGE APPLY TO
EXOPACK HOLDING CORP AND ITS OFFICERS AND DIRECTORS         FOR CLAIMS REPORTED
AFTER 10/13/05 FOR ALLEGED OCCURRENCES BETWEEN 7/31/01 AND 10/14/05-            
(TAIL COV.)                   TRAVELERS 8/14/20 10 MILLION/AGG 150K/CLAIM      
      12         EXOPACK Holding Corp D&O LIAB.-2ND LAYER   ROYAL SUI 8/14/20
NONE             12       EXOPACK Holding Corp FIDUCIARY LIAB TRAVELERS 7/31/20
10 MILLION/AGG 10K/CLAIM 12 Updated KGD 6.28.10

52

--------------------------------------------------------------------------------



 

 

--------------------------------------------------------------------------------




Schedule 4.7

Corporate and Trade Names

Exopack Key Holdings, LLC

Exopack Holding Corp.

Exopack, LLC

Exopack-Hebron, L.L.C.

Exopack-Thomasville, LLC

Exopack-Ontario, Inc.

Exopack - Newmarket, Ltd.

Exopack-Technology, LLC
Cello-Foil Holding Corp.

Cello-Foil Products, Inc. TPG Group Holding Corp. TPG (US), Inc.

TPG Enterprises, Inc.

The Packaging Group (Canada) Corporation – The Packaging Group Intelicoat
Technologies Image Products Matthews LLC

Exopack Advanced Coatings, LLC

Exopack Performance Films Inc.

53

--------------------------------------------------------------------------------




Schedule 4.10

Bank Accounts Subject to Existing Control Agreements

Bank Type of Account Account Number Bank of America GE Sweep/Blocked Account
xxxxxxxxxxxx   Lockbox/Blocked Account xxxxxxxxxxxx   Lockbox/Blocked Account
xxxxxxxxxxxx   Lockbox/Blocked Account xxxxxxxxxxxx Bank of Montreal CAD
Lockbox/Blocked Account xxxxxxxxxxxx   USD Lockbox/Blocked Account xxxxxxxxxxxx

 

54

--------------------------------------------------------------------------------




Schedule 5.1

Existing Indebtedness Pursuant to Section 5.1(a)

a.      $300,000 CAD Standby Letter of Credit by Cello-Foil Holding Corp. for
the benefit of Bank Spinnaker Langstaff Investments, Letter of Credit Number
SM218117, issued by Wachovia Bank. b.      $33,000 Standby Letter of Credit by
Exopack, LLC for the benefit of Lumberman’s Mutual Casualty, Letter of Credit
Number S871455, issued by ABN Amro Bank. c.      $35,000 Standby Letter of
Credit by Exopack, LLC for the benefit of Royal Indemnity Co., Letter of Credit
Number S817488, issued by ABN Amro Bank. d.      $30,000 Standby Letter of
Credit by Exopack, LLC for the benefit of Pennsylvania Manufacturing Indemnity,
Letter of Credit Number S871443, issued by ABN Amro Bank. e.      $485,000
Standby Letter of Credit by Exopack, LLC for the benefit of Federal Insurance
Co., Letter of Credit Number S871442, issued by ABN Amro Bank. f.     
$1,950,000 Standby Letter of Credit by Exopack, LLC for the benefit of United
States Fire Insurance, Letter of Credit Number SE446661W, issued by Wachovia
Bank. g.      $100,000 Standby Letter of Credit by Cello-Foil Holding Corp. for
the benefit of Michigan Dept. of Labor and Economic Growth, Letter of Credit
Number SM218121, issued by Wachovia Bank. h.      $65,000 Standby Letter of
Credit by Exopack, LLC for the benefit of Southern California Edison, Letter of
Credit Number SM236908, issued by ABN Amro Bank. i.      $205,000 CAD Standby
Letter of Credit by Exopack Performance Films for the benefit of Whitby Hydro
Electric Corporation, Letter of Credit Number SM229006W, issued by Wachovia
Bank.

55

--------------------------------------------------------------------------------




Schedule 5.2

Liens

Liens constituting Permitted Encumbrances existing as of June 29, 2010:

Debtor Jurisdiction Secured Party Filing Collateral Description       Number    
    &         Filing Date   Exopack, LLC   Winthrop 2004 0469991 Lease Agreement
for   E-SOS Resources   Thermal Printer Freight     Corporation 02/04/2004 and
related Lease         Schedule.     NMHG 2005 2564988 All of the equipment now  
  Financial   or hereafter leased by     Services, Inc. 08/17/2005 Lessor to
Lessee; and all         accessions, additions,         replacements, and        
substitutions thereto and         therefore; and all         proceeds including
        insurance proceeds         thereof.       2009 3453047 All of the
equipment now         or hereafter leased by       10/27/2009 Lessor to Lessee;
and all         accessions, additions,         replacements, and        
substitutions thereto and         therefore; and all         proceeds including
        insurance proceeds         thereof.       2009 3494108 All of the
equipment now         or hereafter leased by       10/30/2009 Lessor to Lessee;
and all         accessions, additions,         replacements, and        
substitutions thereto and         therefore; and all         proceeds including
        insurance proceeds         thereof.       2010 2176133 All of the
equipment now         or hereafter leased by       06/22/2010 Lessor to Lessee;
and all         accessions, additions,         replacements, and        
substitutions thereto and         therefore; and all         proceeds including

56

--------------------------------------------------------------------------------




Schedule 5.2

Debtor Jurisdiction Secured Party Filing   Collateral Description       Number  
              &                 Filing Date                     insurance
proceeds           thereof.     Exxonmobil 2200 1578511   Consigned Product:    
Chemical     Polyethylene Grades     Company, a 06/27/2002   Consigned Product
shall     Division of     be delivered to: Griffin,     Exxon Mobil     GA &
Tomah, WI.     Corporation                 Chevron 2009 3475925   Consigned
Product,     Phillips     including but not limited     Chemical 10/29/2009   to
polyethylene products.     Company LP                 Citibank, N.A. 2009
3485577   All right, title and interest           of Exopack, LLC in and      
10/29/2009   to all accounts and all           other forms of obligations      
    owing to Exopack, LLC           by Kimberly-Clark           Corporation,
whether           now existing or hereafter           created.     Pitman 2004
1485889   Consigned inventory,     Company     included but not limited      
05/28/2004   to “graphics” films,           photographic papers,          
plates, chemistry,           sundries, and supplied           spare parts.    
HB Fuller 2004 2053892   All Equipment     Company     Agreements.      
07/19/2004               HB Fuller 2004 3378447   All Consigned Adhesives    
Company     and Sealants.       12/02/2004               US Bancorp 2005 0819079
  This filing is for           informational purposes       03/15/2005   only.
Lease         #489344SAVIN C3828           Color Digital          
Copier/Printer/Scanner           C3828 .     International               Paper
2006 2408474   Amendment to Filing No.     Company     52683408 : Assigning    
      Collateral: Paper products           described as uncoated          
bleached kraft rolls       7/12/2006   consigned and to be           consigned
by           International Paper           Company to Exopack,

57

--------------------------------------------------------------------------------





Schedule 5.2

                Debtor Jurisdiction Secured Party Filing Collateral Description
      Number           &              Filing Date               LLC at five
locations.                     2007 0029610 Amendment to Filing No.        
52683408 : Assigning       01/03/2007 Collateral: All collateral         in
original financing         statement assigned to         Kapstone Kraft Paper  
      Corporation.                     2007 0029636 Amendment to Filing No.    
    52683408 : Restated       01/03/2007 Collateral Description:         All now
owned and         hereafter acquired         inventory and other goods        
controlled by Consignee         as described therein,         including all
paper         products, consigned to         consignee at any of its        
locations by Kapstone         Kraft Paper Corporation.                     2007
0029644 Amendment to Filing No.         52683408: Assignment:         Full
assignment of all         collateral in original         financing statement, as
      1/03/2007 amended to LaSalle Bank         National Association, as        
Administrative Agent.                   ICON Exopack, 2009 2453352 All debtor’s
right, title and     LLC   interest in and to all         equipment, personal  
      property and all         modifications and       7/31/2009 additions
thereto and         replacements and         substitutions therefor, in        
whole or in part, leased         by ICON Exopack, LLC         to Exopack, LLC.  
                De Lage Landen 2006 0655134 1 NISSAN EWPN-2 A47-

58

--------------------------------------------------------------------------------




Schedule 5.2

Debtor Jurisdiction Secured Party Filing Collateral Description         Number  
              &                 Filing Date             Financial   1E1072 2
NISSAN     Services, Inc. 02/24/2006 EWPN-2 A47-1E1073 3           NISSAN EWPN-2
A47-           1E1074 4 NISSAN           EWPN-2 A47-1E1075           including
all components,           additions, upgrades,           attachments,
accessions,           substitutions, replacement           and proceeds of the  
        foregoing.             All         2009 0903309 equipment leased or    
      financed by secured party           to or for debtor pursuant           to
secured party’s           contract number         03/16/2009 24964868, together
with           all additions, attachments,           accessories and          
substitutions to or for the           same, and all proceeds of           the
foregoing.                       2009 1466959 All equipment leased or          
financed by secured party           to or for debtor pursuant           to
secured party’s           contract number         05/01/2009 24973681, together
with           all additions, attachments,           accessories and          
substitutions to or for the           same, and all proceeds of           the
foregoing.                         LaSalle Bank 2007 0029669 All of Consignor’s
now owned     National   and hereafter acquired     Association, as 01/03/2007
inventory and other goods     Administrative   at any time in the     Agent    
custody, control or           possession of Consignee,           pursuant to
such           consignment or any other           arrangements, including,      
    without limitation, all           paper products consigned           to
consignee at any of its

59

--------------------------------------------------------------------------------




Schedule 5.2

Debtor Jurisdiction Secured Party Filing Collateral Description       Number    
          &               Filing Date                 locations by Kapstone    
    Kraft Paper Corporation.                     OCE Financial 2007 0335439
Precautionary Filing Regarding a     Services, Inc.   True Lease: Equipment    
  01/26/2007 covered under a specified         customer trial agreement,        
contract, and config         number between Secured         Party and Debtor.  
                Toyota Motor 2007 2171535 Filing for Informational     Credit  
Purposes: The Secured     Corporation 05/29/2007 Party is the owner of four    
    specified forklifts.                       2007 4407655 Cylindrical rider
scrubber;         Warrior walk-behind         scrubber.           01/16/2007    
                          2007 4684386 Steam vapor cleaning unit.              
02/10/2007                               2008 0244937 All goods and inventory  
      delivered on         consignment, used in         Consignee’s operations,
        including but not limited       01/21/2008 to “graphic arts” films,    
    photographic papers,         plates, chemistry,         sundries and
supplies,         spare parts, digital         imaging supplies,        
stationary supplies.                       2007 3242669 Informational Filing:
Forklift

60

--------------------------------------------------------------------------------




Schedule 5.2

Debtor Jurisdiction Secured Party Filing   Collateral Description       Number  
        &           Filing Date           08/14/2007   equipment.       General
Electric 2007 2579778   Precautionary Filing Regarding a     Capital     True
Lease for specified     Corporation 07/09/2007   equipment.       INX 2007
3147682   Informational Filing:     International     International Ink Co.    
Ink Co. 08/17/2007   owns specified ink           servicing, mixing, and        
  dispensing equipment.       Exopack– CA-San RBS Lombard, 0019295   Equipment.
Ontario, Inc.*             Bernardino Inc.         County              
01/12/2004             0855954   Amendment to Filing No.: 2004-          
0019295           Name Change:       01/19/2004   Portsmouth Acquisition        
  Co. to Exopack-Ontario,           Inc.         0860292   Assignment, Assignor:
          Orix Financial Services,           Inc., Assignee: RBS          
Lombard, Inc.       01/22/2004         * Liens constituting Permitted
Encumbrances existing as of January 31, 2006.                 CA-SOS RBS
Lombard, 328960053   Debtor grants to Secured Party     Inc.     Security
Interest.         10/14/2003                         03353C0218 Amendment to
Filing No.       0328960053           Name Change:

61

--------------------------------------------------------------------------------




Schedule 5.2

Debtor Jurisdiction Secured Party Filing Collateral Description         Number  
            &               Filing Date               2/17/2003 Portsmouth
Acquisition           Co. to Exopack-Ontario, Inc.                    
Cello-Foil Products, Inc. GA- Sun Chemical D7021704 Equipment.       Dougherty
Corporation*             County                     07/01/2002             Ikon
Office   D758389 Equipment.       MI Solutions*                   04/02/2001    
      Sun Chemical 2003114359-4 A protective filing to     Corporation    
notice of ownership of         06/12/03 the attached list by the          
secured party.           (Equipment)         2005168580-1             Amendment
to Filing No.:         09/28/2005 2003114359-4 :           Restatement of
collateral           description. (Equipment)                     Mobil Chemical
2008161285-4 Consigned products as mutually     Company, a   agreed by the
parties.     division of             Exxon Mobil             Corporation        
          0/17/2008                           Crown Credit 2009125799-1 All of
lessee’s right, title and     Company     interest in all equipment          
now or hereafter leased           by lessor to lessee           pursuant to
Master Lease         08/31/2009 Agreement dated           08/05/2009 .          
          Exxonmobil   200640655-9 Consigned Equipment.     Chemical            
  Company, a 03/07/2006           division of             Exxon Mobil        

62

--------------------------------------------------------------------------------




Schedule 5.2

Debtor Jurisdiction Secured Party Filing   Collateral Description       Number  
        &           Filing Date         Corporation.                 * Liens
constituting Permitted Encumbrances existing as of January 31, 2006.         The
  Liftcapital 622770624as   as Equipment, Other  Packaging Ontario, Corporation
amended;   Material handling  Group Canada       equipment together with
(Canada)     02-16-06   all parts attachments, etc. Corporation                
PPSA           622774206 as as Equipment, Other       amended;   Material
handling           equipment together with       02-16-06   all parts
attachments, etc.         PPSA         Exopack -   Liftcapital 617028669 as
Equipment, Other Newmarket, Ontario, Corporation amended;   Material handling
Ltd. Canada       equipment together with       07-15-05   all parts,
attachments, etc.         PPSA           612556632 as Equipment, Other      
amended;   Material handling           equipment together with       02-09-05  
all parts, attachments, etc.         PPSA           612556641 as Equipment,
Other       amended;   Material handling           equipment together with      
02-09-05   all parts, attachments, etc.         PPSA         National 891793818;
Equipment     Leasing Group as amended;   All stretch wrappers,     Inc.    
together with all       02-19-03   attachments, etc.         PPSA    

63

--------------------------------------------------------------------------------




Schedule 5.2

Debtor Jurisdiction Secured Party Filing Collateral Description         Number  
        &           Filing Date         Exopack   Air Liquide 2009 0913621 1,500
gallon nitrogen   Advanced DE-SOS Industrial U.S.   vessel.   Coatings,   LP
03/23/2009     LLC               Exopack   Crown Credit 2008 0585255 Crown lift
truck.   Holding DE-SOS Company       Corp.     02/18/2008           2008
0794733 Crown lift truck.           03/05/2008           2009 0612975 Crown lift
truck.           02/25/2009           2009 0942315 Crown lift truck.          
03/25/3009         Deutsche 2008 1417854 Precautionary Filing       Leasing USA,
  Regarding a True Lease:       Inc. 04/23/2008 All present and future          
goods, including, but not           limited to, various           printing and
packaging           equipment and related           software, leased by        
  Deutsche to Exopack           Holding Corp. pursuant           to lease
agreement #           792120 .     Deutsche 2008 1506953 Precautionary Filing  
    Leasing USA,   Regarding a True Lease:       Inc. 05/01/2008 All present and
future           goods, including, but not           limited to, various        
  printing and packaging           equipment and related           software,
leased by           Deutsche to Exopack           Holding Corp. pursuant        
  to lease agreement #           792120 .     Chevron 2009 3475925 Consigned
Product,       Phillips   including but not limited       Chemical 10/29/2009 to
polyethylene products.       Company LP      

64

--------------------------------------------------------------------------------




Schedule 5.2

ONTARIO LIEN SEARCHES

Exopack – Newmarket, Ltd.

Secured Party Reference File No. Registration No. Collateral Classification/
Description GE Canada Finance 622237815 20060125 0928 1590 0850 Inventory,
Equipment, Accounts, Other and Holding Company     Motor Vehicle   Liftcapital
Corporation 644002416 20080408 1446 1530 2024 Equipment and Other       Material
handling equipment together with all       parts, attachments, accessories,
additions,       batteries, chargers, repair parts, and other       equipment
place on or forming part of the goods       described herein with any proceeds
thereof and       therefrom including, without limitation, all       goods,
securities, instruments, documents of       title, chattel paper and intangibles
(as defined in       the Personal Property Security Act)   Ricoh Canada Inc.
651380553 20090204 1949 1531 2337 Equipment and Other (originally in favour of
De     All goods supplied by the secured party, all parts Lage Landen Financial
    and accessories thereto and accessions thereto Services Canada Inc.)     and
all replacements or substitutions for such       goods. Proceeds accounts,
chattel paper, money,       intangibles, goods, documents of title,      
instruments, securities (all as defined in the       Personal Property Security
Act (ON)) and       insurance proceeds   Liftcapital Corporation 662490036
20100628 1050 1529 9698 Equipment and Other       Material handling equipment
together with all       parts, attachments, accessories, additions,      
batteries, chargers, repair parts, and other       equipment place on or forming
part of the goods       described herein with any proceeds thereof and      
therefrom including, without limitation, all       goods, securities,
instruments, documents of       title, chattel paper and intangibles (as defined
in       the Personal Property Security Act)   Liftcapital Corporation 662490045
20100628 1050 1529 9699 Equipment and Other       Material handling equipment
together with all       parts, attachments, accessories, additions,      
batteries, chargers, repair parts, and other       equipment place on or forming
part of the goods       described herein with any proceeds thereof and      
therefrom including, without limitation, all       goods, securities,
instruments, documents of       title, chattel paper and intangibles (as defined
in       the Personal Property Security Act)

65

--------------------------------------------------------------------------------




Schedule 5.2

The Packaging Group (Canada) Corporation

Secured Party Reference File No. Registration No. Collateral Classification/
Description GE Canada Holding 622237806 20060125 0928 1590 0849 Inventory,
Equipment, Accounts, Other, Motor Company     Vehicle Liftcapital Corporation/
622770624 20060216 1051 1529 4021 Equipment and Other Corporation Liftcapital  
  Material handling equipment together with all       parts, attachments,
accessories, additions,       batteries, chargers, repair parts, and other      
equipment place on or forming part of the goods       described herein with any
proceeds thereof and       therefrom including, without limitation, all      
goods, securities, instruments, documents of       title, chattel paper and
intangibles (as defined in       the Personal Property Security Act)  
Liftcapital Corporation/ 622774206 20060216 1051 1529 4379 Equipment and Other
Corporation Liftcapital     Material handling equipment together with all      
parts, attachments, accessories, additions,       batteries, chargers, repair
parts, and other       equipment place on or forming part of the goods      
described herein with any proceeds thereof and       therefrom including,
without limitation, all       goods, securities, instruments, documents of      
title, chattel paper and intangibles (as defined in       the Personal Property
Security Act)

 

Exopack Performance Films Inc.

Secured Party Reference File No. Registration No. Collateral Classification/
Description National Leasing Group 622961343 20060224 1545 1862 6267 Equipment
Inc.     All photocopiers of every nature or kind       described in lease
number 2318135 between the       secured party, as lessor and the debtor as
lessee,       as amended from time to time, together with all       attachments,
accessories and substitutions GE Canada Finance 640129257 20071024 0804 1862
6969 Inventory, Equipment, Accounts, Other, Motor Holding Company     Vehicle
Chevron Phillips 657253467 20091029 1311 2505 0791 Inventory, Equipment,
Accounts and Other Chemical Company LP     Consignor has agreed or will agree
with       consignee pursuant to one or more separate       agreements to
deliver certain goods owned by       consignor, including without limitation    
  polyethylene products, with consignee from time       to time on a consignment
basis (such consigned       goods are collectively, the “Consigned      
Product”). Consignee hereby grants consignor a       security interest in all
consigned product,       whether now existing or hereafter acquired, and      
in all products of such consigned product upon       the sale, exchange,
collection or other       disposition thereof (such receipts or proceeds in    
  whatever form, and whether original collateral

66

--------------------------------------------------------------------------------




Schedule 5.2

Secured Party Reference File No. Registration No. Collateral Classification/
Description       or proceeds, including without limitation all       trade-ins,
accounts (including contract rights),       instruments, documents, equipment,
inventory,       intellectual property, chattel paper, general      
intangibles, money, bank accounts and deposits       and all insurance proceeds
payable by reason of       loss or damage to the consigned product), and      
all records of the foregoing.

 

TPG Enterprises, Inc.

Secured Party Reference File No. Registration No. Collateral Classification/
Description GE Canada Finance 640175121 20071025 1157 1862 7114 Accounts, Other
Holding Company       General Electric Capital 640202814 20071026 1047 1862 7231
Accounts, Other Corporation      

67

--------------------------------------------------------------------------------




Schedule 5.3

Investments

Investments existing on the Closing Date:

     Exopack has invested in a joint venture, Cedex Plastics s.a.l., with the
Indevco Group, to establish polyethylene extrusion capacity in the Middle East
region.

68

--------------------------------------------------------------------------------

 


Schedule 5.4

Contingent Obligations

1.      $300,000 CAD Standby Letter of Credit by Cello-Foil Holding Corp. for
the benefit of Bank Spinnaker Langstaff Investments, Letter of Credit Number
SM218117, issued by Wachovia Bank. 2.      $33,000 Standby Letter of Credit by
Exopack, LLC for the benefit of Lumberman’s Mutual Casualty, Letter of Credit
Number S871455, issued by ABN Amro Bank. 3.      $35,000 Standby Letter of
Credit by Exopack, LLC for the benefit of Royal Indemnity Co., Letter of Credit
Number S817488, issued by ABN Amro Bank. 4.      $30,000 Standby Letter of
Credit by Exopack, LLC for the benefit of Pennsylvania Manufacturing Indemnity,
Letter of Credit Number S871443, issued by ABN Amro Bank. 5.      $485,000
Standby Letter of Credit by Exopack, LLC for the benefit of Federal Insurance
Co., Letter of Credit Number S871442, issued by ABN Amro Bank. 6.     
$1,950,000 Standby Letter of Credit by Exopack, LLC for the benefit of United
States Fire Insurance, Letter of Credit Number SE446661W, issued by Wachovia
Bank. 7.      $100,000 Standby Letter of Credit by Cello-Foil Holding Corp. for
the benefit of Michigan Dept. of Labor and Economic Growth, Letter of Credit
Number SM218121, issued by Wachovia Bank. 8.      $65,000 Standby Letter of
Credit by Exopack, LLC for the benefit of Southern California Edison, Letter of
Credit Number SM236908, issued by ABN Amro Bank. 9.      $205,000 CAD Standby
Letter of Credit by Exopack Performance Films for the benefit of Whitby Hydro
Electric Corporation, Letter of Credit Number SM229006W, issued by Wachovia
Bank.

69

--------------------------------------------------------------------------------




Schedule 5.9

Affiliate Transactions

     Management Services Agreement dated October 13, 2005, between Exopack and
Sun Capital Partners Management IV, LLC.

     Exopack has invested in a joint venture, Cedex Plastics s.a.l., with the
Indevco Group, to establish polyethylene extrusion capacity in the Middle East
region.

70

--------------------------------------------------------------------------------




Schedule 5.8

Business Description

     Exopack designs, manufactures and supplies paper and plastic flexible
packaging to over 1,800 customers in a variety of industries, including food,
medical, pet foods, chemicals, beverages, personal care and lawn and garden,
among others.

71

--------------------------------------------------------------------------------

